                 Case 21-10474-MFW              Doc 126        Filed 03/23/21         Page 1 of 158




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket Nos. 90 & 92


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On March 15, 2021, I caused to be served the following:

             a. “Notice of Telephonic Section 341 Meeting,” dated March 15, 2021, [Docket No. 90]
                and

             b. “Notice of Chapter 11 Bankruptcy Case,” filed March 15, 2021, [Docket No. 92],

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
            Case 21-10474-MFW          Doc 126     Filed 03/23/21     Page 2 of 158




by causing true and correct copies to be:

      i.   enclosed securely in separate postage pre-paid envelopes and delivered via first class
           mail to those parties listed on the annexed Exhibit A and

     ii.   delivered via electronic mail to those listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                 /s/ Angela Chachoff
                                                                 Angela Chachoff
Sworn to before me this
16th day of March, 2021
/s/ Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 126   Filed 03/23/21   Page 3 of 158




                    Exhibit A
                                             Alamo Drafthouse Cinema
                          Case 21-10474-MFW       Doc 126 Filed 03/23/21
                                                    Service List
                                                                                   Page 4 of 158

Claim Name                               Address Information
30 WEST PERSHING LLC                     ATTN: JOHNNA DAVID EPR PROPERTIES 909 WALNUT ST, STE 200 KANSAS CITY MO 64106
30 WEST PERSHING LLC                     C/O EPR PROPERTIES ATTN: GENERAL COUNSEL 909 WALNUT ST, STE 200 KANSAS CITY MO
                                         64106
A TO Z MEDIA, INC.                       ATTN: LUCAS JONES 243 W 30TH ST 6TH FL NEW YORK NY 10001
ACADIAREALTY                             411 THEODORE FREMD AVE STE 300 RYE NY 10580
ACADIAREALTY                             ATTN: JASON BLACKSBERG 411 THEODORE FREMD AVE SUITE 300 RYE NY 10580
ALBEE DEVELOPMENT LLC                    28 LIBERTY ST. NEW YORK NY 10005
ALBEE DEVELOPMENT LLC                    ATTN: CHRISTOPHER CONLON, EXECUTIVE VP 411 THEODORE FREMD AVE, STE 300 RYE NY
                                         10580
ASSISTANT TRAVIS COUNTY ATTORNEY         (COUNSEL TO TRAVIS COUNTY) ATTN: JASON A. STARKS PO BOX 1748 AUSTIN TX 78767
BALLARD SPAHR LLP                        (COUNSEL TO UE YONKERS II LLC) ATTN: LESLIE C HEILMAN & LAUREL D ROGLEN 919 N
                                         MARKET STREET, 11TH FLOOR WILMINGTON DE 19801-3034
CAMATIC SEATING, INC.                    12801 N STEMMONS FWY SUITE 903 FARMERS BRANCH TX 75234
CAMATIC SEATING, INC.                    ATTN: DIANA FRANKOWSKI 12801 N STEMMONS FWY SUITE 903 FARMERS BRANCH TX 75234
CF AUSTIN RETAIL, LLC                    1999 BRYAN ST, STE 900 DALLAS TX 75201
CF AUSTIN RETAIL, LLC                    THE VILLAGE PO BOX 840459 DALLAS TX 75284-0459
CF AUSTIN RETAIL, LLC                    ATTN: GRAHAM MOORE 100 WAUGH DR SUITE 600 HOUSTON TX 77007-6340
CITY & COUNTY OF DENVER TREASURY DIV     ATTN: BRENDAN HANLON WELLINGTON WEBB BLDG 201 COLFAX AVE, DEPT 1009 DENVER CO
                                         80202
CITY & COUNTY OF DENVER TREASURY DIV     ATTN: BRENDAN HANLON PO BOX 17420 DENVER CO 80217-0420
COLE SCHOTZ P.C.                         (COUNSEL TO MEP MAINSTREET OPERATIONS, LLC) ATTN: IRVING E. WALKER 300 E
                                         LOMBARD STREET, SUITE 1450 BALTIMORE MD 21202
COZEN O'CONNOR                           (COUNSEL TO US FOODS, INC.) ATTN: THOMAS M. HORAN 1201 N MARKET STREET SUITE
                                         1001 WILMINGTON DE 19801
DDR DB STONE OAK LP                      ATTN: KEVIN COHEN 330 ENTERPRISE PKWY CLEVELAND OH 44122
DDR DB STONE OAK LP                      DEPT 410312-21052-38058 PO BOX 392365 CLEVELAND OH 44193
DDR DB STONE OAK LP                      1999 BRYAN ST, STE 900 DALLAS TX 75201
DELAWARE DIVISION OF REVENUE             ATTN: ZILLAH FRAMPTON 820 N. FRENCH STREET WILMINGTON DE 19801
DELAWARE STATE TREASURY                  820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DISTRICT OF DELAWARE                     HERCULES BUILDING U.S. ATTORNEYS OFFICE 1313 N MARKET STREET WILMINGTON DE
                                         19801
ELLERSON DEVELOPMENT CORPORATION         ATTN: NICOLE BROWN 1660 HUGUENOT RD MIDLOTHIAN VA 23113
FHF I LAMAR UNION LLC                    C/O CORPORATION SERVICE COMPANY 251 LITTLE FALLS DR WILMINGTON DE 19808
FHF I LAMAR UNION LLC                    PO BOX 206984 DALLAS TX 75320
FHF I LAMAR UNION LLC                    ATTN: BRYAN DABBS 211 E 7TH ST, STE 620 AUSTIN TX 78701
GELLERT SCALI BUSENKELL & BROWN, LLC     (COUNSEL KERBBY, LLC) ATTN: MICHAEL BUSENKELL 1201 NORTH ORANGE STREET, SUITE
                                         300 WILMINGTON DE 19801
GERRITY RETAIL MANAGEMENT LLC            PO BOX 845758 LOS ANGELES CA 90084-5758
GERRITY RETAIL MANAGEMENT LLC            C/O GERRITY GROUP LLC ATTN: RENE DANIELS 973 LOMAS SANTA FE DR SOLANA BEACH CA
                                         92075-2137
HOBBY PROPERTIES - KERBBY LLC            ATTN: JOHN HOLMES 515 N BLOUNT ST RALEIGH NC 27604
HOBBY PROPERTIES - KERBBY LLC            C/O HOBBY PROPERTIES PO BOX 18506 RALEIGH NC 27619
INTERNAL REVENUE SERVICES                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICES                DEPARTMENT OF THE TREASURY 1500 PENNSYLVANIA AVENUE, N.W. WASHINGTON DC 20220
IRONEDGE GROUP                           ATTN: RYAN LAKIN 3000 WILCREST DR, STE 300 HOUSTON TX 77042
LANDIS RATH & COBBS LLP                  (COUNSEL TO FORTRESS CREDIT CORP.) ATTN: ADAM G LANDIS, M. MCGUIRE & N. JENNER
                                         919 MARKET STREET, SUITE 1800 WILMINGTON DE 19801
LAW OFFICE OF SUSAN E. KAUFMAN , LLC     (COUNSEL TO NEW BRAUNFELS MARKETPLACE, L.P.) ATTN: SUSAN E. KAUFMAN 919 N
                                         MARKET STREET, SUITE 460 WILMINGTON DE 19801
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP   (COUNSEL TO IRVING ISD DALLAS COUNTY) ATTN: ELIZABETH WELLER 2777 N STEMMONS
                                         FREEWAY SUITE 1000 DALLAS TX 75201


Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 3
                                             Alamo Drafthouse Cinema
                          Case 21-10474-MFW       Doc 126 Filed 03/23/21
                                                    Service List
                                                                                  Page 5 of 158

Claim Name                               Address Information
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP   (COUNSEL TO BEXAR COUNTY) ATTN: DON STECKER 112 E. PECAN STREET, SUITE 2200
                                         SAN ANTONIO TX 78205
LOCKE LORD LLP                           ATTN: JACK E. JACOBSEN 2200 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
MCCARTER & ENGLISH, LLP                  (COUNSEL TO 30 WEST PERSHING, LLC) ATTN: KATE R BUCK, SHANNON D HUMISTON 405 N
                                         KING STREET, 8TH FLOOR WILMINGTON DE 19801
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.   (COUNSEL TO TEXAS TAXING AUTHORITIES) ATTN: TARA LEDAY PO BOX 1269 ROUND ROCK
                                         TX 78680
MCGINNIS LOCHRIDGE                       ATTN: ED MCHORSE 600 CONGRESS AVENUE, SUITE 2100 AUSTIN TX 78701
MEP MAINSTREET OPERATIONS LLC            ATTN: DIANE WHEELER AND NICK BENJAMIN 601 E PRATT ST 6TH FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC            221 BOLIVAR ST JEFFERSON CITY MO 65101
MONZACK MERSKY AND BROWDER, P.A.         (COUNSEL TO HYLAN PLAZA 1339, LLC) ATTN: RACHEL B. MERSKY 1201 N ORANGE
                                         STREET, SUITE 400 WILMINGTON DE 19801
MOROCH PARTNERS, INC.                    ATTN: MATT POWELL 3625 N HALL ST STE 1100 DALLAS TX 75219
MUELLER ALDRICH STREET, LLC              C/O MUELLER CENTRAL ATTN: REILY GREGSON 4550 MUELLER BLVD AUSTIN TX 78723
MUELLER ALDRICH STREET, LLC              C/O WEITZMAN GROUP 4200 N LAMAR BLVD 200 AUSTIN TX 78756
NEON                                     ATTN: JESSICA NICKELSBERG 1685 38TH ST, STE 100 BOULDER CO 80301
NEW BRAUNFELS MARKETPLACE LP             ATTN: ISABEL WIGGINS 177 W MILL ST NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP             ATTN: ISABEL WIGGINS 177 W MILL ST NEW BRAUNFELS TX 78130-5055
OFFICE OF THE ATTORNEY GENERAL OF TEXAS (COUNSEL TO THE STATE OF TEXAS) BANKRUPTCY & COLLECTIONS DIVISION ATTN: JASON
                                        B. BINFORD & LAYLA D. MILLIGAN ASSISTANT ATTORNEYS GENERAL PO BOX 12548-MC 008
                                        AUSTIN TX 787112548
OFFICE OF THE UNITED STATES ATTORNEY     DISTRICT OF DELAWARE ATTN: DAVID C. WEISS C/O ELLEN SLIGHTS 1313 N. MARKET
                                         STREET WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE      844 KING STREET SUITE 2207 LOCKBOX 35 WILMINGTON DE 19801
PERDUE, BRANDON, FIELDER, COLLINS &      (COUNSEL TO DALLAS COUNTY UTILITY AND RECLAMATION DISTRICT) ATTN: EBONEY COBB
MOTT, L.L.P.                             500 E BORDER STREET, SUITE 640 ARLINGTON TX 76010
POYNER SPRUILL LLP                       (COUNSEL TO KERBBY, LLC) ATTN: MATTHEW P. WEINER 301 FAYETTEVILLE STREET,
                                         SUITE 1900 RALEIGH NC 27601
PROSKAUER ROSE LLP                       ATTN: CHARLES A. DALE ONE INTERNATIONAL PLACE BOSTON MA 02110
PROSKAUER ROSE LLP                       (COUNSEL TO FORTRESS CREDIT CORP.) ATTN: CHARLES A. DALE ONE INTERNATIONAL
                                         PLACE BOSTON MA 02110
PROSKAUER ROSE LLP                       (COUNSEL TO FORTRESS CREDIT CORP.) ATTN: BROOKE H. BLACKWELL 70 WEST MADISON,
                                         SUITE 3800 CHICAGO IL 60602
REED SMITH LLP                           (COUNSEL TO UNIVERSAL FILM EXCHANGES, LLC) ATTN: JASON D. ANGELO 1201 NORTH
                                         MARKET STREET, SUITE 1500 WILMINGTON DE 19801
REED SMITH LLP                           (COUNSEL TO UNIVERSAL FILM EXCHANGES, LLC) ATTN: MARSHA A HOUSTON &
                                         CHRISTOPHER O RIVAS 355 SOUTH GRAND AVENUE, SUITE 2900 LOS ANGELES CA
                                         900711514
ROPES & GRAY LLP                         ATTN: GREGG M. GALARDI 1211 AVENUE OF THE AMERICAS NEW YORK NY 10036
SAUL EWING ARNSTEIN & LEHR LLP           (COUNSEL TO MUELLER ALDRICH STREET, LLC) ATTN: MARK MINUTI 1201 NORTH MARKET
                                         STREET, SUITE 2300 PO BOX 1266 WILMINGTON DE 19899
SECRETARY OF STATE                       DIVISION OF CORPORATIONS FRANCHISE TAX PO BOX 898 DOVER DE 19903
SECURITIES & EXCHANGE COMM-NY OFFICE     ATTN: BANKRUPTCY DEPARTMENT 200 VESEY STREET, SUITE 400 NEW YORK NY 10281
SECURITIES & EXCHANGE COMM-PHILA.        ATTN: BANKRUPTCY DEPARTMENT ONE PENN CENTER 1617 JFK BOULEVARD, SUITE 520
OFFICE                                   PHILADELPHIA PA 19103
SECURITIES & EXCHANGE COMMISSION         100 F STREET, NE WASHINGTON DC 20549
SLOANS LAKE-FCA, LLC                     C/O THE CORPORATION TRUST COMPANY 1209 ORANGE ST WILMINGTON DE 19801
SLOANS LAKE-FCA, LLC                     C/O FCA PARTNERS, LLC ATTN: WIN KELLY 300 SOUTH TRYON STREET CHARLOTTE NC
                                         28202
SONY ELECTRONICS INC                     ATTN: CHRIS APPLETON 1 SONY DR PARK RIDGE NJ 07656
SONY ELECTRONICS INC                     PO BOX 100172 PASADENA CA 91189-0172
STAFFORD-SMITH INC                       DEPT 771493, PO BOX 77000 DETROIT MI 48277-1493


Epiq Corporate Restructuring, LLC                                                                           Page 2 OF 3
                                             Alamo Drafthouse Cinema
                          Case 21-10474-MFW       Doc 126 Filed 03/23/21
                                                    Service List
                                                                                    Page 6 of 158

Claim Name                               Address Information
STAFFORD-SMITH INC                       ATTN: AMBER RICHARDS 3414 S BURDICK ST KALAMAZOO MI 49001
STINSON LLP                              (COUNSEL TO 30 WEST PERSHING, LLC) ATTN: MARK S CARDER 1201 WALNUT STREET,
                                         SUITE 2900 KANSAS CITY MO 64106
SULLIVAN HAZELTINE ALLINSON LLC          (COUNSEL FOR WESTLAKES 410 INVESTMENTS, LLC) ATTN: WILLIAM A HAZELTINE 919
                                         NORTH MARKET STREET, SUITE 420 WILMINGTON DE 19801
SUMMIT GLORY PROPERTY LLC                C/O FOSUN PROPERTY HOLDINGS ATTN: TOM COSTANZOARSENIA CARRASCO 28 LIBERTY ST
                                         44TH FL NEW YORK NY 10005
SVAP II PARK NORTH, LLC                  ATTN: YOLANDA MASON 302 DATURA ST, STE 100 WEST PALM BEACH FL 33401-5481
SVAP II PARK NORTH, LLC                  C/O STERLING RETAIL SERVICES PO BOX 209372 AUSTIN TX 78720-9372
U.S. DEPARTMENT OF JUSTICE               ATTN: BANKRUPTCY DEPT 950 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20530-0001
U.S. SMALL BUSINESS ADMINISTRATION       OFFICE OF DISASTER ASSISTANCE ATTN: JAMES E RIVERA, ASSOC ADMIN 409 3D STREET,
                                         S.W. SUITE 6050 WASHINGTON DC 20416
UE YONKERS II LLC                        ATTN: SCOTT AUSTER 28 LIBERTY ST NEW YORK NY 10005
UE YONKERS II LLC                        PO BOX 826477 PHILADELPHIA PA 19182-6477
US FOODS INC                             ATTN: BETH GONZALEZ 11955 E PEAKVIEW AVE ENGLEWOOD CO 80111-6830
US FOODS INC                             DEPT 597 DENVER CO 80271
US FOODS INC.                            9399 W HIGGINS RD, STE 100 ROSEMONT IL 60018
VENABLE LLP                              (COUNSEL TO NEON RATED, LLC) ATTN: RISHI KAPOOR 1270 AVENUE OF THE AMERICAS,
                                         24TH FLOOR NEW YORK NY 10020
VENABLE LLP                              (COUNSEL TO NEON RATED, LLC) ATTN: LAURA S. BOUYEA 1201 N MARKET STREET, SUITE
                                         1400 WILMINGTON DE 19801
VISTA ENTERTAINMENT SOLUTIONS USA INC    ATTN: GRAIG FISHER 6300 WILSHIRE BLVD STE 940 LOS ANGELES CA 90048
VISTA ENTERTAINMENT SOLUTIONS USA INC    335 N MAPLE DR, STE 150 BEVERLY HILLS CA 90210
WALLER LANSDEN DORTCH & DAVIS, LLP       (COUNSEL TO MUELLER ALDRICH STREET, LLC) ATTN: ERIC TAUBE 100 CONGRESS AVENUE,
                                         SUITE 1800 AUSTIN TX 78701
WEA-WSM                                  ATTN: RICKEY OLSEN 32253 COLLECTION CENTER DR CHICAGO IL 60693-0322
WESTLAKES 410 INVESTMENTS LLC            C/O SERVICE GROUP ATTN: SCOTT BOOTH 6907 CAPITAL OF TX HWY AUSTIN TX 78731
WESTLAKES 410 INVESTMENTS LLC            ATTN: PROPERTY MANAGEMENT PO BOX 27648 AUSTIN TX 78755
WHITESTONE REIT                          ATTN: MATT OKMIN 2600 S GESSNER RD STE 500 HOUSTON TX 77063
WHITESTONE REIT                          DEPARTMENTS 234 PO BOX 4869 HOUSTON TX 77210
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO WALT DISNEY STUDIOS MOTION PICTURES) ATTN: ANDREW N GOLDMAN &
LLP                                      BENJAMIN W LOVELAND 7 WORLD TRADE CENTER 250 GREENWICH STREET NEW YORK NY
                                         10007
WORKDAY INC.                             ATTN: DAVID BAUGUESS 3350 PEACHTREE RD NE, STE 1000 ATLANTA GA 30326
WORKDAY INC.                             PO BOX 396106 SAN FRANCISCO CA 94139-6106




                                  Total Creditor count 100




Epiq Corporate Restructuring, LLC                                                                           Page 3 OF 3
                                         Alamo Drafthouse Cinema
                          Case 21-10474-MFW   Doc 126 Filed 03/23/21
                                                Service List
                                                                                Page 7 of 158

Claim Name                            Address Information
101 STUDIOS                          335 N MAPLE DRIVE SUITE 340 BEVERLY HILLS CA 90210
17TH STREET DISTRIBUTING, LLC        7144 WEDDINTON ROAD CONCORD NC 28027
2 FUN.ART                            TUFAN SEZER ZUHTUPASA MAHALLESI RIFAT BEY SOKAK NO 12 APT ISTANBUL, KADIKOY
                                     34724 TURKEY
20TH CENTURY FOX                     10201 W PICO BLVD. LOS ANGELES CA 90035
20TH CENTURY FOX                     PO BOX 900 BEVERLY HILLS CA 90213
24 CATS PER SECOND LLC               530 76TH STREET BROOKLYN NY 11209
30 WEST PERSHING LLC                 ATTN: JOHNNA DAVID EPR PROPERTIES 909 WALNUT ST, STE 200 KANSAS CITY MO 64106
30 WEST PERSHING LLC                 C/O EPR PROPERTIES ATTN: GENERAL COUNSEL 909 WALNUT ST, STE 200 KANSAS CITY MO
                                     64106
30 WEST PERSHING LLC                 ATTN: ASSET MGMT 909 WALNUT, STE 200 KANSAS CITY MO 64106
30 WEST PERSHING LLC                 ATTN: GREGORY K SILVERS, VP 909 WALNUT, STE 200 KANSAS CITY MO 64106
30 WEST PERSHING LLC                 ATTN: MICHAEL L HIRONS, VP 909 WALNUT, STE 200 KANSAS CITY MO 64106
30 WEST PERSHING LLC                 C/O ENTERTAINMENT PROPERTIES TRUST ATTN: GENERAL COUNSEL 909 WALNUT ST, STE
                                     200 KANSAS CITY MO 64106
30 WEST PERSHING LLC                 C/O ENTERTAINMENT PROPERTIES TRUST ATTN: MICHAEL L HIRONS, VP 909 WALNUT ST,
                                     STE 200 KANSAS CITY MO 64106
30 WEST PERSHING LLC                 C/O EPR RPOPERTIES ATTN: GENERAL COUNSEL 909 WALNUT ST, STE 200 KANSAS CITY MO
                                     64106
30 WEST PERSHING LLC                 C/O STINSON MORRISON HECKER LLP ATTN: TIM LAYCOCK 1201 WALNUT, STE 2600 KANSAS
                                     CITY MO 64106
3D SYSTEMS, INC                      333 THREE D SYSTEMS CIRCLE ROCK HILL SC 29730
4 TWENTY LIMITED                     5 PUDDAVINE TERRACE DARTINGTON TOTNES, DEVON TQ9 6EU UNITED KINGDOM
5 STONES CRAFT BEWING COMPANY        11335 FM 1863 NEW BRUANFELS TX 78132
512 BREWING COMPANY                  407 RADAM LANE, BLDG F200 AUSTIN TX 78745
522 SIXTH EAST, LLC                  PO BOX 633 SPICEWOOD TX 78669
5280 BEER COMPANY LLC                5610 YUKON STREET ARVADA CO 80002
5280 PUBLISHING, INC.                1675 LARIMER ST SUITE 675 DENVER CO 80202
52JE SPEAR CONSULTING, LP            25906 NICHOLS SAWMILL ROAD MAGNOLIA TX 77355
6TH STREET PHOTO BOOTH               1502 CONTINENTAL PASS CEDAR PARK TX 78613
9GAUGE PARTNERS, LLC                 1717 W 6TH STREET SUITE 380 AUSTIN TX 78703
A BEVERAGE SOLUTION LLC              PO BOX 2500 ENGLEWOOD CO 80150
A BEVERAGE SOLUTIONS                 PO BOX 2500 ENGLEWOOD CO 80150
A GUY WITH A SQUEEGEE, LLC           1717 GENEVA ST AURORA CO 80010
A JIMENEZ                            3908 AVENUE B AUSTIN TX 78751
A LA MODE                            3929 WYOMING STREET KANSAS CITY MO 64111
A TO Z ELEVATOR INSPECTIONS INC.     PO BOX 622003 LITTLETON CO 80162
A TO Z MEDIA, INC.                   ATTN: LUCAS JONES 243 W 30TH ST 6TH FL NEW YORK NY 10001
A TO Z RENOVATIONS OF NY             3404 AVE N BROOKLYN NY 11234
A&L CESSPOOL & RECYCLING             38-40 REVIEW AVENUE LONG ISLAND CITY NY 11101
A-1 SEWER & SEPTIC SERVICE, INC.     1891 MERRIAM LANE KANSAS CITY KS 66106
A-1 SEWER & SEPTIC SERVICE, INC.     6370 CARTER AVENUE MERRIAM KS 66203
A-BEAR PEST CONTROL & TREE SERVICE   PO BOX 171346 SAN ANTONIO TX 78217
A1 SEPTIC TANK SERVICE INC           1111 INDUSTRIAL PARKWAY WEST HAYWARD CA 94544
A24 FILMS LLC                        PO BOX 8297 PASADENA CA 91109-8297
AAA BUILDING MAINTENANCE             6529 HERON DRIVE AUSTIN TX 78759
AAA ELEVATOR INSPECTIONS             PO BOX 170345 AUSTIN TX 78717-0021
AARON ABRAMS                         3908 AVENUE B AUSTIN TX 78751
AARON ALSTON                         3908 AVENUE B AUSTIN TX 78751
AARON C STEWART                      4209 SPEEDWAY DR 206 AUSTIN TX 78751


Epiq Corporate Restructuring, LLC                                                                  Page 1 OF 149
                                         Alamo Drafthouse Cinema
                          Case 21-10474-MFW   Doc 126 Filed 03/23/21
                                                Service List
                                                                                Page 8 of 158

Claim Name                            Address Information
AARON CAPPS                          3908 AVENUE B AUSTIN TX 78751
AARON CRAWFORD                       1240 JOHNSON FERRY RD SUITE 104 MARIETTA GA 30068
AARON DUTSON                         3908 AVENUE B AUSTIN TX 78751
AARON HORKEY                         101 ONYX COURT MANKATO MN 56001
AARON J STEWART                      282 7TH STREET BROOKLYN NY 11215
AARON LOWELL DENTON                  4569 S ROCKPORT RD BLOOMINGTON IN 47403
AARON MOONEY                         3908 AVENUE B AUSTIN TX 78751
AARON PETERSON                       3908 AVENUE B AUSTIN TX 78751
AARON SEXTON                         3908 AVENUE B AUSTIN TX 78751
AARON WEY                            10 N EMERSON STREET APT 505 DENVER CO 80218
AARON WHITNEY                        3908 AVENUE B AUSTIN TX 78751
ABBIGALE GRAVEL                      524 IOWA ST NORMAN OK 73069
ABBY BROEKHUIZEN                     1300 CROSSING PL APT 3614 AUSTIN TX 78741
ABC HOME & COMMERCIAL SERVICES       9475 E HIGHWAY 290 AUSTIN TX 78724-2303
ABDULJABBAR MUHAMMAD                 3908 AVENUE B AUSTIN TX 78751
ABEL CAVADA                          3908 AVENUE B AUSTIN TX 78751
ABEL FLORES                          3908 AVENUE B AUSTIN TX 78751
ABIGAIL BROEKHUIZEN                  3908 AVENUE B AUSTIN TX 78751
ABIGAIL DANIEL                       202 TILLERY SQUARE AUSTIN TX 78702
ABIGAIL GRABOWSKI                    3908 AVENUE B AUSTIN TX 78751
ABIGAIL LARSON                       VIA SANT ANSELMO 2 TORINO ITALY
ABIGAIL MORDICA                      3908 AVENUE B AUSTIN TX 78751
ABIGAIL OLCESE                       9615 MAIN STREET KANSAS CITY MO 64114
ABIGAIL ORSBORN                      14462 GARFIELD STREET BRIGHTON CO 80602
ABKCO MUSIC & RECORDS, INC           85 FIFTH AVENUE 11TH FLOOR NEW YORK NY 10003
ABRAMORAMA LLC                       450 MANVILLE ROAD PLEASANTVILLE NY 10570
ABRAMSON LEVIN & GINDI LLP           3580 WILSHIRE BLVD SUITE 1260 LOS ANGELES CA 90010
ABSOLUTE FILMS                       1441 HUNTINGTON DR 301 SOUTH PASADENA CA 91030
ABUNO INC                            4640 LAURELGROVE AVE STUDIO CITY CA 91604-1226
ABYGAL CERVANTES                     3908 AVENUE B AUSTIN TX 78751
ACADIAREALTY                         411 THEODORE FREMD AVE STE 300 RYE NY 10580
ACADIAREALTY                         ATTN: JASON BLACKSBERG 411 THEODORE FREMD AVE SUITE 300 RYE NY 10580
ACCELERATOR MARKETING GROUP LLC      12715 NIGHTSHADE PLACE LAKEWOOD RANCH FL 34202
ACCENT FOOD SERVICES                 PO BOX 46114 HOUSTON TX 77210-4603
ACCENTURE                            PO BOX 22971 CHICAGO IL 60673-0629
ACCOUNTABILITY RESOURCES             6300 BRIDGEPOINT PKWY. BLDG.1, SUITE 250 AUSTIN TX 78730
ACCOUNTEMPS                          PO BOX 743295 LOS ANGELES CA 90074-3295
ACCOUNTING PRINCIPALS                DEPT CH 14031 PALATINE IL 60055-4031
ACCUCHEM CLEANING SERVICES           1836 LONE STAR RD BLDG 2 MANSFIELD TX 76063
ACIE JONES                           3908 AVENUE B AUSTIN TX 78751
ACKERMAN, IRWIN B                    187 MILLBURN AVE, STE 6 MILLBURN NJ 07041
ACKERMAN, IRWIN B                    C/O MEISLIK & MEISLIK ATTN: NOTICE DEPT 66 PARK ST MONTCLAIR NJ 07042
ACKLINIS YONKERS REALTY LLC          187 MILLBURN AVE, STE 6 MILLBURN NJ 07041
ACKLINIS YONKERS REALTY LLC          ATTN: IRWIN ACKERMAN 187 MILLBURN AVE, STE 6 MILLBURN NJ 07041
ACKLINIS YONKERS REALTY LLC          ATTN: IRWIN B ACKERMAN 187 MILLBURN AVE, STE 6 MILLBURN NJ 07041
ACME ARCHIVES LIMITED                7575 SAN FERNANDA RD BURBANK CA 91505
ACP ALAMO FINANCE, INC.              1580 S MAIN ST STE 102 BOERNE TX 78006
ACP ALAMO FINANCE, INC.              422 N. KINGSLEY DR. LOS ANGELES CA 90004
ACP ALAMO HOLDINGS, INC.             1627 EAST WALNUT SEGUIN TX 78155



Epiq Corporate Restructuring, LLC                                                                     Page 2 OF 149
                                        Alamo Drafthouse Cinema
                         Case 21-10474-MFW   Doc 126 Filed 03/23/21
                                               Service List
                                                                               Page 9 of 158

Claim Name                           Address Information
ACRO CO.,LTD                        51,INAECHO HIKONE, SHIGA JAPAN
ACS ENTERPRISES INC                 PO BOX 810 WALNUT CA 91788-0810
ACT SECURITY GROUP                  PO BOX 302827 AUSTIN TX 78703
ADALINE WISENBAKER                  3908 AVENUE B AUSTIN TX 78751
ADAM ALFTER                         3908 AVENUE B AUSTIN TX 78751
ADAM AUSTIN                         3908 AVENUE B AUSTIN TX 78751
ADAM AUSTIN                         3908 AVENUE B AUSTIN TX 78751
ADAM BAUSERMAN                      3908 AVENUE B AUSTIN TX 78751
ADAM BILLINGS                       3908 AVENUE B AUSTIN TX 78751
ADAM BUEHLER                        3908 AVENUE B AUSTIN TX 78751
ADAM CEDERBURG                      3908 AVENUE B AUSTIN TX 78751
ADAM GALBLUM                        205 W. DARTMARTH RD KANSAS CITY MO 64113
ADAM HOWARD                         236 LIVINGTON ST APT 4F BROOKLYN NY 11201
ADAM HULIN                          259 RIDGECREST DRIVE SILER CITY NC 27344
ADAM ITZLA                          3908 AVENUE B AUSTIN TX 78751
ADAM PIKER                          3908 AVENUE B AUSTIN TX 78751
ADAM ROLAND                         3908 AVENUE B AUSTIN TX 78751
ADAM SABA                           3908 AVENUE B AUSTIN TX 78751
ADAM SALINAS                        3908 AVENUE B AUSTIN TX 78751
ADAM SHERWIN                        3908 AVENUE B AUSTIN TX 78751
ADAM SMYER                          3908 AVENUE B AUSTIN TX 78751
ADAM SULLIVAN                       3908 AVENUE B AUSTIN TX 78751
ADAM SULLIVAN                       3908 AVENUE B AUSTIN TX 78751
ADAM TYNER                          5913 VENTUS STREET AUSTIN TX 78721
ADAN DE LA TORRE                    3908 AVENUE B AUSTIN TX 78751
ADAPTABLE PRODUCTIONS               1600 WEST AVE 25 AUSTIN TX 78701
ADARIAN HIGH                        3908 AVENUE B AUSTIN TX 78751
ADC PARTNERS LTD                    1717 W 6TH ST AUSTIN TX 78703
ADC PARTNERS, LTD.                  612A E 6TH STREET AUSTIN TX 78701
ADEINA ANDERSON                     3908 AVENUE B AUSTIN TX 78751
ADOLFO BAMACA                       3908 AVENUE B AUSTIN TX 78751
ADOLFO VAZQUEZ                      3908 AVENUE B AUSTIN TX 78751
ADOLPHUS HICKS                      3908 AVENUE B AUSTIN TX 78751
ADP, INC.                           PO BOX 842875 BOSTON MA 02284-2875
ADRIAN ADAMESCU                     31-110 HIGHLAND ROAD EAST KITCHENER ON N2M 3S1 CANADA
ADRIAN RIVERA                       3908 AVENUE B AUSTIN TX 78751
ADRIAN TORRES                       10921 GILLETTE ST OVERLAND PARK KS 66210
ADRIANA TORRES                      3908 AVENUE B AUSTIN TX 78751
ADRIANA VILLA                       3908 AVENUE B AUSTIN TX 78751
ADRIANNE COLLINS                    3908 AVENUE B AUSTIN TX 78751
ADRIANNE MICHELLE POPE              2828 ALSACE AVE LOS ANGELES CA 90016
ADRIENNE NORRIS                     1987 NEWARK ST. AURORA CO 80010
ADSPOSURE                           10810 KENWOOD ROAD CINCINNATI OH 45242
ADT SECURITY SERVICES               PO BOX 371878 PITTSBURGH PA 15250-7878
ADVANCED TELECOM INC                6911 S.R. 54 NEW PORT RICHEY FL 34653
ADVANCED THEATER SOLUTIONS          12201 WEDGE DR CANYON TX 79015
ADVERTISING VEHICLES INC            10810 KENWOOD RD BLUE ASH OH 45242
ADVINTAGE DISTRIBUTORS              2121 ATLANTIC AVE. SUITE 100 RALEIGH NC 27604
AFI SILVER                          8633 COLESVILLE RD SILVER SPRING MD 20910



Epiq Corporate Restructuring, LLC                                                              Page 3 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21       Page 10 of 158

Claim Name                              Address Information
AFM-EPF                                3220 WINONA AVE BURBANK CA 91504
AFSHEEN NOMAI                          500 SOUTH CONGRESS AVE 319 AUSTIN TX 78704
AGGRESSIVE ENERGY LLC                  PO BOX 9402 NEW YORK NY 10087
AGLIFF - POLARI INC.                   1107 S 8TH ST AUSTIN TX 78704
AHBRA PERRY                            3908 AVENUE B AUSTIN TX 78751
AIDAN NOYES                            3908 AVENUE B AUSTIN TX 78751
AIDAN OSULLIVAN                        3908 AVENUE B AUSTIN TX 78751
AIMEE LOZANO                           3908 AVENUE B AUSTIN TX 78751
AINARA K. TIEFENTHALER                 123 TOMPKINS AVE APT 4L BROOKLYN NY 11206
AIR CRE                                500 N BRAND BLVD, STE 900 GLENDALE CA 91203
AIR FILTER PLUS                        1205 CARDINAL DRIVE EUDORA KS 66025
AIR MASTERING                          LYNDHURST HALL, LYNDHURST RD HAMPSTEAD LONDON NW3 5NG UNITED KINGDOM
AIRBNB                                 888 BRANNAN ST SAN FRANCISCO CA 94103-4928
AIRCO MECHANICAL                       PO BOX 1598 ROUND ROCK TX 78680-1598
AIRLINE MEDIA PRODUCTIONS, INC.        ATTN: CASH APPLICATIONS PO BOX 894272 LOS ANGELES CA 90189-4272
AKIKO STEHRENBE                        525 QUAIL DR, LOS ANGELES CA 90065
AKIL MASON                             3908 AVENUE B AUSTIN TX 78751
AL CHESIS                              4255 W. COLFAX AVE. DENVER CO 80204
ALAINA OLAUGHLIN                       3908 AVENUE B AUSTIN TX 78751
ALAMEDA FILMS                          AV PRESIDENTE MASARYK 490-3 COLONIA POLANCO MEXICO CITY, CDMX 11560 MEXICO
ALAMO BLOC LLC                         ATTN: TIMOTHY A LEAGUE 612 A E 6TH ST AUSTIN TX 78701
ALAMO CHARLOTTESVILLE                  375 MERCHANT WALK SQ CHARLOTTESVILE VA 22902-6508
ALAMO CITY PROTECTIVE                  7914 W MILITARY DR 3201 SAN ANTONIO TX 78227
ALAMO COMMUNITY FUND                   3908 AVENUE B AUSTIN TX 78751
ALAMO CONCRETE CONTRACTORS             7326 ARBETH PLACE SAN ANTONIO TX 78250
ALAMO CORPUS CHRISTI                   7601 S STAPLES ST CORPUS CHRISTI TX 78413
ALAMO DENTON - SEIS PELICULAS LLC      3220 TOWN CTR DENTON TX 76201
ALAMO DRAFTHOUSE CHANDLER              4955 S. ARIZONA AVE CHANDLER AZ 85248
ALAMO DRAFTHOUSE CINEMAS BAKER LLC     3908 AVENUE B AUSTIN TX 78751
ALAMO DRAFTHOUSE TEMPE                 1140 E. BASELINE RD. TEMPE AZ 85283
ALAMO DTLA                             700 W 7TH ST STE U240 LOS ANGELES CA 90017
ALAMO EL PASO                          2500 SUMMER STREET 1210 HOUSTON TX 77007
ALAMO GILBERT                          JAYBCCCPAS.NET 5478 S. POWER RD GILBERT AZ 85295
ALAMO LA CENTERRA                      2707 COMMERCIAL CENTER BLVD SUITE K-100 KATY TX 77494
ALAMO LAKE HIGHLANDS                   CINCO PELICULAS LLC 6770 ABRAMS RD DALLAS TX 75231
ALAMO LAREDO                           11210 EASTPOINT DRIVE LAREDO TX 78045
ALAMO LAS COLINAS                      320 W LAS COLINAS BLVD BLDG A2 IRVING TX 75039
ALAMO LOUDOUN                          20575 EASAT HAMPTON PLAZA ASHBURN VA 20147-5910
ALAMO NORTH RICHLAND HILLS             8380 DAVIS BLVD NORTH RICHLAND HILLS TX 76182
ALAMO OMAHA                            12750 WESTPORT PKWY LA VISTA NE 68138
ALAMO OMAHA MIDTOWN                    3201 FARNAM ST 6111 OMAHA NE 68131
ALAMO PUBLIC TELECOMMUNICATIONS COUNCIL 501 BROADWAY STREET SAN ANTONIO TX 78215-1820
ALAMO RICHARDSON                       100 S CENTRAL EXPY 14 RICHARDSON TX 75080
ALAMO SOUTHSIDE LAMAR DALLAS           C/O MWA 101 E PARK BLVD 1200 PLANO TX 75074
ALAMO SPRINGFIELD                      4005 SOUTH AVE. SPRINGFIELD MO 65807
ALAMO WATER SOFTENERS LLC              3823 THOUSAND OAKS DRIVE SAN ANTONIO TX 78217
ALAMO WINCHESTER                       181 KERNSTON COMMONS BLVD WINCHESTER VA 22602
ALAMO WOODBRIDGE LLC                   C/O ALAMO DRAFTHOUSE CINEMA LLC 6112 E 6TH ST AUSTIN TX 78701
ALAMO WOODBURY                         I-94 & RADIO DRIVE WOODBURY MO 63108



Epiq Corporate Restructuring, LLC                                                                      Page 4 OF 149
                                          Alamo Drafthouse Cinema
                        Case 21-10474-MFW      DocService
                                                   126 Filed
                                                          List
                                                               03/23/21       Page 11 of 158

Claim Name                            Address Information
ALAMOTEL - OLD 19 LLC                 1305 W 22ND STREET AUSTIN TX 78705
ALAN CAROLINO                         3908 AVENUE B AUSTIN TX 78751
ALAN CAROLINO                         3908 AVENUE B AUSTIN TX 78751
ALAN HOFMANIS                         62 KELSEY AVE HUNTINGTON STATION NY 11746
ALAN HOWARTH INC                      298 CHESTERFIELD 166 NEWPORT BEACH CA 92660
ALAN HYNES                            825 MASONIC AVENUE, APT 5 SAN FRANCISCO CA 94117
ALAN JONES                            3908 AVENUE B AUSTIN TX 78751
ALAN L. BELINKOFF                     SCOTT SCHNEID 1512 PALISADES DRIVE PACIFIC PALISADES CA 90272
ALAN LEE AKERS                        312 PLEASANT STREET LAWRENCE KS 66044
ALAN SALYER                           3908 AVENUE B AUSTIN TX 78751
ALANA BARBOUR                         3908 AVENUE B AUSTIN TX 78751
ALBEE DEVELOPMENT LLC                 28 LIBERTY ST. NEW YORK NY 10005
ALBEE DEVELOPMENT LLC                 C/O ROSENBERG & ESTIS PC ATTN: BRETTB THEIS ESQ 733 THIRD AVE, 14TH FL NEW
                                      YORK NY 10017
ALBEE DEVELOPMENT LLC                 C/O ROSENBERG & ESTIS PC ATTN: JUSTIN S WEITZMAN, ESQ 733 THIRD AVE, 14TH FL
                                      NEW YORK NY 10017
ALBEE DEVELOPMENT LLC                 ATTN: ROBERT MASTERS, SENIOR VP 250 W 57TH ST, 1120 NEW YORK NY 10107
ALBEE DEVELOPMENT LLC                 ATTN: CHRISTOPHER CONLON, EXECUTIVE VP 411 THEODORE FREMD AVE, STE 300 RYE NY
                                      10580
ALBEE DEVELOPMENT LLC                 ATTN: HEATHER MOORE, ASSISTANT SECRETARY 411 THEODORE FREMD AVE, STE 300 RYE
                                      NY 10580
ALBEE DEVELOPMENT LLC                 C/O ACADIA REALTY TRUST ATTN: LEGAL DEPT & LEASE ADMIN 411 THEODORE FREMD AVE,
                                      STE 300 RYE NY 10580
ALBEE DEVELOPMENT LLC                 ATTN: ROBERT MASTERS, SENIOR VP 1311 MAMARONECK AVE, STE 260 WHITE PLAINS NY
                                      10605
ALBEE DEVELOPMENT LLC                 C/O ACADIA REALTY TRUST ATTN: LEGAL DEPT & LEASE ADMIN 1311 MAMARONECK AVE,
                                      STE 260 WHITE PLAINS NY 10605
ALBERT MARTIN                         3908 AVENUE B AUSTIN TX 78751
ALBERT SATCHELL                       3908 AVENUE B AUSTIN TX 78751
ALBERT URESTI, TAX ASSESSOR MPA PCC   VISTA VERDE PLAZA BLDG 233 N PECOS LA TRINIDAD SAN ANTONIO TX 78207
ALBERT URESTI, TAX ASSESSOR MPA PCC   BEXAR COUNTY TAX ASSESSOR-COLLECTOR PO BOX 2903 SAN ANTONIO TX 78299-2903
ALBERTO FERNANDEZ                     3908 AVENUE B AUSTIN TX 78751
ALCIDES MARQUEZ ROSA                  3908 AVENUE B AUSTIN TX 78751
ALDO PATINO                           3908 AVENUE B AUSTIN TX 78751
ALEASHA DAVIS                         3908 AVENUE B AUSTIN TX 78751
ALEC GILLIS                           3908 AVENUE B AUSTIN TX 78751
ALEC GUNTER                           3908 AVENUE B AUSTIN TX 78751
ALEC KEOUGH                           3908 AVENUE B AUSTIN TX 78751
ALEC LEMASTER                         3908 AVENUE B AUSTIN TX 78751
ALEC VENGCO                           3908 AVENUE B AUSTIN TX 78751
ALEJANDRA CEJUDO                      12701 MOORPARK ST. 205 STUDIO CITY CA 91604
ALEJANDRO FOLTS                       3908 AVENUE B AUSTIN TX 78751
ALEJANDRO GARCIA                      3908 AVENUE B AUSTIN TX 78751
ALEJANDRO LOZANO                      3908 AVENUE B AUSTIN TX 78751
ALENA HOLBERT                         3908 AVENUE B AUSTIN TX 78751
ALESIA GOMEZ                          3908 AVENUE B AUSTIN TX 78751
ALEX ALLEN                            3908 AVENUE B AUSTIN TX 78751
ALEX BOGDANOVICH                      3908 AVENUE B AUSTIN TX 78751
ALEX HITT                             3908 AVENUE B AUSTIN TX 78751
ALEX PACE                             3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                     Page 5 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 12 of 158

Claim Name                           Address Information
ALEX PARDEE                          3043 GLENHURST AVE LOS ANGELES CA 90039
ALEX VON KLEMPERER                   3908 AVENUE B AUSTIN TX 78751
ALEXA MARSH                          3908 AVENUE B AUSTIN TX 78751
ALEXANDER COTTINGHAM                 3908 AVENUE B AUSTIN TX 78751
ALEXANDER DELAHOUSSAYE               3908 AVENUE B AUSTIN TX 78751
ALEXANDER DORMONT                    501 SPRING CREEK RD DRIPPING SPRINGS TX 78620
ALEXANDER FUST                       3908 AVENUE B AUSTIN TX 78751
ALEXANDER GALLEGOS                   3908 AVENUE B AUSTIN TX 78751
ALEXANDER HERRERA                    4611 W BROADWAY AVE. APT B HAWTHORNE CA 90250
ALEXANDER HOFFORD                    339-B OAK RUN DR. RALEIGH NC 27606
ALEXANDER HOGLE                      3908 AVENUE B AUSTIN TX 78751
ALEXANDER HOOD                       3908 AVENUE B AUSTIN TX 78751
ALEXANDER JAEN                       3908 AVENUE B AUSTIN TX 78751
ALEXANDER KAROL                      3908 AVENUE B AUSTIN TX 78751
ALEXANDER MARTHALER                  3908 AVENUE B AUSTIN TX 78751
ALEXANDER MARTINEZ                   3908 AVENUE B AUSTIN TX 78751
ALEXANDER MORENO                     3908 AVENUE B AUSTIN TX 78751
ALEXANDER RICHARD MILLER             1504 CINNAMON PATH, UNIT A AUSTIN TX 78704
ALEXANDER THOMPSON                   3908 AVENUE B AUSTIN TX 78751
ALEXANDER UNBEHAGEN                  3908 AVENUE B AUSTIN TX 78751
ALEXANDER VILLARREAL                 2211 LAWNMONT APT 106 AUSTIN TX 78756
ALEXANDER WEBB                       3908 AVENUE B AUSTIN TX 78751
ALEXANDR HALL                        3908 AVENUE B AUSTIN TX 78751
ALEXANDRA CHISHOLM                   3908 AVENUE B AUSTIN TX 78751
ALEXANDRA D MCCOY                    18935 LAS AGUAS SAN ANTONIO TX 78258
ALEXANDRA GASS                       3908 AVENUE B AUSTIN TX 78751
ALEXANDRA GOULD                      3908 AVENUE B AUSTIN TX 78751
ALEXANDRA GRIESMER                   3908 AVENUE B AUSTIN TX 78751
ALEXANDRA GRIMSON                    1001 SOUTH HIGHLAND PARK AVENUE CHATTANOOGA TN 37404
ALEXANDRA GROUNDS                    3908 AVENUE B AUSTIN TX 78751
ALEXANDRA GUERRA                     3908 AVENUE B AUSTIN TX 78751
ALEXANDRA HARTMANN                   3908 AVENUE B AUSTIN TX 78751
ALEXANDRA MARQUEZ                    3908 AVENUE B AUSTIN TX 78751
ALEXANDRA MICHELLE WARD              609 A GAYLOR STREET AUSTIN TX 78752
ALEXANDRA MONCREIF                   5103 PALO BLANCO LANE AUSTIN TX 78744
ALEXANDRA SANGUINETTI                3908 AVENUE B AUSTIN TX 78751
ALEXANDRIA ASHRAF                    9269 MEANDERING DRIVE NORTH RICHLAND HILLS TX 76182
ALEXANDRIA MEEK                      3908 AVENUE B AUSTIN TX 78751
ALEXANDRIA MEIER                     3908 AVENUE B AUSTIN TX 78751
ALEXEY ARKHIPOV                      3908 AVENUE B AUSTIN TX 78751
ALEXIS ABREU                         3908 AVENUE B AUSTIN TX 78751
ALEXIS BARRON                        3908 AVENUE B AUSTIN TX 78751
ALEXIS BARTON                        3908 AVENUE B AUSTIN TX 78751
ALEXIS CLARK                         3908 AVENUE B AUSTIN TX 78751
ALEXIS EMMITT                        3908 AVENUE B AUSTIN TX 78751
ALEXIS MONROY                        3908 AVENUE B AUSTIN TX 78751
ALEXIS ROSALES                       3908 AVENUE B AUSTIN TX 78751
ALEXIS SERNA                         7600 BLANCO RD 1001 SAN ANTONIO TX 78216
ALEXUS GALVEZ                        3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                               Page 6 OF 149
                                             Alamo Drafthouse Cinema
                      Case 21-10474-MFW           DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 13 of 158

Claim Name                               Address Information
ALFONSO ROCHA                            3908 AVENUE B AUSTIN TX 78751
ALFREDO HERNANDEZ                        3908 AVENUE B AUSTIN TX 78751
ALFREDO QUESADA                          3908 AVENUE B AUSTIN TX 78751
ALICIA BONILLA                           3908 AVENUE B AUSTIN TX 78751
ALICIA RUSSELL                           3908 AVENUE B AUSTIN TX 78751
ALICIA TURNER                            3908 AVENUE B AUSTIN TX 78751
ALINA TORRES                             3908 AVENUE B AUSTIN TX 78751
ALISHA GRAUSO                            2634 KANSAS AVE K SANTA MONICA CA 90404
ALISON BRICKLEY                          3908 AVENUE B AUSTIN TX 78751
ALISON NARRO                             1208 E 7TH ST AUSTIN TX 78702
ALISON WHALEN                            ADDRESS ON FILE
ALIX DEAN                                3908 AVENUE B AUSTIN TX 78751
ALIX FERREIRA                            3908 AVENUE B AUSTIN TX 78751
ALIYAH MEJIA                             3908 AVENUE B AUSTIN TX 78751
ALIZA LIMON                              3908 AVENUE B AUSTIN TX 78751
ALL CHANNEL FILMS, INC.                  2662 CARMAR DRIVE LOS ANGELES CA 90046
ALL POINTS COMMUNICATIONS OF AUSTIN, LP 40214 INDUSTRIAL PARK CIR STE 102 GEORGERTOWN TX 78626-4721
ALL SERVICE KITCHEN EQUIPMENT CORP       10 CHARLES ST PO BOX 310 NEW HYDE PARK NY 11040
ALL STATES SERVICES                      PO BOX 94258 LAS VEGAS NV 89193
ALLEGIANCE COBRA SERVICES, INC.          PO BOX 2097 MISSOULA MT 59806
ALLEN COMMERCIAL CLEANING SERVICES LLC   8194 NIEMAN ROAD LENEXA KS 66214
ALLEN HILL ENTERTAINMENT                 PO BOX 8635 HOUSTON TX 77249
ALLEN MATKINS LECK GAMBLE MALLORY ET AL ATTN: SANDRA A JACOBSON ESQ 1900 MAIN ST, 5TH FL IRVINE CA 92614-7321
ALLEN SPIEGEL FINE FSO GREG RUTH         221 LOBOS AVENUE PACIFIC GROVE CA 93950
ALLEN SUSTAITA                           3908 AVENUE B AUSTIN TX 78751
ALLIANCE GAME DISTRIBUTORS               PO BOX 79638 BALTIMORE MD 21279-0638
ALLIE BERRYMAN                           3908 AVENUE B AUSTIN TX 78751
ALLIED UNIVERSAL                         EIGHT TOWER BRIDGE 161 WASHINGTON STREET, SUITE 600 CONSHOHOCKEN PA 19428
ALLISON JEW                              3908 AVENUE B AUSTIN TX 78751
ALLISON MICHELLE MCANDREW                1226 CAMPBELL STREET OAKLAND CA 94607
ALLISON NOVAK                            3908 AVENUE B AUSTIN TX 78751
ALLISON ONEILL                           511 WOODWARD ST 102 AUSTIN TX 78704
ALLISON RAYNES                           3908 AVENUE B AUSTIN TX 78751
ALLSAFE SECURITY MONITORING, LTD.        PO BOX 203488 AUSTIN TX 78720-3488
ALLSTATE PUMPING & CONSULTING            9711 STERLING DR. LITTLETON CO 80126
ALLURE GLOBAL SOLUTIONS, INC.            400 EMBASSY ROW NE, SUITE 200 ATLANTA GA 30328
ALLYSON MASSON                           3908 AVENUE B AUSTIN TX 78751
ALLYSON PAUL                             3908 AVENUE B AUSTIN TX 78751
ALON BERNSTEIN                           3704 SKIPTON DRIVE AUSTIN TX 78727
ALPHAGRAPHICS                            1313 FAIRVIEW RD RALEIGH NC 27608
ALPHONZO ENGLISH                         3908 AVENUE B AUSTIN TX 78751
ALPINE WASTE & RECYCLING                 PO BOX 791519 BALTIMORE MD 21279-1519
ALSATIA RAGUSA                           3908 AVENUE B AUSTIN TX 78751
ALSCO                                    3301 HILLSBOROUGH ST RALEIGH NC 27607
ALSCO LINEN AND UNIFORM RENTAL SERVICES 505 EAST 200 SOUTH SALT LAKE CITY UT 84102
ALSTON & BIRD LLP                        333 SOUTH HOPE STREET 16TH FLOOR LOS ANGELES CA 90071-1410
ALTAIRA BRESLIN                          3908 AVENUE B AUSTIN TX 78751
ALTAMONT CAPITAL MANAGEMENT              ATTN: KEVIN MASON 400 HAMILTON AVENUE SUITE 230 PALO ALTO CA 94301
ALTAMONT CAPITAL MANAGEMENT LLC          ATTN: KEVIN MASON 400 HAMILTON AVENUE SUITE 230 PALO ALTO CA 94301



Epiq Corporate Restructuring, LLC                                                                      Page 7 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21       Page 14 of 158

Claim Name                           Address Information
ALTERNATIVE TENTACLES RECORDS        PO BOX 419092 SAN FRANCISCO CA 94141
ALTON FALTYSEK                       3908 AVENUE B AUSTIN TX 78751
ALTURA CONSULTING INC.               5626 PRESTON OAKS ROAD 37C DALLAS TX 75254
ALTUS GLOBAL TRADE SOLUTIONS         2400 VETERANS BLVD KENNER LA 70065
ALYSSA GARZA                         3908 AVENUE B AUSTIN TX 78751
ALYSSA GONZALES                      3908 AVENUE B AUSTIN TX 78751
ALYSSA HERNANDEZ                     3908 AVENUE B AUSTIN TX 78751
ALYSSA MEDILLA                       3908 AVENUE B AUSTIN TX 78751
ALYSSA NORDSTROM                     3908 AVENUE B AUSTIN TX 78751
ALYSSA NUNEZ                         3908 AVENUE B AUSTIN TX 78751
ALYSSA TAYLOR                        12226 CHAMBERS COVE SAN ANTONIO TX 78253
AMANDA BAKER                         3908 AVENUE B AUSTIN TX 78751
AMANDA FALCON                        3908 AVENUE B AUSTIN TX 78751
AMANDA GRAEFF-MARTINEZ               3908 AVENUE B AUSTIN TX 78751
AMANDA HUFFORD                       7838 HUEBNER RD APT 3103 SAN ANTONIO TX 78240
AMANDA HUGHES                        925 E. 49TH ST. AUSTIN TX 78751
AMANDA JANE FRENA                    186 GLENFIELD DR PITTSBURGH PA 15235
AMANDA JERONIMUS                     1046 W 23RD STREET UNIT L HOUSTON TX 77093
AMANDA JUILLARD                      3908 AVENUE B AUSTIN TX 78751
AMANDA LEUPP                         3908 AVENUE B AUSTIN TX 78751
AMANDA LEWIS                         3908 AVENUE B AUSTIN TX 78751
AMANDA LUNDELL                       3908 AVENUE B AUSTIN TX 78751
AMANDA MACK                          3908 AVENUE B AUSTIN TX 78751
AMANDA NORRIS                        3908 AVENUE B AUSTIN TX 78751
AMANDA RASOR                         3908 AVENUE B AUSTIN TX 78751
AMANDA TODD                          28 ARELLANO AVENUE SAN FRANCISCO CA 94132
AMANDA YOELIN                        3908 AVENUE B AUSTIN TX 78751
AMANDA-RAE GARCIA                    3908 AVENUE B AUSTIN TX 78751
AMAR ALTAWEEL                        3908 AVENUE B AUSTIN TX 78751
AMARI GOSS                           3908 AVENUE B AUSTIN TX 78751
AMAZING ICE DESIGNS                  300 GOLDENROD KYLE TX 78640
AMAZON STUDIOS                       PO BOX 84188 SEATTLE WA 98124-5488
AMBER BAGGIO                         3908 AVENUE B AUSTIN TX 78751
AMBER CASH                           3908 AVENUE B AUSTIN TX 78751
AMBER GAINES                         3908 AVENUE B AUSTIN TX 78751
AMBER GARCIA                         3908 AVENUE B AUSTIN TX 78751
AMBER HARRIDGE                       3908 AVENUE B AUSTIN TX 78751
AMBER HIX                            3908 AVENUE B AUSTIN TX 78751
AMBER PENANS                         1717 W OAK ST DENTON TX 76201
AMBER PHILLIPS                       PO BOX 3167 LANDERS CA 92285
AMBER SOLOMON                        3908 AVENUE B AUSTIN TX 78751
AMBERLY MARSTON                      3908 AVENUE B AUSTIN TX 78751
AMBI DISTRIBUTION                    3415 S SEPULVEDA BLVD 11TH FL LOS ANGELES CA 90034
AMBIENT ENERGY                       1449 7TH STREET 440 DENVER CO 80204
AMBROSI CUTLERY CO.                  3023 MAIN STREET KANSAS CITY MO 64108
AMC                                  11500 ASH ST LEAWOOD KS 66211-7804
AME AUSTIN SEAFOOD PRODUCTS, INC.    2101 AIRPORT BLVD 200 AUSTIN TX 78722-1403
AMELIA PETRINI DI MONFORTE           3908 AVENUE B AUSTIN TX 78751
AMER. SOC OF COMPOSERS AUTHORS &     21678 NETWORK PLACE CHICAGO IL 60673-1216



Epiq Corporate Restructuring, LLC                                                             Page 8 OF 149
                                          Alamo Drafthouse Cinema
                      Case 21-10474-MFW        DocService
                                                   126 Filed
                                                          List
                                                               03/23/21         Page 15 of 158

Claim Name                            Address Information
PUBLIS.                               21678 NETWORK PLACE CHICAGO IL 60673-1216
AMERICAN CANNING                      6231 E. STASSNEY LN BLDG. 13-300 AUSTIN TX 78744
AMERICAN CINEMA EQUIPMENT             1927 N. ARGYLE STREET PORTLAND OR 97217
AMERICAN EXPRESS                      PO BOX 650448 DALLAS TX 75265-0448
AMERICAN FEDERATION OF MUSICIANS      3220 WINONA AVE BURBANK CA 91504
AMERICAN GENRE FILM ARCHIVE           3908 AVENUE B AUSTIN TX 78751-4515
AMERICAN WATER & ENERGY SAVERS        4431 NORTH DIXIE HIGHWAY BOCA RATON FL 33431
AMERIPRIDE LINEN & UNIFORM SERVICES   PO BOX 1010 BEMIDJI MN 56619-1010
AMIEE GONZALEZ                        3908 AVENUE B AUSTIN TX 78751
AMIEN JUUGO                           BTN CLTRA DAYA PERMAL 1-A3/5 MAKASSAR INDONESIA
AMMO CONTENT, LLC                     110 LEROY STREET FL 4 NEW YORK NY 10014
AMOS MARTINEZ                         3908 AVENUE B AUSTIN TX 78751
AMPLIFIER                             160 SCHOOLHOUSE RD SOUDERTON PA 18964-2400
AMPLIFIER                             8015 BURLESON RD. BLDG 1, STE 100 AUSTIN TX 78744
AMTRUST NORTH AMERICA, INC.           PO BOX 6939 CLEVELAND OH 44101
AMY AZIH                              1306 ARROW BOW SAN ANTONIO TX 78258
AMY BEEMAN                            3908 AVENUE B AUSTIN TX 78751
AMY EARLES                            3206 KENILWORTH DR INDIANAPOLIS IN 46228
AMY FOOSE                             3908 AVENUE B AUSTIN TX 78751
AMY JACOBSON                          3908 AVENUE B AUSTIN TX 78751
AMY M ALLEGREZZA                      10600 BREZZA LANE APT 322 AUSTIN TX 78748
AMY ROUGHTON                          3908 AVENUE B AUSTIN TX 78751
AMY STREEPY                           3908 AVENUE B AUSTIN TX 78751
AMY WRIGHT                            3908 AVENUE B AUSTIN TX 78751
AMYS ICE CREAM                        1101 W ANDERSON LN AUSTIN TX 78757
ANA ALFARO                            3908 AVENUE B AUSTIN TX 78751
ANA JAIME                             3908 AVENUE B AUSTIN TX 78751
ANA RODRIGUEZ                         3908 AVENUE B AUSTIN TX 78751
ANABELLE CRUZ                         3908 AVENUE B AUSTIN TX 78751
ANABETH MORGAN                        3375 BRAUN CT. GOLDEN CO 80401
ANAIS MUNOZ                           3908 AVENUE B AUSTIN TX 78751
ANALYTICS IQ, INC.                    6 CONCOURSE PARKWAY SUITE 1750 ATLANTA GA 30328
ANAM EHTESHAM                         3908 AVENUE B AUSTIN TX 78751
ANASTASIA CAZABON                     27 SAWIN ST WATERTOWN MA 02472
ANASTASIA LESHCHINSKAYA               3908 AVENUE B AUSTIN TX 78751
ANDEAN BREWING COMPANY INC            300 CORPORATE DR, STE 2 BLAUVELT NY 10913
ANDERS PETERSON                       MINERVAVAGEN 6A SOLLENTUNA 19150 SWEDEN
ANDRE ACUNA                           3908 AVENUE B AUSTIN TX 78751
ANDRE CARBONELL                       1134 KEARNEY STREET DENVER CO 80220
ANDRE EVRENOS                         3908 AVENUE B AUSTIN TX 78751
ANDRE RIMPSON                         3908 AVENUE B AUSTIN TX 78751
ANDREA CABRERA                        3908 AVENUE B AUSTIN TX 78751
ANDREA CARR                           3908 AVENUE B AUSTIN TX 78751
ANDREA DETTLING                       3908 AVENUE B AUSTIN TX 78751
ANDREA FOREST                         3908 AVENUE B AUSTIN TX 78751
ANDREA FUENTES VELASQUEZ              3908 AVENUE B AUSTIN TX 78751
ANDREA RIORDAN                        1020 MANHATTAN BEACH BLVD STE 108 MANHATTAN BEACH CA 90266
ANDREA TORRES                         3908 AVENUE B AUSTIN TX 78751
ANDRES ARIAS                          3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                  Page 9 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW    DocService
                                                 126 Filed
                                                        List
                                                             03/23/21       Page 16 of 158

Claim Name                          Address Information
ANDRES PADILLA                      3908 AVENUE B AUSTIN TX 78751
ANDRES PEREZ                        3908 AVENUE B AUSTIN TX 78751
ANDREW BECHERER                     3908 AVENUE B AUSTIN TX 78751
ANDREW BREWSTER                     3908 AVENUE B AUSTIN TX 78751
ANDREW BRODIE                       841 DEKALB AVE, APT 1R BROOKLYN NY 11221
ANDREW BUJALSKI                     4015 CHERRYWOOD RD AUSTIN TX 78722
ANDREW C PHILLIPS                   445 W LEXINGTON DR, APT 7 GLENDALE CA 91203
ANDREW CORBETT                      3908 AVENUE B AUSTIN TX 78751
ANDREW CORDOVA                      3908 AVENUE B AUSTIN TX 78751
ANDREW DAY                          2410 LONGVIEW ST 106 AUSTIN TX 78705
ANDREW EAGAN-THORPE                 1444 SAINT JOHNS PLACE BROOKLYN NY 11213
ANDREW FOX                          3908 AVENUE B AUSTIN TX 78751
ANDREW GARZA                        3908 AVENUE B AUSTIN TX 78751
ANDREW HERRMANN                     3908 AVENUE B AUSTIN TX 78751
ANDREW HOHLFELD                     3908 AVENUE B AUSTIN TX 78751
ANDREW JOHNSON                      3908 AVENUE B AUSTIN TX 78751
ANDREW KEAMMERER                    3908 AVENUE B AUSTIN TX 78751
ANDREW KOLB                         103-15 HOFSETTER AVE KITCHENER ON Z2A 3Z7 CANADA
ANDREW MCEATHRON                    3908 AVENUE B AUSTIN TX 78751
ANDREW MEDINA                       3908 AVENUE B AUSTIN TX 78751
ANDREW NATHANIEL SKELLENGER         4255 W. COLFAX AVE. DENVER CO 80204
ANDREW PHILLIP PEARCE               2252 VERDE OAK DRIVE LOS ANGELES CA 90068
ANDREW QUINLAN                      3908 AVENUE B AUSTIN TX 78751
ANDREW REYNOLDS                     3908 AVENUE B AUSTIN TX 78751
ANDREW ROSAS                        4503 ERIC CR AUSTIN TX 78744
ANDREW SANCHEZ                      3908 AVENUE B AUSTIN TX 78751
ANDREW SCHNEIDER                    3025 W. 35TH AVE DENVER CO 80211
ANDREW STURTZ                       900 BASELIE RD. UNIT 211 BOULDER CO 80113
ANDREW TAYLOR                       3908 AVENUE B AUSTIN TX 78751
ANDREW THOLL                        4038 DENNY AVE. STUDIO CITY CA 91604
ANDREW THOMAS                       3908 AVENUE B AUSTIN TX 78751
ANDREW THOMPSON                     3908 AVENUE B AUSTIN TX 78751
ANDREW TILTON                       3908 AVENUE B AUSTIN TX 78751
ANDREW TODD                         4560 ST-CATHERINE ST W,APT 12A WESTMOUNT QC H3Z 1S2 CANADA
ANDREW WOLF                         1720 MOUNT WAY VISTA CA 92081
ANDREYAH BROOKS                     3908 AVENUE B AUSTIN TX 78751
ANDROS ROSTILJ                      PO BOX 95 LOS GATOS CA 95030
ANDY CARTY                          3908 AVENUE B AUSTIN TX 78751
ANDY FUENTES                        3908 AVENUE B AUSTIN TX 78751
ANDY REYNOLDS                       3908 AVENUE B AUSTIN TX 78751
ANGE L KOGUTZ                       1109 STRICKLAND DRIVE AUSTIN TX 78748
ANGEL LOPEZ                         3908 AVENUE B AUSTIN TX 78751
ANGEL VILLEGAS                      3908 AVENUE B AUSTIN TX 78751
ANGELA DE LEON                      3908 AVENUE B AUSTIN TX 78751
ANGELA L RAMSEY                     10321 CHESTERTON DR DALLAS TX 75238
ANGELA MARIA TING                   3908 AVENUE B AUSTIN TX 78751
ANGELA SCHAEFERS                    3908 AVENUE B AUSTIN TX 78751
ANGELA WISE                         3908 AVENUE B AUSTIN TX 78751
ANGELICA OBANNON                    3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                Page 10 OF 149
                                      Alamo Drafthouse Cinema
                      Case 21-10474-MFW    DocService
                                               126 Filed
                                                      List
                                                           03/23/21        Page 17 of 158

Claim Name                        Address Information
ANGELICA RANSOME                  1498 UNION ST. APT1 BROOKLYN NY 11213
ANGELINA GONZALES                 3908 AVENUE B AUSTIN TX 78751
ANHEUSER-BUSCH                    1455 E 62ND AVE DENVER CO 80216
ANIELA BACZEWSKI                  3908 AVENUE B AUSTIN TX 78751
ANIME LTD                         34 BROWN STREET GLASGOW G2 8PD UNITED KINGDOM
ANIMESTAR CO. LTD                 712,7/F BUILDING B YIWU E-COMMERCE VENTURE PARK YIWU CITY ZHEJIANG PROVICE
                                  CHINA
ANISSA TCHOUB                     7512 VINELAND AVE, 3 SUN VALLEY CA 91352
ANITA WRIGHT                      3908 AVENUE B AUSTIN TX 78751
ANN K FLYNN-TERRELL               1066 S CANOSA CT DENVER CO 80219
ANN KRIER                         3908 AVENUE B AUSTIN TX 78751
ANNA ALCORTA                      3908 AVENUE B AUSTIN TX 78751
ANNA BRYN LEARNED                 2680 S STEELE ST DENVER CO 80210
ANNA CHAPOVALOV                   340 ABBEY DRIVE AUSTIN TX 78737
ANNA COIGNET                      3908 AVENUE B AUSTIN TX 78751
ANNA DUNN                         3908 AVENUE B AUSTIN TX 78751
ANNA GIACOMO                      3908 AVENUE B AUSTIN TX 78751
ANNA QUINTANILLA                  3908 AVENUE B AUSTIN TX 78751
ANNAKA JAHNS                      3908 AVENUE B AUSTIN TX 78751
ANNAPURNA PICTURES                812 N. ROBERTSON BLVD. WEST HOLLYWOOD CA 90069
ANNAPURNA RELEASING, LLC          LISA SILECCHIO 29285 NETWORK PLACE CHICAGO IL 60673-1292
ANNE CHERTOFF                     365 BRIDGE STREET 30 BROOKLYN NY 11201
ANNE M. BENJAMIN                  5334 WEST NEWPORT AVENUE CHICAGO IL 60641
ANNE MOONEY                       3908 AVENUE B AUSTIN TX 78751
ANNE SAMPSON                      4647 WILLIS AVE 325 SHERMAN OAKS CA 91403
ANNE-MARIE AKIN                   5903 N. ROCKEWELL 1 CHICAGO IL 60659
ANNELIESE FARMER                  1011 4TH ST. 2 GOLDEN CO 80403
ANNETTE GONZALEZ                  3908 AVENUE B AUSTIN TX 78751
ANNICK MAHNERT                    SANT JOSEP 33-35 STIGES 08870 SPAIN
ANNIE CHOI                        3908 AVENUE B AUSTIN TX 78751
ANNIE CHOI                        3908 AVENUE B AUSTIN TX 78751
ANNIE OXENFELD                    506 WESTCHESTER DR GREENSBORO NC 27408
ANNIE RAY                         3005 LOVELL DRIVE B AUSTIN TX 78723
ANOVOS PRODUCTIONS, LLC           1209 S.10TH ST., SUITE 674 MCALLEN TX 78501-5059
ANTAVIUS MARROW                   3908 AVENUE B AUSTIN TX 78751
ANTHOLOGY FILM ARCHIVES           32 SECOND AVE NEW YORK NY 10003
ANTHONY A. RUSSO                  11034 INDEPENDENCE CIR. E. PARKER CO 80134
ANTHONY ARTIGA                    3908 AVENUE B AUSTIN TX 78751
ANTHONY CALCARA                   640 AVENUE C STROUDSBURG PA 18360
ANTHONY COLLINS                   3908 AVENUE B AUSTIN TX 78751
ANTHONY DECAPRI                   3908 AVENUE B AUSTIN TX 78751
ANTHONY EVORA                     3908 AVENUE B AUSTIN TX 78751
ANTHONY FISHER                    3908 AVENUE B AUSTIN TX 78751
ANTHONY GONZALEZ                  3908 AVENUE B AUSTIN TX 78751
ANTHONY HALL                      3908 AVENUE B AUSTIN TX 78751
ANTHONY JAY SANDERS               236 CLAUDIA STREET 1 SAN ANTONIO TX 78210
ANTHONY JURADO                    3908 AVENUE B AUSTIN TX 78751
ANTHONY MARTINO                   3908 AVENUE B AUSTIN TX 78751
ANTHONY MESTAS                    659 BLUE OAK AVE NEWBURY PARK CA 91320



Epiq Corporate Restructuring, LLC                                                              Page 11 OF 149
                                            Alamo Drafthouse Cinema
                       Case 21-10474-MFW         DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 18 of 158

Claim Name                              Address Information
ANTHONY PIETROLUONGO                    2110 LURTING AVENUE BRONX NY 10461
ANTHONY SANTACRUZ                       3908 AVENUE B AUSTIN TX 78751
ANTHONY SINGISER                        3908 AVENUE B AUSTIN TX 78751
ANTHONY TIMPONE                         1769 EAST 34TH STREET BROOKLYN NY 11234
ANTHONY TYREE                           3908 AVENUE B AUSTIN TX 78751
ANTHONY VARGAS                          3908 AVENUE B AUSTIN TX 78751
ANTHONY WIGNAL                          3908 AVENUE B AUSTIN TX 78751
ANTIOCH PRINTING                        8002 N. OAK TRAFFICWAY SUITE 131 KANSAS CITY MO 64118
ANTON MILLIKEN                          3908 AVENUE B AUSTIN TX 78751
ANTONINA COLAVITO                       3908 AVENUE B AUSTIN TX 78751
ANTONIO BENAVIDES                       3908 AVENUE B AUSTIN TX 78751
ANTONIO BOUCHARD                        3908 AVENUE B AUSTIN TX 78751
ANTONIO DEJESUS BENAVIDES               3908 AVENUE B AUSTIN TX 78751
ANTONIO GIBBS                           3908 AVENUE B AUSTIN TX 78751
ANTONIO LUCKETT                         3908 AVENUE B AUSTIN TX 78751
ANTONIO MARTINEZ                        3908 AVENUE B AUSTIN TX 78751
ANTONIO MENA                            3908 AVENUE B AUSTIN TX 78751
ANTONIO SALAZAR                         3908 AVENUE B AUSTIN TX 78751
ANYA NOVAK                              39473 SEVEN OAKS DR. MURRIETA CA 92562
APD ALARM UNIT                          PO BOX 684279 AUSTIN TX 78768-4279
APPLE INC.                              PO BOX 846095 DALLAS TX 75284-6095
APPLE METAL PLASTIC CO., LTD            NO2 SIX RD QUIGFENG XIAOLAN TOWN ZHONGSHAN GUANGDONG CHINA
APPLIED HOSPITALITY DEVELOPMENT LLC     270F N EL CAMINO REAL 351 ENCINITAS CA 92024
AQUASANA GLOBAL INC                     6310 MIDWAY ROAD FORT WORTH TX 76117
AQUEDUCT SERVICES                       115 WALL STREET VALHALLA NY 10595
AQUENT LLC                              501 BOYLSTON STREET, 3RD FLOOR BOSTON MA 02116
ARACELI CANALES                         4724 S. WASHINTON ST. ENGLEWOOD CO 80113
ARACELI CANALES                         2815 S GAYLORD STREET DENVER CO 80210
ARAM MRJOIAN                            432 W. 8TH AVENUE TALLAHASSEE FL 32303
ARAMARK REFRESHMENTS SERVICES, LLC      9950 FALLBROOK PINES DR HOUSTON TX 77064
ARAPAHOE COUNTY TEASURER                5334 S PRINCE ST LITTLETON CO 80120
ARCADIOS PRODUCE INC                    1990 JERROD AVE. SAN FRANCISCO CA 94124
ARCHER BLACK                            3908 AVENUE B AUSTIN TX 78751
ARCHIE COMICS                           629 5TH AVE STE 100 PELHAM NY 10803
ARENA FILMS                             1-3 BOULEVARD RICHARD LENOIR PARIS 75011 FRANCE
AREON MOBASHER                          8 BAGWELL AVENUE RALEIGH NC 27607
ARGOT PICTURES, INC.                    465 E. 7TH STREET 6V BROOKLYN NY 11218
ARGUS CIDERY                            12345 PAULS VALLEY ROAD 2 AUSTIN TX 78737
ARIANNA RUSIN                           3908 AVENUE B AUSTIN TX 78751
ARIEL ARONICA                           1649 SILACCI DRIVE CAMPBELL CA 95008
ARIEL FARIA                             3908 AVENUE B AUSTIN TX 78751
ARIEL FISHER                            25 COSBURN AVE, APT 606 EAST YORK ON M4K 3Y4 CANADA
ARIELLE KAPP                            3908 AVENUE B AUSTIN TX 78751
ARIK ROPER                              523 8TH ST. 4R BROOKLYN NY 11215
ARIZONA DEPT OF ENVIRONMENTAL QUALITY   1110 W WASHINGTON ST PHOENIX AZ 85007
ARIZONA DEPT OF ENVIRONMENTAL QUALITY   SOUTHERN REGIONAL OFFICE 400 W CONGRESS ST, STE 433 TUCSON AZ 85701
ARIZONA DEPT OF REVENUE                 1600 W. MONROE PHOENIX AZ 85007-2650
ARLENE SIDARIS                          1891 CARLA RIDGE BEVERLY HILLS CA 90210
ARMANDO DEJESUS                         3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                    Page 12 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21        Page 19 of 158

Claim Name                              Address Information
ARMANDO GOMEZ                          3908 AVENUE B AUSTIN TX 78751
ARMANDO RODRIGUEZ MORI                 3908 AVENUE B AUSTIN TX 78751
ARMANN ARMSTEAD                        3908 AVENUE B AUSTIN TX 78751
ARNALL GOLDEN GREGORY LLP              ATTN: DAVID MARMINS 171 17TH STREET NW SUITE 2100 ATLANTA GA 30363-1031
ARNOLD SAENZ                           3908 AVENUE B AUSTIN TX 78751
ARNOLD WELLS                           PO BOX 397 PFLUGERVILLE TX 78691
ARROW FILMS DISTRIBUTORS LIMITED       THE ENGINE HOUSE SHENLEY PARK RADLETT LANE SHENLEY, RADLETT WD7 9JP UNITED
                                       KINGDOM
ARROWHEAD CUSTOM FRAMING, INC.         4113 GUADALUPE ST. AUSTIN TX 78751
ART KARINO LTD.                        VIKTOR KALVACHEV 62 KAPITAN RAICHO ST. SUITE 31 VARNA 9000 BULGARIA
ARTCOM COMMUNICATIONS                  7810 FORTUNE DRIVE SAN ANTONIO TX 78250
ARTESIAN ENTERPRISES                   DBA FREEDOM BEVERAGE 4319 WATERLEAF CT STE 101 GREENSBORO NC 27410
ARTHUR CORPUS                          3908 AVENUE B AUSTIN TX 78751
ARTISAN BEVERAGE                       2651 BAGBY LANE BLDG B CHARLOTTE NC 28208
ARTISAN MENU COVERS LLC DBA TEXAS      420 WEST MAIN STREET EASTLAND TX 76448
COVERS
ARTMATTAN PRODCUTIONS                  535 CATHEDRAL PARKWAY STE 14B NEW YORK NY 10025-2064
ARTURO CALDERON                        1881 GROVE BLVD 1322 AUSTIN TX 78741
ASA CREATIVE SERVICES, LLC             45 LOVEGRASS LANE AUSTIN TX 78745
ASA E AMES                             4815 GRAY FOX DR AUSTIN TX 78759
ASAF RONEN                             1006 BANISTER LANE APT 606 AUSTIN TX 78704
ASHER BROWN-PINSKY                     3908 AVENUE B AUSTIN TX 78751
ASHLEE GAGE SERROS                     3908 AVENUE B AUSTIN TX 78751
ASHLEE NEWTON                          3908 AVENUE B AUSTIN TX 78751
ASHLEY AMOROSO                         11514 ANTIGUA DR AUSTIN TX 78759
ASHLEY CAMPBELL                        3908 AVENUE B AUSTIN TX 78751
ASHLEY DELVALLE                        3908 AVENUE B AUSTIN TX 78751
ASHLEY GORHAM                          3908 AVENUE B AUSTIN TX 78751
ASHLEY HUTCHINS                        3908 AVENUE B AUSTIN TX 78751
ASHLEY LEMMON                          3908 AVENUE B AUSTIN TX 78751
ASHLEY LUND                            3908 AVENUE B AUSTIN TX 78751
ASHLEY MATKOWSKY                       3908 AVENUE B AUSTIN TX 78751
ASHLEY MINNICK                         4750 SEPULVEDA BLVD APT 104 SHERMAN OAKS CA 91403
ASHLEY OVERTON                         4900 E OLTORF ST APT 935 AUSTIN TX 78741
ASHLEY PENA                            3908 AVENUE B AUSTIN TX 78751
ASHLEY REYNA                           3908 AVENUE B AUSTIN TX 78751
ASHLEY RIVERA                          3908 AVENUE B AUSTIN TX 78751
ASHLEY RUHL                            920 CASHEW LN CEDAR PARK TX 78613
ASHLEY SOTO                            3908 AVENUE B AUSTIN TX 78751
ASHLEY WEIDMAN                         3908 AVENUE B AUSTIN TX 78751
ASIA PACIFIC OFFSET LTD                UNIT C-3, 11/F, YEUNG YIU CHUNG (NO.8) IND / BLDG. 20 WANG HAI ROAD KOWLOON
                                       BAY HONG KONG
ASIAN AMERICAN HOTEL OWNERS ASSOCIATION PO BOX 734642 DALLAS TX 75373-4642
ASIM REDDING-LOGAN                     3908 AVENUE B AUSTIN TX 78751
ASONGS MUSIC PUBLISHING LLP            FULHAM PALACE, BISHOPS AVENUE LONDON SW6 6EA UNITED KINGDOM
ASPEN GRF2 LLC                         973 LOMAS SANTA FE DDR SOLANA BEACH CA 92075
ASPEN GRF2 LLC                         C/O GERRITY RETAIL MGMT LLC ATTN: JOSH KALKHORST 973 LOMAS SANTA FE DR SOLANA
                                       BEACH CA 92075
ASPIRE FOOD GROUP USA INC.             6231 E STASSNEY LN UNIT 105 AUSTIN TX 78744
ASS CLOWN BREWING COMPANY              10620 BAILEY RD. STE. E CORNELIUS NC 28031


Epiq Corporate Restructuring, LLC                                                                    Page 13 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21        Page 20 of 158

Claim Name                              Address Information
ASSOCIATED TIME & PARKING CONTROLS     9104 DIPLOMACY ROW DALLAS TX 75247
ASTRO MANUFACTURING (HK) LTD.          RM 12 4/F MEECO INDUSTRIAL BUILDING 53-55 AU PUI WAN ST FO TAN SHATIN N T HONG
                                       KONG
ASYA WEISENHAUS                        606 S HILL STREET , STE 606 LOS ANGELES CA 90014
AT&T                                   PO BOX 105414 ATLANTA GA 30348-5414
AT&T                                   PO BOX 5002 CAROL STREAM IL 60197-5002
AT&T TELECONFERENCE SERVICES           PO BOX 5002 CAROL STREAM IL 60197-5002
ATCO PEST CONTROL                      PO BOX 2531 NOVATO CA 94948
ATHEY MCGHEE                           3908 AVENUE B AUSTIN TX 78751
ATHLETIC BREWING COMPANY LLC           350 LONG BEACH BLVD UNIT A STRATFORD CT 06615
ATTACK PETER LLC                       11335 SW 114 LANE CIRCLE MIAMI FL 33176
ATX STRINGER CONSTRUCTION LLC          5716 W HWY 290 201 AUSTIN TX 78735
ATX TELEVISION FESTIVAL LLC            2800 BARTONS BLUFF LN AUSTIN TX 78746
AUBREY NOBLE                           3908 AVENUE B AUSTIN TX 78751
AUDREY ACOSTA                          2402 BERKELEY AVE UNIT A AUSTIN TX 78745
AUDREY MARIE MCCANN                    1287 BLUEJAY AVE BRIGHTON CO 80601
AUDRIA LARSEN                          911 LOUISA ST NEW ORLEANS LA 70117
AUGUSTIN MALAYIL                       3908 AVENUE B AUSTIN TX 78751
AURORA RAMIREZ                         3908 AVENUE B AUSTIN TX 78751
AUS TEX PRINTING AND MAILING           PO BOX 141157 AUSTIN TX 78714-1157
AUSTIN ACHIEVE                         PAIGE WASKOW 5608 AVENUE F 10 AUSTIN TX 78751
AUSTIN BEERWORKS, LLC                  3009 INDUSTRIAL TERRACE 150 AUSTIN TX 78758
AUSTIN BLACKWELL                       3908 AVENUE B AUSTIN TX 78751
AUSTIN BOOK ARTS CENTER                2832 E MARTIN LUTHER KING JR BLVD 114 AUSTIN TX 78702
AUSTIN BURNS                           3908 AVENUE B AUSTIN TX 78751
AUSTIN BUSINESS JOURNAL                120 W MOREHEAD ST STE 400 CHARLOTTE NC 28202
AUSTIN CHAMBER OF COMMERCE             535 EAST 5TH STREET AUSTIN TX 78701
AUSTIN CHRONICLE                       PO BOX 4189 AUSTIN TX 78765
AUSTIN CLASSICAL GUITAR                PO BOX 4072 AUSTIN TX 78765
AUSTIN COMMUNITY FOUNDATION            4315 GUADALUPE 300 AUSTIN TX 78751
AUSTIN DEMOCRATIC SOCIALISTS OF AMERICA 7012 BURNELL DRIVE AUSTIN TX 78723
AUSTIN EGBERT                          3908 AVENUE B AUSTIN TX 78751
AUSTIN HERR                            3908 AVENUE B AUSTIN TX 78751
AUSTIN INDEPENDENT BUSINESS ALLIANCE   PO BOX 49545 AUSTIN TX 78765
AUSTIN INDEPENDENT SCHOOL DISTRICT     1111 WEST 6TH STREET STE. A370 AUSTIN TX 78703
AUSTIN LYRIC OPERA                     3009 INDUSTRIAL TERRACE SUITE 100 AUSTIN TX 78758
AUSTIN MILLER                          3908 AVENUE B AUSTIN TX 78751
AUSTIN MUSIC VIDEO FESTIVAL LLC        8009 STILLWOOD LN AUSTIN TX 78757
AUSTIN MYERS                           3908 AVENUE B AUSTIN TX 78751
AUSTIN PAPER COMPANY                   PO BOX 82128 AUSTIN TX 78708
AUSTIN PARKS FOUNDATION                1023 SPRINGDALE RD, 4B AUSTIN TX 78721
AUSTIN PAUL TERRELL                    3908 AVENUE B AUSTIN TX 78751
AUSTIN PETS ALIVE                      ATTN: MARKETING 1156 WEST CESAR CHAVEZ AUSTIN TX 78703
AUSTIN POLICE DEPARTMENT               ATTN: SPECIAL EVENTS UNIT PO BOX 689001 AUSTIN TX 78768-9001
AUSTIN POLICE DEPARTMENT, ALARM UNIT   PO BOX 684279 AUSTIN TX 78768-4279
AUSTIN RENDON                          3908 AVENUE B AUSTIN TX 78751
AUSTIN SCOOPS ICE CREAM                9500 ESCARPMENT BLVD., 900 AUSTIN TX 78749
AUSTIN SEAFOOD PRODUCTS                2101 AIRPORT BLVD 200 AUSTIN TX 78722-1403
AUSTIN SEALE                           3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                     Page 14 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 21 of 158

Claim Name                               Address Information
AUSTIN SPECIALTY                         2012 CENTIMETER CR. AUSTIN TX 78758
AUSTIN TERRELL                           3908 AVENUE B AUSTIN TX 78751
AUSTIN TEXAS PRINT INC.                  6448 E HWY 290, STE C102 AUSTIN TX 78723
AUSTIN TRIM & WHOLESALE INC              12345 LAMPLIGHT VILLAGE AVE APT 1013 AUSTIN TX 78758
AUSTIN WAREHOUSE AND DISTRIBUTION, INC. PO BOX 3214 CEDAR PARK TX 78630
AUSTIN WHEELER                           3908 AVENUE B AUSTIN TX 78751
AUSTIN WILLIAMSON                        8505 DEPEW ST. ARVADA CO 80003
AUSTIN YOUTH FILM FESTIVAL               6908 DERBY DOWNS DRIVE AUSTIN TX 78747
AUSTIN-TRAVIS COUNTY HEALTH              ADMINISTRATION BLDG 7201 LEVANDER LOOP AUSTIN TX 78702
AUSTIN-TRAVIS COUNTY HEALTH & HUMAN      ENVIRONMENTAL HEALTH SERVICES DIVISION PO BOX 142529 AUSTIN TX 78714
SVCS
AUSTIN/TRAVIS HEALTH & HUMAN SVCS DEPT   PO BOX 142529 AUSTIN TX 78714
AUTAURIUS MILLER                         3908 AVENUE B AUSTIN TX 78751
AUTOMATIC DATA PROCESSING LTD            78 SHENTON WAY 26-01 LIPPO CENTRE SINGAPORE 79120 SINGAPORE
AUTUMN KNOPF                             3908 AVENUE B AUSTIN TX 78751
AV DISCOUNTERS LP                        11554 CYPRESS N HOUSTON CYPRESS TX 77429
AV GEEKS LLC                             714 TYLER RD RALEIGH NC 27604
AVA PEARCE                               3908 AVENUE B AUSTIN TX 78751
AVA SHORR                                715 E KENSINGTON RD LOS ANGELES CA 90026
AVALARA INC.                             DEPT. CH 16781 PALATINE IL 60055
AVALON COLVIN                            3908 AVENUE B AUSTIN TX 78751
AVANTE LYONS                             3908 AVENUE B AUSTIN TX 78751
AVB CLEANING SERVICE INC                 PO BOX 454 RYE NY 10580
AVDG LLC                                 41454 CHRISTY STREET FREMONT CA 94538
AVDG, LLC                                1625 REMUDA LANE SAN JOSE CA 95112
AVERY CRIDER                             3908 AVENUE B AUSTIN TX 78751
AVIRON RELEASING, LLC                    9100 WILSHIRE BLVD, SUITE 800E BEVERLY HILLS CA 90212
AVIVA D. SIEGEL                          502 1/2 N HELIOTROPE DR LOS ANGELES CA 90004
AWAL RECORDINGS LICENSING AMERICA INC    2 GANSEVOORT STREET, 6TH FLOOR NEW YORK NY 10014
AWAY TEAM                                888 LOGAN STREET 8D DENVER CO 80203
AWESOME MERCHANDISE LLC                  3013 TECHNI CENTER DR STE A AUSTIN TX 78721-2337
AXIS COMMUNICATIONS, INC.                300 APOLLO DRIVE CHELMSFORD MA 01824
AYA MARTIN                               3908 AVENUE B AUSTIN TX 78751
AYLA BUTLER                              3908 AVENUE B AUSTIN TX 78751
AYSE ARF                                 10230A LA CANADA WAY SUNLAND CA 91040
AZTEC PROMOTIONAL GROUP LP               1616 WEST 5TH STREET AUSTIN TX 78703
B & H SECURITIES, INC.                   10 PROGRESS ST UNION NJ 07083-8115
B JOHNSON                                3908 AVENUE B AUSTIN TX 78751
B&H FOTO & ELECTRONICS CORP              REMITTANCE PROCESSING CENTER PO BOX 28072 NEW YORK NY 10087-8072
BACH HOLDINGS                            PO BOX 690388 SAN ANTONIO TX 78269
BACH HOLDINGS                            ATTN: BRANDON ARCENEAUX 7601 SOUTH STAPLES ST. CORPUS CHRISTI TX 78413
BACKFLOW TECH                            610 GARRISON STREET UNIT W LAKEWOOD CO 80215
BAD FLIP PRODUCTIONS, INC.               7068 IOKA RIDGE RD PLATTEVILLE WI 53818
BAILEY BLOCK                             3908 AVENUE B AUSTIN TX 78751
BAILEY CHILDERS                          3908 AVENUE B AUSTIN TX 78751
BAILEY CONSRUCTION AND CONSULTING LLC    2200 N RODNEY PARHAM RD STE 206 LITTLE ROCK AR 72212
BAILEY JAMES STARLING                    2955 CORTINA DRIVE COLORADO SPRINGS CO 80918
BAILEY KAYSA                             3908 AVENUE B AUSTIN TX 78751
BAILEY MARTIN                            3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                      Page 15 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 22 of 158

Claim Name                           Address Information
BAILEY MCLELLAN                      3908 AVENUE B AUSTIN TX 78751
BALDOR SPECIATLY FOODS INC           PO BOX 5411 NEW YORK NY 10087-5411
BALINDA ANDERSON                     3908 AVENUE B AUSTIN TX 78751
BALLANTYNE STRONG INC                PO BOX 310294 DES MOINES IA 50331-0294
BALLANTYNE STRONG INC.               11422 MIRACLE HILLS DRIVE STE 300 OMAHA NE 68154
BALLOONATIKS LLC                     204 DOEFIELD DR CEDAR PARK TX 78613
BANDAI NAMCO ENTERTAINMENT INC.      5-37-8 SHIBA BANDAI NAMCO MIRAI KENKYUSHO MINATO-KU TOKYO 108-0014 JAPAN
BANDCAMP INC                         48 GOLD ST SAN FRANCISCO CA 94133-5103
BANK OF AMERICA                      ATTN: TRACI KULKETZ 100 N TRYON ST STE 170 CHARLOTTE NC 28202-4024
BANK OF AMERICA NA                   AS ADMINISTRATIVE AGENT 101 N TRYON ST, 5TH FL NC1-001-05-45 CHARLOTTE NC
                                     28255
BANK OF AMERICA NA                   ATTN: REAL ESTATE LOAN ADMIN 101 N TRYON ST, NC1-007-11-15 CHARLOTTE NC 28255
BANK OF AMERICA, N.A.                TRACI KUKETZ 2380 PERFORMANCE DR BUILDING C RICHARDSON TX 75082
BANNIGAN ENTERTAINMENT GROUP LLC     2689 SOUTH MEADE STREET DENVER CO 80219
BARAK BULLOCK                        3908 AVENUE B AUSTIN TX 78751
BAREBOTTLE BREWING CO INC            1525 CORTLAND AVE. SAN FRANCISCO CA 94110
BARON EVERETT VAUGHN                 DBA ELLIPSATION INC 1150 FOOTHILL BLVD STE D LA CANADA CA 91011
BARON NAHMIAS INC                    4525 HENRY HUDSON PARKWAY 804 BRONX NY 10471
BARRETT DANIEL KRUTSINGER            3908 AVENUE B AUSTIN TX 78751
BARRETT KRUTSINGER                   3908 AVENUE B AUSTIN TX 78751
BARRI DELOACH                        3908 AVENUE B AUSTIN TX 78751
BARSHOP & OLES                       ATTN: DAN WHEAT 801 CONGRESS AVE, STE 300 AUSTIN TX 78701
BARUIR PANOSSIAN                     2367 MERRYWOOD DRIVE LOS ANGELES CA 90046
BASS ELEMENTS, LLC                   6966 NW 12TH ST MIAMI FL 33126-1336
BASS INDUSTRIES                      604 WEST 18TH STREET HIALEAH FL 33010
BATTERIES PLUS BULBS                 7915 BURNET RD AUSTIN TX 78757
BAY AREA CINEMA PRODUCTS INC         1025 PINE MEADOWS CT MARTINEZ CA 94553
BAY CITY MECHANICAL, INC             4124 LAKESIDE DRIVE RICHMOND CA 94806
BAY EDGE CUTLERY SERVICE INC         1456 FOURTH STREET BERKELEY CA 94710
BAY HILL FIRE PROTECTION             1106 PROMENADE ST HERCULES CA 94547
BAYLEE SHAW                          3908 AVENUE B AUSTIN TX 78751
BAYVIEW ENTERTAINMENT LLC            210 WEST PARKWAY SUITE 7 POMPTON PLAINS NJ 07444
BAZILLION POINTS                     1732 FIRT AVE 27577 NEW YORK NY 10128
BEAR ELECTRIC INC                    9197 WEST 6TH AVENUE SUITE 1100 LAKEWOOD CO 80215
BEAR LAWN CARE LLC                   4410 S UNION CT MORRISON CO 80465
BEAT RECORDS CO. SRL.                VIA FILIPPO NICOLAI, 16 ROME 136 ITALY
BEATRICE FISHER                      3908 AVENUE B AUSTIN TX 78751
BEATRIZ LOYA DE LARA                 3908 AVENUE B AUSTIN TX 78751
BECKIJO NEILL                        2439 TOWN LAKE CIR 301 AUSTIN TX 78741
BEDROCK WINE CO                      PO BOX 1826 SONOMA CA 95476
BEEHIVE SPECIALTY                    8701 WALL STREET, SUITE 900 AUSTIN TX 78754
BEER GUIDE EMPIRE, LLC               6208 LAIRD DRIVE AUSTIN TX 78757
BELA LUGOSI, INC.                    1029 FLINTRIDGE AVENUE LA CANADA FLINTRIDGE CA 91011
BELA LUGOSI, INC.                    4342 BELAIR DRIVE LA CANADA FLINTRIDGE CA 91011
BELINDA MANGUM                       328 OLD 71 UNIT G CEDAR CREEK TX 78612
BELLS & WHISTLES PRODUCTIONS         2215 TOWN LAKE CIRCLE 234 AUSTIN TX 78741
BEN DE LA COUR                       2719 BOBBY AVE NASHVILLE TN 37216
BEN DEYO                             4801 CASWELL AVENUE AUSTIN TX 78751
BEN E KEITH BEVERAGES                2325 E BEN WHITE BLVD AUSTIN TX 78741



Epiq Corporate Restructuring, LLC                                                                 Page 16 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21        Page 23 of 158

Claim Name                              Address Information
BEN HANNA                              2075 GROSS ST 11 BOULDER CO 80302
BEN MODEL                              176 W. 87 ST 1D NEW YORK NY 10024
BEN PORTER PHOTOGRAPHY                 314 VIRTUS BEND AUSTIN TX 78748
BEN SHOCK                              3908 AVENUE B AUSTIN TX 78751
BENEKEITH                              2325 E BEN WHITE BLVD AUSTIN TX 78741
BENJAMIN BAILEY                        3908 AVENUE B AUSTIN TX 78751
BENJAMIN CORDES                        3908 AVENUE B AUSTIN TX 78751
BENJAMIN GRABSKI                       3908 AVENUE B AUSTIN TX 78751
BENJAMIN HARPER                        3908 AVENUE B AUSTIN TX 78751
BENJAMIN HERNANDEZ                     3908 AVENUE B AUSTIN TX 78751
BENJAMIN SAMUELS                       2634 S. DOWNING ST. DENVER CO 80210
BENJAMIN SCHAIBLE                      3908 AVENUE B AUSTIN TX 78751
BENJAMIN T AKIN                        804 GUNTER ST AUSTIN TX 78702
BENJAMIN TREVINO                       3908 AVENUE B AUSTIN TX 78751
BENJAMIN WALLER                        3908 AVENUE B AUSTIN TX 78751
BENJAMIN WESLEY WINDER III             11112 RELIANCE CREEK DR AUSTIN TX 78754
BERNARDO CAAMAL                        3908 AVENUE B AUSTIN TX 78751
BERRYESSA BREWING CO.                  27260 HWY 128 WINTERS CA 95694
BETA CINEMA                            GRUENWALDER WEG 28 D OBERHACHING MUNICH, BAVARIA D-82041 GERMANY
BETH HOROWITZ DBA B PRODUCTIONS INC    40 WINDING WAY WEST ORANGE NJ 07052
BETHANY FERRELL                        318 POND VIEW PASS BUDA TX 78610
BETHANY MOUNCE                         3908 AVENUE B AUSTIN TX 78751
BETHANY TRUCIOS                        3908 AVENUE B AUSTIN TX 78751
BEVERAGE SOLUTIONS                     10740 HILLPOINT STE. 5 SAN ANTONIO TX 78217
BEXAR COUNTY                           C/O LINEBARGER GOGGAN BLAIR & SAMPSON 112 E PECAN ST, STE 2200 SAN ANTONIO TX
                                       78205
BEXAR COUNTY PROTECTIVE SVCS LIC C14996 PO BOX 47821 SAN ANTONIO TX 78265
BEXAR COUNTY TAX OFFICE                VISTA VERDE PLAZA BLDG 233 N PECOS LA TRINIDAD SAN ANTONIO TX 78207
BEXAR COUNTY TAX OFFICE                BEXAR COUNTY TAX ASSESSOR-COLLECTOR PO BOX 2903 SAN ANTONIO TX 78299-2903
BEYOND ICE CREAM LLC                   DBA ELECTRO FREEZE OF NOR CAL 4330 PINELL STREET SACRAMENTO CA 95838
BFPE INTERNATIONAL                     115 BESTWOOD DR CLAYTON NC 27520
BH SECURITY                            10 PROGRESS STREET UNION NJ 07083
BIANCA MAKO                            3908 AVENUE B AUSTIN TX 78751
BIERSTADT LAGERHAUS LLC                2875 BLAKE STREET DENVER CO 80204
BIG ALICE BREWING COMPANY LLC          808 43RD ROAD LONG ISLAND CITY NY 11101
BIG APPLE COPY CENTER                  115 BROADWAY NEW YORK NY 10006
BIG DEAL FOOD TRUCKS, LLC              11405 D-K RANCH RD AUSTIN TX 78759
BIG GREEN HOUSE, LLC                   2104 DE VERNE ST. AUSTIN TX 78704
BIG SCIENCE FILM INC                   2525 HYPERION AVE, SUITE 2 LOS ANGELES CA 90027
BIGSHOT TOYWORKS LLC                   103 BIRCH LANE ARDEN NC 28704
BIGWAX DISTRIBUTION                    ZONE INDUSTRIELLE SAINT LIGUAIRE 26 RUE BLAISE PASCAL NIORT AQUITAINE-LIMOUSIN
                                       POITOU-CHARENTES FRANCE
BILLY GABEL                            3908 AVENUE B AUSTIN TX 78751
BINO CADENAS - ALBINO CADENAS          43 RAINEY ST 1006 AUSTIN TX 78701
BINSWANGER HOLDING COPRORATION         PO BOX 679331 DALLAS TX 75267-9331
BIO Q TECH USA LLC                     13401 W. 43RD DRVIE SUITE 11 GOLDEN CO 80403
BIOTECH SOLUTIONS                      3690 NORWOOD DRIVE LITTLETON CO 80125
BIRCH COMMUNICATIONS                   PO BOX 51341 LOS ANGELES CA 90051-5641
BITMAP BOOKS LTD                       59 ROUNDHILL GROVE BATH BA2 1JT UNITED KINGDOM



Epiq Corporate Restructuring, LLC                                                                   Page 17 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 24 of 158

Claim Name                              Address Information
BKD REALTY                              ATTN: BRYAN DABBS 2905 SAN GABRIEL, STE 204 AUSTIN TX 78705
BKD REALTY                              ATTN: BYRAN DABBS 2905 SAN GABRIEL, STE 204 AUSTIN TX 78705
BLACK ACTORS GUILD                      1681 E 96TH WAY THORNTON CO 80229
BLACK DIAMOND MEDIA, INC.               3424 MOTOR AVE. SUITE 202 LOS ANGELES CA 90034
BLACK PROJECT SPONTANEOUS & WILD ALES   1290 SOUTH BROADWAY DENVER CO 80210
BLACKOUT SIGNS & METALWORKS             612 BURLESON STREET SAN MARCOS TX 78666
BLAIN STARK                             3908 AVENUE B AUSTIN TX 78751
BLAIR BROTHERS MUSIC LLC                8319 ARDLEIGH ST PHILADELPHIA PA 19118
BLAKE FOSTER                            3908 AVENUE B AUSTIN TX 78751
BLAKE HOLMAN                            3908 AVENUE B AUSTIN TX 78751
BLAKE SPINDLE                           3908 AVENUE B AUSTIN TX 78751
BLEECKER STREET                         PO BOX 51744 LOS ANGELES CA 90051-6044
BLEECKER STREET MEDIA LLC               116 E 27TH STREET, 5TH FLOOR NEW YORK NY 10016
BLOCK 21 SERVICE COMPANY LLC            310 WILLIE NELSON BLVD AUSTIN TX 78701
BLUE BEAN IMPORTS                       25 NORWICH STREET SAN FRANCISCO CA 94110
BLUE CHEM                               PO BOX 91615 AUSTIN TX 78709
BLUE FOX ENTERTAINMENT 2 LLC            DUN, PARISER & PEYROT 16027 VENTURA BLVD STE 301 ENCINO CA 91436
BLUE GENIE ART INDUSTRIES               7910 BURLESON RD STE 1B AUSTIN TX 78744-3321
BLUE RIBBON MOVING COMPANY              2617 CHAMPIONS CORNER DRIVE LEANDER TX 78641
BLUE SPRUCE BREWING                     4151 E COUNTY LINE RD G CENTENNIAL CO 80122
BLUE STAR BREWING CO - JOEYS INC        1414 SOUTH ALAMO, SUITYE 105 SAN ANTONIO TX 78210
BLUE UNDERGROUND                        1049 HAVENHURST DR. 187 WEST HOLLYWOOD CA 90046-6002
BLUESTONEMOJO                           4255 W. COLFAX AVE. DENVER CO 80204
BOBBI COLORADO                          8929 HWY 290 WEST AUSTIN TX 78736
BOBBIE ROBERTS                          3908 AVENUE B AUSTIN TX 78751
BOHEMIAN PARADISE                       624 EATON DRIVE PASADENA CA 91107
BOMBSHELL BEER CO                       120 QUANTUM DR HOLLY SPRINGS NC 27540
BOND BROTHERS                           10 CABOT RD STE 300 MEDFORD MA 02155-5173
BOND BY BLOOD                           C/O CFG-NY, INC 80 8TH AVE. SUITE 301 NEW YORK NY 10011
BONEFACE                                7 S NEW WARRINGTON RD STE B3 PENSCOLA FL 32507-1065
BONIFACIO CORDERO                       3908 AVENUE B AUSTIN TX 78751
BONNEVILLE                              PO BOX 26245 SALT LAKE UT 84126-0245
BOOKPEOPLE                              603 N LAMAR AUSTIN TX 78703
BORDEAUX FINE & RARE                    3216 WELLINGTON CT 104 RALEIGH NC 27615
BORIS PELCER                            6941 W FOREST HOME AVE GREENFIELD WI 53220
BORNRULER ALLAH                         3908 AVENUE B AUSTIN TX 78751
BOSS STREET BRASS BAND                  11916 DUNFRIES LANE AUSTIN TX 78754
BOSTON LIGHT & SOUND, INC.              290 NORTH BEACON STREET BOSTON MA 02135-1990
BOWEN WICKER                            3908 AVENUE B AUSTIN TX 78751
BOX OFFICE SPECTACULARS, INC.           12119 LAUREL TERRACE DRIVE STUDIO CITY CA 91604
BOYS CLUB F WAKE COUNTY, INC.           ATTN: ZAINAB MOSS 701 N. RALEIGH BLVD RALEIGH NC 27610
BRACKINSCHWARTZ PLLC                    511 W. 7TH ST. AUSTIN TX 78701
BRAD CRITES                             8206 ORANGE STATION LOOP LEWIS CENTER OH 43035
BRAD VAUGHN                             3908 AVENUE B AUSTIN TX 78751
BRADLEY ANDRES                          3908 AVENUE B AUSTIN TX 78751
BRADLEY MCCLURE                         3908 AVENUE B AUSTIN TX 78751
BRADLEY SORENSON                        3908 AVENUE B AUSTIN TX 78751
BRADY EATON                             3908 AVENUE B AUSTIN TX 78751
BRADY FAUCETT                           910 E 32 ST 102 AUSTIN TX 78705



Epiq Corporate Restructuring, LLC                                                                     Page 18 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW    DocService
                                                 126 Filed
                                                        List
                                                             03/23/21      Page 25 of 158

Claim Name                          Address Information
BRAINSTORM MEDIA                    SUSAN KAHN 280 S BEVERLY DRIVE STE 208 BEVERLY HILLS CA 90212
BRAM WIJNANDS                       603 WEST 75TH STREET KANSAS CITY MO 64114
BRANCH BANKING & TRUST COMPANY      ATTN: SCOTT MICHAEL 434 FAYETTEVILLE ST, 4TH FL RALEIGH NC 27601
BRANDELYN VALDEZ                    3908 AVENUE B AUSTIN TX 78751
BRANDI BENTLEY                      10605 CAMILLIA BLOSSOM LN AUSTIN TX 78748
BRANDON ARCENEAUX                   3908 AVENUE B AUSTIN TX 78751
BRANDON BILLS                       3908 AVENUE B AUSTIN TX 78751
BRANDON BLAIR                       3908 AVENUE B AUSTIN TX 78751
BRANDON BURT                        3908 AVENUE B AUSTIN TX 78751
BRANDON COE                         3908 AVENUE B AUSTIN TX 78751
BRANDON GRAY                        5702 COVENTRY LANE AUSTIN TX 78723
BRANDON HESS                        3908 AVENUE B AUSTIN TX 78751
BRANDON HOLT                        275 DUKE ST ST. PAUL MN 55102
BRANDON JACKSON                     3908 AVENUE B AUSTIN TX 78751
BRANDON JAMES LAURETA               11624 JOLLYVILLE RD. APT 534 AUSTIN TX 78759
BRANDON JOHNSTON                    3908 AVENUE B AUSTIN TX 78751
BRANDON KNIGHT                      3908 AVENUE B AUSTIN TX 78751
BRANDON LYNCH                       3908 AVENUE B AUSTIN TX 78751
BRANDON MCKAY                       3908 AVENUE B AUSTIN TX 78751
BRANDON SATTENFIELD                 3908 AVENUE B AUSTIN TX 78751
BRANDON SMITH                       3908 AVENUE B AUSTIN TX 78751
BRANDON SUMMERS                     3908 AVENUE B AUSTIN TX 78751
BRANDON TOMOVIC DBA BRANDO TMVC     100 MCALLISTER STREET 910 SAN FRANCISCO CA 94102
BRANDON TONGUE                      3908 AVENUE B AUSTIN TX 78751
BRANDON WEAVER                      3908 AVENUE B AUSTIN TX 78751
BRANDON WILLIAMS                    3908 AVENUE B AUSTIN TX 78751
BRANDUN BOHRER                      3908 AVENUE B AUSTIN TX 78751
BRANDY DISNEY                       3908 AVENUE B AUSTIN TX 78751
BRASNIL RAMOS                       3908 AVENUE B AUSTIN TX 78751
BRATTLE THEATRE                     40 BRATTLE ST STE 2 CAMBRIDGE MA 02138-3761
BRAVO DISTRIBUTING                  1010 SHEFFIELD AVE BROOKLYN NY 11201
BRAXTON SORENSON                    3908 AVENUE B AUSTIN TX 78751
BRAYDEN SMITH                       3908 AVENUE B AUSTIN TX 78751
BRAYVEN HAGER                       3908 AVENUE B AUSTIN TX 78751
BREAKING GLASS PICTURES             133 N 4TH ST PHILADELPHIA PA 19106
BREAKTHRU BEVERAGE                  PO BOX 13306 BALTIMORE MD 21203
BREANNA DAHLBY                      3908 AVENUE B AUSTIN TX 78751
BREANNA FREEMAN                     3908 AVENUE B AUSTIN TX 78751
BREANNA STEINHOFF                   3908 AVENUE B AUSTIN TX 78751
BREITLANE, LLC                      C/O STAUSS TAX SERVICES LLC PO BOX 5051 SANTE FE NM 87502
BRENDA JEAN KOLAS                   3517 N HILLS DR APT H-204 AUSTIN TX 78731
BRENDA RIOJAS                       3908 AVENUE B AUSTIN TX 78751
BRENDAN JOHNSON                     3908 AVENUE B AUSTIN TX 78751
BRENDAN KILLIAN                     3908 AVENUE B AUSTIN TX 78751
BRENDAN PRICE                       3908 AVENUE B AUSTIN TX 78751
BRENDAN SULLIVAN                    3908 AVENUE B AUSTIN TX 78751
BRENDON MENDELSON                   3908 AVENUE B AUSTIN TX 78751
BRENNA ALEXANDER                    3908 AVENUE B AUSTIN TX 78751
BRENNAN GODDE                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                   Page 19 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21        Page 26 of 158

Claim Name                           Address Information
BRENNON HAMILTON                     3908 AVENUE B AUSTIN TX 78751
BRENT ASHE                           381 PLACE D YOUVILLE APT 43 MONTREAL QC H2Y 2B7 CANADA
BRENT COURSEY                        3908 AVENUE B AUSTIN TX 78751
BRENT JOHNSON                        10426 TIARA STREET NORTH HOLLYWOOD CA 91601
BRENT KEITH MORAN                    6012 ROXBURY LN AUSTIN TX 78739
BRENTLY HEILBRON                     3601 WILLOW SPRING RD 127 AUSTIN TX 78704
BRETT LEISE                          3908 AVENUE B AUSTIN TX 78751
BRETT SOWELL                         3908 AVENUE B AUSTIN TX 78751
BRETT VERVOORT                       1130 EMMITT RUN AUSTIN TX 78721
BREWERS STAR DISTRIBUTORS            3550 FRONTIER AVE UNIT A3 BOULDER CO 80301
BREWERY BHAVANA                      1401 S BLOODWORTH ST RALEIGH NC 27610
BRIAN APODACA                        3908 AVENUE B AUSTIN TX 78751
BRIAN COLLINS                        8755 VARIEL AVE 3 CANOGA PARK CA 91304
BRIAN CORDELL                        3908 AVENUE B AUSTIN TX 78751
BRIAN CRAYTON                        3908 AVENUE B AUSTIN TX 78751
BRIAN DOUGLAS ULLESTAD               5625 SAMBUCO ST ROUND ROCK TX 78665
BRIAN ELLIS                          3908 AVENUE B AUSTIN TX 78751
BRIAN FRIZZELL                       3908 AVENUE B AUSTIN TX 78751
BRIAN GUTIERREZ                      3908 AVENUE B AUSTIN TX 78751
BRIAN HACKETT                        3908 AVENUE B AUSTIN TX 78751
BRIAN KELLEY                         1015 HILLSIDE OAKS DR AUSTIN TX 78745
BRIAN LOSOYA                         3908 AVENUE B AUSTIN TX 78751
BRIAN LUKOFF                         500 SUNNY LANE AUSTIN TX 78704
BRIAN M SCARTOCCI                    1618 ELMIRA AUSTIN TX 78721
BRIAN MICHAEL OSKINS                 1504 CAREY LANE APT 233 SILVER SPRING MD 20910
BRIAN NICHOLAS CARTER                101 KAI VISTA DRIVE KYLE TX 78640
BRIAN PEZZULO                        3908 AVENUE B AUSTIN TX 78751
BRIAN RISE                           4512 S. 2ND STREET AUSTIN TX 78745
BRIAN SATTERWHITE                    15301 SWEET CADDIES DR PFLUGERVILLE TX 78660
BRIAN W TURNER                       1488 S SEGUIN NEW BRAUNFELS TX 78130
BRIAN WHITLEY                        3908 AVENUE B AUSTIN TX 78751
BRIANA FOUTS                         3908 AVENUE B AUSTIN TX 78751
BRIANA MAGNON                        3908 AVENUE B AUSTIN TX 78751
BRIANA MARTIN                        3908 AVENUE B AUSTIN TX 78751
BRIANNA CUPPLES                      3908 AVENUE B AUSTIN TX 78751
BRIANNA GARDERE                      3908 AVENUE B AUSTIN TX 78751
BRIANNA JOHNSON                      3908 AVENUE B AUSTIN TX 78751
BRIANNA MICENA                       3908 AVENUE B AUSTIN TX 78751
BRIANNA ROBERTSON                    3908 AVENUE B AUSTIN TX 78751
BRIANNA SIMONE ZIGLER                104 OBERLIN TERRACE LANSDALE PA 19446
BRIANNA STRAUT                       2411 FRANKLIN STREET DENVER CO 80205
BRIANNE MIGNON BURDEN                2228 ELMVIEW LANE FORT MILL SC 29715
BRIARCLIFF ENTERTAINMENT             425 11TH ST SANTA MONICA CA 90402-2033
BRIDGEPOINT CONSULTING               7076 SOLUTIONS CENTER CHICAGO IL 60677
BRIDGET GARRAWAY                     3908 AVENUE B AUSTIN TX 78751
BRIDGET KEITH                        3908 AVENUE B AUSTIN TX 78751
BRIDGET WOODBURY                     3908 AVENUE B AUSTIN TX 78751
BRIDGETTE VALENZUELA                 3908 AVENUE B AUSTIN TX 78751
BRIGHTEN BURKS                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                              Page 20 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21        Page 27 of 158

Claim Name                              Address Information
BRILEYS UPHOLSTERY SHOP                2117 NORTHLAND RIVE AUSTIN TX 78756
BRITISH FILM INSTITUTE                 21 STEPHEN STREET LONDON W1T 1LN UNITED KINGDOM
BRITNEY SALYER                         3908 AVENUE B AUSTIN TX 78751
BRITTANCY MYERS DBA PARDE              11722 WHISPER BOW ST SAN ANTONIO TX 78230
BRITTANIE SMITH                        3908 AVENUE B AUSTIN TX 78751
BRITTANY ADELLA SPRUILL                603 OAKLEY ST. GRAHAM NC 27253
BRITTANY HAYES                         7401 N. LAMAR BLVD APT 250 AUSTIN TX 78752
BRITTANY LATHAM                        3908 AVENUE B AUSTIN TX 78751
BRITTANY MANCZUK                       3908 AVENUE B AUSTIN TX 78751
BRITTANY MYERS                         11722 WHISPER BOW ST SAN ANTONIO TX 78230
BRITTANY SULLIVAN                      3908 AVENUE B AUSTIN TX 78751
BRITTEN, INC.                          PO BOX 633723 CINCINNATI OH 45263-3723
BRITTNEY METHENY                       3908 AVENUE B AUSTIN TX 78751
BRITTNEY TRAVIS                        3908 AVENUE B AUSTIN TX 78751
BRITTNY FISHER                         3908 AVENUE B AUSTIN TX 78751
BROAD THEATER                          636 N BROAD ST NEW ORLEANS LA 70119-4205
BROADCAST MUSIC INC                    10 MUSIC SQUARE EAST NASHVILLE TN 37203
BROADDUS & ASSOCIATES, INC.            1301 S. CAPITAL OF TEXAS HWY SUITE A-302 AUSTIN TX 78746
BROCK OTTERBACHER                      3908 AVENUE B AUSTIN TX 78751
BROCK OTTERBACHER                      3908 AVENUE B AUSTIN TX 78751
BRODERICK HARTMANN                     3908 AVENUE B AUSTIN TX 78751
BRODIE KELLY                           3908 AVENUE B AUSTIN TX 78751
BROKE DOWN NUNS                        8184 W 93RD WAY WESTMINSTER CO 80021
BROKEN BOW BREWERY LLC                 173 MARBLEDALE RD TUCKAHOE NY 10707
BROOK ROGERS                           BROOK ROGERS 2709 QUIET WATER PASS PFLUGERVILLE TX 78660
BROOKE OLSSON                          3908 AVENUE B AUSTIN TX 78751
BROOKLYN FERMENTERY LLC                DBA KING HIGHWAY CIDER 127 COOPER ROAD MILLERTON NY 12546
BROOKLYN FOOD & BEVERAGE               465 JOHNSON AVENUE BROOKLYN NY 11237
BROOKS GREASE SERVICE INC              3104 N. ERIE TULSA OK 74115
BROTHERS CUTLERY                       3835 E 48TH AVENUE DENVER CO 80216
BROWN DISTRIBUTING                     8711 JOHNNY MORRIS ROAD AUSTIN TX 78724
BRUCE BENNETT                          3015 HOBART ST., APT. 4C WOODSIDE NY 11377
BRUCE LEE LLC                          3384 ROBERTSON PL, STE 100 LOS ANGELES CA 90034
BRUCE MATTHEW SALMON                   14261 HUNTERS PASS AUSTIN TX 78734
BRUCE YAN                              400 NW GILMAN BLVD 2936 ISSAQUAH WA 98027
BRUNNER ENTERPRISES, INC.              9640 CHAMOIS WAY AUSTIN TX 78736
BRYAN BUTRICO                          3908 AVENUE B AUSTIN TX 78751
BRYAN CURRY                            1044 CAMINO LA COSTA 1056 AUSTIN TX 78752
BRYAN GILDERSON                        3908 AVENUE B AUSTIN TX 78751
BRYAN GONZALES                         3908 AVENUE B AUSTIN TX 78751
BRYAN GRADOS                           3908 AVENUE B AUSTIN TX 78751
BRYAN POFF                             3908 AVENUE B AUSTIN TX 78751
BRYAN POFF DBA TEXAS ALCOHOLIC BEVERAGE CONSULTING, LLC 8515 S. I-35 4233 AUSTIN TX 78744
BRYAN ROBERT CONNOLLY                  14412 CELESTIAL LN. PFLUGERVILLE TX 78660
BRYANT DEL ROSARIO                     3908 AVENUE B AUSTIN TX 78751
BRYCE EDWARD BALLEW                    3216 NE 73RD PORTLAND OR 97213
BRYN GELBART                           3908 AVENUE B AUSTIN TX 78751
BRYNDI GRANADOS                        3908 AVENUE B AUSTIN TX 78751
BSC SIGNS                              7245 W. 116TH PL BROOMFIELD CO 80020



Epiq Corporate Restructuring, LLC                                                                  Page 21 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 28 of 158

Claim Name                              Address Information
BSS - JEFFREY SILVERMAN                 1155 4TH ST APT 108 SAN FRANCISCO CA 94158
BTF SRL                                 VIA KATHARINE MANSFIELD 1/C PARMA 43122 ITALY
BTTF                                    C/O UNIVERSAL CITY STUDIOS LLC 10 UNIVERSAL CITY PLAZA UNIVERSAL CA 91608
BUDDERFLY FOUR                          2 TRAP FALLS RD STE 310 SHELTON CT 06484
BUENA VISTA                             WALT DISNEY STUDIOS MOTION PICTURES PO BOX 732554 DALLAS TX 75373
BUENA VISTA NON-THEATRICAL, INC         350 S BUENA VISTA ST BURBANK CA 91521
BUILD A SIGN LLC                        11525A STONEHOLLOW DRIVE 100 AUSTIN TX 78758
BUREAU VERITAS CONSUMER PRODUCTS SVCS   14624 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
BURIAL BEER CO                          40 COLLIER AVE ASHEVILLE NC 28801-4024
BURTON GILLIAM                          1427 TASCOSA COURT ALLEN TX 75013
BUTLER RENTS INC                        4455 E. VIRGINIA AVE. GLENDALE CO 80246
BYRON WILLIAMS                          3908 AVENUE B AUSTIN TX 78751
C. CRETORS AND CO.                      176 MITTEL DRIVE WOOD DALE IL 60191
C. HODGES OMEGA III, LTD.               ANGELA GOERDEL 13642 OMEGA RD DALLAS TX 75244
CA. DEPT OF TOXIC SUBSTANCES CTRL       PO BOX 806 SACRAMENTO CA 95812-0806
CA. DEPT OF TOXIC SUBSTANCES CTRL       1001 'I' ST SACRAMENTO CA 95814-2828
CADE COLOSANTI                          3908 AVENUE B AUSTIN TX 78751
CAECILILA HUBBARD                       8915 S. JEFFREY BLVD CHICAGO IL 60617
CAIDEN COLLINS                          3908 AVENUE B AUSTIN TX 78751
CAIN ARSUAGA-NEATHERLIN                 3908 AVENUE B AUSTIN TX 78751
CAINON STABLER                          3908 AVENUE B AUSTIN TX 78751
CAITLIN GONZALES                        3908 AVENUE B AUSTIN TX 78751
CAITLIN KENNEDY                         2300 WOLF RANCH PARKWAY APT. 4129 GEORGETOWN TX 78628
CAITLIN LAVERY                          3908 AVENUE B AUSTIN TX 78751
CAITLIN SHEA COUGHLAN                   2202 MAHONE AVE. AUSTIN TX 78757
CAITLYN CONBOY                          3908 AVENUE B AUSTIN TX 78751
CAITLYN FISHER                          3908 AVENUE B AUSTIN TX 78751
CAITLYN LLOYD                           3908 AVENUE B AUSTIN TX 78751
CAL JOSEPH HUSS                         5485 W. 32ND AVE WHEAT RIDGE CO 80212
CALEB BURNETTE                          3908 AVENUE B AUSTIN TX 78751
CALEB DEAN                              3908 AVENUE B AUSTIN TX 78751
CALEB RECORD                            3908 AVENUE B AUSTIN TX 78751
CALEB TWIGG                             3908 AVENUE B AUSTIN TX 78751
CALEY D HICKS                           16314 CAGAN CROSSINGS BLVD APT 306 CLERMONT FL 34714
CALEY DORRELL                           3908 AVENUE B AUSTIN TX 78751
CALEY JACK                              248 DUFFIELD ST, APT 6P BROOKLYN NY 11201
CALIFORNIA AIR RESOURCES BOARD          PO BOX 2815 SACRAMENTO CA 95812
CALIFORNIA AIR RESOURCES BOARD          1001 'I' ST SACRAMENTO CA 95814
CALIFORNIA DEPARMENT OF TAX FEE & ADMIN RETURN PROCESSING BRANCH PO BOX 942879 SACRAMENTO CA 94279-6001
CALIFORNIA DEPARTMENT OF LABOR          LILIA GARCIA-BROWER 1515 CLAY ST., SUITE 1302 OAKLAND CA 94612
CALIFORNIA DEPT OF ALCOHOLIC BEV CTRL   3927 LENNANE DR. SUITE 100 SACRAMENTO CA 95834
CALIFORNIA DEPT OF CONSERVATION         801 K ST, MS 24-01 SACRAMENTO CA 95814
CALIFORNIA DEPT OF PUBLIC HEALTH        ATTN: NWAMAKA ORANUSI, CHIEF 12440 E IMPERIAL HWY, RM 522 NORWALK CA 90650
CALIFORNIA DEPT OF PUBLIC HEALTH        PO BOX 997377, MS 0500 SACRAMENTO CA 95899-7377
CALIFORNIA DEPT OF TAX & FEE ADMIN      PO BOX 942879 SACRAMENTO CA 94279
CALIFORNIA DEPT OF TAX & FEE ADMIN      3321 POWER INN RD, STE 210 SACRAMENTO CA 95826-3889
CALIFORNIA DEPT OF WATER RESOURCES      PO BOX 94236 SACRAMENTO CA 94236
CALIFORNIA DEPT OF WATER RESOURCES      1416 9TH ST SACRAMENTO CA 95814
CALIFORNIA ENVIRONMENTAL PROTECTION     AGENCY 1001 I ST PO BOX 2815 SACRAMENTO CA 95812-2815



Epiq Corporate Restructuring, LLC                                                                    Page 22 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW         DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 29 of 158

Claim Name                               Address Information
CALIFORNIA FRANCHISE TAX BOARD           300 S SPRING ST, STE 5704 LOS ANGELES CA 90013-1265
CALIFORNIA FRANCHISE TAX BOARD           7575 METROPOLITAN DR, STE 201 SAN DIEGO CA 92108-4421
CALIFORNIA FRANCHISE TAX BOARD           600 W SANTA ANA BLVD, STE 300 SANTA ANA CA 92701-4543
CALIFORNIA FRANCHISE TAX BOARD           121 SPEAR ST, STE 400 SAN FRANCISCO CA 94105-1584
CALIFORNIA FRANCHISE TAX BOARD           PO BOX 942867 SACRAMENTO CA 94257
CALIFORNIA FRANCHISE TAX BOARD           1515 CLAY ST, STE 305 OAKLAND CA 94612-1445
CALIFORNIA FRANCHISE TAX BOARD           BANKRUPTCY SECTION MS A340 PO BOX 2952 SACRAMENTO CA 95812-2952
CALIFORNIA FRANCHISE TAX BOARD           3321 POWER INN RD, STE 210 SACRAMENTO CA 95826-3893
CALIFORNIA INTEGRATED WASTE MGMT BOARD   1001 I ST PO BOX 4025 SACRAMENTO CA 95812-4025
CALIFORNIA PICTURES INC                  5225 WILSHIRE BLVD SUITE 900 LOS ANGELES CA 90036
CALIFORNIA SECRETARY OF STATE            1500 11TH ST SACRAMENTO CA 95814
CALL ME BROTHER LLC                      7100 BOTHWELL RD RESEDA CA 91335
CALL TO ARMS BREWING CO.                 5670 GREENWOOD PLAZA BLVD PENTHOUSE GREENWOOD VILLAGE CO 80111
CALLIE WILLIAMS                          3908 AVENUE B AUSTIN TX 78751
CALLIE WILLIAMS                          3908 AVENUE B AUSTIN TX 78751
CALTEX TRADING                           9045-A ETON AVE CANOGA PARK CA 91304
CALVIN CONSTABLE                         3908 AVENUE B AUSTIN TX 78751
CALVIN NURJADIN                          3908 AVENUE B AUSTIN TX 78751
CAM SERVICES                             2525 WEST 64TH AVE DENVER CO 80221
CAMATIC SEATING, INC.                    12801 N STEMMONS FWY SUITE 903 FARMERS BRANCH TX 75234
CAMATIC SEATING, INC.                    ATTN: DIANA FRANKOWSKI 12801 N STEMMONS FWY SUITE 903 FARMERS BRANCH TX 75234
CAMDON DURFEE                            3908 AVENUE B AUSTIN TX 78751
CAMERON FRANCIS WILLIAMS                 109/166 WELLINGTON PARADE EAST MELBOURNE, VIC 3002 AUSTRALIA
CAMERON GIDEON                           3908 AVENUE B AUSTIN TX 78751
CAMERON ISAACKS                          3908 AVENUE B AUSTIN TX 78751
CAMERON JOHNSTON                         3908 AVENUE B AUSTIN TX 78751
CAMERON MICHAELS                         3908 AVENUE B AUSTIN TX 78751
CAMERON STEWART                          7 MONTROSE AVE TORONTO ON M6J 2T6 CANADA
CAMILA OSORIO                            3908 AVENUE B AUSTIN TX 78751
CAMILLE JACKSON                          3908 AVENUE B AUSTIN TX 78751
CAMILO BURGOS-BYE                        3908 AVENUE B AUSTIN TX 78751
CAMP CHAMPIONS                           775 CAMP ROAD MARBLE FALLS TX 78654
CAMPBELL THOMAS                          1470 RALEIGH ST DENVER CO 80204
CANDIDO ULLOA PADILLA                    3908 AVENUE B AUSTIN TX 78751
CAO COUNTY DREAM SUN FURNITURE CO. LTD. QINGHE DEVELOPMENT DISTRICT CAOXIAN CITY SHANDONG PROV. 274400 CHINA
CAOILFHINN FULKERSON                     3908 AVENUE B AUSTIN TX 78751
CAPCOM USA INC.                          800 CONCAR DRIVE, STE. 175 SAN MATEO CA 94403
CAPITAL CITY BLACK FILM FESTIVAL         815-A BRAZOS 710 AUSTIN TX 78701
CAPITAL CITY CLAUSES, INC                PO BOX 6458 RALEIGH NC 27628
CAPITAL CITY CLAYS                       214 E KAVANEY DR BISMARCK ND 58501-1708
CAPITAL OF TEXAS PUBLIC TELECOMMS CNCIL PO BOX 7158 AUSTIN TX 78713
CAPITAL PRINTING LLC                     PO BOX 17548 AUSTIN TX 78760
CAPITOL CORPORATE SERVICES, INC.         PO BOX 1831 AUSTIN TX 78767
CAPITOL WRIGHT                           10300 METROPOLITAN AUSTIN TX 78758
CAPITOL WRIGHT DISTRIBUTING              PO BOX 9190 AUSTIN TX 78766
CAPTIVE-AIRE SYSTEMS INC                 4641 PARAGON PARK RD RALEIGH NC 27616
CAPTURE THOSE TRAVELERS LLC              14300 SOUTHEST 1ST STREET, STE 130 CANCOUVER WA 98684
CARA ROBERTS                             3908 AVENUE B AUSTIN TX 78751
CARDBOARD CUTOUT STANDEES, INC.          1500 GREEN BAY STREET STE 502 LOS CROSSE WI 54601



Epiq Corporate Restructuring, LLC                                                                       Page 23 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 30 of 158

Claim Name                           Address Information
CARDINAL LOCKSMITH CO                311 NEW BERN AVENUE 24873 RALEIGH NC 27601
CARGO FILM & RELEASING               611 BROADWAY STE 632 NEW YORK NY 10012
CARINA MAGYAR                        4715 MISTY SLOPE LN AUSTIN TX 78744
CARINA MEDUA                         3908 AVENUE B AUSTIN TX 78751
CARISMA SANCHEZ                      3908 AVENUE B AUSTIN TX 78751
CARISSA PORTO                        3908 AVENUE B AUSTIN TX 78751
CARL ALBION DAVIS                    1409 B CINNAMON PATH AUSTIN TX 78704
CARL JOSEPH LEON                     10502 SUMMERSTONE SAN ANTONIO TX 78254
CARL THIEL                           4764 PARK GRANADA STE 110 CALABASAS CA 91302
CARLA DORRIS                         16905 ANTIOCH AVE PFLUGERVILLE TX 78660
CARLA X BUSCONI                      2005 WILLOW CREEK DRIVE APT 2085 AUSTIN TX 78741
CARLO PRINCE                         3908 AVENUE B AUSTIN TX 78751
CARLOS ALMEIDA                       3908 AVENUE B AUSTIN TX 78751
CARLOS ALVARADO                      3908 AVENUE B AUSTIN TX 78751
CARLOS CANTU                         3908 AVENUE B AUSTIN TX 78751
CARLOS CARRILLO                      3908 AVENUE B AUSTIN TX 78751
CARLOS DE CASTRO                     3908 AVENUE B AUSTIN TX 78751
CARLOS FRAUSTO                       3908 AVENUE B AUSTIN TX 78751
CARLOS GUARDADO                      3908 AVENUE B AUSTIN TX 78751
CARLOS LOPEZ                         3908 AVENUE B AUSTIN TX 78751
CARLOS MALDONADO                     3908 AVENUE B AUSTIN TX 78751
CARLOS MOLINA                        3908 AVENUE B AUSTIN TX 78751
CARLOTTA BRANTLEY                    3908 AVENUE B AUSTIN TX 78751
CARLTON CARTER                       3908 AVENUE B AUSTIN TX 78751
CARLY COLLINS                        3908 AVENUE B AUSTIN TX 78751
CAROL CARDENAS                       240 10TH STREET 2ND FLOOR BROOKLYN NY 11215
CAROLINA COMICS                      5305 GEORGE KING RD DURHAM NC 27707
CAROLINA SOAP MARKET                 5205 HARRINGTON GROVE DR RALEIGH NC 27613-5730
CAROLINE BALLEZA                     3908 AVENUE B AUSTIN TX 78751
CAROLINE CAO                         79 W. 124TH STREET UNIT 1 NEW YORK NY 10027
CAROLINE CLUTTERBUCK                 3908 AVENUE B AUSTIN TX 78751
CAROLINE GOLUM                       1119 STERLING PL APT 2 BROOKLYN NY 11213
CAROLINE HASTINGS                    3908 AVENUE B AUSTIN TX 78751
CAROLINE NELSON                      3908 AVENUE B AUSTIN TX 78751
CAROLYN CORONA                       3908 AVENUE B AUSTIN TX 78751
CAROLYN MANDEL                       5535 CANOGA AVE APT 127 WOODLAND HILLS CA 91367
CARSON BAHR                          3908 AVENUE B AUSTIN TX 78751
CARSON BECK                          3908 AVENUE B AUSTIN TX 78751
CARTAMUNDI DALLAS INC                PO BOX 671333 DALLAS TX 75627-1333
CARTAMUNDI USA                       5101 HIGHLAND PLACE DALLAS TX 75236
CARTOON NETWORK                      PO BOX 32033 NEW YORK NY 10087-2033
CASE DAVIS                           3908 AVENUE B AUSTIN TX 78751
CASEY BROOME                         3908 AVENUE B AUSTIN TX 78751
CASEY JOHN                           3908 AVENUE B AUSTIN TX 78751
CASEY KALAL                          3908 AVENUE B AUSTIN TX 78751
CASEY TEJAVEJ                        6206 VAN NOORD AVE VAN NUYS CA 91401
CASITA CERVECERIA                    1009 CARDINAL DR. WILSON NC 27896
CASSANDRA BALLARD                    3908 AVENUE B AUSTIN TX 78751
CASSANDRA CARMICHAEL                 3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                               Page 24 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 31 of 158

Claim Name                               Address Information
CASSANDRA MCKENZIE                       3908 AVENUE B AUSTIN TX 78751
CASSANDRA PANDI                          3908 AVENUE B AUSTIN TX 78751
CASSIDY HENDRICKSON                      3908 AVENUE B AUSTIN TX 78751
CASSIDY WALLACE                          3908 AVENUE B AUSTIN TX 78751
CAT FINNIE LTD                           75 CLAUDE ROAD LONDON E10 6NF UNITED KINGDOM
CATALINA BROTHERS, LTD.                  3908 AVENUE B AUSTIN TX 78751-4515
CATARINO CASTILLO                        104 E. WONSLEY DRIVE AUSTIN TX 78753
CATARINO HERNANDEZ                       3908 AVENUE B AUSTIN TX 78751
CATASTICA                                9211 INDEPENDENCE LOOP AUSTIN TX 78748
CATHERINE KIRK                           3908 AVENUE B AUSTIN TX 78751
CATHERINE LE FAOU                        RESIDENCE LES GENETS 4, RUE DE RENNES BETTON 35830 FRANCE
CATHERINE MILLER                         3908 AVENUE B AUSTIN TX 78751
CATHERINE SCILIPPA                       3908 AVENUE B AUSTIN TX 78751
CATHERINE TASSINI                        3908 AVENUE B AUSTIN TX 78751
CATHERINE WASHINGTON                     3908 AVENUE B AUSTIN TX 78751
CATSKILL BREWERY                         PO BOX 33 672 OLD ROUTE 17 LIVINGSTON MANOR NY 12758
CATSKILL BREWERY LLC                     672 OLD ROUTE 17, PO BOX 33 LIVINGSTON MANOR NY 12758
CAULIPOWER LLC                           16130 VENTURA BLVD. SUITE 400 ENCINO CA 91436
CAWOODS PRODUCE                          2311 W. RUNDBERG LANE 120 AUSTIN TX 78758
CBIZ CMF LLC                             6000 FELDWOOD ROAD COLLEGE PARK GA 30349
CBS CONSUMER PRODUCTS                    825 EIGHTH AVENUE, 30TH FLOOR ATTN: JOHN PUNTURIERI NEW YORK NY 10019
CBS FILMS INC                            1100 GLENDON AVE SUITE 1100 LOS ANGELES CA 90024
CDPHE                                    4300 CHERRY CREEK DRIVE SOUTH ASD-AR-B1 DENVER CO 80246-1530
CELESTE FENON                            3908 AVENUE B AUSTIN TX 78751
CELESTIAL FILMED ENTERTAINMENT LIMITED   UNIT A, 12/F, EVERWIN CENTRE 72 HUNG TO ROAD KWUN TONG HONG KONG
CELSIUS ENTERTAINMENT LTD.               18 SPRING ST. LONDON W2 3RA UNITED KINGDOM
CENTERPOINT ENERGY INC.                  1111 LOUISIANA ST HOUSTON TX 77002
CENTERPOINT ENERGY INC.                  PO BOX 4981 HOUSTON TX 77210-4981
CENTEX CHAPTER OF AMERICAN PAYROLL       PO BOX 143433 AUSTIN TX 78714
ASSOC
CENTRAL STATES BEVERAGE COMPANY          14220 WYANDOTTE STREET KANSAS CITY MO 64145
CENTRAL TEXAS COMPENS. & BENEFITS ASSOC PO BOX 16474 AUSTIN TX 78761
CENTRAL TEXAS REFUSE                     PO BOX 18685 AUSTIN TX 78760-8685
CENTRAL TEXAS REGIONL MOBILITY           PO BOX 734182 DALLAS TX 75373-4182
AUTHORITY
CENTREPOINT PROPERTIES                   789 N. SHERMAN STREET STE 430 DENVER CO 80203
CENTRIC SPECIAL OPS LLC                  ATTN: ACOUNTS RECEIVABLE 520 W PENNWAY ST, SUITE 100 KANSAS CITY MO 64108
CENTRIFUGAL ASSOCIATES GROUP LLC         7 WEST 36TH STREET 6TH FLOOR NEW YORK NY 10018
CENTURY 21 DEPARTMENT STORES LLC         22 CORTLAND STREET NEW YORK NY 10007
CENTURY ELECTRIC                         221 OAK ST SAN FRANCISCO CA 94102
CENTURYLINK                              ATTN: LEGAL BANKTUPTCY 1025 EL DORADO BLVD BROOMFIELD CO 80021
CENTURYLINK                              PO BOX 52187 PHOENIX AZ 85072
CENTURYLINK                              PO BOX 52187 PHOENIX AZ 85072-2187
CEPHREN TORREZ                           3908 AVENUE B AUSTIN TX 78751
CERAMI & ASSOCIATES, INC.                404 FIFTH AVE 8TH FLOOR NEW YORK NY 10018
CEREBRAL BREWING, LLC                    1477 MONROE ST. DENVER CO 80206
CESAR ABREU                              3908 AVENUE B AUSTIN TX 78751
CESAR GUZMAN                             3908 AVENUE B AUSTIN TX 78751
CF ALMO UB LLC                           2709 COMMERCE WAY PHILADELPHIA PA 19154



Epiq Corporate Restructuring, LLC                                                                       Page 25 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 32 of 158

Claim Name                           Address Information
CF ALMO UST LLC                      2709 COMMERCE WAY PHILADELPHIA PA 19154
CF AUSTIN RETAIL LLC                 ATTN: INVESTMENT & PORTFOLIO MGR 100 WAUGH, STE 600 HOUSTON TX 77007
CF AUSTIN RETAIL, LLC                1999 BRYAN ST, STE 900 DALLAS TX 75201
CF AUSTIN RETAIL, LLC                THE VILLAGE PO BOX 840459 DALLAS TX 75284-0459
CF AUSTIN RETAIL, LLC                ATTN: GRAHAM MOORE 100 WAUGH DR SUITE 600 HOUSTON TX 77007-6340
CFP FIRE PROTECTION, INC.            153 TECHNOLOGY DRIVE SUITE 200 IRVINE CA 92618
CHABOT TALENTSOLUTIONS LLC           7713 SAN ISABEL DR PLANO TX 75025
CHAD ANTHONY UBOVICH                 3627 LOOSMORE AVE LOS ANGELES CA 90065
CHAD HICKS                           3908 AVENUE B AUSTIN TX 78751
CHAD JUSTIN OPITZ                    1805 SILLIMAN ST SAN FRANCISCO CA 94134
CHAD MERRITT                         1505 SUNNYVALE ST. 118 AUSTIN TX 78741
CHAD RYAN CARTER                     17500 WISEMAN DRIVE PFLUGERVILLE TX 78660
CHAD SCHEID                          12711 N. 79TH DR PEORIA AZ 85381
CHAESON PARKINSON                    3908 AVENUE B AUSTIN TX 78751
CHALICE CRAWFORD                     3908 AVENUE B AUSTIN TX 78751
CHALK                                1231 35TH STREET DENVER CO 80205
CHALLENGE ENTERTAINMENT              PO BOX 3720 CORDOVA TN 38088
CHANCE WILLOZ                        3908 AVENUE B AUSTIN TX 78751
CHANDLER SIGNS LLC                   14201 SOVEREIGN RD SUITE 101 FORT WORTH TX 76155
CHANEL WHITTINGTON                   3908 AVENUE B AUSTIN TX 78751
CHANEY ENTERTAINMENT, INC.           PO BOX 4550 PALM SPRINGS CA 92263
CHARISSA J. CRAWFORD                 10723 SPUCE KANSAS CITY MO 64137
CHARLES BRAMESCO                     475 ST. MARKS AVE APT. 6A BROOKLYN NY 11238
CHARLES BROWN                        3908 AVENUE B AUSTIN TX 78751
CHARLES EVAN METCALF                 1448 N. NIAGARA ST BURBANK CA 91505
CHARLES GROSS                        7101 GARNET MILL LANE AUSTIN TX 78744
CHARLES HARDEMAN                     3908 AVENUE B AUSTIN TX 78751
CHARLES RIVER ASSOCIATES             1545 RAYMOND DIEHL ROAD SUITE 210 TALLAHASSEE FL 32308
CHARLES RODRIGUEZ III                3908 AVENUE B AUSTIN TX 78751
CHARLES SPRADLIN                     3908 AVENUE B AUSTIN TX 78751
CHARLES STRAHM                       3908 AVENUE B AUSTIN TX 78751
CHARLIE VASQUEZ TORRES               3908 AVENUE B AUSTIN TX 78751
CHARLOTTE MOORE                      3305 SOUTH LAMAR BLVD. SUITE D-109/373 AUSTIN TX 78704-8864
CHARLY CHARNEY COHEN                 127 S ADAMS ST APT 17 GLENDALE CA 91205
CHARMAINE BILLINGSLEY                2871 KRAMERIA ST. DENVER CO 80207
CHASE PRECOPIA                       3908 AVENUE B AUSTIN TX 78751
CHASE TURNER                         3908 AVENUE B AUSTIN TX 78751
CHATAYA DANIELS                      3908 AVENUE B AUSTIN TX 78751
CHATHAM BREWING COMPANY              59 MAIN STREET CHATHAM NY 12037
CHEF WORKS                           12325 KERRAN STREET POWAY CA 92064
CHEFS CITY, LLC                      1101 SATELLITE VIEW 601 ROUND ROCK TX 78665
CHEFWAREHOUSE DAIRYLAND USA CORP     PO BOX 30943 NEW YORK NY 10087-0943
CHELSEA BASHFORD                     3908 AVENUE B AUSTIN TX 78751
CHENAULT DARION                      3908 AVENUE B AUSTIN TX 78751
CHENG CHENG FILMS                    291 BROADWAY, ROOM 1611 NEW YORK NY 10007
CHERYL MEREDITH                      3908 AVENUE B AUSTIN TX 78751
CHESS AT BREAKFAST                   1618 HASTINGS DRIVE FORT COLLINS CO 80526
CHESTER CHANDLER                     3908 AVENUE B AUSTIN TX 78751
CHESTER GREGG                        3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                  Page 26 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 33 of 158

Claim Name                              Address Information
CHEYANNE MYERS                          3908 AVENUE B AUSTIN TX 78751
CHEYENNE BEYER                          3908 AVENUE B AUSTIN TX 78751
CHEYENNE MORRIS                         3908 AVENUE B AUSTIN TX 78751
CHEYENNE NICHOLS                        3908 AVENUE B AUSTIN TX 78751
CHEYENNE SMITH                          3908 AVENUE B AUSTIN TX 78751
CHICAGO CINEMA SOCIETY                  NEIL CALDERONE 5412 N CAMPBELL AVE SUITE A2 CHICAGO IL 60625-2262
CHICAGO TITLE OF TEXAS                  15727 ANTHEM PARKWAY SUITE 210 SAN ANTONIO TX 78249
CHIEF FIRE PREVENTION & MECHANICAL      10 WEST BROAD STREET MOUNT VERNON NY 10552
CHILDRENS FLIGHT OF HOPE, INC           1101 AVIATION PARKWAY SUITE D MORRISVILLE NC 27560
CHINEE INFLATABLE CO. LIMITED           NO. 91 ZIJING ROAD, DONGSHA LIWAN, GUANGZHOU CHINA
CHLOE PELLETIER                         3908 AVENUE B AUSTIN TX 78751
CHLOE SCHAEFER                          3908 AVENUE B AUSTIN TX 78751
CHOLA MAGNOLIA                          2923 PECAN SPRINGS RD AUSTIN TX 78723
CHRIS ARDON                             3908 AVENUE B AUSTIN TX 78751
CHRIS BARFIELD                          3908 AVENUE B AUSTIN TX 78751
CHRIS COFFEE SERVICE                    10 CORPORATE CIRCLE ALBANY NY 12203
CHRIS FRUCI                             4255 W. COLFAX AVE. DENVER CO 80204
CHRIS HAZELTON MUSIC LLC                5530 HARRISON STREET KANSAS CITY MO 64110
CHRIS HILLEN                            7909 CAVALRY COURT AUSTIN TX 78731
CHRIS KOEHLER                           4835 T STREET SACRAMENTO CA 95819
CHRIS LANSFORD                          3908 AVENUE B AUSTIN TX 78751
CHRIS RANDLEMAN                         645 HERITAGE SPRINGS TRAIL ROUND ROCK TX 78664
CHRIS TODD                              3908 AVENUE B AUSTIN TX 78751
CHRIS WAGNER                            1817 E. OLTORF APT 1088 AUSTIN TX 78741
CHRISTEN HONG                           3908 AVENUE B AUSTIN TX 78751
CHRISTIAN ALLEN                         3908 AVENUE B AUSTIN TX 78751
CHRISTIAN BAEZ                          3908 AVENUE B AUSTIN TX 78751
CHRISTIAN CULLIP                        3908 AVENUE B AUSTIN TX 78751
CHRISTIAN DETHLOFF                      3908 AVENUE B AUSTIN TX 78751
CHRISTIAN GUTIERREZ                     3908 AVENUE B AUSTIN TX 78751
CHRISTIAN HART                          3908 AVENUE B AUSTIN TX 78751
CHRISTIAN HEAD                          3908 AVENUE B AUSTIN TX 78751
CHRISTIAN LIVAUDAIS                     3908 AVENUE B AUSTIN TX 78751
CHRISTIAN MARIE SCHAETZLE               7154 AZALEA SQUARE SAN ANTONIO TX 78218
CHRISTIAN MCGOWAN                       3908 AVENUE B AUSTIN TX 78751
CHRISTIAN NEVAREZ                       3908 AVENUE B AUSTIN TX 78751
CHRISTIAN ONEILL                        3908 AVENUE B AUSTIN TX 78751
CHRISTIAN PIATT                         3908 AVENUE B AUSTIN TX 78751
CHRISTIAN POGGIALI                      164 CHURCH STREET 6H NEW ROCHELLE NY 10805
CHRISTIAN SCHAETZLE                     10422 HUEBNER RD 3208 SAN ANTONIO TX 78240
CHRISTIAN TITUS                         3908 AVENUE B AUSTIN TX 78751
CHRISTIAN ZACCARO                       3908 AVENUE B AUSTIN TX 78751
CHRISTIE NINE                           1007 RUTH AVENUE AUSTIN TX 78757
CHRISTINA J LAWLER DBA CJL CONSULTING   2823 TAYLORCREST MISSOURI CITY TX 77459-6928
CHRISTINA J LAWLER DBA CJL CONSULTING   PO BOX 1791 4725 TEAL BEND BLVD FRESNO TX 77545
CHRISTINA JASINSKI                      3908 AVENUE B AUSTIN TX 78751
CHRISTINA MARQUEZ                       3908 AVENUE B AUSTIN TX 78751
CHRISTINA SANTOYO                       3908 AVENUE B AUSTIN TX 78751
CHRISTINA STILES                        3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                    Page 27 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW    DocService
                                                 126 Filed
                                                        List
                                                             03/23/21         Page 34 of 158

Claim Name                          Address Information
CHRISTINE LEE MUSE                  325 KENT AVE APT 1215 BROOKLYN NY 11249
CHRISTINE M COLCORD                 1007 E. 24TH ST. OAKLAND CA 94606
CHRISTINE PALMER                    2145 HARLAN ST EDGEWATER CO 80214
CHRISTINE ROJAS                     636 S. BURNSIDE AVE. APT 106 LOS ANGELES CA 90036
CHRISTINE THOMPSON                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER ALLEM JENSEN            410 W 33RD ST 4 KANSAS CITY MO 64111
CHRISTOPHER AROCHA                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER BEAIRSTO                3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER BILHEIMER               3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER BYRD                    3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER CHIOVITTI               3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER COGSWELL                4822 E CESAR CHAVEZ AUSTIN TX 78702
CHRISTOPHER COLLEN                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER COVIL                   3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER DANE                    3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER DAVID REDMON            759 S REED CT. F33 LAKEWOOD CO 80226
CHRISTOPHER DRAZBA                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER DRAZBA                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER DUVALLE                 3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER FLORES                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER FORD                    3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER G. MOORE                2205 VENTANA LANE RALEIGH NC 27604
CHRISTOPHER GONZALES                3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER J. BOWERS               9906 S WYECLIFF DRIVE HIGHLANDS RANCH CO 80126
CHRISTOPHER JAMES CONLEY            7723 S HILL DRIVE LITTLETON CO 80120
CHRISTOPHER K LIVENGOOD             152 SAWYER ST SOUTH PORTLAND ME 04106
CHRISTOPHER KANEMEIER               3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER LA VIGNA                3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER LEE                     CHRISTOPHER LEE 7443 ALDEA AVE VAN NUYS CA 91406
CHRISTOPHER LOVATO                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER LUCERO                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER MACINTOSH               1001 CASPAN ST RALEIGH NC 27610
CHRISTOPHER MALDONADO               3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER MEDDERS                 6407 SPRINGDALE RD 10216 AUSTIN TX 78723
CHRISTOPHER MOODIE                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER NAGEL                   3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER P. NUGENT               10810 RED CT HIGHLANDS RANCH CO 80126
CHRISTOPHER POGGIALI                14 CHURCH STREET 6H NEW ROCHELLE NY 10805
CHRISTOPHER REEVES                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER RHODES                  5205 ANDOVER PL AUSTIN TX 78723
CHRISTOPHER ROBERTS                 3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER ROCKWOOD                3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER RUPPRECHT               3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER RYAN                    13950 W WARREN DR LAKEWOOD CO 80228
CHRISTOPHER SAMPSON                 3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER SAVAGE                  3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER STEWART                 3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER TACDERAS                3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER TAPIA                   2900 SUNRIDGE DR 1216 AUSTIN TX 78741



Epiq Corporate Restructuring, LLC                                                              Page 28 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 35 of 158

Claim Name                               Address Information
CHRISTOPHER TARANGO                      3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER TARANGO                      3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER TURNER                       3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER VALENZUELA                   7154 AZALEA SQ SAN ANTONIO TX 78218
CHRISTOPHER VALENZUELA                   11715 AUTUMNDALE SAN ANTONIO TX 78254
CHRISTOPHER VILLARREAL                   3908 AVENUE B AUSTIN TX 78751
CHRISTOPHER WILSON                       3908 AVENUE B AUSTIN TX 78751
CHUN LO                                  2808 EDGEHILL LANE HOLLYWOOD FL 33026
CIARA WARDLOW                            718 ST. NICHOLAS AVENUE APT B NEW YORK NY 10031
CIARA WHITLOCK                           3908 AVENUE B AUSTIN TX 78751
CIARRA ROBERTS                           3908 AVENUE B AUSTIN TX 78751
CIDER LAB                                500 TECHNOLOGY FARM DRIVE GENEVA NY 14456
CIERRA KLING                             12820 W PARMER LANE APT 8307 CEDAR PARK TX 78613
CIGNA                                    LIFE INSURANCE COMPANY OF NORTH AMERICA PO BOX 780110 PHILADEPHIA PA
                                         19178-0110
CINELIFE                                 ATTN: ACCOUNTS RECEIVABLE PO BOX 102033 PASADENA CA 91189-2033
CINEMA CONSULTANTS LLC - TIM REED        7176 OAK GLEN TRAIL ST CLOUD FL 34773
CINEMA GUILD                             2803 OCEAN AVE BROOKLYN NY 11229-4707
CINEMA LAMONT                            24010 ITHACA STREET OAK PARK MI 48237
CINEMA PRINTING COMPANY LONDON LTD       UNIT 16, MILL HALL BUSINESS ESTATE AYLESFORD ME20 7JZ UNITED KINGDOM
CINEMA SERVICE COMPANY                   11910 GREENVILLE AVE SUITE 106 DALLAS TX 75243
CINEMA TECHNOLOGY                        PO BOX D-400 POMONA NY 10970-0484
CINEMACON LLC                            60 CUTTERMILL RD, SUITE 413 GREAT NECK NY 11021
CINEPOLIS LUXURY CINEMAS                 ATTN: CELI QUINTERO 14951 DALLAS PARKWAY, STE 300 DALLAS TX 75254
CINESTATE FANGORIA, LLC                  4100 SWISS AVENUE DALLAS TX 75204
CINETIC MEDIA LLC                        555 W. 25TH STREET 4TH FLOOR NEW YORK NY 10001
CINEVISION CORPORATION                   3300 N.E. EXPRESSWAY BLDG 2A ATLANTA GA 30341
CINEVIZION LLC                           5300 MELROSE AVE CHAPLIN THEATER - SUITE B-201 LOS ANGELES CA 90038
CINNICEON MITCHELL                       3908 AVENUE B AUSTIN TX 78751
CINTAS                                   PO BOX 631025 CINCINNATI OH 45263-1025
CINTAS                                   PO BOX 636525 CINCINNATI OH 45263-1025
CINTAS                                   PO BOX 650838 DALLAS TX 75265-0838
CINTAS CORPORATION 0390                  PO BOX 631025 CINCINNATI OH 45263-1025
CINTAS CORPORATION 0793                  PO BOX 631025 CINCINNATI OH 45263-1025
CINTAS FIRE                              PO BOX 636525 CINCINNATI OH 45263-1025
CINTAS FIRST AID & SAFETY                PO BOX 631025 CINCINNATI OH 45263-1025
CIRCLE BREWING COMPANY, LLC              2340 WEST BRAKER LN., SUITE B AUSTIN TX 78758
CIRCLE CINEMA                            8 S LEWIS AVE TULSA OK 74104-1615
CIT                                      21146 NETWORK PLACE CHICAGO IL 60673-1211
CIT BANK NA                              10201 CENTURION PARKWAY N., STE 100 JACKSONVILLE FL 32256
CITIBANK, N.A.                           FEE BILLING UNIT 480 WASHINGTON BLVD. NJ-NEWPORT OFFICE CENTER 7 JERSEY CITY
                                         NJ 07310
CITY & COUNTY OF DENVER ALA              1437 BANNOCK ST, RM 451 DENVER CO 80202
CITY & COUNTY OF DENVER ALARMS PROGRAM   PO BOX 650781 DALLAS TX 75265-0781
CITY & COUNTY OF DENVER TREASURY DIV     ATTN: BRENDAN HANLON WELLINGTON WEBB BLDG 201 COLFAX AVE, DEPT 1009 DENVER CO
                                         80202
CITY & COUNTY OF DENVER TREASURY DIV     WELLINGTON WEBB BLDG 201 W COLFAX AVE DEPT 1009 DENVER CO 80208
CITY & COUNTY OF DENVER TREASURY DIV     ATTN: BRENDAN HANLON PO BOX 17420 DENVER CO 80217-0420
CITY & COUNTY OF SAN FRANCISCO           BUSINESS LICENSE UNIT PO BOX 7427 SAN FRANCISCO CA 94120-7427
CITY AND COUNTY OF DENVER                1437 BANNOCK ST, RM 451 DENVER CO 80202


Epiq Corporate Restructuring, LLC                                                                        Page 29 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21        Page 36 of 158

Claim Name                              Address Information
CITY OF AUSTIN                         PO BOX 2267 AUSTIN TX 78783-2267
CITY OF AUSTIN                         C/O KAPLAN KIRSH & ROCKWELL ATTN: STEVEN OSIT 1675 BROADWAY, STE 2300 DENVER
                                       CO 80202
CITY OF AUSTIN - UTILITIES             PO BOX 2267 AUSTIN TX 78783
CITY OF AUSTIN CONVENTION CENTER DEP   PO BOX 1088 AUSTIN TX 78767
CITY OF BURBANK                        PO BOX 631 BURBANK CA 91503
CITY OF KANSAS CITY                    KCMO CITY TREASURER 414 E 12TH STREET, 15TH FLOOR KANSAS CITY MO 64106
CITY OF LITTLETON                      2255 W BERRY AVE LITTLETON CO 80120
CITY OF NEW BRAUNFELS                  550 LANDA STREET NEW BRAUNFELS TX 78130
CITY OF NEW BRAUNFELS                  CITY SECRETARYS OFFICE 550 LANDA STREET NEW BRAUNFELS TX 78130
CITY OF NEW YORK, THE                  CITY HALL NEW YORK NY 10007
CITY OF RALEIGH - PARK SPONSORSHIP     226 E MARTIN ST. RALEIGH NC 27601
CITY OF RALEIGH POLICE DEPARTMENT      REVENUE SERVICES-33 PO BOX 590 RALEIGH NC 27602-0590
CITY OF RALEIGH POLICE DEPARTMENT      6716 SIX FORKS RD RALEIGH NC 27615
CITY OF RALEIGH WATER                  RALEIGH MUNICIPAL BLDG 222 W HARGETT ST, STE 311 RALEIGH NC 27601
CITY OF RALEIGH WATER                  PO BOX 590 RALEIGH NC 27602-0590
CITY OF RALEIGH WATER                  PO BOX 71081 CHARLOTTE NC 28272-1081
CITY OF RALEIGH- REVENUE SERVICES      RALEIGH MUNICIPAL BLDG 222W HARGETT ST, 1ST FL RALEIGH NC 27601
CITY OF RALEIGH- REVENUE SERVICES      PO BOX 590 RALEIGH NC 27602-0590
CITY OF SAN ANTONIO                    1901 S. ALAMO ST. SAN ANTONIO TX 78283
CITY OF SAN ANTONIO                    DEPT OF HUMAN SERVICES PO BOX 839966 SAN ANTONIO TX 78283-3966
CITY OF SAN ANTONIO                    FINANCIAL SERVICES DIVISION REVENUE COLLECTIONS SAN ANTONIO TX 78291-0060
CITY OF ST LOUIS-DIV OF BLDG & INSPECTN 1200 MARKET ST CITY HALL, RM 426 ST LOUIS MO 63103
CITY OF WESTMINSTER                    4800 W 92ND AVE WESTMINSTER CO 80031
CITY OF WESTMINSTER                    PO BOX 17040 DENVER CO 80217-0040
CITY OF WESTMINSTER                    PO BOX 17107 DENVER CO 80217-7107
CITY OF YONKERS                        40 S BROADWAY, RM 107 YONKERS NY 10701
CITY OF YONKERS                        87 NEPPERHAN AVENUE, 5TH FLOOR YONKERS NY 10701
CITY SKYLINE PEST CONTROL              245 UNION AVE STATEN ISLAND NY 10303
CITY TREASURER                         FIRE PREVENTION DIVISION 635 WOODLAND AVE., SUITE 2103 KANSAS CITY MO 64106
CKS PLUMBING & BACKFLOW, LLC           3800 GREYWOOD DR RALEIGH NC 27604
CL SLOANS LAKE L.P.                    1550 RALEIGH ST. DENVER CO 80204
CLADE DESIGN LLC                       SARA STEWART 1 HAYWOOD STREET SUITE 449 ASHEVILLE NC 28806
CLARE COPPEL                           3908 AVENUE B AUSTIN TX 78751
CLASSIC BEVERAGE CO, LLC - CLASSIC     6489 E 39TH AVE DENVER CO 80207
WINES
CLASSIC WINES LLC                      6489 E 39TH AVENUE DENVER CO 80207
CLAUDIA BECKER                         3908 AVENUE B AUSTIN TX 78751
CLAUDIA SANDOVAL CIFUENTES             3908 AVENUE B AUSTIN TX 78751
CLAYTON HERRING                        3908 AVENUE B AUSTIN TX 78751
CLAYTON LAKE                           3908 AVENUE B AUSTIN TX 78751
CLEMENTINE FILMS, LLC                  5050 ELIOT STREET DENVER CO 80221
CLEVELAND-MENU PRINTING INC            1441 E. 17TH STREET CLEVELAND OH 44114
CLIFFORD HILL                          8885 RESEARCH BLVD. APT 1362 AUSTIN TX 78758
CLINTON HARRISON RAINS                 10948 W 65TH CIRCLE ARVADA CO 80004
CLOUDFLARE, INC.                       DEPT LA 24609 PASADENA CA 91185-4609
CLOUDS BREWING                         1233 FRONT STREET UNIT E RALEIGH NC 27609
CLYFFORD STILL MUSEUM                  ATTN: SONIA RAE 1250 BANNOCK STREET DENVER CO 80204
CMS MECHANICAL SERVICE COMPANY LLC     1045 SOUTH JOHN RODES BLVD MELBOURNE FL 32904



Epiq Corporate Restructuring, LLC                                                                   Page 30 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21        Page 37 of 158

Claim Name                               Address Information
CNA INSURANCE                            ATTN: CAROL GERNER, ESQ. 151 N FRANKLIN STREET FLOOR 9 CHICAGO IL 60606
COALITION FOR TEXANS WITH DISABILITIES   1716 SAN ANTONIO ST AUSTIN TX 78701
COCA-COLA NORTH AMERICA                  1 COCA COLA PLZ NW ATLANTA GA 30313
COCA-COLA NORTH AMERICA                  1 COCA COLA PLZ NW ATLANTA GA 30313-2420
COCAL LANDSCAPE SERVICES INC             333 E. 76TH AVE DENVER CO 80229
CODE 2 COLLEGE INC.                      19112 LEIGH LANE PFLUGERVILLE TX 78660
CODY BOYD                                3908 AVENUE B AUSTIN TX 78751
CODY CLARKE                              3908 AVENUE B AUSTIN TX 78751
CODY CLAUSSEN                            3908 AVENUE B AUSTIN TX 78751
CODY COX                                 3908 AVENUE B AUSTIN TX 78751
CODY GERBER                              3908 AVENUE B AUSTIN TX 78751
CODY JORDAN                              3908 AVENUE B AUSTIN TX 78751
CODY MCMANUS                             3908 AVENUE B AUSTIN TX 78751
CODY YARBROUGH                           3908 AVENUE B AUSTIN TX 78751
COFFEE LABS ROASTERS INC                 7 MAIN STREET TARRYTOWN NY 10591
COHEN FILM COLLECTION                    750 LEXINGTON AVE 28TH FLOOR NEW YORK NY 10022
COHEN MEDIA GROUP                        ATTN: RUDY GARCIA 750 LEXINGTON AVE 5TH FLOOR NEW YORK NY 10022
COIL TECHS HVAC SERVICES, INC            76 MIDLAND AVENUE STATEN ISLAND NY 10306
COJEAUX                                  ATTN: ANTHONY COCO 20575 EAST HAMPTON PLAZA ASHBURN VA 20147
COJEAUX                                  ATTN: ANTHONY COCO 15200 POTOMAC TOWN PLACE SUITE 100 WOODBRIDGE VA 22191
COJEAUX                                  ATTN: ANTHONY COCO 375 MERCHANT WALK SQUARE CHARLOTTESVILLE VA 22902
COJEAUX CINEMAS, LLC                     804 N COLUMBUS STREET ALEXANDRIA VA 22314
COLE DELANEY                             3908 AVENUE B AUSTIN TX 78751
COLE PETERSON                            3908 AVENUE B AUSTIN TX 78751
COLFAX ELEMENTARY                        900 S. GRANT ROOM 301 DENVER CO 80203
COLIN HERRICK                            2625 EAGLE AVE ALAMEDA CA 94501
COLIN THOMPSON                           3908 AVENUE B AUSTIN TX 78751
COLLECTORS EDITIONS                      ERIC LANGE 9002 ETON AVENUE CANOGA PARK CA 91304
COLLIERSINTERNATIONAL                    20 WEST 37TH STREET NEW YORK NY 10018
COLLIN BELIK                             3908 AVENUE B AUSTIN TX 78751
COLLIN COOPER                            3908 AVENUE B AUSTIN TX 78751
COLLIN FIELDS                            3908 AVENUE B AUSTIN TX 78751
COLLIN KEITH HARRINGTON                  3403 MERRIE LYNN AUSTIN TX 78722
COLLIN NACE                              2207 WICKERSHAM LANE 507 AUSTIN TX 78741
COLLIN SMITH                             3908 AVENUE B AUSTIN TX 78751
COLORADO BEVERAGE TEAM                   1800 WAZEE STREET, SUITE 300 UNIT 10-S DENVER CO 80202
COLORADO COMMERCIAL REFRIGERATION, INC   12449 MEAD WAY LITTLETON CO 80125
COLORADO COMPLETE COMPLIANCE             6050 STETSON HILLS BLVD SUITE 272 COLORADO SPRINGS CO 80923
COLORADO CRAFT DISTRIBUTORS LLC          205 YUMA STREET DENVER CO 80223
COLORADO DEPARTMENT OF LABOR             DEPT OF LABOR & EMPLOYMENT JOE BARELA, EXECUTIVE DIRECTOR 633 17TH ST, SUITE
                                         201 DENVER CO 80202-3660
COLORADO DEPARTMENT OF REVENUE           PO BOX 13200 DENVER CO 80201
COLORADO DEPARTMENT OF REVENUE           201 W COLFAX AVE 206 DENVER CO 80202
COLORADO DEPARTMENT OF REVENUE           1881 PIERCE ST, ENTRANCE B LAKEWOOD CO 80214
COLORADO DEPARTMENT OF REVENUE           LIQUOR ENFORCEMENT DIVISION PO BOX 17087 DENVER CO 80217-0087
COLORADO DEPARTMENT OF REVENUE           PO BOX 17087 DENVER CO 80217-0087
COLORADO DEPT OF LABOR & EMPLOYMENT      633 17TH STREET STE 500 DENVER CO 80202-3610
COLORADO DEPT OF LABOR & EMPLOYMENT      CONVEYANCE PROGRAM 633 17TH STREET STE 500 DENVER CO 80202-3610
COLORADO DEPT OF PUBLIC HEALTH &         4300 CHERRY CREEK DR S DENVER CO 80246



Epiq Corporate Restructuring, LLC                                                                        Page 31 OF 149
                                           Alamo Drafthouse Cinema
                         Case 21-10474-MFW      DocService
                                                    126 Filed
                                                           List
                                                                03/23/21         Page 38 of 158

Claim Name                             Address Information
ENVRNMT                                4300 CHERRY CREEK DR S DENVER CO 80246
COLORADO DEPT OF PUBLIC HEALTH &       4300 CHERRY CREEK DRIVE SOUTH ASD-AR-B1 DENVER CO 80246-1530
ENVRNMT
COLORADO DEPT OF PUBLIC HEALTH AND     ENVIRONMENT 4300 CHERRY CREEK DRIVE S DENVER CO 80246-1530
COLORADO DRAGON BOAT FESTIVAL          3000 YOUNGFIELD ST. STE 350 WHEAT RIDGE CO 80215
COLORADO PUBLIC RADIO                  7409 SOUTH ALTON COURT CENTENNIAL CO 80112
COLORADO SECRETARY OF STATE            1700 BROADWAY, STE 550 DENVER CO 80290
COLTON ALMANZA                         3908 AVENUE B AUSTIN TX 78751
COLTON DOWLING                         1703 S 2ND STREET AUSTIN TX 78704
COLTON HARTZHEIM                       3908 AVENUE B AUSTIN TX 78751
COLUMBIA CASUALTY COMPANY              151 N FRANKLIN ST CHICAGO IL 60606-1915
COMAL COUNTY TAX OFFICE                205 N SEGUIN AVE NEW BRAUNFELS TX 78130
COMAL COUNTY TAX OFFICE                COMAL COUNTY TAX OFFICE PO BOX 659480 SAN ANTONIO TX 78265-9480
COMCAST                                C/O BALLARD SPAHR LLP ATTN: MATTHEW G SUMMERS, ESQ 919 N MARKET ST, 11TH FL
                                       WILMINGTON DE 19801
COMCAST                                PO BOX 60533 CITY OF INDUSTRY CA 91716-0533
COMCAST BUSINESS                       PO BOX 60533 CITY OF INDUSTRY CA 91716
COMCAST BUSSINESS                      PO BOX 37601 PHILADELPHIA PA 19101-0601
COMCAST BUSSINESS                      ATTN: ERIC KASSAB, ESQ ONE COMCAST CENTER PHILADELPHIA PA 19103-2838
COMCAST SPOTLIGHT                      PO BOX 415949 BOSTON MA 02241-5949
COMEDY DYNAMICS                        ATTN: DAISY BARAJAS 2660 W. OLIVE AVE BURBANK CA 91505
COMIC-CON INTERNATIONAL                PO BOX 128458 SAN DIEGO CA 92112-8458
COMMERCIAL GASKETS OF NEW YORK, INC    247 W. 38TH STREET SUITE 409 NEW YORK NY 10018
COMMISSIONER OF TAXATION & FINANCE     NYS ESTIMATED INCOME TAX PROCESSING CENTER PO BOX 4123 BINGHAMTON NY
                                       13902-4123
COMMISSIONER OF TAXATION AND FINANCE   NYS ESTIAMATED INCOME TAX PROCESSING CENTER PO BOX 4123 BINGHAMTON NY
                                       13902-4123
COMMONWEALTH LAND TITLE INSURANCE CO   140 E 45TH ST, 22ND FL NEW YORK NY 10017
COMMONWEALTH LAND TITLE INSURANCE CO   265 FRANKLIN ST. 8TH FLOOR BOSTON MA 02110
COMMUNICATION BY HAND                  PO BOX 9064 AUSTIN TX 78766
COMMUNITY BEER COMPANY                 1530 INSPIRATION DR 200 DALLAS TX 75207-3703
COMPANY X                              909 WEST ADAMS BLVD LOS ANGELES CA 90007
COMPANY X                              8581 SANTA MONICA BLVD 279 LOS ANGELES CA 90069
COMPASS INTERNATIONAL PICTURES INC     2021 PONTIUS AVENUE LOS ANGELES CA 90025
COMPASS MEDIA LLC                      PO BOX 3388 GULF SHORES AL 36547
COMPASS ROSE BREWERY LLC               2941 WAKEFIELD PINES DR RALEIGH NC 27614-9826
COMPOST QUEENS, LLC                    181 BRYN MAWR DR. SAN ANTONIO TX 78209
COMPOSTNOW INC.                        PO BOX 12152 RALEIGH NC 27605
COMPTROLLER OF MARYLAND                80 CALVERT ST PO BOX 466 ANNAPOLIS MD 21404-0466
COMRADE BREWING COMPANY                7667 E. ILIFF AVE SUITE F DENVER CO 80231
CONAN PROPERTIES INTERNATIONAL LLC     6565 SUNSET BLVD SUITE 517 LOS ANGELES CA 90028
CONCORD BICYCLE ASSETS LLC             C/O CONCORD MUSIC GROUP, INC 100 N. CRESCENT DR BEVERLY HILLS CA 90210
CONCUR TECHNOLOGIES, INC.              601 108TH AVENUE NE, SUITE 1000 BELLEVUE WA 98004
CONDON TOBIN SLADEK THORNTON PLLC      ATTN: WILLIAM L SLADEK 8080 PARK LN, STE 700 DALLAS TX 75231
CONFLUENCE MINISTRIES                  1400 N QUITMAN ST DENVER CO 80204
CONGRUENT SERVICES                     5930 NORTHWIND DRIVE COLORADO SPRINGS CO 80918
CONNECTICUT BUSINESS SYSTEMS           PO BOX 936745 ATLANTA GA 31193-6745
CONNER MORRIS                          3908 AVENUE B AUSTIN TX 78751
CONNOR GAUTHIER                        3908 AVENUE B AUSTIN TX 78751
CONNOR MCCAMPBELL                      9200 PARTRIDGE CIRCLE AUSTIN TX 78758


Epiq Corporate Restructuring, LLC                                                                     Page 32 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21       Page 39 of 158

Claim Name                              Address Information
CONNOR WENZEL                          3908 AVENUE B AUSTIN TX 78751
CONOR MANNING                          3908 AVENUE B AUSTIN TX 78751
CONSOLIDATED EDISON CO OF NEW YORK INC. ATTN: LEGAL DEPARTMENT 4 IRVING PLACE NEW YORK NY 10003
CONSOLIDATED EDISON CO OF NEW YORK INC. PO BOX 1701 NEW YORK NY 10116-1701
CONSOLIDATED EDISON CO OF NEW YORK INC. PO BOX 1003 SPRING VALLEY NY 10977
CONSOLIDATED FIRE PROTECTION           ALEXIS GASKIN NATIONAL ACCOUNTS - A/R 153 TECHNOLOGY IRVINE CA 92618
CONSTELLATION NEW ENERGY, INC.         ATTN: C BRADLEY BURTON 1310 POINT ST, 12TH FL BALTIMORE MD 21231
CONSTELLATION NEW ENERGY, INC.         PO BOX 4640 CAROL STREAM IL 60197-4640
CONTROLSCAN, INC.                      DEPT CH-16744 PALATINE IL 60055
CONVERGINT TECHNOLOGIES, LLC           35257 EAGLE WAY CHICAGO IL 60678-1352
COORS DISTRIBUTING                     5400 PECOS DENVER CO 80221
COPERNICA, INC.                        800 INTERCHANGE BLVD SUITE 102 AUSTIN TX 78721
COPPERHEART ENTERTAINMENT              121 JOHN STREET SUITE 1 TORONTO ON M5V 2E2 CANADA
CORBIN MAYBERRY                        3908 AVENUE B AUSTIN TX 78751
CORDELIA DANAN                         109 MEADOW SAGE COURT APEX NC 27539
CORDOVA REAL ESTATE VENTRUES           ATTN: CHRIS WHITWORTH 100 CONGRESS AVE, STE 2000 AUSTIN TX 78701
CORDOVA REAL ESTATE VENTRUES           ATTN: CHRIS WHITWORTH 1209 W 5TH ST, STE 300B AUSTIN TX 78703
COREAN GONZALES                        3108 E 51ST STREET UNIT 401 AUSTIN TX 78723
COREY DEAN                             C/O STEVE ROBERTS, ESQ. 100 FILLMORE STREET 5TH FLOOR DENVER CO 80206
COREY HANDSOM                          3908 AVENUE B AUSTIN TX 78751
COREY RENDON                           3908 AVENUE B AUSTIN TX 78751
COREY ROWLAND                          3908 AVENUE B AUSTIN TX 78751
COREY SMITH                            3908 AVENUE B AUSTIN TX 78751
CORINNE HESTER                         3908 AVENUE B AUSTIN TX 78751
CORNELIUS DONOVAN                      3908 AVENUE B AUSTIN TX 78751
CORNELIUS JAMES DONOVAN                3908 AVENUE B AUSTIN TX 78751
CORREIA KING FODERA MCGINNIS &         ATTN: RICHARD J. FODERA 655 3RD AVENUE 27TH FLOOR NEW YORK NY 10017
LIFEEIDGE
CORRIGO INCORPORATED                   DEPT 0439, PO BOX 120439 DALLAS TX 75312-0439
CORWIN RIOS                            3908 AVENUE B AUSTIN TX 78751
CORY MUNDT                             3908 AVENUE B AUSTIN TX 78751
CORY SKLAR                             448 FOOTHILL BLVD OAKLAND CA 94606
COTHRON INC.                           8120 EXCHANGE DR STE 100 AUSTIN TX 78754
COTHRONS SAFE & LOCK                   8120 EXCHANGE DR 100 AUSTIN TX 78754
COUNTER CULTURE                        812 MALLARD AVENUE DURHAM NC 27701
COUNTY OF COMAL, TEXAS, ET AL          C/O MCCREARY VESELKA BRAGG & ALLEN PC ATTN TARA LEDAY PO BOX 1269 ROUND ROCK
                                       TX 78680-1269
COUNTY OF WILLIAMSON, TEXAS, ET AL     C/O MCCREARY VESELKA BRAGG & ALLEN PC ATTN TARA LEDAY PO BOX 1269 ROUND ROCK
                                       TX 78680-1269
COURTNEY CUNNINGHAM                    600 CHAUNCEY DRIVE 2 SAN ANTONIO TX 78216
COURTNEY EVANS                         3908 AVENUE B AUSTIN TX 78751
COURTNEY THOMAS                        3039 BENJAMIN ST. NE MINNEAPOLIS MN 55418
COWBOY DIRECT RESPONSE                 130 EALTON AVE SANTA ANNA CA 92707
COZZINI BROS., INC.                    350 HOWARD AVE DES PLAINES IL 60018
CPS ENERGY                             ATTN: BANKRUPTCY SECTION 500 MCCULLOUGH MAIL DROP CT1201 SAN ANTONIO TX 78215
CPS ENERGY                             PO BOX 2678 SAN ANTONIO TX 78289-0001
CRADDOCK PROPERTIES                    2325 HARTFORD ROAD AUSTIN TX 78703
CRADDOCK PROPERTIES, L.L.C.            C/O LARRY J. CRADDOCK 2325 HARTFORD ROAD AUSTIN TX 78703
CRAFT BEER GUILD OF NY                 12 S PUTT CORNERS ROAD NEW PALTZ NY 12561
CRAIG DRAKE                            1899 DIAMOND ST SAN FRANCISCO CA 94132


Epiq Corporate Restructuring, LLC                                                                      Page 33 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21        Page 40 of 158

Claim Name                              Address Information
CRAIG FERGOLA                          3908 AVENUE B AUSTIN TX 78751
CRAIG MARSHALL                         2001 GLEN ALLEN ST APT 3 AUSTIN TX 78704
CRAIG RIES                             3908 AVENUE B AUSTIN TX 78751
CRANK ARM BREWING CO                   319 E DAVIE ST RALEIGH NC 27601
CRE CLEANING SERVICE LLC               220 HIGHLAND AVENUE YARDVILLE NJ 08620
CREAGER BUSINESS DEPOT                 4900 N. ACOMA STREET UNIT 3 DENVER CO 80216
CREAGER MERCANTILE CO, INC             4900 ACOMA STREET DENVER CO 80216
CREATIVE ACTION                        1023 SPRINGDALE RD., BLDG 3 AUSTIN TX 78721
CREATIVE COMPUTING WEST, INC           PO BOX 19045 AUSTIN TX 78760
CREATIVE LAW & BUSINESS                73A MIDDLE ST BRIGHTON BN1 1AL UNITED KINGDOM
CREATIVE LICENSING CORPORATION         10940 WILSHIRE BLVD. STE. 1600 LOS ANGELES CA 90024
CREATIVE MARKET LABS, INC.             600 CONGRESS AVE 14TH FLOOR AUSTIN TX 78701
CREATIVE REALITIES INC                 13100 MAGISTERIAL DR STE 100 LOUISVILLE KY 40223-5185
CRESENCIO SANDOVAL                     3908 AVENUE B AUSTIN TX 78751
CRICKET VENTURES LLC                   528 S. CHERRY ROAD ROCK HILL SC 29732
CRISANTA ARELLANO                      3908 AVENUE B AUSTIN TX 78751
CRISPIN FAERY                          3908 AVENUE B AUSTIN TX 78751
CRISTAL CASTRO                         3908 AVENUE B AUSTIN TX 78751
CRISTIAN-MARCO OLVERA                  3908 AVENUE B AUSTIN TX 78751
CRISTINA BARNES                        3908 AVENUE B AUSTIN TX 78751
CRISTINA CACIOPPO                      3908 AVENUE B AUSTIN TX 78751
CRISTINA LOPEZ                         3908 AVENUE B AUSTIN TX 78751
CRISTOPHER ELIE                        3908 AVENUE B AUSTIN TX 78751
CRITERION PICTURES USA                 1050 OAK CREEK DR LOMBARD IL 60148-6450
CROOKED STAVE ARTISANS-CSA DISTRIBUTING PO BOX 39146 DENVER CO 80239
CROOKED STILL                          C/O GREG LISZT 34 MURDOCK ST BRIGHTON MA 02135
CRS HOLDINGS LLC                       PO BOX 211339 DENVER CO 80221
CRUZANITA CAMPOS                       3908 AVENUE B AUSTIN TX 78751
CRUZANITA CAMPOS                       3908 AVENUE B AUSTIN TX 78751
CRYSTAL CONWAY                         3908 AVENUE B AUSTIN TX 78751
CRYSTAL GARCIA                         3908 AVENUE B AUSTIN TX 78751
CRYSTAL MAHER                          1211 SOUTH TRACE DRIVE AUSTIN TX 78745
CRYSTAL PROULX                         3908 AVENUE B AUSTIN TX 78751
CRYSTAL YEARY                          3908 AVENUE B AUSTIN TX 78751
CSA CROOKER STAVE ARTISANS             4255 CARSON ST DENVER CO 80239
CT CORPORATION SYSTEM                  PO BOX 4349 CAROL STREAM IL 60197
CULLIGAN OF AUSTIN                     505 W. YAGER LANE AUSTIN TX 78753
CULLIGAN OF DENVER                     PO BOX 2932 WICHITA KS 67201-2932
CULTURE BEVERAGE                       11035 DOVER STREET UNIT 1200 WESTMINSTER CO 80021
CURACTORS OF THE UNIVERSITY OF MISSOURI THE UNIVERSITY NEWS 5327 HOLMES ST KANSAS CITY MO 64110
CURRAN NAULT                           3702 ROBINSON AVE AUSTIN TX 78722
CURTIS EVANS                           3908 AVENUE B AUSTIN TX 78751
CURTIS LARSEN                          3908 AVENUE B AUSTIN TX 78751
CURTIS MCINTIRE                        3908 AVENUE B AUSTIN TX 78751
CUT NARRATIVE RECORDS LLC              825 E. 4TH ST., 209 LOS ANGELES CA 90013
CVS PHARMACY, INC.                     83649 COLLECTION CENTER DRIVE CHICAGO IL 60693-0836
CW GROUP LLC                           103 SAWTOOTH DR STEPHENSON VA 22656
CYNTHIA BONHAM-MILLER                  3908 AVENUE B AUSTIN TX 78751
CYNTHIA LA ROTTA                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 34 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 41 of 158

Claim Name                           Address Information
CYNTHIA POTASI                       3908 AVENUE B AUSTIN TX 78751
CYRUS MILLER                         3908 AVENUE B AUSTIN TX 78751
CZARNOWSKI DISPLAY SERVICE, INC.     6067 EAGLE WAY CHICAGO IL 60678-1060
D HARRIS                             3908 AVENUE B AUSTIN TX 78751
D&L SCREENPRINTING                   9047 12TH AVE. NW SEATTLE WA 98117
DAHILL                               PO BOX 205354 DALLAS TX 75320-5354
DAIANA NAYDENOVA                     3908 AVENUE B AUSTIN TX 78751
DAKOTA JONES                         3908 AVENUE B AUSTIN TX 78751
DAKOTA PRICE                         3908 AVENUE B AUSTIN TX 78751
DAL-LITE LLC                         101 TURTLE CREEK BLVD DALLAS TX 75207
DALBERT JACKSON                      3908 AVENUE B AUSTIN TX 78751
DALE CISEK                           613 ROOSEVELT AVE LOVELAND CO 80537
DALLAS COUNTY                        C/O LINEBARGER GOGGAN BLAIR & SAMPSON 2777 N STEMMONS FWY, STE 1000 DALLAS TX
                                     75207
DALLAS COUNTY TAX OFFICE             PO BOX 139066 DALLAS TX 75313-9066
DALLAS ENSLEY                        3908 AVENUE B AUSTIN TX 78751
DALTON SILVA                         3908 AVENUE B AUSTIN TX 78751
DALTON SWAIM                         240 SKYTRAIL DR. NEW BRAUNFELS TX 78130
DALTON VELASQUEZ                     3908 AVENUE B AUSTIN TX 78751
DAMARILEE ALVARADO                   3908 AVENUE B AUSTIN TX 78751
DAMIAN MADDALENA                     5020 HUNTINGELAN DRIVE RALEIGH NC 27606
DAMIAN SWAIN                         3908 AVENUE B AUSTIN TX 78751
DAMIAN VALVERDE                      3908 AVENUE B AUSTIN TX 78751
DAMIEN LEVECK                        8726 SEPULVEDA BLVD. SUITE D624 LOS ANGELES CA 90045
DAMIEN MOORE                         3908 AVENUE B AUSTIN TX 78751
DAMON JONES                          3908 AVENUE B AUSTIN TX 78751
DAN BLACK                            C/O LANDLAND PO BOX 577854 CHICAGO IL 60657
DAN HARDICK                          3817 RED RIVER AUSTIN TX 78751
DAN QUINTANA                         20707 ANZA AVE APT 164 TORRANCE CA 90503
DAN RICHARDSON                       2952 BARTON SKYWAY APT485 AUSTIN TX 78745
DAN SIDOR                            1434 SOUTH LOGAN STREET DENVER CO 80210
DANA BINKLEY                         3908 AVENUE B AUSTIN TX 78751
DANA COLLINS                         3908 AVENUE B AUSTIN TX 78751
DANA ELIZABETH BINKLEY               3908 AVENUE B AUSTIN TX 78751
DANA HAGAN                           3908 AVENUE B AUSTIN TX 78751
DANA MARAGH                          3908 AVENUE B AUSTIN TX 78751
DANELLE MONTOYA                      3908 AVENUE B AUSTIN TX 78751
DANGELO SHAKUR                       3908 AVENUE B AUSTIN TX 78751
DANIA MENDOZA                        3908 AVENUE B AUSTIN TX 78751
DANIEL AARON BROOKS                  1906 W 42ND ST UNIT B AUSTIN TX 78731
DANIEL BILLET                        3601 HOLBORO DR. LOS ANGELES CA 90027
DANIEL BONNEAU                       3908 AVENUE B AUSTIN TX 78751
DANIEL BROWN                         3908 AVENUE B AUSTIN TX 78751
DANIEL BRYSON                        3908 AVENUE B AUSTIN TX 78751
DANIEL CAVAZOS                       4208 BURNEY DRIVE AUSTIN TX 78731
DANIEL COFER                         3908 AVENUE B AUSTIN TX 78751
DANIEL DANGER                        116 PLEASANT ST EASTWORKS, STE 236 EASTHAMPTON MA 01027
DANIEL DENNIHY                       3908 AVENUE B AUSTIN TX 78751
DANIEL DIAZ                          3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 35 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 42 of 158

Claim Name                           Address Information
DANIEL EATON                         209 CHEYENNE AVE COLORADO SPRINGS CO 80903
DANIEL GOMEZ                         3908 AVENUE B AUSTIN TX 78751
DANIEL HIPP                          28383 WARE ST. MURRIETA CA 92563
DANIEL J BLOCK                       1171 WEBBERVILLE ROAD AUSTIN TX 78721
DANIEL JORDAN                        3908 AVENUE B AUSTIN TX 78751
DANIEL JOSEPH SORBERA                3908 AVENUE B AUSTIN TX 78751
DANIEL KEMP                          3908 AVENUE B AUSTIN TX 78751
DANIEL LAWRENCE                      3908 AVENUE B AUSTIN TX 78751
DANIEL LEBOWITZ                      3908 AVENUE B AUSTIN TX 78751
DANIEL LEIJA-LOZANO                  3908 AVENUE B AUSTIN TX 78751
DANIEL LEONARD                       415 W. 39TH STREET UNIT 320 AUSTIN TX 78751
DANIEL MALDONADO                     3908 AVENUE B AUSTIN TX 78751
DANIEL MARTINEZ                      3908 AVENUE B AUSTIN TX 78751
DANIEL MENDEZ                        3908 AVENUE B AUSTIN TX 78751
DANIEL NUSZ                          2039 INGALLS ST EDGEWATER CO 80214
DANIEL OSBORNE                       3908 AVENUE B AUSTIN TX 78751
DANIEL OSTER                         1800 WINONA BLVD APT 44 LOS ANGELES CA 90027
DANIEL P. MCCARTHY                   35 LITTLE JOHN ROAD E. FALMOUTH MA 02536
DANIEL PINEDA                        3908 AVENUE B AUSTIN TX 78751
DANIEL POLLARD                       3908 AVENUE B AUSTIN TX 78751
DANIEL RAY SCOTT                     5233 GROVE STREET UNIT 8 DENVER CO 80221
DANIEL REAMS                         1855 VALLEY VIEW CREST BURBANK CA 91504
DANIEL ROSEN                         3908 AVENUE B AUSTIN TX 78751
DANIEL SANGIACOMO                    3908 AVENUE B AUSTIN TX 78751
DANIEL SCHNEIDER                     3908 AVENUE B AUSTIN TX 78751
DANIEL SORBERA                       3908 AVENUE B AUSTIN TX 78751
DANIEL SYLVESTER                     3908 AVENUE B AUSTIN TX 78751
DANIEL T PHIPPS                      1703 NEW YORK AVE AUSTIN TX 78702
DANIEL TAYLOR                        3908 AVENUE B AUSTIN TX 78751
DANIEL TAYLOR MAXWELL                4980 ELM STREET DENVER CO 80221
DANIEL THOMAS ABBOTT                 612 DENNIS AVENUE APT. C RALEIGH NC 27607
DANIEL TOROSIAN                      1900 LARCHMONT DR. AUSTIN TX 78704
DANIEL TREVINO                       3908 AVENUE B AUSTIN TX 78751
DANIEL VAQUERO                       3908 AVENUE B AUSTIN TX 78751
DANIEL VAZQUEZ                       3908 AVENUE B AUSTIN TX 78751
DANIEL VILLARREAL                    3908 AVENUE B AUSTIN TX 78751
DANIELA CASTILLO RAMOS               3908 AVENUE B AUSTIN TX 78751
DANIELA MARTINEZ                     3908 AVENUE B AUSTIN TX 78751
DANIELA PIETRANTONI                  3908 AVENUE B AUSTIN TX 78751
DANIELA SCHUDEL                      3908 AVENUE B AUSTIN TX 78751
DANIELLE ANDERSON                    3908 AVENUE B AUSTIN TX 78751
DANIELLE BURGOS                      247 VERNON AVE. BROOKLYN NY 11206
DANIELLE CAROLEI                     3908 AVENUE B AUSTIN TX 78751
DANIELLE GRECO                       3639 TEJON ST. DENVER CO 80211
DANIELLE HOUTKOOPER                  4400 AVENUE B 209 AUSTIN TX 78751
DANIELLE MARTIN                      3908 AVENUE B AUSTIN TX 78751
DANIELLE NICOLE GILLIS               PO BOX 339 FORDLAND MO 65652
DANIELLE PALMER                      3908 AVENUE B AUSTIN TX 78751
DANIELLE PENDERGAST                  333 SUNOL STREET, UNIT 405 SAN JOSE CA 95126



Epiq Corporate Restructuring, LLC                                                               Page 36 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 43 of 158

Claim Name                           Address Information
DANIELLE THOMAS                      2104 DE VERNE ST, AUSTIN TX 78704
DANILO SERVIAN                       3908 AVENUE B AUSTIN TX 78751
DANNETTE DE LEON                     10001 S 1ST 631 AUSTIN TX 78748
DANNY TAYLOR                         PO BOX 117 302 BEDFORD AVE BROOKLYN NY 11211
DANNY WICKE                          3908 AVENUE B AUSTIN TX 78751
DANTE MOLINA                         3908 AVENUE B AUSTIN TX 78751
DANTE WILLIS                         3908 AVENUE B AUSTIN TX 78751
DANUEL GONZALEZ                      3908 AVENUE B AUSTIN TX 78751
DARBY STRONG                         3908 AVENUE B AUSTIN TX 78751
DAREK PEREZ                          3908 AVENUE B AUSTIN TX 78751
DARIEL NUNEZ                         3908 AVENUE B AUSTIN TX 78751
DARIUS DELGADO                       3908 AVENUE B AUSTIN TX 78751
DARIYN ORTEGA                        3908 AVENUE B AUSTIN TX 78751
DARK STAR PICTURES LLC               12036 W WASHINGTON BLVD STE 2 LOS ANGELES CA 90066
DARLING PROMO                        PO BOX 27619 AUSTIN TX 78755
DARNELL KING                         3908 AVENUE B AUSTIN TX 78751
DARNELL MARTIN                       3908 AVENUE B AUSTIN TX 78751
DARREL RAYMUNDO                      1704 SCOTT ROAD BURBANK CA 91504
DARRELL BELL                         3908 AVENUE B AUSTIN TX 78751
DARRELL DEBNAM                       3908 AVENUE B AUSTIN TX 78751
DARREN FLOWERS                       3908 AVENUE B AUSTIN TX 78751
DARWIN CASTANON-AJPOP                3908 AVENUE B AUSTIN TX 78751
DARYL ANDREWS                        16-111 BARREL YARDS BLVD WATERLOO ON N2L 0C4 CANADA
DASHAWN MOORE-HUBBARD                3908 AVENUE B AUSTIN TX 78751
DATA AIRLINES                        KALLE SAINT JONSSON DATA AIRLINES C/O TRANSFUGES MERSEILLE 13001 FRANCE
DATA DISCS LTD                       11 HAVEN GREEN LONDON W5 2UU UNITED KINGDOM
DATSHA MITCHELL                      3908 AVENUE B AUSTIN TX 78751
DAUD ALZAYER                         101 MILLS ST 2 MALDEN MA 02148
DAVE ASTOR                           4004 WILLAMETTE AVE SAN DIEGO CA 92117
DAVE QUIGGLE                         27692 DOGWOOD ST MURRIETA CA 92562
DAVEN PHELPS                         3908 AVENUE B AUSTIN TX 78751
DAVID A. PERILLO                     712 HILLBORN AVE SWARTHMORE PA 19081
DAVID AGUIRRE                        3908 AVENUE B AUSTIN TX 78751
DAVID ALLEGRE                        3908 AVENUE B AUSTIN TX 78751
DAVID ALLEN                          3908 AVENUE B AUSTIN TX 78751
DAVID ASHTON                         PO BOX 102401 DENVER CO 80250
DAVID BALLEW                         3908 AVENUE B AUSTIN TX 78751
DAVID BARRIENTES                     3908 AVENUE B AUSTIN TX 78751
DAVID BERTRAND                       3908 AVENUE B AUSTIN TX 78751
DAVID BOLLES                         3908 AVENUE B AUSTIN TX 78751
DAVID BOWKER                         19524 EAST 41ST AVE DENVER CO 80249
DAVID BROWN                          3908 AVENUE B AUSTIN TX 78751
DAVID C. DEMING                      16222 CRYSTAL HILLS DR. AUSTIN TX 78737
DAVID CHAPMAN                        3908 AVENUE B AUSTIN TX 78751
DAVID CHAVEZ GONZALEZ                3908 AVENUE B AUSTIN TX 78751
DAVID CHISHOLM                       3908 AVENUE B AUSTIN TX 78751
DAVID CLUCAS                         3908 AVENUE B AUSTIN TX 78751
DAVID D HAWKINS                      875 DOLORES ST. APT. 4 SAN FRANCISCO CA 94110
DAVID DE MARCO                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 37 OF 149
                                       Alamo Drafthouse Cinema
                       Case 21-10474-MFW    DocService
                                                126 Filed
                                                       List
                                                            03/23/21         Page 44 of 158

Claim Name                         Address Information
DAVID DIDONATO                     1200 BROADMOOR 105 AUSTIN TX 78723
DAVID DIEGO                        3908 AVENUE B AUSTIN TX 78751
DAVID DOAK                         3908 AVENUE B AUSTIN TX 78751
DAVID EINO THOMAS DEVER            4713 BUNDYHILL DR AUSTIN TX 78723
DAVID ERIC ALEXANDER               1005 WEST STASSNEY LANE APT 113 AUSTIN TX 78745
DAVID FABIAN                       3908 AVENUE B AUSTIN TX 78751
DAVID FORTSON                      3908 AVENUE B AUSTIN TX 78751
DAVID GALINDO                      3908 AVENUE B AUSTIN TX 78751
DAVID HANSEN                       3908 AVENUE B AUSTIN TX 78751
DAVID HARRIGAN                     16 CARRIAGE HILL DR WINDHAM ME 04062
DAVID HEADING                      3908 AVENUE B AUSTIN TX 78751
DAVID HILL                         2301 PRICE WAY SAN JOSE CA 95124
DAVID HOROWITZ                     3908 AVENUE B AUSTIN TX 78751
DAVID HOUSTON                      1421 PAYTON FALLS DR AUSTIN TX 78754
DAVID JAPKO                        3908 AVENUE B AUSTIN TX 78751
DAVID JARA                         3908 AVENUE B AUSTIN TX 78751
DAVID JIRAUD                       3908 AVENUE B AUSTIN TX 78751
DAVID KALLISON                     3908 AVENUE B AUSTIN TX 78751
DAVID LEE HUMPHREY                 4715 HARMON AVE APT 209 AUSTIN TX 78751
DAVID LEWIS THOMSON III            2020 S CONGRESS AVE 1121 AUSTIN TX 78704
DAVID M. DANIELS                   535 SE 18TH AVE PORTLAND OR 97214
DAVID MARMANILLO                   3908 AVENUE B AUSTIN TX 78751
DAVID MARMANILLO                   3908 AVENUE B AUSTIN TX 78751
DAVID MCDONALD                     3908 AVENUE B AUSTIN TX 78751
DAVID MEJIA                        3908 AVENUE B AUSTIN TX 78751
DAVID MERVEILLE                    RUE DE LA LIBERTE ,31 CHIEVRES 7950 BELGIUM
DAVID MONAHAN                      3908 AVENUE B AUSTIN TX 78751
DAVID MOON                         3908 AVENUE B AUSTIN TX 78751
DAVID P HOUSTON                    513 SANG SALOON RD CEDAR PARK TX 78613
DAVID RANCATORE                    3908 AVENUE B AUSTIN TX 78751
DAVID RANCATORE                    3908 AVENUE B AUSTIN TX 78751
DAVID RHOADS                       3908 AVENUE B AUSTIN TX 78751
DAVID RIOS                         3908 AVENUE B AUSTIN TX 78751
DAVID ROBIN                        3908 AVENUE B AUSTIN TX 78751
DAVID RODRIGUES                    3908 AVENUE B AUSTIN TX 78751
DAVID SANCHEZ                      3908 AVENUE B AUSTIN TX 78751
DAVID SAVAGE                       198 COURT STREET APT 10 BROOKLYN NY 11201
DAVID SCHACKMANN                   3908 AVENUE B AUSTIN TX 78751
DAVID SCHIBI                       3908 AVENUE B AUSTIN TX 78751
DAVID SCHILLING II                 327 N. OCCIDENTAL BLVD. LOS ANGELES CA 90026
DAVID SIMS                         129 HALSEY STREET APARTMENT 1 BROOKLYN NY 11216
DAVID SMALL                        3908 AVENUE B AUSTIN TX 78751
DAVID SOTELO                       3908 AVENUE B AUSTIN TX 78751
DAVID STAHL                        3908 AVENUE B AUSTIN TX 78751
DAVID STEPHENS                     3908 AVENUE B AUSTIN TX 78751
DAVID THOMSON                      3908 AVENUE B AUSTIN TX 78751
DAVID WALLACE                      18108 GANTRY DR PFLUGERVILLE TX 78660
DAVID WELKER                       247 CENTRE ST NEW YORK CITY NY 10013
DAVIDOFF HUTCHER & CITRON LLP      605 THIRD AVENUE FL 34 NEW YORK NY 10158



Epiq Corporate Restructuring, LLC                                                             Page 38 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 45 of 158

Claim Name                               Address Information
DAVIDSON FREEDLE ESPENHOVER & OVERBY PC 222 SIDNEY BAKER S 635 KERRVILLE TX 78028
DAVIN MONTELLANO                         3908 AVENUE B AUSTIN TX 78751
DAVION GILBERT                           3908 AVENUE B AUSTIN TX 78751
DAVIS WRIGHT TREMAINE LLP                1201 THIRD AVENUE SUITE 220 SEATTLE WA 98101-3045
DAVIS, CEDILLO & MENDOZA , INC.          755 E. MULBERY AVENUE MCCOMBS PLAZA, STE 500 SAN ANTONIO TX 78212
DAWN JONES                               3908 AVENUE B AUSTIN TX 78751
DAY & NITE REFRIGERATION SERVICE CORP.   10 CHARLES STREET PO BOX 310 NEW HYDE PARK NY 11040
DAYLON PAYNE                             3908 AVENUE B AUSTIN TX 78751
DAYMARK SAFETY SYSTEMS                   12836 SOUTH DIXIE HIGHWAY BOWLING GREEN OH 43402
DAYNE MCLEAN                             3908 AVENUE B AUSTIN TX 78751
DBA COVERALL OF KANSAS                   9101 LBJ FRWY, 700 DALLAS TX 75243
DBI BEVERAGE SAN FRANCISCO               245 SOUTH SPRUCE AVE 900 SAN FRANCISCO CA 94080
DDR ASPEN GROVE LIFESTYLE CTR            ATTN: EVP, LEASING 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
PROPERTIES
DDR CORP                                 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
DDR DB STONE OAK LP                      ATTN: KEVIN COHEN 330 ENTERPRISE PKWY CLEVELAND OH 44122
DDR DB STONE OAK LP                      3300 ENTERPRISE PKWY BEACHWOOD OH 44122
DDR DB STONE OAK LP                      ATTN: EVP, LEASING 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
DDR DB STONE OAK LP                      ATTN: EXECUTIVE VP-LEASING 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
DDR DB STONE OAK LP                      ATTN: GENERAL COUNSEL 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
DDR DB STONE OAK LP                      ATTN: PAULA SINARSKI 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
DDR DB STONE OAK LP                      ATTN: WILLIAM J KERN, SR VP OF LEASING 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
DDR DB STONE OAK LP                      C/O DUSTIN CHRISTENSEN 330 ENTERPRISE PKWY BEACHWOOD OH 44122
DDR DB STONE OAK LP                      C/O PAULA SINARSKI 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
DDR DB STONE OAK LP                      C/O SITE CENTERS CORP ATTN: GENERAL COUNSEL 3300 ENTERPRISE PKWY BEACHWOOD OH
                                         44122
DDR DB STONE OAK LP                      DEPT 410312-21052-38058 PO BOX 392365 CLEVELAND OH 44193
DDR DB STONE OAK LP                      1999 BRYAN ST, STE 900 DALLAS TX 75201
DDR DB STONE OAK LP (LANDLORD)           PO BOX 392365 CLEVELAND OH 44193
DDR DB STONE OAK LP (LANDLORD)           1999 BRYANT ST, STE 900 DALLAS TX 75201
DE WOLFE MUSIC USA INC.                  37 WEST 17TH STREET SUITE 7E NEW YORK NY 10011
DEAD CAPITAL MUSIC CAPITAL               1514 CATTLE TRL AUSTIN TX 78748
DEAN SAYRE                               3908 AVENUE B AUSTIN TX 78751
DEANDRE CRUZ                             3908 AVENUE B AUSTIN TX 78751
DEAS & ASSOCIATES                        ATTN: DYNIA WILLIAMS 9601 MCALLISTER FWY SAN ANTONIO TX 78216
DEAS & ASSOCIATES                        ATTN: JUAN MONSIVAIS 9601 MCALLISTER FWY SAN ANTONIO TX 78216
DEAS & ASSOCIATES                        ATTN: TUSHAR Y. PANDYA 9601 MCALLISTER FWY SUITE 910 SAN ANTONIO TX 78216
DEAS & ASSOCIATES                        ATTN: CHRISTOPHER RHODES 234 CEDAR HURST LN AUSTIN TX 78734-3915
DEBORAH BARNETTE                         3908 AVENUE B AUSTIN TX 78751
DEBORAH HEATON                           8405 OLD BEE CAVES RD, 1211 AUSTIN TX 78735
DEBORAH L STAFFORD                       1314 MT. EVANS DRIVE LONGMONT CO 80504
DEBUT ART, LTD.                          30 TOTTENHAM ST. LONDON W1T 4RJ UNITED KINGDOM
DECISION LOGIC - KNOWLEDGE MGMT SYSTEMS PO BOX 83254 LINCOLN NE 68501
DEEANA DELOSSANTOS                       3908 AVENUE B AUSTIN TX 78751
DEEP RIVER BREWING CO                    700 W MAIN ST 102 CLAYTON NC 27520
DEEPAYAN SENGUPTA                        872 STONEBRIDGE AVENUE MISSISSAUGA ON L5V 2L1 CANADA
DEFIANTBREW                              ERIN 6E DEXTER PLAZA PEARL RIVER NY 10965
DEIRDRE CRIMMINS                         2734 W. DIVISION ST 2W CHICAGO IL 60622
DEJA HUGHES                              3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                        Page 39 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 46 of 158

Claim Name                               Address Information
DEJA HUGHES                              3908 AVENUE B AUSTIN TX 78751
DEKENDRICK HARRIS                        3908 AVENUE B AUSTIN TX 78751
DELA ONEAL                               3908 AVENUE B AUSTIN TX 78751
DELANE PRICE                             3908 AVENUE B AUSTIN TX 78751
DELANO ROBERTS                           4716 MILL VILLAGE RD RALEIGH NC 27612
DELAWARE DEPARTMENT OF FINANCE           DIVISION OF REVENUE WILMINGTON OFFICE 820 N FRENCH ST WILMINGTON DE 19801
DELAWARE DEPT OF HEALTH & SOCIAL SVCS    DIVISION OF PUBLIC HEALTH ATTN: KARYL T RATTAY, DIR 417 FEDERAL ST, JESSEE
                                         COOPER BLDG DOVER DE 19901
DELAWARE DEPT OF NATURAL RESOURCES       & ENVIRONMENTAL CONTROL 89 KINGS HIGHWAY DOVER DE 19901
DELAWARE DIVISION OF REVENUE             ATTN: ZILLAH FRAMPTON 820 N. FRENCH STREET WILMINGTON DE 19801
DELAWARE SECRETARY OF STATE              820 N FRENCH ST, 4TH FL WILMINGTON DE 19801
DELAWARE STATE TREASURY                  820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DELFINO RODRIGUEZ                        3908 AVENUE B AUSTIN TX 78751
DELICIOUS DESIGN LEAGUE, INC.            2061 W CONCORD PL CHICAGO IL 60647
DELISA GREEN                             3908 AVENUE B AUSTIN TX 78751
DELUXE ECHOSTAR LLC                      FILE 56477 LOS ANGELES CA 90074-6477
DELUXE ECHOSTAR LLC                      PO BOX 749669 LOS ANGELES CA 90074-9669
DELUXE FOR BUSINESS                      PO BOX 742572 CINCINATTI OH 45274-2572
DELWARE DEPARTMENT OF LABOR              DIVISION OF INDUSTRIAL AFFAIRS JULIE PETROFF, DIRECTOR 4425 N. MARKET ST, 4TH
                                         FLR WILMINGTON DE 19802
DEMETRI WUNDERLIN                        3908 AVENUE B AUSTIN TX 78751
DEMETRIO JARAMILLO OSORIO                3908 AVENUE B AUSTIN TX 78751
DEMIKO BASS                              3908 AVENUE B AUSTIN TX 78751
DEMONT WASHINGTON                        3908 AVENUE B AUSTIN TX 78751
DENNIS BODLEY                            3908 AVENUE B AUSTIN TX 78751
DENNIS MULLIKIN                          3908 AVENUE B AUSTIN TX 78751
DENNIS RICH                              3908 AVENUE B AUSTIN TX 78751
DENTON WATTS                             11403 ALOYSIA DR. AUSTIN TX 78748
DENVER ACTORS FUND                       4594 OSCEOLA ST. DENVER CO 80212
DENVER DEPT OF PUBLIC HEALTH & ENVRNMT   DIVISION OF ADMINISTRATION 101 W. COLFAX AVE 800 DENVER CO 80202-5315
DENVER FIRE DEPARTMENT                   DENVER FIRE DEPARTMENT ATTN: INSPECTIONS/PERMITS DALLAS TX 75373-3422
DENVER INTERNATIONAL FESTIVAL            1811 S QUEBEC WAY 223 DENVER CO 80231
DENVER METRO MOMS BLOG                   3444 HAWTHORNE DRIVE HIGHLANDS RANCH CO 80126
DENVER PUBLIC WORKS                      PO BOX 734145 DALLAS TX 75373-4145
DENVER URBAN RENEWAL AUTHORITY           1555 CALIFORNIA ST, STE 200 DENVER CO 80202
DENVER URBAN RENEWAL AUTHORITY           ATTN: EXECUTIVE DIR 1555 CALIFORNIA ST, STE 200 DENVER CO 80202
DENVER WATER                             1600 W 12TH AVE DENVER CO 80204-3412
DENVER WATER                             PO BOX 173343 DENVER CO 80217-3343
DEOJANAE SKEENS                          3908 AVENUE B AUSTIN TX 78751
DEONTREZ STILL                           3908 AVENUE B AUSTIN TX 78751
DEPARTMENT OF ALCOHOLIC BEVERAGE         3927 LENNANE DR. SUITE 100 SACRAMENTO CA 95834
CONTROL
DEPARTMENT OF BUILDING AND HOUSING       87 NEPPERHAN AVENUE 5TH FLOOR YONKERS NY 10701
DEPARTMENT OF BULIDING AND HOUSING       87 NEPPERHAN AVE 5TH FL YONKERS NY 10701
DEPARTMENT OF FINANCE                    TREASURY DIVISION PO BOX 660860 DALLAS TX 75266-0860
DEPARTMENT OF PUBLIC HEALTH              HAZARDOUS MATERIALS UNIFIED PROGRAM AGENCY SAN FRANCISCO CA 94103
DEPARTMENT OF PUBLIC WORKS               1155 MARKET ST 3RD FLOOR SAN FRANCISCO CA 94103
DEPARTMENT OF REVENUE WASHINGTON STATE   1657 FOWLER ST RICHLAND WA 99352
DEPENDABLE SOLUTIONS, INC.               WEWORK AT 222 N PACIFIC COAST HIGHWAY 10TH FLOOR EL SEGUNDO CA 90245
DEREK ALLISON                            3908 AVENUE B AUSTIN TX 78751


Epiq Corporate Restructuring, LLC                                                                     Page 40 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 47 of 158

Claim Name                              Address Information
DEREK BITTNER                           3908 AVENUE B AUSTIN TX 78751
DEREK CARDENAS                          3908 AVENUE B AUSTIN TX 78751
DEREK EVILSIZOR                         428 HICKORY ST BROOMFIELD CO 80020
DEREK KEBODEAUX                         3908 AVENUE B AUSTIN TX 78751
DEREK MORGAN                            3908 AVENUE B AUSTIN TX 78751
DEREK PHELPS                            15108 SABAL PALM RD AUSTIN TX 78724
DEREK STEIN                             560 W. LOMA ALTA DR. ALTADENA CA 91001
DERRECK DANIEL                          3908 AVENUE B AUSTIN TX 78751
DERRICC JACKSON                         3908 AVENUE B AUSTIN TX 78751
DERRICK DELAFUENTE JR                   3908 AVENUE B AUSTIN TX 78751
DERRICK DIXON                           3908 AVENUE B AUSTIN TX 78751
DERRICK MARSHALL                        3908 AVENUE B AUSTIN TX 78751
DERRIK TOUVE                            3908 AVENUE B AUSTIN TX 78751
DESI JOHNSON-ZAPATA                     3908 AVENUE B AUSTIN TX 78751
DESIMONE CONSULTING ENGINEERING GROUP   ENGINEERING GROUP, LLC 140 BROADWAY, 25TH FLOOR NEW YORK NY 10005
DESIREE GOMEZ                           3908 AVENUE B AUSTIN TX 78751
DESIREE MENDEZ                          3908 AVENUE B AUSTIN TX 78751
DESIREE NARVAIZ                         3908 AVENUE B AUSTIN TX 78751
DESIREE WHITLOCK                        3908 AVENUE B AUSTIN TX 78751
DESTINEE SMITH                          3908 AVENUE B AUSTIN TX 78751
DEUTSCHE BANK AG NEW YORK BRANCH        ATTN: JAMES ROLISON 60 WALL ST, 10TH FL NEW YORK NY 10005
DEVCO-GLENDALE LLC                      ATTN: STEPHEN G SEITZ 2000 MCKINNEY AVE, STE 1000 DALLAS TX 75201
DEVENICE MCCANTS                        3908 AVENUE B AUSTIN TX 78751
DEVIN ALFATHER                          2913 HUNTER ROAD APT 1126 SAN MARCOS TX 78666
DEVIN JOHNSON                           3908 AVENUE B AUSTIN TX 78751
DEVIN REIS                              3908 AVENUE B AUSTIN TX 78751
DEVIN STEUERWALD                        12412 BLOSSOMWOOD DR. AUSTIN TX 78727
DEVIN VAN HORNE                         3908 AVENUE B AUSTIN TX 78751
DEVIN WOOD                              3908 AVENUE B AUSTIN TX 78751
DEVON DEVEREAUX                         1511 PARROT ST SAN DIEGO CA 92105
DEVON DONOHUE-BERGELER                  14511 BROKEN BOW TRL. AUSTIN TX 78734
DEVON MARTINEZ                          3908 AVENUE B AUSTIN TX 78751
DEVON NEAL-GORDON                       3908 AVENUE B AUSTIN TX 78751
DEVON TURNER                            3908 AVENUE B AUSTIN TX 78751
DEVON WEBSTER                           3908 AVENUE B AUSTIN TX 78751
DEVYN JOHNSON                           3908 AVENUE B AUSTIN TX 78751
DEWEY SERVICES INCORPORATED             PO BOX 7114 PASADENA CA 91109-7214
DEX DEATON                              3908 AVENUE B AUSTIN TX 78751
DEXTER DAVIS                            9009 N FM 620 UNIT 1513 AUSTIN TX 78726
DHL ECOMMERCE                           PO BOX 406222 ATLANTA GA 30384-6222
DHL GLOBAL FORWARDING                   PO BOX 277233 ATLANTA GA 30384-7233
DHL GLOBAL FORWARDING                   14076 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
DHL GLOBAL FORWARDING                   PO BOX 742802 LOCKBOX 5195 LOS ANGELES CA 90074-2802
DIALECTIC ENGINEERING                   310 W 20H ST STE 200 KANSAS CITY MO 64108
DIALETIC ENGINEERING                    PO BOX 874969 KANSAS CITY MO 64187-4969
DIAMOND COMIC DISTRIBUTORS INC.         10150 YORK ROAD SUITE 300 HUNT VALLEY MD 21030
DIANA LEAVER                            3908 AVENUE B AUSTIN TX 78751
DIAZ FOODS                              5501 FULTON INDUSTRAIL BLVD ATLANTA GA 30336
DICKIE LEE ERWIN                        PO BOX 19467 AUSTIN TX 78760



Epiq Corporate Restructuring, LLC                                                                    Page 41 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW         DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 48 of 158

Claim Name                               Address Information
DIEGO DIVERDE                            3908 AVENUE B AUSTIN TX 78751
DIEGO GARZA                              3908 AVENUE B AUSTIN TX 78751
DIGI INTERNATIONAL, INC.                 PO BOX 851399 MINNEAPOLIS MN 55485-1399
DIGITAL CINEMA DISTRIBUTION COALITION    1840 CENTURY PARK E 550 LOS ANGELES CA 90067
DIGITAL CINEMA DISTRIBUTION COALITION    1840 CENTURY PARK EAST SUITE 550 LOS ANGELES CA 90067
DIGITAL CINEMA IMPLEMENTATION PARTNERS   100 ENTERPRISE DR STE 505 ROCKAWAY NJ 07866-2140
DILLON CASTO                             3908 AVENUE B AUSTIN TX 78751
DILLON KELLER                            3908 AVENUE B AUSTIN TX 78751
DILLON KERN                              3908 AVENUE B AUSTIN TX 78751
DILLON MCGEE                             3908 AVENUE B AUSTIN TX 78751
DILON CAMPBELL                           3908 AVENUE B AUSTIN TX 78751
DIMAS LUNA                               3908 AVENUE B AUSTIN TX 78751
DIMENSIONAL INNOVATIONS                  3421 MERRIAM LANE OVERLAND PARK KS 66203
DINAH LOFGREN                            2436 REMINGTON RD. RALEIGH NC 27610
DINER BREW COMPANY, INC.                 2 CORTLANDT STREET MOUNT VERNON NY 10550
DIRECT CINEMA NORTH AMERICA INC          127 WEST 26TH STREET, SUITE 501 NEW YORK NY 10001
DIRECT SOURCE PRODUCE & SPECIALTY        PO BOX 830307 SAN ANTONIO TX 78283
DIRECTV                                  PO BOX 105249 ATLANTA GA 30348-5249
DISC MANUFACTURING SERVICES LTD          GROSVENOR HOUSE, BELGRAVE LANE PLYMOUTH PL4 7DA UNITED KINGDOM
DISCOVERY PRODUCTIONS INC                3817 RHODES AVENUE STUDIO CITY CA 91604
DISNEY CONSUMER PRODUCTS INC             500 S. BUENA VISTA ST. BURBANK CA 91521
DISTRIB FILMS                            C/O ICARUS FILMS 32 COURT STREET SUITE 2107 BROOKLYN NY 11201
DISTRIB FILMS US                         185 WYTHE AVENUE, 2ND FLOOR BROOKLYN NY 11249
DISTRICT OF DELAWARE                     HERCULES BUILDING U.S. ATTORNEYS OFFICE 1313 N MARKET STREET WILMINGTON DE
                                         19801
DIVIDE/CONQUER                           TOMTEBOGATAN 18 STOCKHOLM CTOCKHOLM 11338 SWEDEN
DIVYA DARSI                              3908 AVENUE B AUSTIN TX 78751
DKNG STUDIOS                             8942 W 24TH STREET LOS ANGELES CA 90034
DLONTE LAWSON                            3908 AVENUE B AUSTIN TX 78751
DNA CONTROLLED INSPECTIONS LTD           135 W 29TH STREET 601 NEW YORK NY 10001
DO512                                    2208 S LAMAR, SUITE C-1 AUSTIN TX 78704
DOCUWEST                                 1414 MONROE ST. DENVER CO 80206
DOMAINE SELECT WINE & SPIRITS            105 MADISON AVE., 13TH FLOOR NEW YORK NY 10016
DOMINIC BASILE                           3908 AVENUE B AUSTIN TX 78751
DOMINIC WILLIAMSON                       3908 AVENUE B AUSTIN TX 78751
DOMINION ENERGY NORTH CAROLINA           220 OPERATION WAY MAIL CODE C222 CAYEE SC 29033
DOMINION ENERGY NORTH CAROLINA           PO BOX 100256 COLUMBIA SC 29202-3256
DOMINIQUE GELIN                          536 43RD STREET OAKLAND CA 94609
DOMINIQUE GONZALES                       7727 POTRANCO RD 6105 SAN ANTONIO TX 78252
DOMINIQUE LEONARD                        3908 AVENUE B AUSTIN TX 78751
DONALD TAYLOR                            13598 VIA VARRA 306 BROOMSFIELD CO 80020
DONALD WARD                              3908 AVENUE B AUSTIN TX 78751
DONAVAN PAGE                             3908 AVENUE B AUSTIN TX 78751
DONIELLE TEDDER                          3908 AVENUE B AUSTIN TX 78751
DONTE CLARK                              3908 AVENUE B AUSTIN TX 78751
DONTIA TWINE                             1325 RED BARN RUN SCHERTZ TX 78154
DOOR CONTROL SERVICES                    PO BOX 675067 DALLAS TX 75267-5067
DORCOL DISTILLING CO                     1902 S FLORES ST SAN ANTONIO TX 78204
DORIAN ADAMS                             3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                        Page 42 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 49 of 158

Claim Name                           Address Information
DORMAKABA, INC                       400 NORTHEAST DRIVE UNIT F COLUMBIA SC 29203
DORON BURKS                          3908 AVENUE B AUSTIN TX 78751
DOROTHY SMITH                        3908 AVENUE B AUSTIN TX 78751
DOTHEBAY                             2180 BRYANT STREET SUITE 105 SAN FRANCISCO CA 94110
DOUBLE EXPOSURE DISTRIBUTION LLC     1171 S. ROBERTSON BLVD., 180 STE A LOS ANGELES CA 90035
DOUBLE EXPOSURE LLC                  6107 SATURN ST STE A LOS ANGELES CA 90035
DOUBLE EXPOSURE, INC.                96 NORTH BROADWAY WHITE PLAINS NY 10603
DOUG ULRICH                          6720 BRENTWOOD AVE BALTIMORE MD 21222
DOUGLAS PAGACZ                       214 S. MICHIGAN AVE HOWELL MI 48843
DOUGLAS PENA                         3908 AVENUE B AUSTIN TX 78751
DOUGLAS TURNER                       3908 AVENUE B AUSTIN TX 78751
DR VINYL SERVICE CENTER LLC          1350 SE HAMBLEN RD LEES SUMMIT MO 64081
DRAFTHOUSE FILMS                     3908 AVENUE B AUSTIN TX 78751-4515
DRAFTHOUSE MEDIA, LLC                612A E. 6TH ST. AUSTIN TX 78701
DRAFTTEX DRAUGHT SERVICES, INC,      1364 TRACTOR PASS SCHERTZ TX 78154-1846
DRAKE DAVIS                          3908 AVENUE B AUSTIN TX 78751
DRAKE TOUVE                          3908 AVENUE B AUSTIN TX 78751
DREAMWORKS ANIMATION LICENSING LLC   100 FLOWER ST GLENDALE CA 91201
DREW CLEMENTS                        3908 AVENUE B AUSTIN TX 78751
DREW HARMON                          676 GEARY ST. APT 507 SAN FRANCISCO CA 94102
DRONE AIR                            506 FIRE DANCE HORSESHOE BAY TX 78657
DROPOFF, INC.                        DEPT 3696 PO BOX 123696 DALLAS TX 75312-3696
DUKE ENERGY                          PO BOX 1003 CHARLOTTE NC 28201
DUKE ENERGY                          PO BOX 1003 CHARLOTTE NC 28201-1003
DUKE ENERGY                          C/O DUKE ENERGY CAROLINAS ATTN: LYNN COLOMBO 550 S TRYON ST- DEC45A CHARLOTTE
                                     NC 28202
DUNCAN LOTT                          3908 AVENUE B AUSTIN TX 78751
DUNCAN RICHARDS                      3908 AVENUE B AUSTIN TX 78751
DUNCANS ABBY                         27 STRORM ST. TARRYTOWN NY 10591
DUSTIN ARCHULETA                     3908 AVENUE B AUSTIN TX 78751
DUSTIN BOYCE                         3908 AVENUE B AUSTIN TX 78751
DUSTIN CARPENTIER                    3908 AVENUE B AUSTIN TX 78751
DUSTIN WALKER                        3908 AVENUE B AUSTIN TX 78751
DUVAL RETANA                         3908 AVENUE B AUSTIN TX 78751
DW GENERAL CONTRACTORS               18601 GREEN VALLEY RANCH BLVD DENVER CO 80249
DWIGHT SMITH                         3908 AVENUE B AUSTIN TX 78751
DYLAN ARNOW                          3908 AVENUE B AUSTIN TX 78751
DYLAN BERGERSEN                      3908 AVENUE B AUSTIN TX 78751
DYLAN BLAIR                          3908 AVENUE B AUSTIN TX 78751
DYLAN BURRIER                        3908 AVENUE B AUSTIN TX 78751
DYLAN FESSENDEN                      3908 AVENUE B AUSTIN TX 78751
DYLAN GUTHRIE                        3908 AVENUE B AUSTIN TX 78751
DYLAN JOHNSON                        3908 AVENUE B AUSTIN TX 78751
DYLAN JONES                          3908 AVENUE B AUSTIN TX 78751
DYLAN KENNEDY                        3908 AVENUE B AUSTIN TX 78751
DYLAN PARKER                         3908 AVENUE B AUSTIN TX 78751
DYLAN PASTURE                        3908 AVENUE B AUSTIN TX 78751
DYLAN PATRICK                        3908 AVENUE B AUSTIN TX 78751
DYLAN SOWELL                         3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 43 OF 149
                                          Alamo Drafthouse Cinema
                         Case 21-10474-MFW     DocService
                                                   126 Filed
                                                          List
                                                               03/23/21         Page 50 of 158

Claim Name                            Address Information
DYLAN STREIGHT                        1234 QUITMAN STREET DENVER CO 80204
DYNAMO SPECIALTY DISTRIBUTING         2012 CENTIMETER CR AUSTIN TX 78758
EAP GLASS SERVICE LLC                 7941 SHAFFER PARKWAY LITTLETON CO 80127
EARL HARRIS                           3908 AVENUE B AUSTIN TX 78751
EAST COAST CHAIR & BARSTOOL INC       966 PERRY HWY MERCER PA 16137
EAST END FILM FESTIVAL                215F, STOKE NEWINGTON CHURCH ST LONDON N16 9ET UNITED KINGDOM
EBONI FONDREN                         4148 WARWICK BLVD APPT 1 KANSAS CITY MO 64111
EBONI GAINES                          3908 AVENUE B AUSTIN TX 78751
EBRIDGE SOFTWARE                      777 WALKERS LN BURLINGTON ON L7N 2G1 CANADA
ECD DESIGN/ACCESSIBILITY              6101 WOODVIEW AVE AUSTIN TX 78757
ECOCARE                               PO BOX 81627 AUSTIN TX 78708
ECOLAB                                PO BOX 70343 CHICAGO IL 60673-0343
ECOLAB FOOD SAFETY SPECILIATIES       24198 NETWORK PLACE CHICAGO IL 60673-1241
ECOLAB PEST ELIMINATION               26252 NETWORK PLACE CHICAGO IL 60673-1262
ECONOMY EXTERMINATORS, INC.           2160 NORTH SALEM STREET APEX NC 27523
EDDIE RUEDA                           3908 AVENUE B AUSTIN TX 78751
EDOARDO ARMERIV                       14701 IRONDALE DR. AUSTIN TX 78717
EDUARDO LIMON                         3908 AVENUE B AUSTIN TX 78751
EDUNN LEVY                            3908 AVENUE B AUSTIN TX 78751
EDWARD CHOI                           3908 AVENUE B AUSTIN TX 78751
EDWARD COLBURN                        3908 AVENUE B AUSTIN TX 78751
EDWARD DON & COMPANY                  2562 PAYSPHERE CIRCLE CHICAGO IL 60674
EDWARD DOUGLAS GUTTMANN               27 ORCHARD STREET 13 NEW YORK NY 10002
EDWARD DOUGROU                        1074 ST JOHNS PL BROOKLYN NY 11213
EDWARD GONZALES                       11500 JOLLYVILLE RD APT 3714 AUSTIN TX 78759
EDWARD HARBOUR                        3908 AVENUE B AUSTIN TX 78751
EDWARD HARBOUR                        3908 AVENUE B AUSTIN TX 78751
EDWARD JOSEPH TRAVIS                  5920 RED BUD RIDGE LANE AUSTIN TX 78744
EDWARD MARKER                         3908 AVENUE B AUSTIN TX 78751
EDWARD NELSON                         3908 AVENUE B AUSTIN TX 78751
EDWARD RAYMOND PISKOR JR              4106 FAIRFIELD AVE MUNHALL PA 15120
EDWARD TEACH BREWING                  604 NORTH 4TH STREET WILMINGTON NC 28403
EDWARDO CHAVEZ                        3908 AVENUE B AUSTIN TX 78751
EDWIN DUDLEY                          3908 AVENUE B AUSTIN TX 78751
EDWIN RAVENELL                        3908 AVENUE B AUSTIN TX 78751
EDWIN RIVERA                          3908 AVENUE B AUSTIN TX 78751
EDWIN ROMAN                           3908 AVENUE B AUSTIN TX 78751
EEOC - ATLANTA DISTRICT OFFICE        SAM NUNN ATLANTA FEDERAL CENTER 100 ALABAMA ST SW, STE 4R30 ATLANTA GA 30303
EEOC - BIRMINGHAM DISTRICT OFFICE     ATTN: BRADLEY ANDERSON, DIR RIDGE PARK PLACE 1130 22ND ST S, STE 2000
                                      BIRMINGHAM AL 35205
EEOC - CHARLOTTE DISTRICT OFFICE      ATTN: THOMAS COLCLOUGH, DIR 129 W TRADE ST, STE 400 CHARLOTTE NC 28202
EEOC - CHICAGO DISTRICT OFFICE        JCK FEDERAL BLDG 230 S DEARBORN ST CHICAGO IL 60604
EEOC - DALLAS DISTRICT OFFICE         ATTN: BELINDA MCCALLISTER, DIR 207 S HOUSTON ST, 3RD FL DALLAS TX 75202
EEOC - HOUSTON DISTRICT OFFICE        ATTN: RAYFORD O IRVIN, DIR MICKEY LELAND BLDG 1919 SMITH ST, 6TH FL HOUSTON TX
                                      77002
EEOC - INDIANAPOLIS DISTRICT OFFICE   101 W OHIO ST, STE 1900 INDIANPOLIS IN 46204
EEOC - LOS ANGELES DISTRICT OFFICE    ATTN: ROSA VIRAMONTES, DIR ROYBAL FED BLDG 255 E TEMPLE ST, 4TH FL LOS ANGELES
                                      CA 90012
EEOC - MEMPHIS DISTRICT OFFICE        1407 UNION AVE, 9TH FL MEMPHIS TN 38104
EEOC - MIAMI DISTRICT OFFICE          ATTN: BRADLEY ANDERSON, ACTING DIR MIAMI TWR 100 SE 2ND ST, STE 1500 MIAMI FL


Epiq Corporate Restructuring, LLC                                                                     Page 44 OF 149
                                           Alamo Drafthouse Cinema
                         Case 21-10474-MFW      DocService
                                                    126 Filed
                                                           List
                                                                03/23/21       Page 51 of 158

Claim Name                             Address Information
EEOC - MIAMI DISTRICT OFFICE           33131
EEOC - NEW YORK DISTRICT OFFICE        ATTN: JUDY KEENAN, DIR 33 WHITEHALL ST, 5TH FL NEW YORK NY 10004
EEOC - PHILADELPHIA DISTRICT OFFICE    ATTN: JAMIE WILLIAMSON, DIR 801 MARKET ST, STE 1000 PHILADELPHIA PA 19107-3126
EEOC - PHOENIX DISTRICT OFFICE         ATTN: ELIZABETH CADLE, DIR 3300 N CENTRAL AVE, STE 690 PHOENIX AZ 85012-2504
EEOC - SAN FRANCISCO DISTRICT OFFICE   ATTN: WILLIAM R TAMAYO, DIR 450 GOLDEN GATE AVE 5 WEST, PO BOX 36025 SAN
                                       FRANCISCO CA 94102-3661
EEOC - ST LOUIS DISTRICT OFFICE        ATTN: LLOYD J VASQUEZ JR, DIR ROBERT A YOUNG FED BLDG 1222 SPRUCE ST, RM 8.100
                                       ST LOUIS MO 63103
EFFECTIVE SPEND                        210 BARTON SPRINGS RD., SUITE 400 AUSTIN TX 78704
EJLS CLEAN UP CREW                     13102 TURKEY ROOST MANCHACA TX 78652
EL MILAGRO OF TEXAS, INC.              25543 NETWORK PLACE CHICAGO IL 60673-1255
ELAINE ONATE                           3908 AVENUE B AUSTIN TX 78751
ELCAJO PRODUCTIONS INC                 10990 WILSHIRE BLVD, 8TH FLOOR LOS ANGELES CA 90024
ELEANOR BAILEY                         3908 AVENUE B AUSTIN TX 78751
ELEANOR KAGAN                          365 EASTERN PARKWAY, APT 1 BROOKLYN NY 11216
ELEANOR MARSHALL                       3908 AVENUE B AUSTIN TX 78751
ELEANOR MARY RICE                      19 PARKWAY RD BRONXVILLE NY 10708
ELECTRIC NERVE LLC                     43 KNOLLWOOD DR. CHERRY HILL NJ 08002
ELECTRO FREEZE MID ATLANTIC            8142 NC HWY 42 W KENLY NC 27542
ELEVEN ARTS INC.                       2127-A SAWTELLE BLVD. LOS ANGELES CA 90025
ELI BLACK                              3908 AVENUE B AUSTIN TX 78751
ELIE WEATHERSPOON                      3908 AVENUE B AUSTIN TX 78751
ELIJAH HORGAN                          3908 AVENUE B AUSTIN TX 78751
ELIJAH LANGLEY                         3908 AVENUE B AUSTIN TX 78751
ELIOT HOCHBERG                         10008 NATIONAL BLVD 223 LOS ANGELES CA 90034
ELISE LEGGE                            3908 AVENUE B AUSTIN TX 78751
ELISE MALOUFF                          3908 AVENUE B AUSTIN TX 78751
ELISE MCKENNA                          3908 AVENUE B AUSTIN TX 78751
ELISE SCHAUER                          3908 AVENUE B AUSTIN TX 78751
ELISHA PAXTON MUELLER                  3908 AVENUE B AUSTIN TX 78751
ELISSA CLARY                           3908 AVENUE B AUSTIN TX 78751
ELITE BRANDS OF COLORADO               4780 HOLLY STREET DENVER CO 80216
ELIZA GROHOLSKE                        3908 AVENUE B AUSTIN TX 78751
ELIZABETH BACKHAUS                     3908 AVENUE B AUSTIN TX 78751
ELIZABETH CHAPUT                       3908 AVENUE B AUSTIN TX 78751
ELIZABETH DURAN                        3908 AVENUE B AUSTIN TX 78751
ELIZABETH ESPITIA                      3908 AVENUE B AUSTIN TX 78751
ELIZABETH FLORES                       3908 AVENUE B AUSTIN TX 78751
ELIZABETH KISTLER                      3908 AVENUE B AUSTIN TX 78751
ELIZABETH LOCKE                        3908 AVENUE B AUSTIN TX 78751
ELIZABETH MARTIN                       3908 AVENUE B AUSTIN TX 78751
ELIZABETH NELSON                       3435 MAIN ST. APT. 307 KANSAS CITY KS 64111
ELIZABETH PATILLO                      3908 AVENUE B AUSTIN TX 78751
ELIZABETH RUBY WILLMANN                14020 OLD HARBOR LANE APT. 205 MARINA DEL REY CA 90292
ELIZABETH SPEARS                       10205 OZONA DR AUSTIN TX 78748
ELIZABETH WALKUP                       3908 AVENUE B AUSTIN TX 78751
ELLA GARDNER                           3908 AVENUE B AUSTIN TX 78751
ELLEN KUBECKA                          3908 AVENUE B AUSTIN TX 78751
ELLEN ROBIN CREATIVE LLC               21 JUDGE STREET 2C BROOKLYN NY 11211



Epiq Corporate Restructuring, LLC                                                                   Page 45 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 52 of 158

Claim Name                              Address Information
ELLEN SIRENO                            3908 AVENUE B AUSTIN TX 78751
ELLERSON DEVELOPMENT CORPORATION        ATTN: NICOLE BROWN 1660 HUGUENOT RD MIDLOTHIAN VA 23113
ELLIOT J HEBELER                        6411 MONTEREY RD. UNIT 18A LOS ANGELES CA 90042
ELLIOTT TRIPLETT                        3908 AVENUE B AUSTIN TX 78751
ELOY RAMOS                              3908 AVENUE B AUSTIN TX 78751
ELSA VARGAS                             3908 AVENUE B AUSTIN TX 78751
ELSIE SARAH MEYER                       634 KINGFISHER CREEK DR AUSTIN TX 78748
ELYSE AVINA                             3908 AVENUE B AUSTIN TX 78751
ELYSE WILLEMS                           10949 PALMS BLVD 13 LOS ANGELES CA 90034
ELYSIA BENTON                           406 MULBERRY DRIVE AUSTIN TX 78745
ELYSSA WEST                             3908 AVENUE B AUSTIN TX 78751
EMANUEL GUERRERO                        3908 AVENUE B AUSTIN TX 78751
EMILIA WARREN                           3908 AVENUE B AUSTIN TX 78751
EMILLY MEGAN MILES                      3908 AVENUE B AUSTIN TX 78751
EMILOE CALDWELL                         3908 AVENUE B AUSTIN TX 78751
EMILY ARCHER                            3908 AVENUE B AUSTIN TX 78751
EMILY BRICENO                           3908 AVENUE B AUSTIN TX 78751
EMILY CAWOOD                            3908 AVENUE B AUSTIN TX 78751
EMILY COULTER                           3908 AVENUE B AUSTIN TX 78751
EMILY CURRY                             3908 AVENUE B AUSTIN TX 78751
EMILY DONAHUE                           3908 AVENUE B AUSTIN TX 78751
EMILY ECKERT                            3908 AVENUE B AUSTIN TX 78751
EMILY FAIR                              3908 AVENUE B AUSTIN TX 78751
EMILY INTRAVIA                          577 ISHAM ST. APT 4H NEW YORK NY 10034
EMILY MARTINEZ-PEREZ                    3908 AVENUE B AUSTIN TX 78751
EMILY MILES                             3908 AVENUE B AUSTIN TX 78751
EMILY REED                              3908 AVENUE B AUSTIN TX 78751
EMILY REYES                             3908 AVENUE B AUSTIN TX 78751
EMILY SANDOVAL                          3908 AVENUE B AUSTIN TX 78751
EMILY SEARS                             1709 CANAL CLIPPER COURT POINT OF ROCKS MD 21777
EMILY SMITH                             3908 AVENUE B AUSTIN TX 78751
EMILY SUNTER                            3908 AVENUE B AUSTIN TX 78751
EMILY TIPPS                             4405 MANZANILLO DRIVE AUSTIN TX 78749
EMILY TOMLINSON                         3908 AVENUE B AUSTIN TX 78751
EMILY VILLARREAL                        13132 OLIVERS WAY MANCHACA TX 78652
EMMA CARDINALE                          3908 AVENUE B AUSTIN TX 78751
EMMA HAINING                            3908 AVENUE B AUSTIN TX 78751
EMMANUEL ALLEN                          3908 AVENUE B AUSTIN TX 78751
EMMANUEL SFEZ                           11170 VALLEY SPRING PLACE NORTH HOLLYWOOD CA 91602
EMONI LEAL CROFT                        3908 AVENUE B AUSTIN TX 78751
EMPIRE DISTRIBUTORS                     1757 TW ALEXANDER DRIVE DURHAM NC 27703
EMPIRE DISTRIBUTORS OF COLORADO         5301 PEORIA STREET SUITE A DENVER CO 80239
EMPIRE DISTRIBUTORS OF NORTH CAROLINA   EMPIRE NC - RALEIGH PO BOX 14049 DURHAM NC 27709
EMPIRE MERCHANTS, LLC.                  16 BRIDGEWATER STREET BROOKLYN NY 11222-9964
EMPLOYMENT SCREENING SERVICES           DEPT K, PO BOX 830520 BIRMINGHAM AL 35283
ENERGY MANAGEMENT SYSTEMS               801 SPRINGDALE DR, STE 101 EXTON PA 19341
ENERGY MANAGEMENT SYSTEMS               AGENTFOR ALBEE DEVELOPMENT LLC ATTN: ACCOUNTS RECEIVABLE DEPT 5082 EXTON PA
                                        19341-0604
ENERGY MANAGEMENT SYSTEMS               PO BOX 646 EXTON PA 19341-0604



Epiq Corporate Restructuring, LLC                                                                    Page 46 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 53 of 158

Claim Name                              Address Information
ENJOITOINIQUE SPARKS                    3908 AVENUE B AUSTIN TX 78751
ENJOY THE RIDE RECORDS INC              1905 MILLER PLACE MERRICK NY 11566
ENRIQUE GANDARA                         3908 AVENUE B AUSTIN TX 78751
ENRIQUE GAVIDIA                         3908 AVENUE B AUSTIN TX 78751
ENRIQUE MONTANEZ JR                     26 SALADO DRIVE NEW BRAUNFELS TX 78130
ENTERCOM COMMUNICATIONS CORP            7000 SQUIBB ROAD 2ND FLOOR MISSION KS 66205
ENTERPRISE - COMMERCE BANK              PO BOX 846451 KANSAS CITY MO 64184-6451
ENTERTAINMENT MANAGEMENT                ATTN: TYLER CALABRESE 201 FARNAM ST 6111 OMAHA NE 68131
ENTERTAINMENT MANAGEMENT                ATTN: TYLER CALABRESE 12750 WESTPORT PKWY LA VISTA NE 68138
ENTERTAINMENT ONE US LP                 10 HARBOR PARK DR PORT WASHINGTON NY 11050
ENTERTAINMENT PROPERTIES TRUST          ATTN: GENERAL COUNSEL 909 WALNUT, STE 200 KANSAS CITY MO 64106
ENTERTAINMENT STUDIOS                   1925 CENTURY PARK EAST, 10TH FLOOR LOS ANGELES CA 90067
ENTERTAINMENT STUDIOS                   PO BOX 8457 PASADENA CA 91109-8457
ENVIRO-MASTER SERVICES OF SAN ANTONIO   PO BOX 12350 CHARLOTTE NC 28220
ENVIRONMENTAL DESIGNS, INC.             12511 EAST 112TH AVE. BRIGHTON CO 80640
ENVIRONMENTAL PROTECTION AGENCY         1200 PENNSYLVANIA AVENUE, N.W. WASHINGTON DC 20460
EOMAC LTD                               5 MARCONI COURT BOLTON ON L2E 1H3 CANADA
EPA - REGION 1                          5 POST OFFICE SQUARE SUITE 100 BOSTON MA 02109-3912
EPA - REGION 10                         1200 SIXTH AVE SUITE 900 SEATTLE WA 98101
EPA - REGION 2                          290 BROADWAY NEW YORK NY 10007-1866
EPA - REGION 3                          1650 ARCH ST PHILADELPHIA PA 19103-2029
EPA - REGION 4                          ATLANTA FEDERAL CENTER 61 FORSYTH ST SW ATLANTA GA 30303-3104
EPA - REGION 5                          77 W JACKSON BLVD CHICAGO IL 60604-3507
EPA - REGION 6                          FOUNTAIN PLACE 12TH FL, STE 1200 1445 ROSS AVE DALLAS TX 75202-2733
EPA - REGION 7                          11201 RENNER BLVD LENEXA KS 66219
EPA - REGION 8                          1595 WYNKOOP ST DENVER CO 80202-1129
EPA - REGION 9                          75 HAWTHORNE ST SAN FRANCISCO CA 94105
EPIC PICTURES RELEASING LLC             6725 SUNSET BLVD STE 330 LOS ANGELES CA 90028
EPR                                     C/O STINSON LLP ATTN: BRIAN E. SOBCZYK 1201 WALNUT STREET, SUITE 2900 KANSAS
                                        CITY MO 64106-2150
ERIC ADRIAN LEE                         424 NE 67TH AVE PORTLAND OR 97213
ERIC ALAN DAUGHERTY                     2811 LA FRONTERA BLVD APT 2421 AUSTIN TX 78728
ERIC ALEJANDRO                          3908 AVENUE B AUSTIN TX 78751
ERIC ALT                                1 DENMAN PLACE SUMMIT NJ 07901
ERIC CARLSON                            1374 WINONA CT. DENVER CO 80204
ERIC ELIZONDO                           3908 AVENUE B AUSTIN TX 78751
ERIC FIEDERER                           16241 HIAWATHA ST GRANADA HILLS CA 91344
ERIC GALLOWAY                           3908 AVENUE B AUSTIN TX 78751
ERIC GARZA                              3908 AVENUE B AUSTIN TX 78751
ERIC HASKELL                            3908 AVENUE B AUSTIN TX 78751
ERIC J. SIEBENALER                      630 BENOWE SCOTIA RD GLENDALE CA 91207
ERIC JOHNSON                            3908 AVENUE B AUSTIN TX 78751
ERIC JOHNSTON                           3908 AVENUE B AUSTIN TX 78751
ERIC NORLING                            3908 AVENUE B AUSTIN TX 78751
ERIC NYFFELER                           107 SE WASHINGTON STREET, SUITE 245 PORTLAND OR 97214
ERIC ORTIZ                              CHOLULTECAS, MZ. 226 LT 21 CIUDAD AZTECA, ECATEPEC MEXICO
ERIC OWENS                              3908 AVENUE B AUSTIN TX 78751
ERIC R. BOUCHER                         PO BOX 419092 SAN FRANCISCO CA 94141
ERIC ROBERT ANDERSON                    855 WASHINGTON ST. EL SEGUNDO CA 90245



Epiq Corporate Restructuring, LLC                                                                       Page 47 OF 149
                                      Alamo Drafthouse Cinema
                      Case 21-10474-MFW    DocService
                                               126 Filed
                                                      List
                                                           03/23/21         Page 54 of 158

Claim Name                        Address Information
ERIC SEGURA                       3908 AVENUE B AUSTIN TX 78751
ERIC SHRUMM                       3908 AVENUE B AUSTIN TX 78751
ERIC VESPE                        5613 EMMA THOMPSON WAY AUSTIN TX 78747
ERIC WADDELL                      3908 AVENUE B AUSTIN TX 78751
ERIC WALKUSKI                     227-18 67TH AVE. BAYSIDE NY 11364
ERIC WESSELS                      3908 AVENUE B AUSTIN TX 78751
ERICA HARPOLE                     3908 AVENUE B AUSTIN TX 78751
ERICA HUME                        3908 AVENUE B AUSTIN TX 78751
ERICA RODRIGUEZ                   3908 AVENUE B AUSTIN TX 78751
ERICA VOGEL                       3908 AVENUE B AUSTIN TX 78751
ERICK ESPINOSA                    3908 AVENUE B AUSTIN TX 78751
ERICK POYNOR                      3908 AVENUE B AUSTIN TX 78751
ERIK DAVIS                        121 MICHIGAN AVENUE MASSAPEQUA NY 11758
ERIK DAYTON                       3908 AVENUE B AUSTIN TX 78751
ERIK ELA                          380 SOWAMS RD BARRINGTON RI 02806
ERIK FISHER                       3908 AVENUE B AUSTIN TX 78751
ERIK MONROY                       3908 AVENUE B AUSTIN TX 78751
ERIK OBERLIN                      1561 S. FOOTHILLS HWY LOT C-10 BOULDER CO 80305
ERIK PIEPENBURG                   540 WEST 50TH STREET 7C NEW YORK NY 10019
ERIK UTTER                        3908 AVENUE B AUSTIN TX 78751
ERIKA BARNHART                    3908 AVENUE B AUSTIN TX 78751
ERIKA RICH                        4646 MUELLER BLVD APT 3035 AUSTIN TX 78723
ERIN ARMSTRONG                    6672 YALE DR. HIGHLANDS RANCH CO 80130
ERIN CRAIG                        3908 AVENUE B AUSTIN TX 78751
ERIN HENSEL                       3908 AVENUE B AUSTIN TX 78751
ERIN MCMANUS                      3908 AVENUE B AUSTIN TX 78751
ERIN MILLER                       3908 AVENUE B AUSTIN TX 78751
ERIN TERRY                        1009 WADE AVE 308 RALEIGH NC 27605
ERIN WALLACE                      3908 AVENUE B AUSTIN TX 78751
ERIN ZEBROWSKI                    3908 AVENUE B AUSTIN TX 78751
ERMINIO PINQUE                    PO BOX 5742 PROVIDENCE RI 02903
ERNEST SMITH                      3908 AVENUE B AUSTIN TX 78751
ERNEST VASQUEZ                    3908 AVENUE B AUSTIN TX 78751
ERYN HOERIG                       4255 W. COLFAX AVE. DENVER CO 80204
ESAO ANDREWS                      641 1/2 N LA FAYETTE PARK PL LOS ANGELES CA 90026
ESI HOSTED SERVICES               3701 E PLANO PKWY SUITE 100 PLANO TX 75074
ESPERANZA NOEL RIVADENEIRA        12113 METRIC BLVD APT 524 AUSTIN TX 78758
ESSARY INVESTMENTS, LLC           17737 SOUTH STATE HWY 121 TRENTON TX 75490
ESTATE BRANDS DISTRIBUTING CO     6300 E 39TH AVE UNIT D DENVER CO 80207
ESTEBAN FERNANDEZ                 3908 AVENUE B AUSTIN TX 78751
ESTHER SKANDUNAS                  9820 SHADOW ROAD LA MESA CA 91941
ETHAN ARMSTRONG                   3908 AVENUE B AUSTIN TX 78751
ETHAN BELCHER                     3908 AVENUE B AUSTIN TX 78751
ETHAN CRUCE                       3908 AVENUE B AUSTIN TX 78751
ETHAN EREVIA                      3908 AVENUE B AUSTIN TX 78751
ETHAN HOWARD                      3908 AVENUE B AUSTIN TX 78751
ETHAN RATH                        3908 AVENUE B AUSTIN TX 78751
ETHAN SANTO                       3908 AVENUE B AUSTIN TX 78751
ETHERIA FILM NIGHT, LLC           13914 DAVANA TERRACE SHERMAN OAKS CA 91423



Epiq Corporate Restructuring, LLC                                                            Page 48 OF 149
                                           Alamo Drafthouse Cinema
                        Case 21-10474-MFW       DocService
                                                    126 Filed
                                                           List
                                                                03/23/21         Page 55 of 158

Claim Name                             Address Information
EUGENE EMORY                           3908 AVENUE B AUSTIN TX 78751
EUGENE LAWRENCE                        3908 AVENUE B AUSTIN TX 78751
EURO RIDE INC                          837 MCLEAN AVENUE YONKERS AVENUE NY 10704
EUROPEAN FANTASTIC FILM FEST           MAI RUE WASHINGTON 40 BRUXELLES 1050 BELGIUM
FEDERARTION
EUROPEAN WINES & SPIRITS LTD           5690 E 56TH AVE E COMMERCE CITY CO 80022
EVALYN GARIBAY                         3908 AVENUE B AUSTIN TX 78751
EVAN BOMBARDIER                        3908 AVENUE B AUSTIN TX 78751
EVAN GRANGER                           3908 AVENUE B AUSTIN TX 78751
EVAN HO                                1200 BROADMOOR DR 141 AUSTIN TX 78723
EVAN HOLM                              23254 VALLEY HIGH ROAD MORRISON CO 80465
EVAN LEI                               2275 COURT PLACE APT 121 DENVER CO 80205
EVAN LODGE                             3908 AVENUE B AUSTIN TX 78751
EVAN SAATHOFF                          3908 AVENUE B AUSTIN TX 78751
EVAN SIMON                             3908 AVENUE B AUSTIN TX 78751
EVARISTO HERNANDEZ                     3908 AVENUE B AUSTIN TX 78751
EVE LLOYD KNIGHT LIMITED               50 ATHELSTAN ROAD MARGATE, KENT CT9 2BH UNITED KINGDOM
EVELYN SANCHEZ                         3908 AVENUE B AUSTIN TX 78751
EVELYNN HODGE                          3908 AVENUE B AUSTIN TX 78751
EVERFI, INC.                           3299 K STREET NW 4TH FLOOR WASHINGTON DC 20007
EVERGY                                 1200 MAIN ST KANSAS CITY MO 64105
EVERGY                                 PO BOX 219330 KANSAS CITY MO 64121-9330
EVERYTHING CINEMA                      PO BOX 1030 SALEM MO 65560
EVOLUTION USA LLC                      6300 CANOGA AVE, STE 1750 WOODLAND HILLS CA 91367
EXCEL ELECTRIC, INC.                   3115 DIXIE SW GRANDVILLE MI 49418
EXECUTION STYLE ENTERTAINMENT          1176 S POINT VIEW ST LOS ANGELES CA 90035-2619
EXECUTIVE FACILITY SOLUTIONS, LLC      445 WEST DRIVE SUITE 103 MELBOURNE FL 32904
EXETER PARTNERS INC.                   60 STATE STREET SUITE 700 BOSTON MA 02109
EXPERT DRAIN CLEANING & JET SERVICES   PO BOX 561 WEST HAVERSTRAW NY 10993
EYESLICER RELEASING LLC                VANESSA MCDONNELL 103 N. 8TH ST. 1 BROOKLYN NY 11249
EZRA EDWARDS                           1002 EAST 15TH UNIT C AUSTIN TX 78702
EZTV                                   1639 18TH ST 6 SANTA MONICA CA 90404
F2M TEXAS                              PO BOX 14984 AUSTIN TX 78761
FABIAN FERREIRA                        3908 AVENUE B AUSTIN TX 78751
FABIAN MARTINEZ                        3908 AVENUE B AUSTIN TX 78751
FABIAN VELAZQUEZ                       3908 AVENUE B AUSTIN TX 78751
FABRICATIONS EXHIBITS & DISPLAYS       4715 EAST CEASAR CHAVEZ AUSTIN TX 78702
FACEBOOK, INC                          15161 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
FACEBOOK, INC.                         1601 WILLOW RD MENLO PARK CA 94025
FACILITEC WEST                         PO BOX 6008 SAN PEDRO CA 90734
FACTOR 31 LLC                          GEORGE LONGO 505 WEST MAPLE AVE ORANGE CA 92868
FACTORY 25 LLC                         274 WILLOUGHBY AVE 4R BROOKLYN NY 11205
FAIRWEATHER CIDER CO.                  10609 METRIC BLVD AUSTIN TX 78758-4551
FAIRYTALE FRIENDS OF SAN ANTONIO       4211 APPLE TREE DR. SAN ANTONIO TX 78222
FAL COFFEE ROASTERS, LLC               499 VAN BRUNT, UNIT 3A BROOKLYN NY 11231
FAMILY BUSINESS BEER COMPANY           19510 HAMILTON POOL RD DRIPPING SPRINGS TX 78620
FAR EAST FEST, LLC                     3909 NORTH IH-35 E-5 AUSTIN TX 78722
FARD EGGLESTON                         3908 AVENUE B AUSTIN TX 78751
FARMHOUSE DELIVERY                     9715 BURNET RD STE 700 AUSTIN TX 78758-5276



Epiq Corporate Restructuring, LLC                                                                 Page 49 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 56 of 158

Claim Name                               Address Information
FARRELL ROSE                             3908 AVENUE B AUSTIN TX 78751
FAT BEATS DISTRIBUTION                   8930 ETON AVENUE CANOGA PARK CA 91304-1611
FAUST BREWING CO - POWEROHM PROPERTIES   499 S CASTELL AVE NEW BRUANFELS TX 78130
FAVOR, INC.                              1705 GUADALUPE SUITE 300 AUSTIN TX 78701
FAVORITE BRANDS                          3900 N MCCOLL ROAD MCALLEN TX 78501
FAWAD AMINZADA                           3908 AVENUE B AUSTIN TX 78751
FAY CARIAGA                              3908 AVENUE B AUSTIN TX 78751
FBT ENTERTAINMENT LLC                    2605 ALTON PL. RALEIGH NC 27610
FDNY PIPES & DRUMS                       761 HEMPSTEAD TPKW FRANKLIN SQUARE NY 11010
FED EX FREIGHT                           2200 FORWARD DRIVE HARRISON AR 72601
FEDERAL TRADE COMMISSION                 600 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20580
FEDERALE LLC                             2944 SE MAIN ST, A PORTLAND OR 97214
FEDEX                                    PO BOX 660481 DALLAS TX 75266-0481
FEDEX OFFICE                             CUSTOMER ADMINISTRATIVE SERVICES PO BOX 672085 DALLAS TX 75267-2085
FEELS GOOD MAN                           1432 N VISTA STREET UNIT 2 LOS ANGELES CA 90046
FELICITY CONNOR                          3908 AVENUE B AUSTIN TX 78751
FELIPE MARTINEZ II                       3908 AVENUE B AUSTIN TX 78751
FELIX AVILA                              3908 AVENUE B AUSTIN TX 78751
FELIX B. AYODELE                         4085 S. BROADWAY ENGLEWOOD CO 80113
FELIX RENOJ                              3908 AVENUE B AUSTIN TX 78751
FELLOWSHIP RALEIGH                       410 LORD BERKLEY ROAD RALEIGH NC 27610
FENCE FILM, LLC                          1901 EAST 51ST ST. RED BUILDING-STE. 208 AUSTIN TX 78723
FERDINAND FEBLES                         3908 AVENUE B AUSTIN TX 78751
FERGUS REID JR                           2085 S JOSEPHINE STREET DENVER CO 80210
FERNANDO BARRERA II                      1112 N KINGSLEY DR APT 10 LOS ANGELES CA 90029
FHF I LAMAR UNION LLC                    C/O CORPORATION SERVICE COMPANY 251 LITTLE FALLS DR WILMINGTON DE 19808
FHF I LAMAR UNION LLC                    PO BOX 206984 DALLAS TX 75320
FHF I LAMAR UNION LLC                    ATTN: BRYAN DABBS 211 E 7TH ST, STE 620 AUSTIN TX 78701
FHF I LAMAR UNION LLC                    211 E 7TH ST, STE 620 AUSTIN TX 78701
FHF I LAMAR UNION LLC                    C/O DAY CABLE COMPANY INC 12912 HILL COUNTRY BLVD, STE F-233 AUSTIN TX 78738
FHF I LAMAR UNION LLC                    C/O DAY CABLE COMPANY INC ATTN: DREW CABLE 12912 HILL COUNTRY BLVD, STE F233
                                         AUSTIN TX 78738
FHF I LAMAR UNION LLC                    C/O DAY CABLE COMPANY INC ATTN: DREW CABLE 12912 HILL COUNTY BLVD, STE F-233
                                         BEE CAVE TX 78738
FHF I LAMAR UNION LLC                    C/O DAY CABLE COMPANY INC ATTN: DREW CABLE 12912 HILL COUNTRY BLVD, STE F-233
                                         BEE CAVE TX 78738
FIELDWORK BREWING COMPANY                1160 SIXTH STREET BERKELEY CA 94710
FIERCE KELLY                             2016 ROBERT BROWNING AUSTIN TX 78723
FIFTH THIRD BANK                         38 FOUNDATION SQ PLZ CHINCINNATI OH 45263-0001
FIFTY-NINE PARKS                         2829 SOUTH LAKELINE BLVD 234 CEDAR PARK TX 78613
FIGA FILMS LLC                           5701 BISCAYNE BOULEVARD 402 MIAMI FL 33137
FIGUREIGHT RECORDS                       188 UNDERHILL AVE BROOKLYN NY 11238
FILM COLLABORATIVE                       JEFFREY WINTER 3405 CAZADOR STREET LOS ANGELES CA 90065
FILM FEST 919, LLC                       105 SULLY COURT CHAPEL HILL NC 27514
FILM FREEWAY                             10091 PARK RUN DR LAS VEGAS NV 89145
FILM MOVEMENT LLC                        237 WEST 35TH STREET SUITE 604 NEW YORK NY 10001
FILM NOIR FOUNDATION                     DARYL SPARKS 108 WHITE OAK CIRCLE PETALUMA CA 94952
FILM RISE FILMS                          220 36TH STREET UNIT 4A, MAILBOX 78 BROOKLYN NY 11232
FILM SOCIETY OF AUSTIN, INC.             1901 E. 51ST STREET AUSTIN TX 78723
FILMS BOUTIQUE                           KOPENNICKER STRASSE 184 BERLIN 10997 GERMANY


Epiq Corporate Restructuring, LLC                                                                     Page 50 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 57 of 158

Claim Name                           Address Information
FIN ART CO - FIN ART LLC             914 W 1ST AVE DENVER CO 80223
FINBACK                              78-01 77TH AVE GLENDALE NY 11385
FINE ARTS STUDIO                     SIMON CHAN RM D9, 7/F, CAMEL PAINT BLD., BLOCK 1 HOI YUEN RD. KUNG TONG HONG
                                     KONG
FINN CORBETT                         3908 AVENUE B AUSTIN TX 78751
FINN SAWYER                          3908 AVENUE B AUSTIN TX 78751
FINN SONNIKSEN                       3908 AVENUE B AUSTIN TX 78751
FIREBOX.COM, LTD.                    DRAGOON HOUSE 37 ARTILLERY LANE LONDON E1 7LP UNITED KINGDOM
FIREMANS FUND INSURANCE COMPANY      1 PROGRESS POINT PKWY, STE 200 O FALLON MO 63368-2213
FIRST BAPTIST CHURCH OF AUSTIN       901 TRINITY ST. AUSTIN TX 78701
FIRST INSURANCE FUNDING              20 TORONTO ST STE 700 TORONTO ON M5C 2B8 CANADA
FIRST RUN FEATURES                   THE FILM CENTER BUILDING 630 9TH AVE, SUITE 1213 NEW YORK NY 10036
FISH WINDOW CLEANING                 11811 UPHAM ST, C-2 BROOMFIELD CO 80020
FISHER & PHILLIPS LLP                1075 PEACHTREE STREET, NE SUITE 3500 ATLANTA GA 30309
FISHER BROYLES                       PO BOX 735232 DALLAS TX 75373-5232
FISHER KLINGSTEIN VENTURES LLC       34 35TH STREET 4TH FLOOR, UNIT 27 BROOKLYN NY 11232
FISHER SMITH                         3908 AVENUE B AUSTIN TX 78751
FISHTOWN ANALYTICS INC               915 SPRING GARDEN ST STE 500 PHILADELPHIA PA 19123
FLETCHER LAW OFFICE, LLC             ATTN: GAGE K. FLETCHER 4505 MADISON AVE SUITE 270 KANSAS CITY MO 06411
FLICKER ALLEY                        6671 W SUNSET BLVD SUITE 1523 LOS ANGELES CA 90028
FLICKER ALLEY LLC                    PO BOX 931762 LOS ANGELES CA 90093
FLOOD DISTRIBUTING                   4221 FRIEDRICH LN 120 AUSTIN TX 78744
FLORIAN BERTMER                      1622 E 1ST ST LONG BEACH CA 90802
FLORIDA DEPARTMENT OF LABOR          FLORIDA DEPT OF ECONOMIC OPPORTUNITY CISSY PROCTOR, EXECUTIVE DIR. 107 E
                                     MADISON ST TALLAHASSEE FL 32399
FLORIDA DEPARTMENT OF REVENUE        ATTN: MARK HAMILTON, GEN COUNSEL PO BOX 6668 TALLAHASSEE FL 32314-6668
FLORIDA DEPARTMENT OF REVENUE        5050 W TENNESSEE ST TALLAHASSEE FL 32399-0112
FLORIDA DEPT OF ENVIRONMENTAL        PROTECTION 3900 COMMONWEALTH BLVD MS 49 TALLAHASSEE FL 32399
FLORIDA DEPT OF HEALTH               ATTN: LOUISE ST LAURENT, GEN COUNSEL 4052 BALD CYPRESS WAY TALLAHASSEE FL
                                     32399
FLORIDA DEPT OF HEALTH               4052 BALD CYPRESS WAY BIN #A00 TALLAHASSEE FL 32399-1701
FLORIDA SECRETARY OF STATE           THE CENTRE OF TALLAHASSEE 2415 N MONROE ST, STE 810 TALLAHASSEE FL 32303
FLORIDA SECRETARY OF STATE           PO BOX 6327 TALLAHASSEE FL 32314
FLORIDA SECRETARY OF STATE           R.A GRAY BLDG 500 S BRONOUGH ST TALLAHASSEE FL 32399
FLY OVER THE CITY LLC                244 FIFTH AVE SUITE G-233 NEW YORK NY 10001
FOCUS FEATURES                       UNIVERSAL FILM EXCHANGE PO BOX 848270 DALLAS TX 75284-8270
FOHLIN & COMPANY, LLC                6014 A SCHULER STREET HOUSTON TX 77007
FOLEY & LARDNER LLP                  2021 MCKINNEY AVENUE SUITE 1600 DALLAS TX 75201-3340
FOLEY & LARDNER LLP                  PO BOX 660256 DALLAS TX 75266
FOLKSBIER                            101-103 LUQUER STREET BROOKLYN NY 11231
FONS PR INC.                         4408 BURNET RD A SUITE 210 AUSTIN TX 78756
FONTA FLORA BREWING                  317 N GREEN ST MORGANTOWN NC 28655
FOOD & DRUG ADMINISTRATION (FDA)     10903 NEW HAMPSHIRE AVE. SILVER SPRING MD 20993
FOOD SERVICE DIRECT.COM              2 EATON ST HAMPTON VA 23669
FOOTBRIDGE STATION LLC               17361 BELL NORTH DR, SUITE 115 SCHERTZ TX 78154
FOPA PARTNERS LLC                    ATTN: STEVE SMITH 3441 OLIVE ST ST LOUIS MO 63103
FOPA PARTNERS, LLC                   3441 OLIVE STREET ST. LOUIS MO 63103
FOREFRONT NETWORKS LP                411 RADAM LANE AUSTIN TX 78745
FOREIGN LANGUAGE CENTER, INC.        3940 LAUREL CANYON BLVD. STE. 501 STUDIO CITY CA 91604
FORREST BROOKS                       3908 AVENUE B AUSTIN TX 78751


Epiq Corporate Restructuring, LLC                                                                   Page 51 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 58 of 158

Claim Name                           Address Information
FORREST HAWKINS                      3908 AVENUE B AUSTIN TX 78751
FORRESTOR & WORTH, PLLC              2800 NORTH CENTRAL AVENUE STE 1200 PHOENIX AZ 85004
FORT POINT BEER COMPANY              644 OLD MASON ST. SAN FRANCISCO CA 94129
FORTRESS CREDIT CORP                 BRIAN STEWART AND MICHAEL POLIDORO ESQ 1345 AVENUE OF THE AMERICAS 46TH FLOOR
                                     NEW YORK NY 10105
FORTRESS CREDIT CORP                 DAVID N. BROOKS, GENERAL COUNSEL 1345 AVENUE OF THE AMERICAS 46TH FLOOR NEW
                                     YORK NY 10105
FORTRESS CREDIT CORP                 DAVID SHARPE, CREDIT OPERATIONS 1345 AVENUE OF THE AMERICAS 46TH FLOOR NEW
                                     YORK NY 10105
FORTRESS CREDIT CORPORATION          AS ADMINISTRATIVE AGENT 1345 AVENUE OF THE AMERICAS, 46TH FL NEW YORK NY 10105
FOSTER CRAWFORD                      3908 AVENUE B AUSTIN TX 78751
FOUND FOOTAGE FESTIVAL               1158 49TH AVE. 3F LONG ISLAND CITY NY 11101
FOUND FOOTAGE FESTIVAL               77 CARROLL ST 1 BROOKLYN NY 11231
FOUR SAINTS BREWING CO               218 S FAYETTEVILLE ST ASHEBORO NC 27203
FOX SEARCHLIGHT                      5799 COLLECTION CENTER DRIVE CHICAGO IL 60693
FOX31/CH.2                           C/O PAULA HADDOCK 100 E. SPEER BLVD. DENVER CO 80203
FOXFEATHER MUSIC                     365 MANHATTAN DRIVE BOULDER CO 80303
FRANCESCO FRANCAVILLA                4480-H SOUTH COBB DRIVE 163 SMYRNA GA 30080
FRANCHISE TAX BOARD                  PO BOX 942857 SACRAMENTO CA 94257-0531
FRANCHISE TAX BOARD                  WITHHOLDING SERVICES & COMPL MS F182 PO BOX 942867 SACRAMENTO CA 94267-0651
FRANCISCO MEZA                       3908 AVENUE B AUSTIN TX 78751
FRANCISCO PORTALS                    3908 AVENUE B AUSTIN TX 78751
FRANCISCO PORTALS-JUSINO             3908 AVENUE B AUSTIN TX 78751
FRANK ADAMES                         3908 AVENUE B AUSTIN TX 78751
FRANK HENENLOTTER                    81 BEDFORD STREET 6E NEW YORK NY 10014
FRANK JAFFE                          1165 N. NORMANDIE AVE APT 21 LOS ANGELES CA 90029
FRANK JAFFE DBA ALTERED INNOCENCE    1165 N. NORMANDLE AVE APT 21 LOS ANGELES CA 90029
FRANKLIN DESIGNS INC.                110 JONES LN F FLOWOOD MS 39232
FRANNELYS FRIAS                      3908 AVENUE B AUSTIN TX 78751
FRAZIER PETERS BLAW                  1300 RIDGEHAVEN DRIVE AUSTIN TX 78723
FREAKER USA, INC                     PO BOX 600 GRANTSVILLE MD 21536
FRED RAY HERNANDEZ, III              5610 TIMBERWAGON SAN ANTONIO TX 78250
FREDERICK ADAM PFAHLER IV            120 ALBION ST. APT. 2 SAN FRANCISCO CA 94110
FREDERICK AIDAN PAGNANI              1690 MILWAUKEE ST. DENVER CO 80206
FREDERICK WILDMAN & SONS, LTD        307 EAST 53RD ST NEW YORK NY 10022
FREDMAN PACHECO PEREZ                3908 AVENUE B AUSTIN TX 78751
FREEDOM HOPKINS                      1616 PALOMINO COURT APT B SANTA FE NM 87505
FRESH CONSULTING INC                 14725 SE 36TH ST STE 300 BELLEVUE WA 98006
FRESHPACK PRODUCE, INC               5151 BANNOCK STREET 12 DENVER CO 80216
FRIENDS AND ALLIES BREWING           1115 KINNEY AVE 22 AUSTIN TX 78704
FRIGHT-RAGS                          70 CASCADE DR ROCHESTER NY 14614
FROILAN MEDINA                       3908 AVENUE B AUSTIN TX 78751
FROST BANK                           111 W HOUSTON ST SAN ANTONIO TX 78205-2112
FROST BANK                           ATTN: ADAM HARRIS SR VP COMM REAL ESTATE PO BOX 1600 SAN ANTONIO TX 78296
FROST BANK                           PO BOX 1600 SAN ANTONIO TX 78296
FULL MOON HOLDINGS                   1626 N WILCOX AVE SUITE 474 LOS ANGELES CA 90028
FULL SERVICE ENTERTAINMENT LLC       3601 WILSON ST AUSTIN TX 78704
FULLCLIP CRAFT                       3148 QUEBEC DALLAS TX 75247
FULLSTEAM BREWERY                    726 RIGSBEE AVE DURHAM NC 27701-2139
FURNACE RECORD                       6315 BREN MAR DR, STE 195 ALEXANDRIA VA 22312


Epiq Corporate Restructuring, LLC                                                                 Page 52 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21        Page 59 of 158

Claim Name                              Address Information
FURNITURE SOLUTIONS NOW LTD             1505 OAK LAWN AVE STE 100 DALLAS TX 75207
FUSION CLOUD SERVICES, LLC              PO BOX 51341 LOS ANGELES CA 90051-5641
GABRIEL BOGART                          3908 AVENUE B AUSTIN TX 78751
GABRIEL CARDENAS                        102 LEHMAN BOERNE TX 78006
GABRIEL CASANOVA                        3908 AVENUE B AUSTIN TX 78751
GABRIEL CHICOINE                        3908 AVENUE B AUSTIN TX 78751
GABRIEL CONDE                           3908 AVENUE B AUSTIN TX 78751
GABRIEL GALLEGOS                        3908 AVENUE B AUSTIN TX 78751
GABRIEL MARTINEZ                        3908 AVENUE B AUSTIN TX 78751
GABRIEL OLIVEIRA                        3908 AVENUE B AUSTIN TX 78751
GABRIEL OZUNA                           3908 AVENUE B AUSTIN TX 78751
GABRIEL SONNENBERG                      3908 AVENUE B AUSTIN TX 78751
GABRIEL STEWART                         3908 AVENUE B AUSTIN TX 78751
GABRIEL VILLARREAL                      9634 PLEASANTON PLACE SAN ANTONIO TX 78221
GABRIELA ARMAS                          3908 AVENUE B AUSTIN TX 78751
GABRIELA BECERRA                        3908 AVENUE B AUSTIN TX 78751
GABRIELA JACOBS                         3908 AVENUE B AUSTIN TX 78751
GABRIELLA LARA                          3908 AVENUE B AUSTIN TX 78751
GAGE DARDEN                             3908 AVENUE B AUSTIN TX 78751
GALDINO ACOSTA                          3908 AVENUE B AUSTIN TX 78751
GARRETT HARPER                          3908 AVENUE B AUSTIN TX 78751
GARRETT SAUCEDO                         3908 AVENUE B AUSTIN TX 78751
GARRETT W. LEBEAU                       5403 TORTUGA TRAIL AUSTIN TX 78731
GARRETT WARFIELD                        3908 AVENUE B AUSTIN TX 78751
GARRY TAYLOR                            3908 AVENUE B AUSTIN TX 78751
GARVIES POINT BREWERY                   1 GARVIES POINT RD GLEN COVE NY 11542
GARY CALHOUN JAMES                      6806 HANOVER LANE AUSTIN TX 78723
GARY CHALLENDER                         3908 AVENUE B AUSTIN TX 78751
GARY MERLO                              3908 AVENUE B AUSTIN TX 78751
GARY MILLER                             13810 RANDALSTONE DR PFLUGERVILLE TX 78660
GARY PULLIN                             183 WENTWORTH STREET SOUTH HAMILTON ON L8N 2Z5 CANADA
GARY W KENT                             714 TURTLE CREEK BLVD 146 AUSTIN TX 78745
GARY WITHAM                             3908 AVENUE B AUSTIN TX 78751
GASKET GUY OF AUSTIN                    PO BOX 126042 BENBROOK TX 76126
GASKET GUY OF GREATER KANSAS CITY LLC   KANSAS CITY LLC 10645 WIDMER RD LENEXA KS 66215
GASKO & MEYER INC                       6696 ST RT 52 PO BOX 298 LAKE HUNTINGTON NY 12752
GASOLINE LOLLIPOPS                      1034 WESTVIEW DR BOULDER CO 80303-3048
GASOLINE LOLLIPOPS                      2010 BLUFF ST. BOULDER CO 80304
GATEHOUSE MEDIA TEXAS HOLDINGS II INC   GATEHOUSE AUSTIN - ADVERTISING DEPT 0661 PO BOX 120661 DALLAS TX 75312-0661
GATEKEEPER SUPPORT SERVICES LLC         3800 N LAMAR BLVD, SUITE 200 AUSTIN TX 78756
GAUMONT INTERNATIONAL                   750 N SAN VICENTE BLVD STE RE1550 WEST HOLLYWOOD CA 90069-5617
GAVIN CANTRELL                          1505 KIRKWOOD RD. A AUSTIN TX 78722
GAVIN GINES                             3908 AVENUE B AUSTIN TX 78751
GAVIN HADIDI                            3908 AVENUE B AUSTIN TX 78751
GAVIN HAWKINS                           3908 AVENUE B AUSTIN TX 78751
GAZEALOUS PRODUCTIONS                   225 S. BROADWAY UNIT 9112 DENVER CO 80209
GB GLASS & SCREEN                       22 BURWOOD LANE SAN ANTONIO TX 78216
GDC DIGITAL CINEMA NETWOWK, LLC         1016 W. MAGNOLIA BLVD BURBANK CA 91506
GDG SOUTH LAMAR PLAZA LP                C/O GREYSTAR REAL ESTATE PARTNERS LLC 750 BERING DR, STE 400 HOUSTON TX 77057



Epiq Corporate Restructuring, LLC                                                                    Page 53 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW         DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 60 of 158

Claim Name                               Address Information
GDG SOUTH LAMAR PLAZA LP                 ATTN: AMANDA COUPE STREAM REALTY PARTNERS LP 515 CONGRESS AVE, STE 1300 AUSTIN
                                         TX 78701
GDG SOUTH LAMAR PLAZA LP                 ATTN: DEREK BROWN 6300 BRIDGE POINT PKWY, BLDG 3 300 AUSTIN TX 78730
GEAR CAMERAS & LIGHTING                  3328 WAYPOINT DR CARROLLTON TX 75006
GEEK POWERED STUDIOS, LLC                3709 PROMONTORY POINT DR SUITE B206 AUSTIN TX 78744
GEEKS WHO DRINK, LLC                     PO BOX 674217 DALLAS TX 75267-4217
GEN CON LLC                              120 LAKESIDE AVE STE 100 SEATTLE WA 98122
GENE PRIEST                              2416 STAPLEHURST LN KNOXVILLE TN 37932
GENE WIGGINS                             3908 AVENUE B AUSTIN TX 78751
GENERAL AIR SERVICE & SUPPLY             1105 ZUNI STREET DENVER CO 80204-3338
GENERAL PARTS LLC                        PO BOX 9201 MINNEAPOLIS MN 55480-9201
GENEVIEVE BINDER                         4255 W. COLFAX AVE. DENVER CO 80204
GENSLER ARCHITECTURE DESIGN & PLANNING   12478 COLLECTION CENTER DR CHICAGO IL 60693
GENTLE GIANT ENTERTAINMENT, LLC          7511 N. SAN FERNANDO ROAD BURBANK CA 91505
GEOFFREY KINSEY-CHRISTOPHER              3908 AVENUE B AUSTIN TX 78751
GEOFFREY STARK                           3908 AVENUE B AUSTIN TX 78751
GEOFFREY WATSON                          3908 AVENUE B AUSTIN TX 78751
GEORGE ALFORD                            3908 AVENUE B AUSTIN TX 78751
GEORGE GARZA                             3908 AVENUE B AUSTIN TX 78751
GEORGE LUPTON                            3908 AVENUE B AUSTIN TX 78751
GEORGE MICHAEL CHRISTIAN PFLAUMER        10310 LA TUNA CANYON RD SUN VALLEY CA 91352
GEORGE REASON                            3908 AVENUE B AUSTIN TX 78751
GEORGE T. RICHARDS                       14219 LITTIG ROAD MANOR TX 78653
GEORGE THOMPSON                          3908 AVENUE B AUSTIN TX 78751
GEORGE YARBENET                          3908 AVENUE B AUSTIN TX 78751
GEORGE YARBENET                          3908 AVENUE B AUSTIN TX 78751
GEORGETOWN WOODWORDS LLC                 500 WILDFLOWER LANE GEORGETOWN TX 78626-1958
GEORGIA DEPARTMENT OF LABOR              148 ANDREW YOUNG INTL BLVD NE ATLANTA GA 30303-1751
GEORGIA DEPARTMENT OF PUBLIC HEALTH      2 PEACHTREE ST NW, 15TH FL ATLANTA GA 30303
GEORGIA DEPARTMENT OF REVENUE            1800 CENTURY BLVD NE ATLANTA GA 30345
GEORGIA ENVIRONMENTAL PROTECTION DIV     GEORGIA DEPT OF NATURAL RESOURCES 2 MARTIN LUTHER KING JR DRIVE STE 1456, E
                                         TOWER ATLANTA GA 30334
GEORGIA SECRETARY OF STATE               214 STATE CAPITOL ATLANTA GA 30334
GEORGIA THOMSEN                          3908 AVENUE B AUSTIN TX 78751
GERALD & CULLEN RAPP                     420 LEXINGTON AVE, PH NEW YORK NY 10170
GERALD ANDERSON                          3908 AVENUE B AUSTIN TX 78751
GERARD LEWIS                             1254 BUFFALO RIDGE RD. CASTLE PINES CO 80108
GERARDO GARCIA JR.                       20746 SILVERBELL LN. PFLUGERVILLE TX 78660
GERARDO SOTO                             3908 AVENUE B AUSTIN TX 78751
GERBER RIVERA                            3908 AVENUE B AUSTIN TX 78751
GERRITY RETAIL MANAGEMENT LLC            PO BOX 845758 LOS ANGELES CA 90084-5758
GERRITY RETAIL MANAGEMENT LLC            C/O GERRITY GROUP LLC ATTN: RENE DANIELS 973 LOMAS SANTA FE DR SOLANA BEACH CA
                                         92075-2137
GERRY KEVIN WILSON                       2755 RICE ST, 424 ROSEVILLE MN 55113
GHEDI INTERNATIONAL INC.                 PO BOX 17727 AUSTIN TX 78760-7727
GIA RODRIGUEZ                            3908 AVENUE B AUSTIN TX 78751
GIAMPIERO SELVAGGIO                      5210 LEDESMA ROAD AUSTIN TX 78721
GIANT INTERACTIVE LLC                    133 W. 19TH STREET 3RD FLOOR NEW YORK NY 10011
GIANT MAGIC INC                          10018 SHOSHONE AVE NORTHRIDGE CA 91325
GIBBONS P.C.                             ATTN: KEVIN W. WEBER, ESQ. ONE GATEWAY CENTER, 1145 RAYMOND PLAZA W NEWARK NJ


Epiq Corporate Restructuring, LLC                                                                     Page 54 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 61 of 158

Claim Name                              Address Information
GIBBONS P.C.                            07102
GIFT CARD IMPRESSIONS, LLC              415 DELAWARE STE B KANSAS CITY MO 64105
GILBERT ALANIZ                          3300 PARKER LANE APT 101 AUSTIN TX 78741
GILBERTO ROMERO                         3908 AVENUE B AUSTIN TX 78751
GILLIAM HOWCOTT                         3908 AVENUE B AUSTIN TX 78751
GILMAN HALL PICTURES                    1450 FRANKLIN ST. UNIT P1 SAN FRANCISCO CA 94109
GINA PEREZ                              3908 AVENUE B AUSTIN TX 78751
GIOVANNI RANDOLPH                       3908 AVENUE B AUSTIN TX 78751
GIRLSTART                               1400 W. ANDERSON LANE AUSTIN TX 78757
GISEL SILVERIO                          3908 AVENUE B AUSTIN TX 78751
GISELLE ARMENTA                         3908 AVENUE B AUSTIN TX 78751
GISELLE MARIE MUNOZ                     4401 MATTIE ST. UNIT B AUSTIN TX 78723
GIVE 5 TO MOTHER EARTH                  PO BOX 11520 AUSTIN TX 78711
GIZMO BREW WORKS                        5901 TRIANGLE DRIVE RALEIGH NC 27617
GKIDS INC.                              20 RIVER TERRACE SUITE 21A NEW YORK NY 10282
GKL CORPORATE / SEARCH, INC.            PO BOX 1913 SACRAMENTO CA 95812-1913
GLACIERFILM, LLC.                       1727 WICKERSHAM DRIVE ANCHORAGE AK 99507
GLANOLA NORTH AMERICA, INC.             7 PRINCE PLACE 201 NEWBURY PORT MA 01950
GLAS ANIMATION                          5509 COLFAX AVENUE NORTH HOLLYWOOD CA 91601
GLASS ELEPHANT ENTERTAINMENT LLC        13105 SHAWNEE DR MANACHACA TX 78652
GLASSDOOR INC.                          PO BOX 123436 DEPT. 3436 DALLAS TX 75312
GLAZERS BEER & BEVERAGE                 1002 S CALLAGHAN RD SAN ANTONIO TX 78227
GLAZERS WHOLESALE DRUG CO INC.          8119 EXCHANGE DR AUSTIN TX 78754-5238
GLEN BROGAN                             26 RUFFNER AVE CHARLESTON WV 25311
GLENDA FALTYSEK                         1601 E. SLAUGHTER LN. 374 AUSTIN TX 78747
GLENN FENNELL                           3908 AVENUE B AUSTIN TX 78751
GLENN FRASER                            3908 AVENUE B AUSTIN TX 78751
GLENNA CHISHOLM                         3908 AVENUE B AUSTIN TX 78751
GLOBAL FACILITY MGMT & CONSTRUCTION,    525 BROADHOLLOW ROAD, SUITE 100 MELVILLE NY 11747
INC
GLOBAL FINANCE GROUP INC                2424 SE BRISTOL ST, STE 280 NEWPORT BEACH CA 92660
GLOBAL FINANCE GROUP, INC.              PO BOX 741395 LOS ANGELES CA 90074
GLOBAL FINANCE GROUP, INC.              2424 SE BRISTOL ST NEWPORT BEACH CA 92660-0763
GLOBAL MUSIC RIGHTS, LLC                1801 W. OLYMPIC BLVD. PASADENA CA 91199-2281
GODZILLA SINATRA LLC                    KEVIN MAHER 11 GARDINER PARK NEW PALTZ NY 12561
GOLD MEDAL PRODUCTS CO.                 10700 MEDALLION DRIVE CINCINNATI OH 45241
GOLD RUSH VINYL, LLC                    1321 RUTHERFORD LANE, SUITE 130 AUSTIN TX 78703
GOLDEN BRANDS                           5901 BOLSA AVE HUNTINGTON BEACH CA 92647
GOLDEN HORNET PROJECT                   3010 E. 14 1/2 ST AUSTIN TX 78702
GOLDSPOT BREWING CO LLC                 4970 LOWELL BLVD DENVER CO 80221
GOOD DEED ENTERTAINMENT                 PO BOX 1234 ASHLAND OH 44805
GOOD DEED ENTERTAINMENT                 6363 WILSHIRE BLVD SUITE 301 LOS ANGELES CA 90048
GOOD RIVER BEER, LLC                    4972 EASLEY RD GOLDEN CO 80403
GORDON MCKENNON                         16701 EAST ILIFF AVENUE AURORA CO 80013
GORMAN JR. FIRE ALARM CONSULTING, INC   135 W. 29TH STREET NEW YORK NY 01001
GORTON & PARTNERS LLC                   135 NEW ROAD FLOOR 2 MADISON CT 06443
GOTHAM ARTISANAL                        56-36 59TH STREET MASPETH NY 11378
GOTTA GROOVE RECORDS                    3615 SUPERIOR AVENUE 4201A CLEVELAND OH 44114
GOZILLION ENTERPRISES-PENSIVE           PO BOX 171293 AUSTIN TX 78717



Epiq Corporate Restructuring, LLC                                                                  Page 55 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 62 of 158

Claim Name                               Address Information
PROPERTIES                               PO BOX 171293 AUSTIN TX 78717
GRACE CARUSO                             3908 AVENUE B AUSTIN TX 78751
GRACE CHOMICK                            3908 AVENUE B AUSTIN TX 78751
GRACE CLARK                              3908 AVENUE B AUSTIN TX 78751
GRACE DAYSON                             3908 AVENUE B AUSTIN TX 78751
GRACE PEEL                               3908 AVENUE B AUSTIN TX 78751
GRACE WEST                               3908 AVENUE B AUSTIN TX 78751
GRACIE TAYLOR                            3908 AVENUE B AUSTIN TX 78751
GRADY HENDRIX                            407 PARK AVE. S 23-B NEW YORK NY 10016
GRAFFITI SHIELD INC.                     2940 E LA PALMA AVE. SUITE D ANAHEIM CA 92806
GRAHAM GILKESON                          3908 AVENUE B AUSTIN TX 78751
GRAHAM R. ERWIN                          917 LAFAYETTE AVE BROOKLYN NY 11221
GRAHAM SKIPPER                           182 BLOSSOM VALLEY STREAM BUDA TX 78610
GRAINGER                                 DEPT. 876853425 PO BOX 419267 KANSAS CITY MO 64141-6267
GRAND MARQUIS                            PO BOX 410421 KANSAS CITY MO 64141
GRAND NATURAL INC                        PO BOX 12431 ORANGE CA 92859-8431
GRAND RENTAL STATION-RALEIGH             2635 SOUTH SAUNDERS ST. RALEIGH NC 27603
GRANDMAS HOUSE                           1710 S. BROADWAY DENVER CO 80210
GRANDSTAND                               PO BOX 3497 WICHITA KS 67201
GRANT SCHAEFER                           3908 AVENUE B AUSTIN TX 78751
GRANT THORNTON LLP                       171 N CLARK ST STE 200 CHICAGO IL 60601-3370
GRAPHICGUYS LLC                          PO BOX 41990 AUSTIN TX 78704
GRASSHOPPER FILM                         12 E. 32ND STREET 4TH FLOOR NEW YORK NY 10016
GRATUITY SOLUTIONS LLC                   1112 GOODLETTE RD NORTH SUITE 204 NAPLES FL 34102
GRAVES DOUGHERTY HEARON & MOODY          ATTN: KAREN BARTOLETTI 401 CONGRESS AVENUE SUITE 2700 AUSTIN TX 78701
GRAVES DOUGHERTY HEARON & MOODY          ATTN: PETE D. KENNEDY 401 CONGRESS AVENUE SUITE 2700 AUSTIN TX 78701
GRAVES DOUGHERTY HEARON & MOODY          PO BOX 98 AUSTIN TX 78767
GRAVEYARD SHIFT SISTERS-ASHLEE           4412 OSAGE AVENUE APT. 3F PHILADELPHIA PA 19104
BLACKWELL
GRAVIEL RICE                             3908 AVENUE B AUSTIN TX 78751
GRAVITAS VENTURES LLC                    2900 DETROIT AVE 2ND FLOOR CLEVELAND OH 44113
GRAVITAS VENTURES LLC                    300 CONTINENTAL BLVD SUITE 410 EL SEGUNDO CA 90245
GRAYCE MOSIER                            3908 AVENUE B AUSTIN TX 78751
GRAYSON LAZARUS                          3908 AVENUE B AUSTIN TX 78751
GREAT BOWERY INC                         190 BOWERY NEW YORK NY 10012
GREATER NEW BRAUNFELS CHAMBER COMMERCE   390 S SEGUIN, PO BOX 311417 NEW BRAUNFELS TX 78131-1417
GREATER RALEIGH CONVENTION & VIS BUREAU 421 FAYETTEVILLE STREET SUITE 1505 RALEIGH NC 27601
GREATER RALEIGH MERCHANTS ASSOCIATIO     709 W. JOHNSON ST STE 202 RALEIGH NC 27603
GREATER RALEIGH REFRIGERATION            1404 SMITH RENO ROAD RALEIGH NC 27603
GREEN BUSINESS CERTIFICATION, INC        PO BOX 822964 PHILADELPHIA PA 19182-2964
GREENLEAF                                PO BOX 45192 SAN FRANCISCO CA 94145-0192
GREENWICH ENTERTAINMENT                  610 5TH AVENUE 305 NEW YORK NY 10020
GREENWICH INC.                           DBA COMMERCIAL KITCHEN PARTS & SVCS 1377 N. BRAZOS STREET SAN ANTONIO TX 78207
GREG DEDRICK                             340 PARK AVENUE KANSAS CITY MO 64124
GREG MARIOTTI                            1132 1/2 CARDIFF AVE LOS ANGELES CA 90035
GREG MICHAEL PENDON                      7208 CARVER AVE UNIT B AUSTIN TX 78752
GREG SESTERO                             591 FULTON WAY DANVILLE CA 94526
GREG WASHINGTON                          3908 AVENUE B AUSTIN TX 78751
GREGORY ANTONY                           3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                     Page 56 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 63 of 158

Claim Name                               Address Information
GREGORY ARCHER - ROBIN HOODS CLEAN LLC   7830 W ALAMEDA AVE 312 LAKEWOOD CO 80226
GREGORY DAVID LEWIS JR.                  1227 A ARMADILLO RD AUSTIN TX 78745
GREGORY MACLENNAN                        3908 AVENUE B AUSTIN TX 78751
GREGORY MICHAEL STITT                    1508 SOUTHPORT DRIVE 357 AUSTIN TX 78704
GREGORY ROBERTS                          1308 HASKELL STREET AUSTIN TX 78702
GREGORY WILSON                           3908 AVENUE B AUSTIN TX 78751
GREGORY WINTER                           3908 AVENUE B AUSTIN TX 78751
GRETCHEN RUDAT                           3908 AVENUE B AUSTIN TX 78751
GREYSTON BAKERY INC                      104 ALEXANDER STREET YONKERS NY 10701
GRIFFIN YARBENET                         3908 AVENUE B AUSTIN TX 78751
GRINDHOUSE FILM FESTIVAL                 601 W. DORAN STREET GLENDALE CA 91203
GRINDHOUSE PICTURES AB                   CHRISTIAN HALLMAN RONNEBYGATAN 24B LGH 1101 MALMO, SKANE 214 38 SWEDEN
GRINDHOUSE RELEASING                     DBA GRINDHOUSE RELEASING 12119 LAUREL TERRACE DRIVE STUDIO CITY CA 91604
GROUP 1200 MEDIA                         1200 LAKESIDE PARKWAY, BLDG ONE FLOWER MOUND TX 75028
GROUP 1200 MEDIA                         PO BOX 674165 DALLAS TX 75267-4165
GRUBTUBS, INC.                           PO BOX 4120 15135 PORTLAND OR 97208-4120
GRUVI LITD                               2 MARTIN WAY BOTLEY SOUTHAMPTON, HAMPSHIRE SO30 2EG UNITED KINGDOM
GS SOUTH LAMAR PLAZA                     C/O JACKSON WALKER ATTN: JOSHUA A. ROMERO 100 CONGRESS AVENUE, SUITE 1100
                                         AUSTIN TX 78701
GS SOUTH LAMAR PLAZA LP                  C/O STREAM REALTY ATTN: BRYAN DABBS 400 W 15TH ST, 1250 AUSTIN TX 78701
GS SOUTH LAMAR PLAZA LP                  ATTN: DEREK BROWN 6300 BRIDGE POINT PKWY, BLDG 3 300 AUSTIN TX 78730
GS SOUTH LAMAR PLAZA LP                  C/O DABBS CABLE LLC 12912 HILL COUNTRY BLVD, STE F-233 BEE CAVE TX 78738
GS1 US, INC.                             DEPT 781271 PO BOX 78000 DETROIT MI 48278-1271
GSC LIGHTING & SUPPLY                    16506 CORNERSTONE DRIVE BELTON MO 64012
GTT COMMUNICATIONS INC                   PO BOX 842630 DALLAS TX 75284-2630
GTT COMMUNICATIONS INC                   ATTN: KRISTI ANDERSON, VP FINANCE 1835-B KRAMER LANE AUSTIN TX 78758
GUADALUPE MENDEZ                         3908 AVENUE B AUSTIN TX 78751
GUIDE DOGS FOR THE BLIND, INC            350 LOS RANCHITOS SAN RAFAEL CA 94903
GUILLERMO CUELLAR                        3908 AVENUE B AUSTIN TX 78751
GUILLERMO LOPEZ                          3908 AVENUE B AUSTIN TX 78751
GUILLERMO PEREZ                          3908 AVENUE B AUSTIN TX 78751
GUITAR CENTER 446                        2525 W ANDERSON LN 200 AUSTIN TX 78757
GULFISH, LP                              PO BOX 884053 SAN FRANCISCO CA 94188
GUMBALL POODLE LLC                       453 S. SPRING ST. 806 LOS ANGELES CA 90013
GUNPOWDER & SKY                          12211 W WASHINGTON BLVD. STE 200 LOS ANGELES CA 90066
GUNPOWDER & SKY DISTRIBUTION LLC         25 W 31ST STREET 3RD FLOOR NEW YORK NY 10001
GURU PRINTERS INC                        700 SOUTH FLOWER STREET 2750 LOS ANGELES CA 90017
GUYANA HAND                              1090 LAFAYETTE DR. APT 601 DENVER CO 80218
GUYANA HAND                              1090 LAFAYETTE ST APT 601 DENVER CO 80218
GWENDOLYN OUBRE                          3908 AVENUE B AUSTIN TX 78751
GWYNDOWS WINDOW CLEANING                 2900 WEST ANDERSON LN STE C-200-350 AUSTIN TX 78757
HAILEY SAMPSON                           3908 AVENUE B AUSTIN TX 78751
HALEIGH AUBREY                           3908 AVENUE B AUSTIN TX 78751
HALEIGH FOUTCH                           4024 LOWELL AVE LA CRESCENTA CA 91214
HALEY MILLER                             3908 AVENUE B AUSTIN TX 78751
HALEY RICHARDS                           3908 AVENUE B AUSTIN TX 78751
HALIE FITZPATRICK                        3908 AVENUE B AUSTIN TX 78751
HALLE ROBAINA                            3908 AVENUE B AUSTIN TX 78751
HALLIGIN HOLDINGS LLC                    ATTN: CHRISTOPHER CUNNEEN 7 FORSTER PKWY MOUNT VERNON NY 10552



Epiq Corporate Restructuring, LLC                                                                     Page 57 OF 149
                                           Alamo Drafthouse Cinema
                         Case 21-10474-MFW      DocService
                                                    126 Filed
                                                           List
                                                                03/23/21         Page 64 of 158

Claim Name                             Address Information
HALO BRANDED SOLUTIONS INC             3182 MOMENTUM PLACE CHICAGO IL 60689-5331
HALTON MEDIA LLC                       BAILEY CT 334 RT 202-C1S SOMERS NY 10589
HAMCO KANSAS CITY, INC.                17501 W 98TH STREET 35-47 LENEXA KS 66219
HAMCO NEW YORK INC                     PO BOX 537 WEST HEMPSTEAD NY 11552
HANKIN SPECIALTY ELEVATORS INC         3237 FITZGERALD RD RANCHO CORDOVA CA 95742
HANNAH ABSHIRE                         3908 AVENUE B AUSTIN TX 78751
HANNAH DAVEY                           3908 AVENUE B AUSTIN TX 78751
HANNAH MILLER                          3908 AVENUE B AUSTIN TX 78751
HANNAH RAE HARTMAN                     920 E 24TH AVE DENVER CO 80205
HANNAH SOUCY                           3908 AVENUE B AUSTIN TX 78751
HANNAH UNGER                           3908 AVENUE B AUSTIN TX 78751
HANNAH WALTERS                         1255 OLIVE STREET DENVER CO 80220
HANNAH WILLIS                          3908 AVENUE B AUSTIN TX 78751
HARDIES FRESH FOODS                    PO BOX 671155 DALLAS TX 75267-1155
HARMONIC MEDIA, INC.                   3799 S. JASON ST. ENGLEWOOD CO 80110
HARNEY & SONS TEA CORPORATION          5723 ROUTE 22 MILLERTON NY 12546
HAROLD LLOYD ENTERTAINMENT INC         11433 BERWICK ST LOS ANGELES CA 90049
HAROLD SIMMONS                         3908 AVENUE B AUSTIN TX 78751
HARPER SHEARER                         3908 AVENUE B AUSTIN TX 78751
HARRIS CIVIL ENGINEERS, LLC            1200 E HILLCREST ST 200 ORLANDO FL 32803
HARRISON SCOTT CIVICK                  335 E ROSEWOOD AVE APT 1 SAN ANTONIO TX 78212
HARRISON-PEARSON ASSOC., INC           4014 MEDICAL PKWY 100 AUSTIN TX 78756
HARRIUS GUERRO                         1107 W. ICINGS HIGHWAY MT. EPHRAIM NJ 08059
HARRY FOX AGENCY, INC.                 40 WALL ST., 6TH FLOOR NEW YORK NY 10005
HARRY GUERRO                           1107 WEST KINGS HIGHWAY MOUNT EPHRAIM NJ 08059
HART MEDIA LTD                         TILEYARD STUDIOS, TILEYARD RD STE 23 KING CROSS LONDON N7 9AH UNITED KINGDOM
HASBRO, INC                            200 NARRAGANSETT PARK DR PAWTUCKET RI 02862-0200
HAW RIVER FARMHOUSE ALES               PO BOX 390 SAXAPAHAW NC 27340
HAWKINS COMMERCIAL APPLIANCE SERVICE   3000 S. WYANDOT STREET ENGLEWOOD CO 80110
INC
HAYDEN EADIE                           3908 AVENUE B AUSTIN TX 78751
HAYDEN HALL                            1235 E. SUSQUEHANNA AVE. APT. D PHILADELPHIA PA 19125
HAYLEY GORDIN                          3908 AVENUE B AUSTIN TX 78751
HAYNES & BOONE LLP                     PO BOX 841399 DALLAS TX 75284-1399
HAYNES AND BOONE, LLP                  ATTN: JASON HABINSKY 30 ROCKEFELLER PLAZA 26TH FLOOR NEW YORK NY 10112
HAYNES AND BOONE, LLP                  ATTN: JOHN R. EMERSON (RUSS) 2323 VICTORY AVENUE SUITE 700 DALLAS TX 75219
HAYNES AND BOONE, LLP                  ATTN: RUSS EMERSON 2323 VICTORY AVENUE SUITE 700 DALLAS TX 75219
HAYNES AND BOONE, LLP                  ATTN: LAURA O'DONNELL 112 EAST PECAN STREET SUITE 1200 SAN ANTONIO TX 78205
HAYNES AND BOONE, LLP                  ATTN: ADAM H. SENCENBAUGH 600 CONGRESS AVENUE SUITE 1300 AUSTIN TX 78701
HAYS COUNTY SHERIFFS OFFICE            1307 UHLAND RD. SAN MARCOS TX 78666
HAZEL MILLER                           PO BOX 2053 ARVADA CO 80001
HEADPRESS                              APPLE TREE COTTAGE SPINNERS COURT WITNEY, OXFORDSHIRE OX28 1NH UNITED KINGDOM
HEADQUARTERS MUSIC LLC                 13440 VENTURA BLVD 2ND FLOOR SHERMAN OAKS CA 91423
HEATHER BUCKLEY                        92 SOUTH STREET 3L JERSEY CITY NJ 07307
HEATHER JOHNSON                        3908 AVENUE B AUSTIN TX 78751
HEATHER KENNEDY                        3908 AVENUE B AUSTIN TX 78751
HEATHER L. KENNEDY                     3908 AVENUE B AUSTIN TX 78751
HEATHER MCCAMMON                       3908 AVENUE B AUSTIN TX 78751
HEATHER MCPHERSON                      960 SOUTH FOOTHILL DRIVE LAKEWOOD CO 80228



Epiq Corporate Restructuring, LLC                                                                   Page 58 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 65 of 158

Claim Name                           Address Information
HEATHER MEDINA                       3908 AVENUE B AUSTIN TX 78751
HEATHER RAPACHIETTA                  3908 AVENUE B AUSTIN TX 78751
HEATHER ROSSI                        3908 AVENUE B AUSTIN TX 78751
HEATHER SMITH                        3908 AVENUE B AUSTIN TX 78751
HEATHER WINTER VAUGHAN               1232 MERCY ST PHILADELPHIA PA 19148
HEAVEN STARR BAIZE-GARCIA            1121 ELEANOR ST, A AUSTIN TX 78721
HECTOR ABLE ARCE                     3908 AVENUE B AUSTIN TX 78751
HECTOR ALICEA                        3908 AVENUE B AUSTIN TX 78751
HECTOR ARCE                          3908 AVENUE B AUSTIN TX 78751
HECTOR VASQUEZ                       3908 AVENUE B AUSTIN TX 78751
HEIDI TRABULSY                       3908 AVENUE B AUSTIN TX 78751
HEIST BREWERY COMPANY                2909 N. DAVIDSON ST. 200 CHARLOTTE NC 28205
HELAIN ANNE BACH                     811 W ANNIE ST APT A AUSTIN TX 78704
HELEN L KELLOGG                      1218 MISS ALLISONS WAY PFLUGERVILLE TX 78660
HELEN NGUYEN                         3908 AVENUE B AUSTIN TX 78751
HELLO MULLER LTD                     40 MANOR ROAD LONDON N170JJ UNITED KINGDOM
HELLO PROMO, LLC                     4707 E. CYPRESS STREET PHOENIX AZ 85008
HENHOUSE BREWING COMPANY             322 BELLEVUE AVE. 2 SANTA ROSA CA 95407
HENRI MAZZA                          3908 AVENUE B AUSTIN TX 78751
HENRIQUE FILIZZOLA DIAS              789 N CLARKSON ST, APT 404 DENVER CO 80218
HENRY ABRAMS                         1660 SAN REMO DR PACIFIC PALISADES CA 90272
HENRY H OWINGS                       1694 MAY AVE SE ATLANTA GA 30316
HENRY HARGRAVE                       3908 AVENUE B AUSTIN TX 78751
HERBERT BAUMGARTNER                  2137 FM 85 ENNIS TX 75119
HERBERT BOONE                        3908 AVENUE B AUSTIN TX 78751
HERBERT SHAW                         3908 AVENUE B AUSTIN TX 78751
HEROES FOR CHILDREN                  DIANE HITT 1701 GATEWAY BLVD STE 410 RICHARDSON TX 75080
HET IT GALS LLC                      1741 SPYGLASS DR 204 AUSTIN TX 78746
HFC INDUSTRIES                       24901 AVENUE STANFORD VALENCIA CA 91355
HIGH FOOD                            2330 JOLIETTE MONTREAL QC H5B 1B3 CANADA
HIGH POINT SEATING, LLC              116 BUD KANOY ROAD THOMASVILLE NC 27360
HILL COUNTRY PRESSURE WASHING        1330 SHORE DISTRICT DR. 2520 AUSTIN TX 78741
HILLARY BARR                         3908 AVENUE B AUSTIN TX 78751
HILLARY CRIMM                        3908 AVENUE B AUSTIN TX 78751
HILLER & ASSOCIATES                  12345 UNIVERSITY AVE 305 DES MOINES IA 50325-8245
HINMAN & CARMICHAEL LLP              260 CALIFORNIA STREET STE 700 SAN FRANCISCO CA 94111
HIPPOCAMPUS                          11 RUE LA FAYETTE PARIS 75009 FRANCE
HIRESOLUTIONS, LLC                   9442 CAPITAL OF TEXAS HWY N. ARBORETUM PLAZA ONE AUSTIN TX 78759
HIRESTARTER INC.                     3616 FAR WEST BLVD, STE. 117-227 AUSTIN TX 78731
HIT MACHINERY LLC                    3616 FAR WEST BLVD SUITE 117-598 AUSTIN TX 78731
HITMAKER BREWING CO                  11160 CIRCLE DR. UNIT A&B AUSTIN TX 78736
HNY CONSULTING ENGINEERS LLC         PO BOX 785566 PHILADELPHIA PA 19178-5566
HOBART SERVICE                       ITW FOOD EQUIPMENT GROUP LLC PO BOX 2517 CAROL STREAM IL 60132-2517
HOBBY PROPERTIES                     515 N BLOUNT ST RALEIGH NC 27604
HOBBY PROPERTIES - KERBBY LLC        ATTN: JOHN HOLMES 515 N BLOUNT ST RALEIGH NC 27604
HOBBY PROPERTIES - KERBBY LLC        C/O HOBBY PROPERTIES PO BOX 18506 RALEIGH NC 27619
HODGES ARCHITECTURE                  13642 OMEGA ROAD DALLAS TX 75244
HOGSHEAD BREWERY                     4460 W 29TH AVE DENVER CO 80212
HOLDEN KEYES                         3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 59 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21        Page 66 of 158

Claim Name                              Address Information
HOLIDAILY BREWING                      19380 W 57TH PL GOLDEN CO 80403
HOLLY HEARN                            3908 AVENUE B AUSTIN TX 78751
HOLLY SHARPS                           3908 AVENUE B AUSTIN TX 78751
HOLLY VOGES                            3908 AVENUE B AUSTIN TX 78751
HOLLY WOOD SOFTWARE INC.               PO BOX 740916 LOS ANGELES CA 90074-0916
HOLLYWOOD CLASSICS                     1178 SHERWOOD ROAD SAN MARINO CA 91108
HOLLYWOOD CLASSICS                     2450 MISSION ST STE 5 SAN MARINO CA 91108
HOLLYWOOD RECORDS                      500 S. BUENA VISTA ST. BURBANK CA 91521-3065
HOLLYWOOD THEATER                      4228 SAMIL-DAERO JONGNO-GU SEOUL 3140 KOREA, REPUBLIC OF
HONKTX                                 7014 ST JOHNS CIRCLE UNIT A AUSTIN TX 78757
HOODZ OF THE TRIANGLE                  PO BOX 98283 RALEIGH NC 27624
HOPE RAYMOND                           2723 RIDGE ARBOR RD NEW BRAUNFELS TX 78130
HOPFLY                                 1147 FALLS RD. SUITE 121 ROCKY MOUNT NC 27804
HOPS AND VINES DISTRIBUTING            701 N ALAMO STE 3 SAN ANTONIO TX 07821
HORSEFLY                               GE HORSEFLY BC V0L 1L0 CANADA
HOSTED SERVICES                        3701 E PLANO PKWY SUITE 100 PLANO TX 75074-1806
HOSTED SERVICES                        PO BOX 941294 PLANO TX 75094-1294
HOT LUCK LLC                           1208 EAST 7TH STREET SECOND FLOOR AUSTIN TX 78702
HOT SCHEDULES                          PO BOX 848472 DALLAS TX 75284-8472
HOT SHOT ROBOT LLC                     201 22ND ST. 2 BROOKLYN NY 11232
HOULIHAN LOKEY CAPITAL, INC            10250 CONSTELLATION BLVD 5TH FL LOS ANGELES CA 90067
HOWARD BURKE                           3908 AVENUE B AUSTIN TX 78751
HOWE RECORDS LLC                       239 ROUTE 17, PO BOX 836 TUXEDO PARK NY 10987
HSA BANK                               605 N 8TH ST STE 420 SHEBOYGAN WI 53081-4525
HUGGER MUGGER BREWING COMPANY          229 WICKER STREET SANFORD NC 27330
HUGO ROMERO                            3908 AVENUE B AUSTIN TX 78751
HUGO RUIZ                              3908 AVENUE B AUSTIN TX 78751
HUGO ZUNIGA                            3908 AVENUE B AUSTIN TX 78751
HULL SERVICES, LLC                     5117 E. CESAR CHAVEZ AUSTIN TX 78702
HUNTER BURNETTE                        2930 E 14TH AVE DENVER CO 80206
HUNTER CORMIER                         3908 AVENUE B AUSTIN TX 78751
HUNTER CREED                           3908 AVENUE B AUSTIN TX 78751
HUNTER HILL                            3908 AVENUE B AUSTIN TX 78751
HUNTER MELI                            3908 AVENUE B AUSTIN TX 78751
HYATT HOUSE AUSTIN DOWNTOWN            901 NECHES STREET AUSTIN TX 78701
HYBRID PROMOTIONS LLC                  10711 WALKER ST CYPRESS CA 90630
HYE CIDER COMPANY LLC                  123 ROCKY RD HYE TX 78635-5001
HYLAN PLAZA 1339 LLC                   C/O KIMCO REALTY CORPORATION 3333 NEW HYDE PARK RD, STE 100 PO BOX 5020 NEW
                                       HYDE PARK NY 11042-0020
HYLAN PLAZA 1339 LLC                   C/O KIMCO REALTY ATTN: ANDREW GRIFFIN 500 N BROADWAY, STE 201 JERICHO NY 11753
HYLAND HILLS PARK & RECREATION DISTRICT 8801 N. PECOS ST. FEDERAL HEIGHTS CO 80260
HYTECH247, LLC                         2125 SOUTH ANDREWS AVENUE FORT LAUDERDALE FL 33316
I.C. SYSTEMS INC.                      PO BOX 64437 ST PAUL MN 55164-0437
IAN BUTCHER                            3908 AVENUE B AUSTIN TX 78751
IAN GLAUBINGER                         851 DIXIE LANE PLAINFIELD NJ 07062
IAN HASS                               3908 AVENUE B AUSTIN TX 78751
IAN KEATH                              3908 AVENUE B AUSTIN TX 78751
IAN LUTZ                               3908 AVENUE B AUSTIN TX 78751
IAN MACDONALD                          59 TEDDINGTON PARK AVE TORONTO ON M4N 2C5 CANADA



Epiq Corporate Restructuring, LLC                                                                   Page 60 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 67 of 158

Claim Name                              Address Information
IAN MAHAN                               PO BOX 6594 DENVER CO 80206
IAN MCKENZIE                            3908 AVENUE B AUSTIN TX 78751
IAN MYLOTT                              3908 AVENUE B AUSTIN TX 78751
IAN OTOOLE DESIGN PTY LTD               36 LANSING STREET QUEENS PARK WA 06107
IAN SHONKA                              3908 AVENUE B AUSTIN TX 78751
IAN SWAFFORD                            3908 AVENUE B AUSTIN TX 78751
IBARRA BROTHERS PRINTING                1009 VALENCIA STREET SAN FRANCISCO CA 94110
ICARUS FILMS                            32 COURT ST, 2107 BROOKLYN NY 11201
ICE CUBE INC DBA APPLE ICE              171 E. INDUSTRY COURT DEER PARK NY 11729
ICELA ESPINALES                         3908 AVENUE B AUSTIN TX 78751
ICONIC RELEASING, LLC                   ICONIC EVENTS 2121 AVENUE OF THE STARS LOS ANGELES CA 90067
ICONYC BREWING COMPANY                  43-63 11TH STREET LONG ISLAND CITY NY 11101
IDW PUBLISHING                          2765 TRUXTON RD SAN DIEGO CA 92106
IFC ENTERTAINMENT, LLC                  27413 NETWORK PLACE CHICAGO IL 60673-1274
IFC IN THEATERS LLC                     11 PENN PLAZA 18TH FLOOR NEW YORK NY 10001
IGNACIO SANTANA                         3908 AVENUE B AUSTIN TX 78751
IGOE ADMINSTRATIVE SERVICES             PO BOX 501480 SAN DIEGO CA 92150-1480
IHEARTMEDIA ENTERTAINMENT INC           PO BOX 847572 DALLAS TX 75284-7572
ILIAD FIVE LLC                          BRIARCLIFF ENTERTAINMENT PO BOX 10190 MARINA DEL REY CA 90295
ILIANA VERA                             11011 DOMAIN DR 8445 AUSTIN TX 78758
ILIOS LIGHTING DESIGN, LLC              4009 COMMERCIAL DRIVE SUITE 650 AUSTIN TX 78744
ILKER ALACA                             3908 AVENUE B AUSTIN TX 78751
ILLIYANA CORTEZ                         3908 AVENUE B AUSTIN TX 78751
ILYSABETH STEINKIRCHNER                 3908 AVENUE B AUSTIN TX 78751
IM GLOBAL MUSIC LLC                     8201 BEVERLY BLVD 5TH FL LOS ANGELES CA 90048
IMPACT MERCHANDISING                    THE NEXT BIG THING, LLC 3606 D STREET OMAHA NE 68107
IMPACT PAPER & INK, LTD.                1590 GILBRETH ROAD BURLINGAME CA 94010
IMPERIAL INDIA                          987 BOSTON POST ROAD RYE NY 10580
IMPERIAL POLYFARM PRODUCTIONS           2619 CARLOW DR AUSTIN TX 78745
IMPERIAL POLYFARM PRODUCTIONS           CAROLEE MITCHELL 2619 CARLOW DR AUSTIN TX 78745
IMS PRINTING & SIGNS                    12425 MEAD WAY LITTLETON CO 80125
IN THE VALLEY BELOW                     2153 WEALTHY STREET 142 GRAND RAPIDS MI 49506
IN-TEA, INC                             2440 W. MAIN ST. LITTLETON CO 80120
INDEPENDENT CRAFT DISTRIBUTORS          DBA FREE BIRD DIST 3811 TARHEEL DR STE 101 RALEIGH NC 27609
INDEPENDENT SPECIALTY INSURANCE COMPANY 1900 L DON DODSON DR BEDFORD TX 76021
INDIANA DEPARTMENT OF REVENUE           100 N SENATE AVE, RM N248 INDIANAPOLIS IN 46204
INDUSTRIAL ARTS BREWING                 PO BOX 395 GARNERVILLE NY 10923
INDUSTRIAL DOOR INC                     1001 WINCHESTER AVE KANSAS CITY MO 64126
INDUSTRY PRINT SERVICES                 705 WALLINGFORD BEND DR 110 AUSTIN TX 78752
INDY WEEK - ZM INDY LLC                 PO BOX 1772 DURHAM NC 27702
INEZ LOPEZ                              3908 AVENUE B AUSTIN TX 78751
INGRAM PUBLISHER SERVICES               PO BOX 277616 ATLANTA GA 30384-7616
INGRID RIVAS                            3908 AVENUE B AUSTIN TX 78751
INK MONSTR - AAS PRINTING INC           2721 W HOLDEN PLACE DENVER CO 80204
INNOVATIVE CINEMA SOLUTIONS LLC         13610 W 107TH STREET LENEXA KS 66215
INSIGHT EDITIONS LP                     800 A STREET, STE B SAN RAFAEL CA 94901
INTEGRATED CONSTRUCTION SOLUTIONS INC   50 SWALM STREET WESTBURY NY 11590
INTEGRATED MARKETING SOLUTIONS INC      12425 MEAD WAY LITTLETON CO 80125
INTEGRITY ENTERTAINMENT SYSTEMS LLC     3010 TROY SCHENECTADY RD NISKAYUNA NY 12309



Epiq Corporate Restructuring, LLC                                                                       Page 61 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 68 of 158

Claim Name                               Address Information
INTEGRITY LAB                            1430 MASSACHUSETTS AVENUE 3RD FLOOR CAMBRIDGE MA 02138
INTERACTIVE COMMUNICATIONS INTL          PO BOX 935359 ATLANTA GA 31193-5359
INTERBORO SPIRITS AND ALES               942 GRAND ST. BROOKLYN NY 11211
INTERNAL REVENUE SERVICE                 PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICES                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICES                DEPARTMENT OF THE TREASURY 1500 PENNSYLVANIA AVENUE, N.W. WASHINGTON DC 20220
INTERNATIONAL CINEMA TECHNOLOGY ASSOC    311 WEST 43 STREET STE 301 NEW YORK NY 10003
INTERNATIONAL COUNCIL OF SHOPPING CTRS   1251 AVENUE OF THE AMERICAS 45TH FLOOR NEW YORK NY 10020
INTERNET MEDIA INTERACTIVE CORPORATION   3511 SILVERSIDE ROAD STE 105 WILMINGTON DE 19810
IPFS CORPORATION                         PO BOX 412086 KANSAS CITY MO 64141-2086
IPFS CORPORATION                         22522 29TH DR SE 214 BOTHELL WA 98021
IRA SAPIR                                PO BOX 220861 CHICAGO IL 60622
IRENE MATAR                              8911 HUBBARD ST CULVER CITY CA 90232
IRINA LOIZZO                             3908 AVENUE B AUSTIN TX 78751
IRINA LOIZZO                             3908 AVENUE B AUSTIN TX 78751
IRIS PALACIO                             3908 AVENUE B AUSTIN TX 78751
IRON BOB, LLC                            8721 SANTA MONICA BLVD 437 WEST HOLLYWOOD CA 90069
IRON MOUNTAIN                            PO BOX 915004 DALLAS TX 75391-5004
IRON MULE LLC                            226 WEST 17TH ST. 3D NEW YORK NY 10011
IRON SPRINGS PUB & BREWERY               PO BOX 906 FAIRFAX CA 94978
IRONEDGE GROUP                           ATTN: RYAN LAKIN 3000 WILCREST DR, STE 300 HOUSTON TX 77042
IRONEDGE GROUP                           3000 WILCREST DR, STE 300 HOUSTON TX 77042
IRVING ISD                               C/O LINEBARGER GOGGAN BLAIR & SAMPSON 2777 N STEMMONS FWY, STE 1000 DALLAS TX
                                         75207
IRWIN SEATING COMPANY                    DEPT. 6400 PO BOX 30516 LANSING MI 48909-8016
ISA DANIELLO                             3908 AVENUE B AUSTIN TX 78751
ISA DANIELLO                             3908 AVENUE B AUSTIN TX 78751
ISAAC ANAYA                              3908 AVENUE B AUSTIN TX 78751
ISAAC ANDERSON                           3908 AVENUE B AUSTIN TX 78751
ISAAC CHAVIRA                            3908 AVENUE B AUSTIN TX 78751
ISAAC GARZA                              3908 AVENUE B AUSTIN TX 78751
ISAAC GONZALEZ                           3908 AVENUE B AUSTIN TX 78751
ISAAK CRUZ                               3908 AVENUE B AUSTIN TX 78751
ISABELLA LONGORIA                        3908 AVENUE B AUSTIN TX 78751
ISABELLA MELENDEZ                        3908 AVENUE B AUSTIN TX 78751
ISABELLA RUBALCABA                       3908 AVENUE B AUSTIN TX 78751
ISABELLA SOSA                            9511 BEAU BRIDGE SAN ANTONIO TX 78245
ISADORA SILVA                            3908 AVENUE B AUSTIN TX 78751
ISAIAH MANCHA                            3908 AVENUE B AUSTIN TX 78751
ISAIAH MEDINA                            3908 AVENUE B AUSTIN TX 78751
ISAIAH MOORE                             3908 AVENUE B AUSTIN TX 78751
ISIAH ARCHIE                             3908 AVENUE B AUSTIN TX 78751
ISMAEL CARRILLO-DUENEZ                   3908 AVENUE B AUSTIN TX 78751
ISMAEL VENEGAS                           3908 AVENUE B AUSTIN TX 78751
ISMAIL MCFIELD                           3908 AVENUE B AUSTIN TX 78751
ISRAEL LUCIO                             3908 AVENUE B AUSTIN TX 78751
ITALIANS DO IT BETTER, INC.              8335 W SUNSET BLVD LOS ANGELES CA 90069
ITVB TOURING LLC                         2153 WEALTHY ST 142 GRAND RAPIDS MI 49506
IVAN BARRON VAN NORMAN                   6516 WOODLEY AVE VAN NUYS CA 91406



Epiq Corporate Restructuring, LLC                                                                      Page 62 OF 149
                                      Alamo Drafthouse Cinema
                      Case 21-10474-MFW    DocService
                                               126 Filed
                                                      List
                                                           03/23/21         Page 69 of 158

Claim Name                        Address Information
IVAN NARANJO                      3908 AVENUE B AUSTIN TX 78751
IVAN NUNO                         3908 AVENUE B AUSTIN TX 78751
IVAN RODRIGUEZ                    3908 AVENUE B AUSTIN TX 78751
IVES A. LEIBOWITZ                 60 MORROW AVENUE 4TS SCARSDALE NY 10583
IVY ODEN                          3908 AVENUE B AUSTIN TX 78751
IZABELLA GRAY                     3908 AVENUE B AUSTIN TX 78751
J&J SECURITY INC                  21 PEPPERMILL RD ROSLYN NY 11576
J.W. PRODUCTIONS                  2889 ANTONIO PLACE NW KENNESAW GA 30152
JACE BARROW                       1506 NORTH STREET AUSTIN TX 78756
JACK HENRY ROBBINS                3312 DESCANO DR. LOS ANGELES CA 90026
JACK KIEFER                       3205 S. LOCUST ST DENVER CO 80222
JACK PLUNKETT                     1505A W 10TH STREET AUSTIN TX 78703
JACKI HADLEY                      7443 SINGING HILLS DRIVE, NO.207 BOULDER CO 80301
JACKLYN LAWRENCE                  3908 AVENUE B AUSTIN TX 78751
JACKSON BERNARD                   3908 AVENUE B AUSTIN TX 78751
JACKSON COOPER                    3209 MILL RUN RALEIGH NC 27612
JACKSON COUNTY COLLECTOR          415 E 12TH ST, STE 100 KANSAS CITY MO 64106
JACKSON COUNTY COLLECTOR          PO BOX 219747 KANSAS CITY MO 64121-9747
JACKSON KING                      8600 BRODIE LN APT 1622 AUSTIN TX 78745
JACKSON LEWIS P.C.                ATTN: ADAM GROSS 44 SOUTH BROADWAY, 14TH FL WHITE PLAINS NY 10601
JACKSON LEWIS P.C.                ATTN: ADAM S. GROSS 44 SOUTH BROADWAY, 14TH FL WHITE PLAINS NY 10601
JACKSON LEWIS P.C.                ATTN: JOSEPH DIPALMA 44 SOUTH BROADWAY 14TH FLOOR WHITE PLAINS NY 10601
JACKSON LEWIS P.C.                PO BOX 416019 BOSTON MA 02241
JACKSON MAY                       3908 AVENUE B AUSTIN TX 78751
JACKSON PITTMAN                   3908 AVENUE B AUSTIN TX 78751
JACKSON WALKER LLP                ATTN: KURT D NONDORF 1401 MCKINNEY, STE 1900 HOUSTON TX 77010
JACLYN BLUE                       3908 AVENUE B AUSTIN TX 78751
JACLYN SMITH                      3908 AVENUE B AUSTIN TX 78751
JACLYN VALDEZ                     3908 AVENUE B AUSTIN TX 78751
JACLYN ZUBRZYCKI                  1200 EMERSON STREET 405 DENVER CO 80218
JACOB AMOS                        3908 AVENUE B AUSTIN TX 78751
JACOB AYERS                       3908 AVENUE B AUSTIN TX 78751
JACOB CALDWELL                    3908 AVENUE B AUSTIN TX 78751
JACOB CAMACHO                     3908 AVENUE B AUSTIN TX 78751
JACOB DYKES                       3908 AVENUE B AUSTIN TX 78751
JACOB ELIZALDE                    3908 AVENUE B AUSTIN TX 78751
JACOB ESTRADA                     3908 AVENUE B AUSTIN TX 78751
JACOB HINZ                        3908 AVENUE B AUSTIN TX 78751
JACOB HODGES                      3908 AVENUE B AUSTIN TX 78751
JACOB ISGAR                       3908 AVENUE B AUSTIN TX 78751
JACOB KENDALL                     3908 AVENUE B AUSTIN TX 78751
JACOB LEGERE                      3908 AVENUE B AUSTIN TX 78751
JACOB LEINEN                      3908 AVENUE B AUSTIN TX 78751
JACOB LODWIG                      3908 AVENUE B AUSTIN TX 78751
JACOB LOWENSTEIN                  3908 AVENUE B AUSTIN TX 78751
JACOB LOZANO                      3908 AVENUE B AUSTIN TX 78751
JACOB MERCADO                     3908 AVENUE B AUSTIN TX 78751
JACOB MORGAN                      7302 GRAND CANYON DR UNIT B AUSTIN TX 78752
JACOB NEVIN                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 63 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW    DocService
                                                 126 Filed
                                                        List
                                                             03/23/21        Page 70 of 158

Claim Name                          Address Information
JACOB NINO                          3908 AVENUE B AUSTIN TX 78751
JACOB OCHOA                         3908 AVENUE B AUSTIN TX 78751
JACOB PUTALAVAGE                    3908 AVENUE B AUSTIN TX 78751
JACOB RANKIN                        3908 AVENUE B AUSTIN TX 78751
JACOB REED                          3908 AVENUE B AUSTIN TX 78751
JACOB SCHMUTZ                       3908 AVENUE B AUSTIN TX 78751
JACOB SMITH                         3908 AVENUE B AUSTIN TX 78751
JACOB STECHLY                       3908 AVENUE B AUSTIN TX 78751
JACOB STEVENS                       3908 AVENUE B AUSTIN TX 78751
JACOB UNDERLEE                      3908 AVENUE B AUSTIN TX 78751
JACOB ZIMMERMAN                     3908 AVENUE B AUSTIN TX 78751
JACQUANA FOXWORTH                   3908 AVENUE B AUSTIN TX 78751
JACQUELIN DE LEON                   PO BOX 730216 SAN JOSE CA 95173
JACQUELINE PAIGE GRAND PRE          39 E 12TH STREET, APT 709 NEW YORK NY 10003
JACQUELINE SANDRA KON               65 N. ALLEN AVE APT 111 PASADENA CA 91106
JACQUELINE WALTERS                  3908 AVENUE B AUSTIN TX 78751
JACQUELINE WILSON                   3908 AVENUE B AUSTIN TX 78751
JACQUELYNN TURNAGE                  3908 AVENUE B AUSTIN TX 78751
JADEN ANDREA                        61 CAMERON AVE SOMERVILLE MA 02144
JADYN FRENCH                        3908 AVENUE B AUSTIN TX 78751
JAEMZ SANTIAGO                      3908 AVENUE B AUSTIN TX 78751
JAIMIE PITTS                        3908 AVENUE B AUSTIN TX 78751
JAKE BETTERMANN                     3908 AVENUE B AUSTIN TX 78751
JAKE MONTOYA                        3908 AVENUE B AUSTIN TX 78751
JAKOB CAMPBELL                      3908 AVENUE B AUSTIN TX 78751
JALASIA HAMMOND                     3908 AVENUE B AUSTIN TX 78751
JALIL BROWN                         3908 AVENUE B AUSTIN TX 78751
JALINE-MARIE LONG                   3908 AVENUE B AUSTIN TX 78751
JAMEE SHRADER                       3908 AVENUE B AUSTIN TX 78751
JAMES ALLEN                         3908 AVENUE B AUSTIN TX 78751
JAMES ARLAND BRYAN JR               1281 OLD EWING ROAD LUFKIN TX 75901
JAMES AVERY                         3908 AVENUE B AUSTIN TX 78751
JAMES AZAR                          150 SATSUMA LN KYLE TX 78640
JAMES BENNETT LLC                   1865 CAMDEN AVENUE 101 LOS ANGELES CA 90025
JAMES BERGEON                       3908 AVENUE B AUSTIN TX 78751
JAMES BOULAY                        3908 AVENUE B AUSTIN TX 78751
JAMES BUCHANAN                      384 N OAKLAND AVE PASADENA CA 91101
JAMES BURLINGAME                    3908 AVENUE B AUSTIN TX 78751
JAMES CRUTCHER                      3908 AVENUE B AUSTIN TX 78751
JAMES DANIELS                       3908 AVENUE B AUSTIN TX 78751
JAMES GERNAND                       3908 AVENUE B AUSTIN TX 78751
JAMES GILLERMAN                     6955 SNAKE RD OAKLAND CA 94611
JAMES GIST                          3908 AVENUE B AUSTIN TX 78751
JAMES GRANT                         3908 AVENUE B AUSTIN TX 78751
JAMES GROMAN                        3528 DOVER CENTER RD WESTLAKE OH 44145
JAMES HOLDEN                        3908 AVENUE B AUSTIN TX 78751
JAMES HOLT                          3908 AVENUE B AUSTIN TX 78751
JAMES JORDAN                        3908 AVENUE B AUSTIN TX 78751
JAMES LAWSON                        3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                             Page 64 OF 149
                                          Alamo Drafthouse Cinema
                         Case 21-10474-MFW     DocService
                                                   126 Filed
                                                          List
                                                               03/23/21      Page 71 of 158

Claim Name                            Address Information
JAMES LOWRY                           3908 AVENUE B AUSTIN TX 78751
JAMES MAHONEY                         3908 AVENUE B AUSTIN TX 78751
JAMES MALZONE                         3908 AVENUE B AUSTIN TX 78751
JAMES MATHISON                        3908 AVENUE B AUSTIN TX 78751
JAMES MICHAEL CANO                    10717 SORGUM HILL CV AUSTIN TX 78754
JAMES MILLER                          3908 AVENUE B AUSTIN TX 78751
JAMES MOREE                           3908 AVENUE B AUSTIN TX 78751
JAMES O SEIBOLD                       388 44TH ST OAKLAND CA 94609
JAMES OBRIEN                          3908 AVENUE B AUSTIN TX 78751
JAMES PAOLA                           7413 HANNUM AVE CULVER CITY CA 90230
JAMES PATRICK CORRIVEAU               7116 CALPE DR. AUSTIN TX 78739
JAMES PITTMAN                         3908 AVENUE B AUSTIN TX 78751
JAMES PLOTKIN                         61 W LAUREL ST BETHLEHEM PA 18018
JAMES POUND                           11511 FAST HORSE DR AUSTIN TX 78759
JAMES PRICE                           3908 AVENUE B AUSTIN TX 78751
JAMES PRIMOCK                         200 MCCASLIN BLVD 101 LOUISVILLE CO 80027
JAMES ROBINSON                        10523 SCHOONER COURT INDIANAPOLIS IN 46256
JAMES S BRADEN                        10400 TALLEYRAN DR AUSTIN TX 78750
JAMES SAN MIGUEL                      3908 AVENUE B AUSTIN TX 78751
JAMES SHAPIRO                         3908 AVENUE B AUSTIN TX 78751
JAMES SMITH                           3908 AVENUE B AUSTIN TX 78751
JAMES STEPTER                         3908 AVENUE B AUSTIN TX 78751
JAMES SWENSON                         3908 AVENUE B AUSTIN TX 78751
JAMES TRAUGOTT                        3908 AVENUE B AUSTIN TX 78751
JAMES WHITE                           3908 AVENUE B AUSTIN TX 78751
JAMES WILBUR SHUTZE JR                1502 CORONA DR AUSTIN TX 78723
JAMES WILLIAMS                        3908 AVENUE B AUSTIN TX 78751
JAMES WOODWARD                        3908 AVENUE B AUSTIN TX 78751
JAMESHA HOWARD                        3908 AVENUE B AUSTIN TX 78751
JAMIE PATTERSON                       1915 1/2 ADDISON WAY LOS ANGELES CA 90041
JAMIE PRATT                           3528 WARWICK CT KANSAS CITY MO 64111
JAMIE THORPE                          3908 AVENUE B AUSTIN TX 78751
JAMILA SHARPE                         3908 AVENUE B AUSTIN TX 78751
JAMILEZ GUZMAN                        3908 AVENUE B AUSTIN TX 78751
JAMILLAH HARROD                       3908 AVENUE B AUSTIN TX 78751
JAN-PRO OF SA - CALLIS PROFESSIONAL   431 ISOM RD 214 SAN ANTONIO TX 78216
SVCS
JANE ARMITAGE                         5060 KEY LARGO DRIVE PUNTA GORDA FL 33950
JANELLE REVORD                        7311 COOPER LN AUSTIN TX 78745
JANSEN MYERS                          3908 AVENUE B AUSTIN TX 78751
JANSSEN GLASS & DOOR LLC              4949 HADLEY AVENUE OVERLAND PARK KS 66203
JANTIZE AMERICA                       5555 CONCORD PARKWAY SOUTH SUITE 336 CONCORD NC 28027
JANUS FILMS COMPANY LLP               250 E HARTSDALE AVENUE, SUITE 42 HARTSDALE NY 10530
JAQUION AUSTIN                        3908 AVENUE B AUSTIN TX 78751
JARED BRYMER                          3908 AVENUE B AUSTIN TX 78751
JARED CORDOVA                         3908 AVENUE B AUSTIN TX 78751
JARED HARRIS                          3908 AVENUE B AUSTIN TX 78751
JARED JOFFRION                        3908 AVENUE B AUSTIN TX 78751
JARED KIRK                            3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                             Page 65 OF 149
                                          Alamo Drafthouse Cinema
                      Case 21-10474-MFW        DocService
                                                   126 Filed
                                                          List
                                                               03/23/21         Page 72 of 158

Claim Name                            Address Information
JARED LUEBBERT                        3908 AVENUE B AUSTIN TX 78751
JARED LUEBBERT                        3908 AVENUE B AUSTIN TX 78751
JARED SILVA                           3908 AVENUE B AUSTIN TX 78751
JARED VICK                            3908 AVENUE B AUSTIN TX 78751
JARED WARREN                          3908 AVENUE B AUSTIN TX 78751
JAROS BAUM & BOLLES CONSULTING        80 PINE STREET NEW YORK NY 10005
ENGINEERS
JARRETT NAGEL                         3908 AVENUE B AUSTIN TX 78751
JASMIN DOMINGUEZ                      3908 AVENUE B AUSTIN TX 78751
JASMINE ELLIOT                        3908 AVENUE B AUSTIN TX 78751
JASMINE JEFFERIES                     3908 AVENUE B AUSTIN TX 78751
JASMINE JEW                           12707 PON WOODS RD 1635 AUSTIN TX 78729
JASMINE LICHTY                        3908 AVENUE B AUSTIN TX 78751
JASMINE SANCHEZ                       3908 AVENUE B AUSTIN TX 78751
JASON D SHEPARD                       5903 RIDGEMORE DR. PARKER TX 75002
JASON DUBINSKY                        12501 TECH RIDGE BLVD APT. 1232 AUSTIN TX 78753
JASON EDMISTON ILLUSTRATION           37 HAVILAND DRIVE SCARBOROUGH ON M1C 2T6 CANADA
JASON JOHNSON                         3908 AVENUE B AUSTIN TX 78751
JASON JONES                           3908 AVENUE B AUSTIN TX 78751
JASON KNAUF                           3908 AVENUE B AUSTIN TX 78751
JASON KUPFER                          62 W COLONIAL DRIVE, SUITE 201 ORLANDO FL 32801
JASON L. HECK                         21300 SOUTH PROSPECT AVENUE BELTON MO 64012
JASON MARSHALL                        3908 AVENUE B AUSTIN TX 78751
JASON MARTINEZ                        3908 AVENUE B AUSTIN TX 78751
JASON MCCOON                          3908 AVENUE B AUSTIN TX 78751
JASON MCLAIN                          3908 AVENUE B AUSTIN TX 78751
JASON METCALFE                        1113 LINDEN ST. AUSTIN TX 78702
JASON PEHLER                          3908 AVENUE B AUSTIN TX 78751
JASON RAMSEY                          3908 AVENUE B AUSTIN TX 78751
JASON RANDALL DILL                    4060 FENTON CT WHEAT RIDGE CO 80212
JASON REINHARD - PINEDA PRODUCTIONS   3405 WYANDOTTE ST. KANSAS CITY MO 64111
JASON REINHARD - PINEDA PRODUCTIONS   JASON REINHARD 3405 WYANDOTEE ST. KANSAS CITY MO 64111
JASON RUDD                            3908 AVENUE B AUSTIN TX 78751
JASON SANTIAGO                        3908 AVENUE B AUSTIN TX 78751
JASON SCHWARTZ                        3908 AVENUE B AUSTIN TX 78751
JASON THOMPSON                        3908 AVENUE B AUSTIN TX 78751
JASON THOMPSON                        3908 AVENUE B AUSTIN TX 78751
JASON TROST                           4152 CAHUENGA BLVD TOLUCA LAKE CA 91602
JASON VILLAREAL                       3908 AVENUE B AUSTIN TX 78751
JASON VINES                           1006 BANISTER LN 608 AUSTIN TX 78704
JASON WILLIAMSON                      3908 AVENUE B AUSTIN TX 78751
JASON WORDEN                          3908 AVENUE B AUSTIN TX 78751
JATON MILLER                          3908 AVENUE B AUSTIN TX 78751
JAVIER ALFARO                         3908 AVENUE B AUSTIN TX 78751
JAVIER ARELLANO                       3908 AVENUE B AUSTIN TX 78751
JAVIER ARREDONDO                      1404 CEDAR AVE AUSTIN TX 78702
JAXON KELLEY                          3908 AVENUE B AUSTIN TX 78751
JAY M. KUSHWARA                       405 RIVIERA DR BLANDON PA 19510
JAYLA ARDREY                          3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                Page 66 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 73 of 158

Claim Name                           Address Information
JAYME BOUCHER                        3908 AVENUE B AUSTIN TX 78751
JAYME BOUCHER                        3908 AVENUE B AUSTIN TX 78751
JAYMEE LAMOUREUX                     3908 AVENUE B AUSTIN TX 78751
JAYSON LE                            3908 AVENUE B AUSTIN TX 78751
JAZLYN CURRY                         3908 AVENUE B AUSTIN TX 78751
JAZMIN NORRIS                        3908 AVENUE B AUSTIN TX 78751
JAZMINE MINTER                       3908 AVENUE B AUSTIN TX 78751
JAZMYNE TYRIELL MORENO               1230 E 38 1/2 STREET APT 215 AUSTIN TX 78722
JBM NC, INC                          PO BOX 1522 CARY NC 27512
JC ELECTRIC, INC                     4900 HILLSBOROUGH ROAD DURHAM NC 27705
JEAN C. SARMIENTO                    5345 E. VAN BUREN 323 PHOENIX AZ 85008
JEAN LAUER                           6315 KENILWORTH DR AUSTIN TX 78723
JEAN VENTURA                         3908 AVENUE B AUSTIN TX 78751
JEAN-LUC STEWART                     3908 AVENUE B AUSTIN TX 78751
JEAN-MICHEL MUTORE                   6233 ALDERTON ST REGO PARK NY 11374
JEANCARLO PEREZ CORDERO              3908 AVENUE B AUSTIN TX 78751
JEANETTE WORK                        3908 AVENUE B AUSTIN TX 78751
JEANTE BAINES                        3908 AVENUE B AUSTIN TX 78751
JEFF BRENNECKE                       3908 AVENUE B AUSTIN TX 78751
JEFF BROWN                           3908 AVENUE B AUSTIN TX 78751
JEFF HAIDACZUK                       3908 AVENUE B AUSTIN TX 78751
JEFF HELFGOTT                        701 E. 49TH ST. SUITE B AUSTIN TX 78751
JEFF LEIBERMAN                       21 OAK RISE IRVINGTON NY 10533
JEFF RICHARD                         10 NOBLE HILL ROAD BEVERLY MA 01915
JEFF RINEHART                        3908 AVENUE B AUSTIN TX 78751
JEFF STRANGE                         1908 MATAGORDA ST AUSTIN TX 78741
JEFFERSON COUNTY TREASURER           100 JEFFERSON COUNTY PKWY 2520 GOLDEN CO 80419-2520
JEFFERY NELSON                       2804 CATALINA DR. AUSTIN TX 78741
JEFFREY A JOSEPH                     PO BOX 82 LITTLEROCK CA 93543
JEFFREY ARNOLD                       3908 AVENUE B AUSTIN TX 78751
JEFFREY BROWN                        3908 AVENUE B AUSTIN TX 78751
JEFFREY CROWLEY                      3908 AVENUE B AUSTIN TX 78751
JEFFREY H. KRULIK                    8506 MANCHESTER ROAD SILVER SPRING MD 20901
JEFFREY HAENFTLING                   3908 AVENUE B AUSTIN TX 78751
JEFFREY HAIDACZUK                    3908 AVENUE B AUSTIN TX 78751
JEFFREY HAYS                         3908 AVENUE B AUSTIN TX 78751
JEFFREY HOLDER                       3908 AVENUE B AUSTIN TX 78751
JEFFREY JOSEPH                       10615 JUNIPER MESA RD LITTLEROCK CA 93543
JEFFREY JOSEPH DBA SABUCAT FILMS     PO BOX 82 LITTLETON LA 93543
JEFFREY LINTON                       3908 AVENUE B AUSTIN TX 78751
JEFFREY MANN                         3908 AVENUE B AUSTIN TX 78751
JEFFREY OWENS                        209 NE BLVD 5 GAINESVILLE FL 32601
JEFFREY TYC                          456A CLASSON AVENUE BROOKLYN NY 11238
JELANI CARTER                        3908 AVENUE B AUSTIN TX 78751
JELLY BELLY CANDY COMPANY            PO BOX 742799 LOS ANGELES CA 90074-2799
JEMMY COELLO ZUNIGA                  3908 AVENUE B AUSTIN TX 78751
JENEE WEITZEL                        3908 AVENUE B AUSTIN TX 78751
JENNA BONHAM                         3908 AVENUE B AUSTIN TX 78751
JENNA HALL                           2200-C GLASCOCK ST RALEIGH NC 27610



Epiq Corporate Restructuring, LLC                                                               Page 67 OF 149
                                         Alamo Drafthouse Cinema
                      Case 21-10474-MFW       DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 74 of 158

Claim Name                           Address Information
JENNA RODRIGUEZ                      3908 AVENUE B AUSTIN TX 78751
JENNA SMITH                          3908 AVENUE B AUSTIN TX 78751
JENNIECE TREMEL                      3908 AVENUE B AUSTIN TX 78751
JENNIFER BRINER                      7700 N. CAPITAL OF TEXS HWY AUSTIN TX 78731
JENNIFER BUSCH                       14358 MAGNOLIA BLVD 233 SHERMAN OAKS CA 91423
JENNIFER CARCHIETTA                  PO BOX 255 LARCHMONT NY 10538
JENNIFER CARCHIETTA DBA TRAGIC BUS   PO BOX 255 LARCHMONT NY 10538
JENNIFER DOBNIKAR                    3908 AVENUE B AUSTIN TX 78751
JENNIFER GAMMON                      3908 AVENUE B AUSTIN TX 78751
JENNIFER HEDGES                      3908 AVENUE B AUSTIN TX 78751
JENNIFER IRVING                      3908 AVENUE B AUSTIN TX 78751
JENNIFER IZAGUIRRE                   3908 AVENUE B AUSTIN TX 78751
JENNIFER JACOBI                      3908 AVENUE B AUSTIN TX 78751
JENNIFER KIRK                        3908 AVENUE B AUSTIN TX 78751
JENNIFER KORTE                       5630 ALCOTT ST DENVER CO 80221
JENNIFER L OLSON                     300 COLLEGE AVE SAN FRANCISCO CA 94112
JENNIFER LAJOYE                      1945 S YORK STREET 1 DENVER CO 80210
JENNIFER MIKISKA                     3908 AVENUE B AUSTIN TX 78751
JENNIFER PALMER-LEE                  1144 BRECON LANE AUSTIN TX 78748
JENNIFER PARRILLI                    3908 AVENUE B AUSTIN TX 78751
JENNIFER PARROTT                     4608 CHARTWELL DR B AUSTIN TX 78723
JENNIFER POWELL                      3908 AVENUE B AUSTIN TX 78751
JENNIFER RICHARDSON                  4813 WALDEN CIR AUSTIN TX 78723
JENNIFER TEHRANI                     3908 AVENUE B AUSTIN TX 78751
JENNIFERMUNDY                        2200 ORCHARD AVE N. GOLDEN VALLEY MN 55422
JENRY BARRIOS                        3908 AVENUE B AUSTIN TX 78751
JENSHELLE BROWN                      3908 AVENUE B AUSTIN TX 78751
JEREMIAH COOK                        3908 AVENUE B AUSTIN TX 78751
JEREMIAH HERNANDEZ                   3908 AVENUE B AUSTIN TX 78751
JEREMIAH KYLE                        3908 AVENUE B AUSTIN TX 78751
JEREMIAH MACIAS                      3908 AVENUE B AUSTIN TX 78751
JEREMIAS CASTANON                    3908 AVENUE B AUSTIN TX 78751
JEREMY BENCKEN                       3908 AVENUE B AUSTIN TX 78751
JEREMY CARVALHO                      3908 AVENUE B AUSTIN TX 78751
JEREMY CASTILLO                      3908 AVENUE B AUSTIN TX 78751
JEREMY CRISAN                        3908 AVENUE B AUSTIN TX 78751
JEREMY ELLIOTT                       3908 AVENUE B AUSTIN TX 78751
JEREMY GUEST                         3908 AVENUE B AUSTIN TX 78751
JEREMY GUTIERREZ                     3908 AVENUE B AUSTIN TX 78751
JEREMY HATFIELD                      3908 AVENUE B AUSTIN TX 78751
JEREMY MOHNEY                        2936 15TH ST. BOULDER CO 80304
JEREMY NINO                          3908 AVENUE B AUSTIN TX 78751
JEREMY RICHARD                       3908 AVENUE B AUSTIN TX 78751
JEREMY SLEMENDA                      1209 GRANDE MESA DR. GEORGETOWN TX 78626
JEREMY VANNEMAN                      3908 AVENUE B AUSTIN TX 78751
JEREMY WATSON                        3908 AVENUE B AUSTIN TX 78751
JEREMY WEIN                          1126 PACIFIC ST APT 1 BROOKLYN NY 11216
JEROME DAVID SCHRAM, JR.             805 1/2 BOMAR ST. HOUSTON TX 77006
JERRY DAMON CHANG                    5400 N.LAMAR BLVD. APT. 4084 AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                               Page 68 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 75 of 158

Claim Name                           Address Information
JERRY L DURHAM IV                    103 BARTLETT STREET APT D AUSTIN TX 78704
JERRY MARTINEZ                       3908 AVENUE B AUSTIN TX 78751
JERRYS ARTARAMA                      6010 N IH 35 AUSTIN TX 78752
JESSALYN MORENO                      3908 AVENUE B AUSTIN TX 78751
JESSE AMPE                           3908 AVENUE B AUSTIN TX 78751
JESSE CAMOU                          3908 AVENUE B AUSTIN TX 78751
JESSE FERNANDEZ                      3908 AVENUE B AUSTIN TX 78751
JESSE FOX                            243 WASHINGTON AVE APT 3 BROOKLYN NY 11205
JESSE HAWTHORNE FICKS                2713 22ND STREET SAN FRANCISCO CA 94110
JESSE LEE HETT                       3001 TELEGRAPH AVENUE 205 BERKELEY CA 94705
JESSE PLOUFFE                        3908 AVENUE B AUSTIN TX 78751
JESSE RODRIGUEZ                      3908 AVENUE B AUSTIN TX 78751
JESSE ROMO                           3908 AVENUE B AUSTIN TX 78751
JESSE SMITH                          3908 AVENUE B AUSTIN TX 78751
JESSICA ACUNA                        3908 AVENUE B AUSTIN TX 78751
JESSICA BLALOCK                      3908 AVENUE B AUSTIN TX 78751
JESSICA CARSON                       1623 CALKINS AVE LONGMONT CO 80501
JESSICA DELEON-GUAJARDO              3908 AVENUE B AUSTIN TX 78751
JESSICA FIGUEROA                     3908 AVENUE B AUSTIN TX 78751
JESSICA GANAISHLAL                   3908 AVENUE B AUSTIN TX 78751
JESSICA GORDON                       3908 AVENUE B AUSTIN TX 78751
JESSICA GUTIERREZ                    3908 AVENUE B AUSTIN TX 78751
JESSICA ISAM                         9406 EAST MEADOW VALE AUSTIN TX 78758
JESSICA LEE SEAMANS                  807 S 31ST ST MILWAUKEE WI 53215
JESSICA MAYS                         3908 AVENUE B AUSTIN TX 78751
JESSICA MCSWEENEY                    3908 AVENUE B AUSTIN TX 78751
JESSICA NELSON                       3908 AVENUE B AUSTIN TX 78751
JESSICA PALACIOS                     3908 AVENUE B AUSTIN TX 78751
JESSICA ROBERTS                      3908 AVENUE B AUSTIN TX 78751
JESSICA RODRIGUEZ                    3908 AVENUE B AUSTIN TX 78751
JESSICA SHARP                        3908 AVENUE B AUSTIN TX 78751
JESSICA TORREZ                       3908 AVENUE B AUSTIN TX 78751
JESSICA TRIMBLE                      3908 AVENUE B AUSTIN TX 78751
JESSICA VASQUEZ                      3908 AVENUE B AUSTIN TX 78751
JESSIE PORTER                        3908 AVENUE B AUSTIN TX 78751
JESSUP STRAUS                        3908 AVENUE B AUSTIN TX 78751
JESSY HEISIG                         2102 LANIER DR AUSTIN TX 78757
JESUS GONZALEZ                       3908 AVENUE B AUSTIN TX 78751
JESUS GUZMAN                         3908 AVENUE B AUSTIN TX 78751
JESUS LONGORIA                       3908 AVENUE B AUSTIN TX 78751
JESUS PEREZ                          3908 AVENUE B AUSTIN TX 78751
JESUS RODRIGUEZ                      3908 AVENUE B AUSTIN TX 78751
JEYCSON FALCON-MENDOZA               3908 AVENUE B AUSTIN TX 78751
JG MEDIA                             16225 IMPACT WAY PFLUGERVILLE TX 78660
JILL CULVERHOUSE                     105 W CRUSLIN AUSTIN TX 78752
JILL MCCAFFERTY                      3908 AVENUE B AUSTIN TX 78751
JILLIAN SUMMER                       2204 DE VERNE ST AUSTIN TX 78704
JIM BRUNZEL                          4708 SAGEBRUSH TRAIL, UNIT B AUSTIN TX 78745
JIM NEWMAN                           943 ASHBURY STREET SAN FRANCISCO CA 94117



Epiq Corporate Restructuring, LLC                                                               Page 69 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 76 of 158

Claim Name                           Address Information
JIM WHITEAKER                        1620 ROMA AVENUE NE ALBUQUERQUE NM 87106
JIMMIE MEEK                          3908 AVENUE B AUSTIN TX 78751
JISOO KIM                            2819 ROKEBY ST 5 LOS ANGELES CA 90039
JJ HARRISON                          332 SOUTH 230 WEST OREM UT 84058
JO ANN GILLERMAN                     950 61ST ST, STUDIO B OAKLAND CA 94608
JOANNA BERKEBILE                     906 NE MAPLE DRIVE KANSAS CITY MO 64118
JOANNE FILIPONE                      ADDRESS ON FILE
JOAO RUAS                            RUA EDGAR 501 SAO PAULO 02077020 BRAZIL
JOBY JONATHAN FORD                   45099 CORTE VALLE TEMECULA CA 92592
JOCELYN ROUEIHEB                     3908 AVENUE B AUSTIN TX 78751
JOCELYN TORRES                       3908 AVENUE B AUSTIN TX 78751
JOE BAIN                             3908 AVENUE B AUSTIN TX 78751
JOE GARZA                            3908 AVENUE B AUSTIN TX 78751
JOE HERNANDEZ                        3908 AVENUE B AUSTIN TX 78751
JOE HERNANDEZ                        3908 AVENUE B AUSTIN TX 78751
JOE LUCCHESE                         1635 E38TH ST BROOKLYN NY 11234
JOE MCQUISTON                        3908 AVENUE B AUSTIN TX 78751
JOE PARSONS                          3908 AVENUE B AUSTIN TX 78751
JOE RAMIREZ                          3908 AVENUE B AUSTIN TX 78751
JOE W. FLY CO, INC.                  PO BOX 678106 DALLAS TX 75267-8106
JOE W. FLY CO.                       PO BOX 560666 DALLAS TX 75356-0666
JOEL BREISCH                         816 S. MCLOUGHLIN BLVD OREGON CITY OR 97045
JOEL LOPEZ                           3908 AVENUE B AUSTIN TX 78751
JOEL MURPHY                          3908 AVENUE B AUSTIN TX 78751
JOEL RUSHEFSKY                       3908 AVENUE B AUSTIN TX 78751
JOEL VALENTIN                        3908 AVENUE B AUSTIN TX 78751
JOES ORGANIC LLC                     1712 E. RIVERSIDE 67 AUSTIN TX 78741
JOEY CHOU                            1349 HAUSER BLVD LOS ANGELS CA 90019
JOHANNA LITTON                       3908 AVENUE B AUSTIN TX 78751
JOHN ACOSTA                          3908 AVENUE B AUSTIN TX 78751
JOHN ANTHONY MOROSO                  1009 BALTIMORE APT 502 KANSAS CITY MO 64105
JOHN ARCE                            3908 AVENUE B AUSTIN TX 78751
JOHN BARNETT                         3908 AVENUE B AUSTIN TX 78751
JOHN BERNARD                         3908 AVENUE B AUSTIN TX 78751
JOHN BLOOM                           CRISTINA CACCIOPPIO 217 THOMPSON STREET 113 NEW YORK NY 10012
JOHN CAMPBELL                        3908 AVENUE B AUSTIN TX 78751
JOHN CARDENAS                        3908 AVENUE B AUSTIN TX 78751
JOHN CAWTHORN                        3908 AVENUE B AUSTIN TX 78751
JOHN CONTRERAS                       3908 AVENUE B AUSTIN TX 78751
JOHN COWART                          3908 AVENUE B AUSTIN TX 78751
JOHN COX                             1414 COLLEGE WAY DEPT OF VISUAL ART FERGUS FALLS MN 56537
JOHN DANIEL LINDENBAUM               623 E PLUM STREET FORT COLLINS CO 80524
JOHN DAVID FRANCO                    PO BOX 60216 IRVINE CA 92602
JOHN ELSHEIMER                       3908 AVENUE B AUSTIN TX 78751
JOHN ERLER                           3003 CHARLWOOD DR. AUSTIN TX 78757
JOHN GARSEE                          2710 SAINT EDWARDS CIRCLE UNIT B AUSTIN TX 78704
JOHN GROSS                           3908 AVENUE B AUSTIN TX 78751
JOHN HARVEY                          3908 AVENUE B AUSTIN TX 78751
JOHN HEIDBRINK                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                    Page 70 OF 149
                                          Alamo Drafthouse Cinema
                       Case 21-10474-MFW       DocService
                                                   126 Filed
                                                          List
                                                               03/23/21         Page 77 of 158

Claim Name                            Address Information
JOHN JOSEPH SMALL MAVERICK            8300 GALLATIN DR AUSTIN TX 78736
JOHN KENDRICK BROWN                   4255 W. COLFAX AVE DENVER CO 80204
JOHN LOVING                           3908 AVENUE B AUSTIN TX 78751
JOHN MARSHALL                         9903 SANTA MONICA BLVD 1040 BEVERLY HILLS CA 90212
JOHN MARTIN                           ADDRESS ON FILE
JOHN MILLAR                           3908 AVENUE B AUSTIN TX 78751
JOHN MITCHELL                         3908 AVENUE B AUSTIN TX 78751
JOHN MORGAN                           3908 AVENUE B AUSTIN TX 78751
JOHN MORGAN                           3908 AVENUE B AUSTIN TX 78751
JOHN OPLE                             3908 AVENUE B AUSTIN TX 78751
JOHN PAINTER                          3908 AVENUE B AUSTIN TX 78751
JOHN RAMIREZ                          3908 AVENUE B AUSTIN TX 78751
JOHN RAYMOND HAWKINS                  2022 PARK CANYON DRIVE SAN ANTONIO TX 78247
JOHN RIVERA                           3908 AVENUE B AUSTIN TX 78751
JOHN SCOTT                            3908 AVENUE B AUSTIN TX 78751
JOHN SHEARER                          3908 AVENUE B AUSTIN TX 78751
JOHN SMITH                            3908 AVENUE B AUSTIN TX 78751
JOHN SORRELL                          3908 AVENUE B AUSTIN TX 78751
JOHN SOUSA                            3908 AVENUE B AUSTIN TX 78751
JOHN SULLIVAN                         1705 JENKINS ROAD APT 418 PASADENA TX 77506
JOHN THEAKSTON                        3908 AVENUE B AUSTIN TX 78751
JOHN TREMILLO                         3908 AVENUE B AUSTIN TX 78751
JOHN TURNER                           123 RICHARDSON DRIVE MILL VALLEY CA 94941
JOHN W SMITH                          3908 AVENUE B AUSTIN TX 78751
JOHN-MORRIS EDWARDS                   5508 W HWY 290, SUITE 208 AUSTIN TX 78735
JOHNATHAN HANNON                      3908 AVENUE B AUSTIN TX 78751
JOHNATHAN HUSLAGE                     3908 AVENUE B AUSTIN TX 78751
JOHNNY BEAL                           3908 AVENUE B AUSTIN TX 78751
JOHNNY DOMBROWSKI                     3106 38TH ST, APT 19 ASTORIA NY 11103
JOHNS MARKET                          JDB MARKET CORP PO BOX 1418 LONG ISLAND CITY NY 11101
JOHNSON CONTROLS FIRE PROTECTION LP   DEPT. CH 10320 PALATINE IL 60655-0320
JOHNSTONE SUPPLY                      10620 METRIC BLVD AUSTIN TX 78758
JOLIE GRACEY                          2709 ST. EDWARDS CIRCLE 13 AUSTIN TX 78704
JON ANDRE GOWER                       10746 BLIX STREET 110 TOLUCA LAKE CA 91602
JON ARMSTRONG                         522 N SPAULDING AVE LOS ANGELES CA 90036
JON BERSHAD                           3908 AVENUE B AUSTIN TX 78751
JON HERNANDEZ                         3908 AVENUE B AUSTIN TX 78751
JON SMITH                             4414 SPEEDWAY, APT B AUSTIN TX 78751
JON-MICHAEL ROGERS                    3908 AVENUE B AUSTIN TX 78751
JONAS HAUG                            3908 AVENUE B AUSTIN TX 78751
JONAS P WIKSTRAND                     1302 SPYGLASS DRIVE 183 AUSTIN TX 78746
JONATHAN BARTLETT                     180 BERKELEY PL. APT. 2A BROOKLYN NY 11217
JONATHAN DELERME                      3908 AVENUE B AUSTIN TX 78751
JONATHAN DENNISON                     47 1/2 MAIN ST APT 3 CAMILLUS NY 13031
JONATHAN FEYEN                        3908 AVENUE B AUSTIN TX 78751
JONATHAN FORST                        3908 AVENUE B AUSTIN TX 78751
JONATHAN FOSTER                       8400 NATHANAEL GREENE LANE CHARLOTTE NC 28227
JONATHAN FOWLER                       3908 AVENUE B AUSTIN TX 78751
JONATHAN GOODMAN                      3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                Page 71 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 78 of 158

Claim Name                           Address Information
JONATHAN GRANT                       3908 AVENUE B AUSTIN TX 78751
JONATHAN HILL                        3908 AVENUE B AUSTIN TX 78751
JONATHAN HORTON                      325 ARREBA ST MARTINEZ CA 94553
JONATHAN JAMES HOGAN                 302 PAVONIA AVE, APT 1 JERSEY CITY NJ 07302
JONATHAN JARVIS                      3908 AVENUE B AUSTIN TX 78751
JONATHAN JEFFERSON                   3908 AVENUE B AUSTIN TX 78751
JONATHAN L DIERINGER                 535 WEST 22ND STREET C/O ELECTRONIC ARTS INTERMIX NEW YORK NY 10011
JONATHAN LANG                        3908 AVENUE B AUSTIN TX 78751
JONATHAN LINDSAY                     3908 AVENUE B AUSTIN TX 78751
JONATHAN LINDSAY                     3908 AVENUE B AUSTIN TX 78751
JONATHAN OLGUIN                      3908 AVENUE B AUSTIN TX 78751
JONATHAN RIEDESEL                    3908 AVENUE B AUSTIN TX 78751
JONATHAN ROBERTSON                   531 EAST 78TH STREET, APARTMENT 6E NEW YORK NY 10075
JONATHAN SMITH                       3908 AVENUE B AUSTIN TX 78751
JONATHAN STOCK                       3908 AVENUE B AUSTIN TX 78751
JONATHAN TATUM                       3908 AVENUE B AUSTIN TX 78751
JONATHAN TERRELL LLC                 3503 SANTA MONICA DR AUSTIN TX 78741
JONATHAN W. JONES                    322 WESLEY AVE APT 2B OAK PARK IL 60302
JONATHON ACORD                       2239 CROMWELL CIRCLE APT 1306 AUSTIN TX 78741
JONES & SPROSS, PLLC                 1605 LAKECLIFF HILLS LN., SUITE 100 AUSTIN TX 78732
JONES LANG LASALLE AMERICAS, INC     200 E RANDOLPH STREET STE 4300 CHICAGO IL 60601
JORDAN DANIEL HUNSUCKER              6380 OAK ST APT 306 ARVADA CO 80004
JORDAN DRAPER                        117 E CALBOURNE LN 13 SANDY UT 84070
JORDAN EDMONDS                       3908 AVENUE B AUSTIN TX 78751
JORDAN FRANCO                        3908 AVENUE B AUSTIN TX 78751
JORDAN GALLOWAY                      3908 AVENUE B AUSTIN TX 78751
JORDAN GANIA                         3908 AVENUE B AUSTIN TX 78751
JORDAN GRAHAM                        3908 AVENUE B AUSTIN TX 78751
JORDAN GRUBBS                        3908 AVENUE B AUSTIN TX 78751
JORDAN HOFFMAN                       28-23 38TH STREET 2 ASTORIA NY 11103
JORDAN HOWELL                        3908 AVENUE B AUSTIN TX 78751
JORDAN KUJALA                        3908 AVENUE B AUSTIN TX 78751
JORDAN LAKE BREWING CO               320 E DURHAM RD CARY NC 27513
JORDAN NEILL                         3908 AVENUE B AUSTIN TX 78751
JORDAN PALMER                        3908 AVENUE B AUSTIN TX 78751
JORDAN REMAR                         915 BISCAYNE LAKEWAY TX 78734
JORDAN SHEFFIELD                     3908 AVENUE B AUSTIN TX 78751
JORDAN SPAYD                         3908 AVENUE B AUSTIN TX 78751
JORDYN HUNTER                        3908 AVENUE B AUSTIN TX 78751
JOREL VELASQUEZ                      3908 AVENUE B AUSTIN TX 78751
JORGE AGUILAR                        3908 AVENUE B AUSTIN TX 78751
JORGE ALVAREZ                        8115 INDIAN BEND SAN ANTONIO TX 78250
JORGE NUNEZ                          3908 AVENUE B AUSTIN TX 78751
JORGE NUNEZ DE VILLAVICENCIO         3908 AVENUE B AUSTIN TX 78751
JOSE CUELLAR                         3908 AVENUE B AUSTIN TX 78751
JOSE CUMPIAN                         3908 AVENUE B AUSTIN TX 78751
JOSE FRANCISCO GUTIERREZ             2730 ZENOBIA ST DENVER CO 80212
JOSE GALLEGOS                        3908 AVENUE B AUSTIN TX 78751
JOSE HERNANDEZ                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 72 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW    DocService
                                                 126 Filed
                                                        List
                                                             03/23/21        Page 79 of 158

Claim Name                          Address Information
JOSE HERRERA                        3908 AVENUE B AUSTIN TX 78751
JOSE LUIS-PENA                      4502 NAVAJO PATH AUSTIN TX 78745
JOSE MEJIA                          3908 AVENUE B AUSTIN TX 78751
JOSE ROMERO NAVA                    3908 AVENUE B AUSTIN TX 78751
JOSE SALAZAR                        3908 AVENUE B AUSTIN TX 78751
JOSE SANTIAGO                       3908 AVENUE B AUSTIN TX 78751
JOSE VAZQUEZ                        3908 AVENUE B AUSTIN TX 78751
JOSEPH ALLARD                       318 AVE I, UNIT 90 REDONDO BEACH CA 90277
JOSEPH ANDREW KARWAL                24223 LEMA DRIVE VALENCIA CA 91355
JOSEPH ANDREW RIEDEL III            1580 FENTON STREET LAKEWOOD CO 80214
JOSEPH DEMMA                        3908 AVENUE B AUSTIN TX 78751
JOSEPH DERIENZIS                    3908 AVENUE B AUSTIN TX 78751
JOSEPH DESIMONE                     3908 AVENUE B AUSTIN TX 78751
JOSEPH FIALA                        3908 AVENUE B AUSTIN TX 78751
JOSEPH GIAMPINO                     2516 REMINGTON RD. RALEIGH NC 27610
JOSEPH GIBSON                       11610 RUSTIC ROCK DR UNIT B AUSTIN TX 78750
JOSEPH GOMEZ                        3908 AVENUE B AUSTIN TX 78751
JOSEPH GOMEZ                        3908 AVENUE B AUSTIN TX 78751
JOSEPH GOTTSCHALL                   500 WHITEHEAD SMITHVILLE TX 78957
JOSEPH GREEN                        3908 AVENUE B AUSTIN TX 78751
JOSEPH HEALINGA DBA PULL SHOT       PRODUCTIONS LLC 8160 REDLANDS STREET 312 PLAYA DEL RAY CA 90293
JOSEPH JAMES CUTSHALL               315 MAPLEWOOD DRIVE ERIE CO 80516
JOSEPH LAMONT ESCANDELL             1119 LOTT AVENUE AUSTIN TX 78721
JOSEPH LEAL                         3908 AVENUE B AUSTIN TX 78751
JOSEPH LEE                          3908 AVENUE B AUSTIN TX 78751
JOSEPH LIMBAUGH                     4750 SEPULVEDA BLVD APT 104 SHERMAN OAKS CA 91403
JOSEPH LODUCA                       4551 ARDMORE DRIVE BLOOMFIELD HILLS MI 48302
JOSEPH LUCIDO                       3512 SPRING WILLOW PLACE RALEIGH NC 27615
JOSEPH MADDEN                       3908 AVENUE B AUSTIN TX 78751
JOSEPH MCLEAN                       3908 AVENUE B AUSTIN TX 78751
JOSEPH MENNA                        309 PRINCE ST BORDENTOWN NJ 08505
JOSEPH NEWMAN                       3908 AVENUE B AUSTIN TX 78751
JOSEPH NUNN                         3908 AVENUE B AUSTIN TX 78751
JOSEPH PARSONS                      3908 AVENUE B AUSTIN TX 78751
JOSEPH PATRIARCA                    3908 AVENUE B AUSTIN TX 78751
JOSEPH QUARTARARO                   3908 AVENUE B AUSTIN TX 78751
JOSEPH R. BANK                      61 BERKSHIRE COURT HILLSBOROUGH NJ 08844
JOSEPH RAIK                         3908 AVENUE B AUSTIN TX 78751
JOSEPH RAMIREZ                      3908 AVENUE B AUSTIN TX 78751
JOSEPH ROBERT BANK                  61 BERKSHIRE CT. HILLSBOROUGH NJ 08844
JOSEPH SANCHEZ                      ADDRESS ON FILE
JOSEPH STANKUS                      3908 AVENUE B AUSTIN TX 78751
JOSEPH WEBB                         3908 AVENUE B AUSTIN TX 78751
JOSEPH WILSON SMITH III             6208 BETTY COOK DRIVE AUSTIN TX 78723
JOSEPH WORLAND                      3908 AVENUE B AUSTIN TX 78751
JOSEPH WOSKA                        3908 AVENUE B AUSTIN TX 78751
JOSEPHINE SIOBHAN LINDSEY           PO BOX 2553 LOS ANGELES CA 90078
JOSH FRANK                          4306 WALHILL LN AUSTIN TX 78759
JOSH ORMS                           3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                Page 73 OF 149
                                         Alamo Drafthouse Cinema
                        Case 21-10474-MFW     DocService
                                                  126 Filed
                                                         List
                                                              03/23/21       Page 80 of 158

Claim Name                           Address Information
JOSH PEASE                           1100 PLUM CREEK PKWY APT. 04-205 CASTLE ROCK CO 80104
JOSH SCHAFER                         3908 AVENUE B AUSTIN TX 78751
JOSH TASKEY                          PO BOX 1203 MANOR TX 78653
JOSHUA ANDRYKOWSKI                   3908 AVENUE B AUSTIN TX 78751
JOSHUA ARMIJO                        3908 AVENUE B AUSTIN TX 78751
JOSHUA BALLENSKY                     3908 AVENUE B AUSTIN TX 78751
JOSHUA BINGLEY TAYLOR                65 N CLARKSON ST APT 501 DENVER CO 80218
JOSHUA BROWN                         3908 AVENUE B AUSTIN TX 78751
JOSHUA CAMPBELL                      3908 AVENUE B AUSTIN TX 78751
JOSHUA COLORADO                      3908 AVENUE B AUSTIN TX 78751
JOSHUA CURRY                         3908 AVENUE B AUSTIN TX 78751
JOSHUA GUIZAR                        3908 AVENUE B AUSTIN TX 78751
JOSHUA GUTIERREZ                     3908 AVENUE B AUSTIN TX 78751
JOSHUA HAMILTON                      3908 AVENUE B AUSTIN TX 78751
JOSHUA HAMPSON                       3908 AVENUE B AUSTIN TX 78751
JOSHUA HARRIS                        3908 AVENUE B AUSTIN TX 78751
JOSHUA HARRISON                      3908 AVENUE B AUSTIN TX 78751
JOSHUA HERNANDEZ                     3908 AVENUE B AUSTIN TX 78751
JOSHUA JEFFREY ROBINS                6300 HUNTLEIGH WAY AUSTIN TX 78725
JOSHUA KAHLER                        3908 AVENUE B AUSTIN TX 78751
JOSHUA KELLEY                        3908 AVENUE B AUSTIN TX 78751
JOSHUA LOPEZ                         3908 AVENUE B AUSTIN TX 78751
JOSHUA MARTINEZ                      3908 AVENUE B AUSTIN TX 78751
JOSHUA MATTIL                        3908 AVENUE B AUSTIN TX 78751
JOSHUA MORENO                        3908 AVENUE B AUSTIN TX 78751
JOSHUA RIVERA                        3908 AVENUE B AUSTIN TX 78751
JOSHUA SCHAFER                       3908 AVENUE B AUSTIN TX 78751
JOSHUA SOTELLO                       3908 AVENUE B AUSTIN TX 78751
JOSHUA URDY                          3908 AVENUE B AUSTIN TX 78751
JOSHUA WALKER                        3908 AVENUE B AUSTIN TX 78751
JOSHUA WESLING                       3908 AVENUE B AUSTIN TX 78751
JOSHUA WILLIAMS                      3908 AVENUE B AUSTIN TX 78751
JOSHUA WILMOTT                       2161 STANLEY HILLS DRIVE LOS ANGELES CA 90046
JOSHUA ZIEGLER                       3908 AVENUE B AUSTIN TX 78751
JOSHUAL GRANNELL ENTERTAINMENT LLC   335 GROVE STREET APT 10 SAN FRANCISCO CA 94102
JOSIAH GALLANT                       3908 AVENUE B AUSTIN TX 78751
JOSIAH PAVILONIS                     3908 AVENUE B AUSTIN TX 78751
JOSIAH PETERMAN                      3908 AVENUE B AUSTIN TX 78751
JOSIAH SMITH                         3908 AVENUE B AUSTIN TX 78751
JOSUE FLORES                         8275 CHASE DR ARVADA CO 80003
JOSUHE DE LA CRUZ                    3908 AVENUE B AUSTIN TX 78751
JOURDAIN SEARLES                     40-07 67TH STREET APT 1 WOODSIDE NY 11377
JOY ALEXANDER                        3908 AVENUE B AUSTIN TX 78751
JOY HOWARD                           476 HICKORY ST SAN FRANCISCO CA 94102
JOYCE GOMEZ                          3908 AVENUE B AUSTIN TX 78751
JOYRIDE BREWING COMPANY              5217 W 25TH AVE EDGEWATER CO 80214
JP&R ADVERTISING AGENCY INC          305 BROADWAY 200 NEW YORK NY 10007
JTECH                                1400 NORTHBROOK PKWY 320 SUWANEE GA 30024
JUAN ARELLANO                        3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                             Page 74 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 81 of 158

Claim Name                           Address Information
JUAN ARRIETA                         3908 AVENUE B AUSTIN TX 78751
JUAN GABRIEL CAVAZOS                 512 EAGLEROCK LN BUDA TX 78610
JUAN HERNANDEZ                       3908 AVENUE B AUSTIN TX 78751
JUAN HERRERA                         3908 AVENUE B AUSTIN TX 78751
JUAN JOSE REYES                      3405 STATE AVENUE KANSAS CITY KS 66102
JUAN RUIZ                            3908 AVENUE B AUSTIN TX 78751
JUDD FERGUSON DOWNS                  3908 AVENUE B AUSTIN TX 78751
JUDE FLINN                           3908 AVENUE B AUSTIN TX 78751
JUDY MICHEL                          3908 AVENUE B AUSTIN TX 78751
JULIA BUCHANAN                       3908 AVENUE B AUSTIN TX 78751
JULIA BUTLER                         3908 AVENUE B AUSTIN TX 78751
JULIA COPPEDGE                       3908 AVENUE B AUSTIN TX 78751
JULIAN AZIZ                          3507 ALPINE CIR 1 AUSTIN TX 78704
JULIAN FULCO                         3908 AVENUE B AUSTIN TX 78751
JULIAN MONTOYA JR                    304 LACKELL AVE 16 SAN ANTONIO TX 78226
JULIAN RIVAS                         3908 AVENUE B AUSTIN TX 78751
JULIAN TOTINO TEDESCO                LIBERTAD 745 1-B BUENOS AIRES 01012 ARGENTINA
JULIANNA CLEMMER                     3908 AVENUE B AUSTIN TX 78751
JULIANNA SALINAS                     3908 AVENUE B AUSTIN TX 78751
JULIE DUGDALE                        3908 AVENUE B AUSTIN TX 78751
JULIO RODRIGUEZ                      3908 AVENUE B AUSTIN TX 78751
JULISSA VALDIVIA-SALAZAR             3908 AVENUE B AUSTIN TX 78751
JUMER PRODUCTIONS INC                415 BEDFORD RD., SUITE 202 PLEASANTVILLE NY 10570
JUSTICE COY FASSE                    4700 STAGGERBRUSH RD AUSTIN TX 78749
JUSTIN ARMSTRONG                     3908 AVENUE B AUSTIN TX 78751
JUSTIN BAREFIELD                     3908 AVENUE B AUSTIN TX 78751
JUSTIN BAUGH                         3908 AVENUE B AUSTIN TX 78751
JUSTIN BROOKE SHERBURN               6805 SANTOS STREET AUSTIN TX 78741
JUSTIN DANIEL BAKER                  6340 VINELAND AVE 7 NORTH HOLLYWOOD CA 91606
JUSTIN FOSTER                        1512 ULLRICH AVE AUSTIN TX 78756
JUSTIN FRANZ                         3908 AVENUE B AUSTIN TX 78751
JUSTIN GEORGE                        3908 AVENUE B AUSTIN TX 78751
JUSTIN HALL                          3908 AVENUE B AUSTIN TX 78751
JUSTIN HARDER                        854 18TH ST, 12 SANTA MONICA CA 90403
JUSTIN HARRISON                      3908 AVENUE B AUSTIN TX 78751
JUSTIN HARRISON                      3908 AVENUE B AUSTIN TX 78751
JUSTIN HOGAN                         3908 AVENUE B AUSTIN TX 78751
JUSTIN J MAIKE                       4255 W COLFAX AVE DENVER CO 80204
JUSTIN JUDD                          3908 AVENUE B AUSTIN TX 78751
JUSTIN LALIBERTY                     580 BEDFORD ROAD APT. 18 PLEASANTVILLE NY 10570
JUSTIN LASCELLE                      3130 FILLMORE ST DENVER CO 80205
JUSTIN LEITNER                       13304 MARRERO DR AUSTIN TX 78729
JUSTIN MARKS                         2200 S. PLEASANT VALLEY RD APT. 114 AUSTIN TX 78741
JUSTIN MCCANN                        3908 AVENUE B AUSTIN TX 78751
JUSTIN MILLER                        506 MACKIN DR CHERRY HILL NJ 08001
JUSTIN OLMEDO                        3908 AVENUE B AUSTIN TX 78751
JUSTIN PAYNE                         3908 AVENUE B AUSTIN TX 78751
JUSTIN RACKLEY                       3908 AVENUE B AUSTIN TX 78751
JUSTIN SANDERS                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                               Page 75 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21        Page 82 of 158

Claim Name                           Address Information
JUSTIN SANTORA                       PO BOX 577854 CHICAGO IL 60657
JUSTIN SCHROEDER                     3908 AVENUE B AUSTIN TX 78751
JUSTIN SOLIS                         3908 AVENUE B AUSTIN TX 78751
JUSTIN STEGALL                       3908 AVENUE B AUSTIN TX 78751
JUSTIN STOLLE                        3908 AVENUE B AUSTIN TX 78751
JUSTIN WATERS                        3908 AVENUE B AUSTIN TX 78751
JUSTIN WATSON                        3908 AVENUE B AUSTIN TX 78751
JUSTIN WILLIAMS                      3908 AVENUE B AUSTIN TX 78751
JUSTIN WILLIAMS                      3908 AVENUE B AUSTIN TX 78751
JUSTIN ZENG                          3908 AVENUE B AUSTIN TX 78751
JUSTINE SMITH                        4560 ST CATHERINE OUESTE 12A WESTMOUNT QC H3Z 1S2 CANADA
JUSTINE SNYDER                       3908 AVENUE B AUSTIN TX 78751
JV MECHANICAL, LLC                   16190 S. GOLDEN ROAD GOLDEN CO 80401
JWM TRANSPORT SERVICES INC.          9005 W 104TH STREET OVERLAND PARK KS 66212
JYLA ARMSTRONG                       3908 AVENUE B AUSTIN TX 78751
K&K INSURANCE GROUP                  ATTN: AISYA CARROLL, ADJUSTER 1712 MAGNAVOX WAY FORT WAYNE IN 46804
K2N, LLC                             6950 S. TUCSON WAY SUITE Q CENTENNIAL CO 80112
KADE FRITZLER                        3908 AVENUE B AUSTIN TX 78751
KADY GILL                            3908 AVENUE B AUSTIN TX 78751
KADY GILL                            3908 AVENUE B AUSTIN TX 78751
KAESER & BLAIR INCORPORATED          4236 GRISSOM DRIVE BATAVIA OH 45103
KAESER BLAIR INCORPORATED            3771 SOLUTIONS CENTER CHICAGO IL 60677-3007
KAI WINIKKA                          3908 AVENUE B AUSTIN TX 78751
KAILEY BROOKS                        3908 AVENUE B AUSTIN TX 78751
KAITLIN AUSTIN                       3908 AVENUE B AUSTIN TX 78751
KAITLIN SHOFLER                      3908 AVENUE B AUSTIN TX 78751
KAITLINPIRARO                        9703 COTTLE DR. AUSTIN TX 78753
KAITLYN AMIN                         3908 AVENUE B AUSTIN TX 78751
KAITLYN BARLOW                       3908 AVENUE B AUSTIN TX 78751
KAITLYN BISHOP                       3908 AVENUE B AUSTIN TX 78751
KAL CHAK JR                          3908 AVENUE B AUSTIN TX 78751
KALA MCNEAL                          3908 AVENUE B AUSTIN TX 78751
KALADI COFFEE ROASTERS               2823 SOUTH BROADWAY ENGLEWOOD CO 80113
KALEE SCHOONMAKER                    3908 AVENUE B AUSTIN TX 78751
KALYN CORDOVA                        3908 AVENUE B AUSTIN TX 78751
KALYN CORRIGAN                       10822 VENTURA BLVD APT 6 STUDIO CITY CA 91604
KAMARIE ANDREWS                      3908 AVENUE B AUSTIN TX 78751
KAMERON ARMSTRONG                    3908 AVENUE B AUSTIN TX 78751
KAMILLAH NEWTON                      3908 AVENUE B AUSTIN TX 78751
KAMRYN BRYCE                         3908 AVENUE B AUSTIN TX 78751
KANDI KEYS                           3908 AVENUE B AUSTIN TX 78751
KANDRA DE VRIES                      3908 AVENUE B AUSTIN TX 78751
KANDY JOHNSON                        3908 AVENUE B AUSTIN TX 78751
KANE RUSSELL COLEMAN & LOGAN PC      901 MAIN STREET STE 5200 DALLAS TX 75202
KANE RUSSELL COLEMAN LOGAN PC        ATTN: MICHAEL A. LOGAN 901 MAIN STREET SUITE 5200 DALLAS TX 75202
KANSAS CITY BOARD GAME (LEVEL UP     200 DELAWARE STREET 204 KANSAS CITY MO 64105
EVENTS)
KANSAS CITY MO HEALTH DEPARTMENT     2400 TROOST AVE KANSAS CITY MO 64108
KANSAS CITY MO HEALTH DEPARTMENT     ENVIRONMENTAL PUBLIC HEALTH PROGRAM 2400 TROOST AVE KANSAS CITY MO 64108



Epiq Corporate Restructuring, LLC                                                                 Page 76 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21        Page 83 of 158

Claim Name                           Address Information
KANSAS CITY STREETCAR AUTHORITY      600 E 3RD ST KANSAS CITY MO 64106
KAPPA ALPHA THETA                    2401 PEARL STREET AUSTIN TX 78705
KAREN GONZALEZ                       3908 AVENUE B AUSTIN TX 78751
KAREN MURPHY                         170 WIGGETT CT ERIE CO 80516
KARI CHAMBERS                        6402 MCNEIL 35 AUSTIN TX 78729
KARILEE BENEFIELD                    3908 AVENUE B AUSTIN TX 78751
KARIN WYKS                           3908 AVENUE B AUSTIN TX 78751
KARINA GARCIA                        3908 AVENUE B AUSTIN TX 78751
KARISSA MARTINEZ                     3908 AVENUE B AUSTIN TX 78751
KARLA LIZETH AVILA                   13710 CHADRON AVE. APT 46 HAWTHORNE CA 90250
KARLA RODRIGUEZ                      3908 AVENUE B AUSTIN TX 78751
KARLEIGH MORRIS                      3908 AVENUE B AUSTIN TX 78751
KASANDRA GOMEZ                       3908 AVENUE B AUSTIN TX 78751
KASANDRA PELLETIER                   3908 AVENUE B AUSTIN TX 78751
KASEEM BENTLEY                       294 RAMSELL STREET SAN FRANCISCO CA 94132
KASSIDY CHEYENNE LANE MORGAN         2207 W ARBROOK BLVD ARLINGTON TX 76015
KATE CHAMBERS                        3908 AVENUE B AUSTIN TX 78751
KATE HEIMONEN                        3908 AVENUE B AUSTIN TX 78751
KATE SCAMARDO                        3908 AVENUE B AUSTIN TX 78751
KATELYN EICHMAN                      3908 AVENUE B AUSTIN TX 78751
KATHARINE CAMPBELL                   3908 AVENUE B AUSTIN TX 78751
KATHARINE JANE CAMPBELL              3908 AVENUE B AUSTIN TX 78751
KATHERINE ANNE OTOOLE                4640 CONGRESS AVE. OAKLAND CA 94601
KATHERINE BARBADORO                  1597 BEDFORD AVE 4B BROOKLYN NY 11225
KATHERINE BESCH                      3908 AVENUE B AUSTIN TX 78751
KATHERINE BOST                       3908 AVENUE B AUSTIN TX 78751
KATHERINE CHEN                       1347 DENTON AVE HAYWARD CA 94545
KATHERINE CRADDOCK                   3908 AVENUE B AUSTIN TX 78751
KATHERINE DIAL                       3908 AVENUE B AUSTIN TX 78751
KATHERINE ELIZABETH BARBADORO        1597 BEDFORD AVE. APT. 4B BROOKLYN NY 11225
KATHERINE HANNINGTON                 1070 KNOX COURT DENVER CO 80204
KATHERINE KELLY                      3908 AVENUE B AUSTIN TX 78751
KATHERINE L. NELSON                  5325 INGERSOLL LANE AUSTIN TX 78744
KATHERINE MURRAY                     4605 LASSO PATH AUSTIN TX 78745
KATHERINE SKALABAN                   3908 AVENUE B AUSTIN TX 78751
KATHERINE WATKINS                    3908 AVENUE B AUSTIN TX 78751
KATHERINE WILLIAMS                   3908 AVENUE B AUSTIN TX 78751
KATHILIA BORRERO                     3908 AVENUE B AUSTIN TX 78751
KATHLEEN BERNU                       3908 AVENUE B AUSTIN TX 78751
KATHLEEN ELLIOTT                     1428 14TH ST 10 SANTA MONICA CA 90404
KATHLEEN HACKNEY                     3908 AVENUE B AUSTIN TX 78751
KATHLEEN HANSEN                      3908 AVENUE B AUSTIN TX 78751
KATHLEEN MORENO                      3908 AVENUE B AUSTIN TX 78751
KATHLEEN STEINMETZ                   3908 AVENUE B AUSTIN TX 78751
KATHRYN FILIZZOLA DIAS               789 N CLARKSON STREET, APT 404 DENVER CO 80218
KATHRYN HORAN                        4903 SHOAL CREEK BLVD AUSTIN TX 78756
KATHRYN HUTCHINSON                   228 MONTGOMERY STREET 1 JERSEY CITY NJ 07302
KATHRYN MARPLE                       3908 AVENUE B AUSTIN TX 78751
KATHRYN MORATH                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                              Page 77 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 84 of 158

Claim Name                           Address Information
KATIE LYNN MCCORMICK                 12220 TAWNY FARMS ROAD AUSTIN TX 78748
KATIE MITCHELL                       3908 AVENUE B AUSTIN TX 78751
KATLYN KELLEN                        3908 AVENUE B AUSTIN TX 78751
KATRINA FISHER                       3908 AVENUE B AUSTIN TX 78751
KATRINA FYFE                         3908 AVENUE B AUSTIN TX 78751
KATRINA PENIC                        3908 AVENUE B AUSTIN TX 78751
KATY STEIN                           3908 AVENUE B AUSTIN TX 78751
KATYA RODRIGUEZ                      3908 AVENUE B AUSTIN TX 78751
KAYE KOONCE                          9059 RIVER TRAILS BLVD FORT WORTH TX 76118
KAYLA CHAVANNES                      3908 AVENUE B AUSTIN TX 78751
KAYLA EILBOTT                        3908 AVENUE B AUSTIN TX 78751
KAYLA ELLISON                        3908 AVENUE B AUSTIN TX 78751
KAYLA HILL                           3908 AVENUE B AUSTIN TX 78751
KAYLA PUGH                           3908 AVENUE B AUSTIN TX 78751
KAYLA TROIANI                        3908 AVENUE B AUSTIN TX 78751
KAYLA WAUGH                          3908 AVENUE B AUSTIN TX 78751
KAYLON NEWSOM                        3908 AVENUE B AUSTIN TX 78751
KAYLYN WALSH                         1451 24TH ST APT 216 DENVER CO 80205
KAZIQUE J PINCE                      2906 E MARTIN LUTHER KING JR BLVD STE 2304 AUSTIN TX 78702
KBM CLEANING                         919 W. MAIN ST., STE.U-1 HENDERVILLE TN 37075
KC BRANCH FIRM PC                    860 OSOS ST 10 SAN LUIS OBISPO CA 93401
KC CHAMBER                           30 W. PERSHING RD STE 301 KANSAS CITY MO 64108
KC STORE FIXTURES                    7400 E 12TH STREET STE 4 KANSAS CITY MO 64126
KC WATER SERVICES DEPARTMENT         4800 E 63RD ST KANSAS CITY MO 64130
KC WATER SERVICES DEPARTMENT         PO BOX 807045 KANSAS CITY MO 64180-7045
KCMO CITY TREASURER                  REVENUE DIVISION CITY HALL, 2ND FL 414 E 12TH ST KANSAS CITY MO 64106
KCMO CITY TREASURER                  CITY OF KANSAS CITY REVENUE DIVISION KANSAS CITY MO 64184-3825
KCMO HEALTH DEPARTMENT               KANSAS CITY MO HEALTH DEPARTMENT ENVIRONMENTAL PUBLIC HEALTH PROGRAM KANSAS
                                     CITY MO 64108
KCP&L                                PO BOX 219330 KANSAS CITY MO 64121-9330
KCT ENTERPRISES                      PO BOX 301 CRESCENT IA 51526
KEANA CLARKE                         3908 AVENUE B AUSTIN TX 78751
KEANU PERALES                        3908 AVENUE B AUSTIN TX 78751
KEEGAN CONRAD                        3908 AVENUE B AUSTIN TX 78751
KEEN-SUMMIT CAPITAL PARTNERS LLC     1 HUNTINGTON QUADRANGLE STE 2C04 MELVILLE NY 11747
KEENAN LAYMON                        3908 AVENUE B AUSTIN TX 78751
KEGWORKS                             1460 MILITARY ROAD 1460 MILITARY ROAD, REAR BUILDING BUFFALO NY 14217
KEIF ALVEY                           3908 AVENUE B AUSTIN TX 78751
KEISON RICHARDSON                    3908 AVENUE B AUSTIN TX 78751
KEITH CALDER                         11311 VENICE BLVD LOS ANGELES CA 90066
KEITH KERSLEY                        3908 AVENUE B AUSTIN TX 78751
KEITH KOPINSKI                       11720 N. TERRITORIAL RD DEXTER MI 48130
KEITH MARTINEZ                       3908 AVENUE B AUSTIN TX 78751
KEITH RUCKUS                         3908 AVENUE B AUSTIN TX 78751
KEITH THOMPSON                       816 FAIRWAY OAKS LANE KNOXVILLE TN 37922
KELCEY YASA                          3908 AVENUE B AUSTIN TX 78751
KELLIE FULL                          3908 AVENUE B AUSTIN TX 78751
KELLY JOHNSON                        3908 AVENUE B AUSTIN TX 78751
KELLY OBRIEN                         3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 78 OF 149
                                        Alamo Drafthouse Cinema
                      Case 21-10474-MFW      DocService
                                                 126 Filed
                                                        List
                                                             03/23/21        Page 85 of 158

Claim Name                          Address Information
KELLY ROYAL                         3908 AVENUE B AUSTIN TX 78751
KELLY VASUT                         3908 AVENUE B AUSTIN TX 78751
KELLY WOURMS                        407 S KENMORE AVE APT 403 LOS ANGELES CA 90020
KELSEY BRYANT                       3908 AVENUE B AUSTIN TX 78751
KELSEY DEBOER                       711 TROY CT AURORA CO 80011
KELSEY HOUTKOOPER                   3908 AVENUE B AUSTIN TX 78751
KELSEY KISER                        3908 AVENUE B AUSTIN TX 78751
KELSEY SNIDER                       3908 AVENUE B AUSTIN TX 78751
KELSEY SPENCER                      3908 AVENUE B AUSTIN TX 78751
KELSIE STROPE                       3908 AVENUE B AUSTIN TX 78751
KELTIE NYLUND                       3908 AVENUE B AUSTIN TX 78751
KEN TAYLOR                          40 BEST ST BELGRAVE, VIC 03160 AUSTRALIA
KENAN BARNES                        3908 AVENUE B AUSTIN TX 78751
KENDAL HURST                        3908 AVENUE B AUSTIN TX 78751
KENDAWA LLC                         8909 GEORGIAN DRIVE AUSTIN TX 78753
KENDRICK LOR                        3908 AVENUE B AUSTIN TX 78751
KENDRICK TUCKER                     3908 AVENUE B AUSTIN TX 78751
KENNEDY CHAMPION                    3908 AVENUE B AUSTIN TX 78751
KENNEDY, DAVID J                    3908 AVENUE B AUSTIN TX 78751
KENNETH CORY                        3908 AVENUE B AUSTIN TX 78751
KENNETH GARDUNO                     133 N. ALEXANDRIA AVE LOS ANGELES CA 90004
KENNETH KAZANOW                     3908 AVENUE B AUSTIN TX 78751
KENNETH KING                        3908 AVENUE B AUSTIN TX 78751
KENNETH KOVATS                      3908 AVENUE B AUSTIN TX 78751
KENNETH RICHARD CHRISTIANSEN, JR.   513 SUNSET RIDGE AVE. GAYS MILLS WI 54631
KENNETH V. FELTON                   405 ARROYO RANCH RD KYLE TX 78640
KENNETH WATSON                      8909 GEORGIAN DR. AUSTIN TX 78753
KENNY LEE YOUNG MUSIC LLC           4255 W. COLFAX AVE. DENVER CO 80204
KENS-TV, INC.                       PO BOX 637386 CINCINNATI OH 45263-7386
KERBBY LLC                          515 N BLOUNT ST RALEIGH NC 27604
KERBBY LLC                          ATTN: JOHN HOLMES 515 N BLOUNT ST RALEIGH NC 27604
KERBBY, LLC                         C/O POYNER SPRUILL LLP ATTN: CHRISTINE L. HOOD 301 FAYETTEVILLE ST STE 1900
                                    RALEIGH NC 27601
KERI SMITH                          3908 AVENUE B AUSTIN TX 78751
KEVIN BEARD                         3908 AVENUE B AUSTIN TX 78751
KEVIN BORAZJANI                     3908 AVENUE B AUSTIN TX 78751
KEVIN BOWERS                        3908 AVENUE B AUSTIN TX 78751
KEVIN BULLOCK                       3908 AVENUE B AUSTIN TX 78751
KEVIN C. MOYLAN                     3908 AVENUE B AUSTIN TX 78751
KEVIN CECIL                         2016 GROVE ST APT2L RIDGEWOOD NY 11385
KEVIN COLON                         3908 AVENUE B AUSTIN TX 78751
KEVIN CROW                          3908 AVENUE B AUSTIN TX 78751
KEVIN DILMORE                       6621 W. 140TH ST. 1607 OVERLAND PARK KS 66223
KEVIN HOCK                          3908 AVENUE B AUSTIN TX 78751
KEVIN HOLMES                        3908 AVENUE B AUSTIN TX 78751
KEVIN HUMMONS                       3908 AVENUE B AUSTIN TX 78751
KEVIN JACKSON                       3908 AVENUE B AUSTIN TX 78751
KEVIN JOHNS                         3908 AVENUE B AUSTIN TX 78751
KEVIN LACY                          3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                Page 79 OF 149
                                           Alamo Drafthouse Cinema
                      Case 21-10474-MFW         DocService
                                                    126 Filed
                                                           List
                                                                03/23/21        Page 86 of 158

Claim Name                             Address Information
KEVIN LARA                             3908 AVENUE B AUSTIN TX 78751
KEVIN LENZY                            3908 AVENUE B AUSTIN TX 78751
KEVIN MASON                            3908 AVENUE B AUSTIN TX 78751
KEVIN MILLER                           12323 TOMANET TRAIL AUSTIN TX 78758
KEVIN MUNOZ                            3908 AVENUE B AUSTIN TX 78751
KEVIN N. JOHNSTON                      2100 39TH AVENUE GREELEY CO 80634
KEVIN NGUYEN                           3908 AVENUE B AUSTIN TX 78751
KEVIN TONG ILLUSTRATION                2106 ANN ARBOR AVE UNIT A AUSTIN TX 78704
KEVIN ZUKER                            3908 AVENUE B AUSTIN TX 78751
KEZIA CHUAQUI                          3908 AVENUE B AUSTIN TX 78751
KEZIA CHUAQUI                          3908 AVENUE B AUSTIN TX 78751
KHALIFAH JAMISON                       3908 AVENUE B AUSTIN TX 78751
KHORUS SOFTWARE LLC                    8012 BEE CAVES RD AUSTIN TX 78746
KIARA BROWN                            3908 AVENUE B AUSTIN TX 78751
KIARA CHRISP                           3908 AVENUE B AUSTIN TX 78751
KIEL OSBORNE                           3908 AVENUE B AUSTIN TX 78751
KIER-LA JANISSE                        53 DELANEY CRES TORONTO ON M6K 1P9 CANADA
KIERSTA HOOVER                         3908 AVENUE B AUSTIN TX 78751
KILPATRICK & DEAS                      ATTN: JOHN F. DEAS 9601 MCALLISTER FREEWAY SUITE 220 SAN ANTONIO TX 78216-4623
KILPATRICK & DEAS                      ATTN: LAURA W. HOLDER 9601 MCALLISTER FREEWAY SUITE 220 SAN ANTONIO TX
                                       78216-4623
KILPATRICK & HOLDER                    ATTN: ELIZABETH WATSON 9601 MCALLISTER FREEWAY STE 220 SAN ANTONIO TX 78216
KILPATRICK & HOLDER                    ATTN: JAMES M. MILLER 9601 MCALLISTER FRWY, STE 220 SAN ANTONIO TX 78216
KIM PAPER, INC.                        9519 N INTERSTATE 35 STE 100 AUSTIN TX 78753
KIMBERLEE KAJEWSKI                     3908 AVENUE B AUSTIN TX 78751
KIMBERLEY GARCIA                       3908 AVENUE B AUSTIN TX 78751
KIMBERLEY STACY                        1905 FOREST HILL DR AUSTIN TX 78745
KIMBERLY CARDENAS                      3506 W. 29TH AVE APT 4 DENVER CO 80211
KIMBERLY CAUGHMAN                      3908 AVENUE B AUSTIN TX 78751
KIMBERLY DREXLER                       3908 AVENUE B AUSTIN TX 78751
KIMBERLY MENDOZA                       3908 AVENUE B AUSTIN TX 78751
KIMBERLY ORTLEB                        3908 AVENUE B AUSTIN TX 78751
KIMBERLY PIERCE                        3908 AVENUE B AUSTIN TX 78751
KIMBERLY QUIGLEY                       3908 AVENUE B AUSTIN TX 78751
KIMBERLY SANDEL                        3908 AVENUE B AUSTIN TX 78751
KIMSTIM INC                            417 13TH STREET BROOKLYN NY 11215
KING DADDY ICE                         22900 WINDY VALLEY RD LEANDER TX 78641
KING RICHARD GAMES                     2 SARANAC LANE SIMPSONVILLE SC 29681
KINGS COUNTY BREWERS COLLECTIVE        381 TROUTMAN STREET BROOKLYN NY 11237
KINGS COUNTY DISTILLERY, INC           63 FLUSHING AVE 379 BROOKLYN NY 11205
KINO INTERNATIONAL                     KARL-MARX-ALLEE 33 10178 BERLIN-MITTE 10178 GERMANY
KINO LORBER, INC                       333 W 39TH ST, SUITE 503 NEW YORK NY 10018
KINOKUNIYA BOOK SOTRES OF AMERICA CO   6040 SOLUTION CENTER CHICAGO IL 60677-6000
LTD
KIRBY DRISDALE                         3908 AVENUE B AUSTIN TX 78751
KIRSTEN WILLIAMS                       3908 AVENUE B AUSTIN TX 78751
KISHORE HARI                           1306 5TH AVENUE SAN FRANCISCO CA 94122
KIYAH HARRIS                           3908 AVENUE B AUSTIN TX 78751
KKKEMPER, INC                          PO BOX 7559 ROUND ROCK TX 78683-7559



Epiq Corporate Restructuring, LLC                                                                   Page 80 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 87 of 158

Claim Name                           Address Information
KMGH                                 SCRIPPS MEDIA INC. PO BOX 912582 DENVER CO 80291-2582
KNIGHT JANITORIAL                    4200 SOUJOURN DRIVE ADDISON TX 75001
KODY SANDEL                          3908 AVENUE B AUSTIN TX 78751
KODY TYNDALL                         3908 AVENUE B AUSTIN TX 78751
KOKOPELLI BEER COMPANY               9412 DESERT WILLOW RD HIGHLANDS RANCH CO 80129
KOLT YOUNG                           3908 AVENUE B AUSTIN TX 78751
KONAMI DIGITAL ENTERTAINMENT INC     ATTN: TOMOKO KUBO 2381 ROSECRANS AVE, STE 200 EL SEGUNDO CA 90245
KONE INC.                            PO BOX 894156 LOS ANGELES CA 90189-4156
KORI MARTINEZ                        3908 AVENUE B AUSTIN TX 78751
KQED INC.                            CARE OF JANET LIM YONG 2601 MARIPOSA ST. SAN FRANCISCO CA 94110
KRISTA GUNTER                        3908 AVENUE B AUSTIN TX 78751
KRISTA LEMAY                         3908 AVENUE B AUSTIN TX 78751
KRISTEN BELL                         3908 AVENUE B AUSTIN TX 78751
KRISTEN BELL                         3908 AVENUE B AUSTIN TX 78751
KRISTEN GONZALES                     3908 AVENUE B AUSTIN TX 78751
KRISTEN KIM                          91 BEAVER STREET APT 2 BROOKLYN NY 11206
KRISTEN ONEAL                        1636 LEXINGTON AVE APT 3 NEW YORK NY 10029
KRISTEN WHEATON                      3908 AVENUE B AUSTIN TX 78751
KRISTIE SALTER                       300 WINCHESTER DR DRIPPING SPRINGS TX 78620
KRISTINA BRENEMAN                    3908 AVENUE B AUSTIN TX 78751
KRISTINE CASTRO                      3908 AVENUE B AUSTIN TX 78751
KRISTOPHER TELFER                    3908 AVENUE B AUSTIN TX 78751
KRISTY PUCHKO                        23-36 36TH STREET ASTORIA NY 11105
KRISTYN BOVEE                        3908 AVENUE B AUSTIN TX 78751
KRYSTAL KARIM                        3908 AVENUE B AUSTIN TX 78751
KRYSTAL KARIM                        3908 AVENUE B AUSTIN TX 78751
KRYSTAL TOLBERT                      3908 AVENUE B AUSTIN TX 78751
KTVD-TV                              C/O 9NEWS 500 E SPEER BLVD DENVER CO 80203-4187
KURT EHERENMAN                       403 ELIZABETH AVE LAFAYETTE CO 80026
KUSA-TV                              C/O 9NEWS 500 E SPEER BLVD DENVER CO 80203-4187
KUSTOMER, INC                        530 SEVENTH AVE, SUITE 1601 NEW YORK NY 10018
KYANO RIVERA                         3908 AVENUE B AUSTIN TX 78751
KYLA REINER                          3908 AVENUE B AUSTIN TX 78751
KYLE ANTHONY RUPTAK                  5461 MAGNOLIA ST COMMERCE CITY CO 80022
KYLE BAUER                           3908 AVENUE B AUSTIN TX 78751
KYLE BORTHICK                        1045 S LEWISTON WAY AURORA CO 80017
KYLE BROOKS                          3908 AVENUE B AUSTIN TX 78751
KYLE BROWN                           3908 AVENUE B AUSTIN TX 78751
KYLE CRISTELLO                       3908 AVENUE B AUSTIN TX 78751
KYLE DITTEMORE                       3908 AVENUE B AUSTIN TX 78751
KYLE HENDRIEX                        3908 AVENUE B AUSTIN TX 78751
KYLE MABSON                          3415 WARWICK AVE LOS ANGELES CA 90032
KYLE RANDOLPH                        3908 AVENUE B AUSTIN TX 78751
KYLE RIBICH                          3908 AVENUE B AUSTIN TX 78751
KYLE ROBERTS                         3908 AVENUE B AUSTIN TX 78751
KYLE ROSKO                           3908 AVENUE B AUSTIN TX 78751
KYLE SUMMERS                         2504 ALLEYTON CV AUSTIN TX 78725
KYLE SURMA                           3908 AVENUE B AUSTIN TX 78751
KYLE SURMA                           3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 81 OF 149
                                             Alamo Drafthouse Cinema
                         Case 21-10474-MFW        DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21         Page 88 of 158

Claim Name                               Address Information
KYLE TENNANT                             3908 AVENUE B AUSTIN TX 78751
KYLE THOMPSON                            3908 AVENUE B AUSTIN TX 78751
KYLE VANBUREN                            3908 AVENUE B AUSTIN TX 78751
KYLE WALKER                              3908 AVENUE B AUSTIN TX 78751
KYLER FERRILL                            3908 AVENUE B AUSTIN TX 78751
KYLIE LOVE-SMITH                         3908 AVENUE B AUSTIN TX 78751
KYMIRA HANNETT                           3908 AVENUE B AUSTIN TX 78751
KYRAN CHAVEZ                             3908 AVENUE B AUSTIN TX 78751
L & O ELECTRIC, INC.                     11302 POLLYANNA AVE AUSTIN TX 78753
LA RONDINE CONSULTING                    13900 LAKE SONG LN F-3 BROOMFIELD CO 80023
LA-LA LAND RECORDS, INC.                 MV GERHARD 150 S. GLENOAKS BLVD. 9252 BURBANK CA 91502
LACEY RICO                               3908 AVENUE B AUSTIN TX 78751
LACY POLLOCK                             3908 AVENUE B AUSTIN TX 78751
LADY JUSTICE BREWING L3C                 4375 EATON STREET MOUNTAIN VIEW CO 80212
LADY JUSTICE BREWING LLC                 4375 EATON STREET DENVER CO 80212
LADY LAZARUS                             5829 W SAM HOUSTON PKWY N SUITE 103 HOUSTON TX 77041
LAIKA LLC                                22990 NW BENNETT ST HILLSBORO OR 97124
LAILAH SALEH                             3908 AVENUE B AUSTIN TX 78751
LAIRD JIMENEZ                            3908 AVENUE B AUSTIN TX 78751
LAIRD JIMENEZ                            3908 AVENUE B AUSTIN TX 78751
LAIRD RAYMOND JIMENEZ                    3908 AVENUE B AUSTIN TX 78751
LAKE TRAVIS YOUTH ASSOCIATION            2101 LAKEWAY BLVD, STE 115 LAKEWAY TX 78734
LAKEITHA BOSTON                          3908 AVENUE B AUSTIN TX 78751
LAKELINE BUS & COMM PRPTY OWNERS ASSOC   3345 BEE CAVE RD SUITE 208 AUSTIN TX 78746
LAKELINE MARKET LTD                      PO BOX 732241 DALLAS TX 75373-2241
LAKESHORE INTERNATIONAL LLC              ATTN: MS CHARLENE FELICIANO 9268 W THIRD ST BEVERLY HILLS CA 90210
LAMAR TEXAS LIMITED PARTNERSHIP          PO BOX 96030 BATON ROUGE LA 70896
LAMAR UNION                              C/O DABBS CABLE LLC ATTN: DREW CABLE 12912 HILL COUNTRY BLVD, STE F-233 BEE
                                         CAVE TX 78738
LAMONT BARNER                            3908 AVENUE B AUSTIN TX 78751
LAMONT BELL                              3908 AVENUE B AUSTIN TX 78751
LANANH NGUYEN                            3908 AVENUE B AUSTIN TX 78751
LANCE CARRAUTHERS                        3908 AVENUE B AUSTIN TX 78751
LANCE FOWLER                             3908 AVENUE B AUSTIN TX 78751
LANCE GILSTRAP                           3214 A HEMLOCK AVE. AUSTIN TX 78722
LANCE WISE                               3908 AVENUE B AUSTIN TX 78751
LANDEN PRUEITT                           3908 AVENUE B AUSTIN TX 78751
LANDMARK MEETING AND EVENTS              4201 MARATHON BLVD SUITE 301 AUSTIN TX 78756
LANE EQUIPMENT CO                        PO BOX 540909 HOUSTON TX 77254-0909
LANE EQUIPMENT CO                        7801 NORTH LAMAR STE C-42 AUSTIN TX 78752
LANE EQUIPMENT COMPANY                   1507 WEST AVE SAN ANTONIO TX 78201
LANI DERRICK                             11508 MAGGIORE DRIVE AUSTIN TX 78739
LAPIS STUDIO DENVER                      3971 TENNYSON ST DENVER CO 80212
LARA MICHELLE MORGAN                     1200 BROADMOOR DR. 132A AUSTIN TX 78723
LARRICK LAW FIRM PC                      ATTN: ELIZABETH LARRICK 1714 FORTVIEW RD, STE 101 AUSTIN TX 78704
LARRY MAYER                              3908 AVENUE B AUSTIN TX 78751
LAST STAND BREWING                       12345 PAULS VALLEY RD AUSTIN TX 78737
LAST STAND BREWING COMPANY               12345 PAULS VALLEY RD. BUILDING I AUSTIN TX 78737
LATIK BAILEY                             3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                     Page 82 OF 149
                                         Alamo Drafthouse Cinema
                       Case 21-10474-MFW      DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 89 of 158

Claim Name                           Address Information
LATRICIA PRICE                       3908 AVENUE B AUSTIN TX 78751
LAUGHING MONK BREWING COMPANY        1439A EGBERT SAN FRANCISCO CA 94114
LAURA BISHOP                         3908 AVENUE B AUSTIN TX 78751
LAURA FRALEY                         3908 AVENUE B AUSTIN TX 78751
LAURA HENDRICKSON                    3908 AVENUE B AUSTIN TX 78751
LAURA JONES                          15704 DE FORTUNA DRIVE BEE CAVE TX 78738
LAURA MAESTAS                        3908 AVENUE B AUSTIN TX 78751
LAURA MARKLE                         3908 AVENUE B AUSTIN TX 78751
LAURA MESSICK                        3908 AVENUE B AUSTIN TX 78751
LAURA SMITH                          3908 AVENUE B AUSTIN TX 78751
LAURA STEELE                         3908 AVENUE B AUSTIN TX 78751
LAURA WATSON                         3908 AVENUE B AUSTIN TX 78751
LAUREN ALLEN                         3908 AVENUE B AUSTIN TX 78751
LAUREN BROWN                         3908 AVENUE B AUSTIN TX 78751
LAUREN COOKE                         3908 AVENUE B AUSTIN TX 78751
LAUREN DUNN                          3908 AVENUE B AUSTIN TX 78751
LAUREN FRANCIS                       3908 AVENUE B AUSTIN TX 78751
LAUREN GARRETTE                      3908 AVENUE B AUSTIN TX 78751
LAUREN GONZALEZ                      3908 AVENUE B AUSTIN TX 78751
LAUREN GOULDING                      5434 SIERRA VISTA AVE 8 LOS ANGELES CA 90038
LAUREN GOULDING                      167 SPINDLEWOOD AVE. CAMARILLO CA 93012
LAUREN MULLINS                       3908 AVENUE B AUSTIN TX 78751
LAUREN QUINTANA                      3908 AVENUE B AUSTIN TX 78751
LAUREN R. WALTERS                    1255 OLIVE STREET DENVER CO 80220
LAUREN WEAVER                        410 E. CARSON APT 2 SAN ANTONIO TX 78202
LAW OFFICE OF GAMBESKI & FRUM        565 TAXTER RD. SUITE 220 ELMFORD NY 10523-2300
LAW OFFICE OF STEVE ROBERTS, LLC     ATTN: SCOTT ROBERTS 100 FILLMORE ST, 5TH FL DENVER CO 80206
LAWRENCE GROUP                       319 N 4TH ST 1000 ST LOUIS MO 63102
LAWRENCE PAUL DEMERS III             21 IRVING ST APT 3 ALBANY NY 12202
LAWRENCE PAUL DEMERS III             21 IRVING ST. 3 ALBANY NY 12202
LAY WASTE GAMES, LLC                 10 FLAT HILLS RD AMHERST MA 01002
LAZARO CASTANON                      3908 AVENUE B AUSTIN TX 78751
LBI PROFESSIONAL ENGINEERING, LLC    310 WEST 20TH STREET SUITE 200 KANSAS CITY MO 64108
LEAGUE HOLDINGS LLC                  1717 W 6TH ST AUSTIN TX 78703
LEAGUE HOLDINGS, LLC                 1405 IROQUOIS CIR BIRMINGHAM AL 35214-3703
LEAGUE OF WOMEN VOTERS AUSTIN AREA   1609 SHOAL CREEK BLVD SUITE 202 AUSTIN TX 78701
LEAGUE OF WOMEN VOTERS OF TEXAS      1809 BLANCO RD SAN ANTONIO TX 78212
LEAGUE, KARRIE                       3908 AVENUE B AUSTIN TX 78751
LEAGUE, TIMOTHY                      3908 AVENUE B AUSTIN TX 78751
LEAGUE, TIMOTHY AND KARRIE           3908 AVENUE B AUSTIN TX 78751
LEAH LEWIS                           3908 AVENUE B AUSTIN TX 78751
LEAH SANTACRUZ                       3908 AVENUE B AUSTIN TX 78751
LEAH SHORE                           471A 5TH AVE BROOKLYN NY 11215
LEANDRA WILLIAMS                     3908 AVENUE B AUSTIN TX 78751
LEANIKA BERYL ESTICK                 5414 BEVERLY HILL ST 32 HOUSTON TX 77056
LEE A LOPEZ                          13030 ESSEN FOREST HELOTES TX 78023
LEE CLARK ALLEN                      2200 S. FRANKLIN ST DENVER CO 80210
LEE KUKA                             3908 AVENUE B AUSTIN TX 78751
LEE MONSON                           1111 HAMLINE AVE N 307 ST. PAUL MN 55108



Epiq Corporate Restructuring, LLC                                                                  Page 83 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 90 of 158

Claim Name                           Address Information
LEE YIP WING                         ROOM 412, 4/F., MEECO INDUSTRIAL BLDG 53-55 AU PUI WAN STREET HONG KONG HONG
                                     KONG
LEFT HAND BREWING COMPANY            1265 BOSTON AVENUE LONGMONT CO 80501
LEGEND PICTURES, LLC                 2900 W. ALAMEDA AVE 15TH FLOOR - TAX DEPT BURBANK CA 91504
LEGH CROWELL                         3908 AVENUE B AUSTIN TX 78751
LEGION M ENTERTAINMENT INC           6425 CHRISTIE AVE STE 500, 5TH FLOOR SAN FRANCISCO CA 94608
LEIGH CROWELL                        3908 AVENUE B AUSTIN TX 78751
LEIGH GONZALEZ                       3908 AVENUE B AUSTIN TX 78751
LEIGHANNE SANTANA                    3908 AVENUE B AUSTIN TX 78751
LEILA LOUISE HENLEY                  6300 HUNTLEIGH WAY AUSTIN TX 78725
LEILA MARKS                          3908 AVENUE B AUSTIN TX 78751
LEKARL JOHNSON                       3908 AVENUE B AUSTIN TX 78751
LENKA SIMECKOVA                      SNP 468 VIMPERK 385 01 CZECHIA
LENNOX LEONARD                       3908 AVENUE B AUSTIN TX 78751
LEO FREEBORG                         3908 AVENUE B AUSTIN TX 78751
LEON AND THE REVIVAL                 2180 S LAFAYETTE DENVER CO 80210
LEONARD HIDALGO                      3908 AVENUE B AUSTIN TX 78751
LEONARD OROZCO                       3908 AVENUE B AUSTIN TX 78751
LEONARDO MENDOZA III                 3908 AVENUE B AUSTIN TX 78751
LEONEL CAMACHO                       2226 N. ONTARIO ST. 102 BURBANK CA 91504
LEROY DOMINGUEZ                      3908 AVENUE B AUSTIN TX 78751
LESLEY MATTHEWS                      3908 AVENUE B AUSTIN TX 78751
LESLIE ANN TURNER                    11918 HORNSBY ST AUSTIN TX 78753
LESLIE ASTUDILLO RANGEL              3908 AVENUE B AUSTIN TX 78751
LESLIE BROWN                         3908 AVENUE B AUSTIN TX 78751
LESLIE FRIESENHAHN                   3908 AVENUE B AUSTIN TX 78751
LESLIE HERMAN                        5203 SYLVAN RD RICHMOND VA 23225
LESLIE LEMOND                        3908 AVENUE B AUSTIN TX 78751
LESLIE SANDOVAL                      3908 AVENUE B AUSTIN TX 78751
LETS GO TO THE SHOW INC              PO BOX 781912 SAN ANTONIO TX 78278
LEVELK                               GL. KONGEVEJ 137B, 3RD FL FREDERIKSBURG C DK-1850 DENMARK
LEVEN LABS, INC                      DBA ADMIRAL 747 SW 2ND AVE GAINESVILLE FL 32601
LEVI GARCIA                          3908 AVENUE B AUSTIN TX 78751
LEVI PETERMAN                        3908 AVENUE B AUSTIN TX 78751
LEVON JIHANIAN                       690 E PALM ST. ALTADENA CA 91001
LEVY PREMIUM FOODSERVICE             500 E. CESAR CHAVEZ ST. AUSTIN TX 78701
LEWIS REED                           3908 AVENUE B AUSTIN TX 78751
LEWIS RICE                           ATTN: JOHN J HALL 600 WASHINGTON AVE, STE 2500 ST LOUIS MO 63101-1311
LEWIS RICE FINGERSH                  ATTN: JOHN J HALL 600 WASHINGTON AVE, STE 2500 ST LOUIS MI 63101-1311
LEX PARK LLC                         948 7TH ST UNIT 4 SANTA MONICA CA 90403
LGBT CENTER OF RALEIGH INC           324 S HARRINGTON ST RALEIGH NC 27603
LIAM ROYSTER                         3908 AVENUE B AUSTIN TX 78751
LIBER & CO                           LIBER COCKTAILS, LLC 2204 FORBES DR SUITE 103 AUSTIN TX 78754
LIBER & CO.                          2204 FORBES DR. SUITE 103 AUSTIN TX 78754
LIBER COCKTAILS LLC                  2204 FORBES DR 103 AUSTIN TX 78754
LIBER COCKTAILS LLC                  2204 FORBES DRIVE, SUITE 103 AUSTIN TX 78754
LIBERTY FRUIT COMPANY, INC.          1247 ARGENTINE BLVD. KANSAS CITY KS 66105
LIBERTY MUTUAL COMPANY               ATTN: CATHARINE SCOTT, CLAIMS REP 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY               ATTN: CHRISTINE COLBY 175 BERKELEY STREET BOSTON MA 02116



Epiq Corporate Restructuring, LLC                                                                    Page 84 OF 149
                                            Alamo Drafthouse Cinema
                         Case 21-10474-MFW       DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 91 of 158

Claim Name                              Address Information
LIBERTY MUTUAL COMPANY                  ATTN: JOHANNA GUETZOW, SR CLAIMS 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY                  ATTN: SHAYNA MILLER 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY                  ATTN: STANLEY NEWSHAM, SR TECH CLAIMS 175 BERKELEY STREET BOSTON MA 02116
LIBRARY LIQUIDITY COMPANY, LLC          15300 VENTURA BLVD. SUITE 303 SHERMAN OAKS CA 91403
LICIA DIAZ                              3908 AVENUE B AUSTIN TX 78751
LIGHT BULB DEPOT                        PO BOX 410 AURORA MO 65605-0410
LIGHT BULB DEPOT 33 LLC                 PO BOX 410 AURORA MO 65605
LIGHT IN THE ATTIC RECORDS & DISTR      LIGHT IN THE ATTIC RECORDS & DISTRIB. 913 NW 50TH ST SEATTLE WA 98107
LIGHT SODA ON TAP                       426 VALLEY DRIVE BRISBANE CA 94005-1210
LIGHTYEAR ENTERTAINMENT LP              4011 ALCOVE AVENUE STUDIO CITY CA 91604
LILLA & BETH                            1911 ALDRICH ST 130 AUSTIN TX 78723
LILLIA MIRIAM MUNSEL                    2900 SUNRIDGE DR APT 918 AUSTIN TX 78741
LILLY MILLS                             3908 AVENUE B AUSTIN TX 78751
LILY MURPHY                             3908 AVENUE B AUSTIN TX 78751
LIMITED RUN GAMES INC                   3402 APEX PEAKWAY APEX NC 27502
LINCOLN LIFE & ANNUITY CO OF NEW YORK   PO BOX 7247-0347 PHILADELPHIA PA 19170-0347
LINDA LOVATO                            3908 AVENUE B AUSTIN TX 78751
LINDSAY LAPERLE                         10301 RANCH ROAD 2222 APT 212 AUSTIN TX 78730
LINDSEY ATKINSON                        3908 AVENUE B AUSTIN TX 78751
LINDSEY FREEMAN                         3908 AVENUE B AUSTIN TX 78751
LINNEA POWELL                           3992 PROSPECT AVE LOS ANGELES CA 90027
LIONS GATE                              4 CHASE METRO TECH CENTER 7TH FLOOR EAST, LOCKBOX 29159 BROOKLYN NY 11245
LIONS GATE                              ATTN: JESSE LEE LOCKBOX 29159 4 CHASE METROTECH CTR. 7TH FLOOR EAST BROOKLYN
                                        NY 11245
LIQUID DISTRO                           2444 PLEASURE HOUSE RD. VIRGINIA BEACH VA 23455
LIQUID ENVIRONMENTAL SOLUTIONS          PO BOX 733372 DALLAS TX 75373-3372
LIQUID LOGISTICS, LLC                   12300 WIRTH DRIVE SUITE C MANCHACA TX 78652
LIQUID LOGISTICS, LLC                   1928 BOBBYWOODS LANE MANCHACA TX 78652
LISA DECOTA                             3908 AVENUE B AUSTIN TX 78751
LISA DREYER                             2004 ROGGE LANE AUSTIN TX 78723
LISA EKLUND                             12343 HUNTERS CHASE DR APT 1312 AUSTIN TX 78729
LISA KELLY                              2909 PARK BLVD. 3 OAKLAND CA 94610
LISA MORALES                            3908 AVENUE B AUSTIN TX 78751
LISA TAYLOR                             3908 AVENUE B AUSTIN TX 78751
LISETTE FALK                            3908 AVENUE B AUSTIN TX 78751
LISSETTE R. JEAN-MARIE                  1831 N NEW HAMPSHIRE AVE LOS ANGELES CA 90027
LISTEN360, INC                          11625 RAINWATER DR STE 645 ALPHARETTA GA 30009
LITQUAKE FOUNDATION                     57 POST ST. SUITE 604 SAN FRANCISCO CA 94104
LITTLE CITY BREWING                     400 W NORTH ST RALEIGH NC 27603
LITTLE FREE LIBRARY LTD.                573 COUNTY ROAD A SUITE 106 HUDSON WI 54016
LITTLE HOUSE DISTRIBUTION               5321 TUMBERRY DRIVE WILSON NC 27896
LITTLE MACHINE                          2924 W 20TH AVE DENVER CO 80211
LITTLE MAN ICE CREAM                    4411 W COLFAX AVE DENVER CO 80204
LIVE OAK BREWING CO.                    1615 CROZIER LANE AUSTIN TX 78617
LIVE OAK BREWING COMPANY                1615 CROZIER LANE DEL VALLE TX 78617
LIVING EYES PTY LTD                     WIRE FUNDS CANTERBURY, NSW 2193 AUSTRALIA
LIVING THE DREAM BREWING COMPANY        12305 DUMONT WAY UNIT A LITTLETON CO 80125
LIZA MCBAY                              2306 E. 8TH STREET APT 6 AUSTIN TX 78702
LJUS CONCEPTS, LLC                      PO BOX 17014 SAN ANTONIO TX 78217



Epiq Corporate Restructuring, LLC                                                                    Page 85 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21        Page 92 of 158

Claim Name                           Address Information
LLOYD DUKE                           3908 AVENUE B AUSTIN TX 78751
LLUBIA IBARRA                        3908 AVENUE B AUSTIN TX 78751
LOCAL COFFEE ENTERPRISES, LLC        70 NE LOOP 410 STE 725 SAN ANTONIO TX 78216
LOCAL SEO GUIDE, INC.                4048 SHERRY CT. PLEASONTON CA 94566
LOCAVORE BEER WORKS                  5950 S. PLATTE CANYON ROAD LITTLETON CO 80123
LOCKE LORD LLP                       PO BOX 911541 DALLAS TX 75391-1541
LOGAN BLAND                          3908 AVENUE B AUSTIN TX 78751
LOGAN DIEMERT                        3908 AVENUE B AUSTIN TX 78751
LOGAN FORSYTH                        3908 AVENUE B AUSTIN TX 78751
LOGAN JOHNSON                        3908 AVENUE B AUSTIN TX 78751
LOGAN SULLIVAN                       3908 AVENUE B AUSTIN TX 78751
LOGAN TAYLOR                         1801 LORETO DR AUSTIN TX 78721
LOHR DISTRIBUTING CO., INC.          1100 S. 9TH STREET ST. LOUIS MO 63104
LOLA BURRIS                          3908 AVENUE B AUSTIN TX 78751
LONDON BLEVINS                       3908 AVENUE B AUSTIN TX 78751
LONGHORN CAR-TRUCK RENTALS, INC.     4812 NORTH IH35 AUSTIN TX 78751
LONGHORN PROFESSIONAL CLEANING       PO BOX 586 PFLUGERVILLE TX 78691
LONNIE CLARK                         3908 AVENUE B AUSTIN TX 78751
LOOMIS                               DEPT 0757, PO BOX 120001 DALLAS TX 75312-0757
LOOMIS ARMORED US, LLC               DEPT 0757 PO BOX 120757 DALLAS TX 75312-0757
LORI NAPOLEON                        215 KINGSLAND AVE BROOKLYN NY 11222
LOURDES BOHORQUEZ                    3908 AVENUE B AUSTIN TX 78751
LOVE AND FREEDOM LLC                 1272 COLUMBINE ST. DENVER CO 80206
LOVE AND FREEDOM LLC                 1330 GAYLORD ST APT 1004 DENVER CO 80206
LOVELAND ALEWORKS                    118 W. 4TH ST. LOVELAND CO 80539
LOW ROAR MUSIC INC                   C/O KLBM 1055 W 7TH ST, 33RD FL LOS ANGELES CA 90017
LOWER HUDSON LOCK & SECURITY INC     PO BOX 1215 YONKERS NY 10703
LUCAS JOHNSON                        3908 AVENUE B AUSTIN TX 78751
LUCAS LOZANO                         3908 AVENUE B AUSTIN TX 78751
LUCAS SZARYTHE                       3908 AVENUE B AUSTIN TX 78751
LUCIA BRIONES                        6913 BLESSINGS AVE AUSTIN TX 78752
LUCY IN DISGUISE                     1506 S CONGRESS AVENUE AUSTIN TX 78704
LUDO FACT USA LLC                    4775 DALE DRIVE LAFAYETTE IN 47905
LUIS CRUZ                            3908 AVENUE B AUSTIN TX 78751
LUIS E SAINZ                         9104 RIGGS LANE APT. B OVERLAND PARK KS 66212
LUIS GARZA                           3908 AVENUE B AUSTIN TX 78751
LUIS GONZALEZ-MARTINEZ               3908 AVENUE B AUSTIN TX 78751
LUIS HERNANDEZ                       3908 AVENUE B AUSTIN TX 78751
LUIS MONZON                          3908 AVENUE B AUSTIN TX 78751
LUIS RAMIREZ                         3908 AVENUE B AUSTIN TX 78751
LUIS RENTERIA                        2801 WELLS BRANCH PKWY APT 333 AUSTIN TX 78728
LUIZ LEOCADIO                        3908 AVENUE B AUSTIN TX 78751
LUKE ANTONIO                         3908 AVENUE B AUSTIN TX 78751
LUKE BARKER                          3908 AVENUE B AUSTIN TX 78751
LUKE CHAMBLESS                       3908 AVENUE B AUSTIN TX 78751
LUKE DANIEL MULLEN                   11217 BLOSSOM DELL DR AUSTIN TX 78758
LUKE EVANS                           3908 AVENUE B AUSTIN TX 78751
LUKE HALLIER                         3908 AVENUE B AUSTIN TX 78751
LUKE INSECT LTD                      17 HEADLANDS DR PRESTWICH MANCHESTER M25 9YF UNITED KINGDOM



Epiq Corporate Restructuring, LLC                                                                  Page 86 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21        Page 93 of 158

Claim Name                           Address Information
LUKE MILLER                          3908 AVENUE B AUSTIN TX 78751
LUNCHMEAT VHS                        2216 GRANTLAND DRIVE RALEIGH NC 27610
LUNDYN ROYBAL                        3908 AVENUE B AUSTIN TX 78751
LURKER LTD                           3866 BERRY DR STUDIO CITY CA 91604
LUX PRODUCTIONS                      343 S. IVY STREET DENVER CO 80224
LUXURYVILLE                          2143 PERRY ST DENVER CO 80212
LUZ MORALES                          3908 AVENUE B AUSTIN TX 78751
LVX PAINTING LLC                     2000 NW 50TH TERRACE KANSAS CITY MO 64151
LYDIA SILVA                          3908 AVENUE B AUSTIN TX 78751
LYDIA SOSA                           3908 AVENUE B AUSTIN TX 78751
LYN PALMER                           101 CLEARDAY DRIVE APT 117 AUSTIN TX 78745
LYNDAH YOUNG                         3908 AVENUE B AUSTIN TX 78751
LYNDSEY GARZA                        3908 AVENUE B AUSTIN TX 78751
LYNN LOWRY                           4077 HOWELL FERRY RD. DULUTH GA 30096
LYNNWOOD BREWING CONCERN             1053 E WHITAKER MILL RD RALEIGH NC 27604
LYRIC GONZALEZ                       3908 AVENUE B AUSTIN TX 78751
M&H GAS INC                          4230 WASHINGTON AVENUE INDEPENDENCE MO 64055
M.BLAUSTEIN & SON, INC               32 N. MOORE STREET NEW YORK NY 10013
M.S WALKER FINE WINES & SPIRITS      ATTN: CREDIT 975 UNIVERSITY AVE NORWOOD MA 02062
M.S WALKER FINE WINES & SPIRITS      CREDIT 975 UNIVERSITY AVE NORWOOD MA 02062
MAC BLAKE                            420 BALDRIDGE DR AUSTIN TX 78748
MACKENZIE FITZGERALD                 2882 BARTON SKWY APT 209 AUSTIN TX 78726
MACKENZIE GIBSON                     3908 AVENUE B AUSTIN TX 78751
MACLAIN BLAKE                        420 BALDRIDGE DRIVE AUSTIN TX 78748
MADAJAH PURVIS                       3908 AVENUE B AUSTIN TX 78751
MADELEINE JOYCE                      3399 12TH AVE APT 1F BROOKLYN NY 11218
MADELIN STRANGE                      3908 AVENUE B AUSTIN TX 78751
MADELINE ETHEREDGE                   3908 AVENUE B AUSTIN TX 78751
MADELINE KAULBACH                    3908 AVENUE B AUSTIN TX 78751
MADELINE MATHIESON                   3908 AVENUE B AUSTIN TX 78751
MADISON CATENCAMP                    3908 AVENUE B AUSTIN TX 78751
MADISON GATE RECORDS, INC.           10202 W. WASHINGTON BLVD. CULVER CITY CA 90232
MADISON MILLER MAKE-UP               8025 IZETTA LANE AUSTIN TX 78744
MADISON POPE                         3021 CASTRO ST. AUSTIN TX 78702
MADISON RIES                         3908 AVENUE B AUSTIN TX 78751
MADISON SUAZO                        3908 AVENUE B AUSTIN TX 78751
MAEGAN HARBER                        3908 AVENUE B AUSTIN TX 78751
MAEGAN HARBER                        3908 AVENUE B AUSTIN TX 78751
MAGNET RELEASING                     49 WEST 27TH ST 7TH FLOOR NEW YORK NY 10001
MAGNOLIA FILMS                       ATTN: STEPHANIE NG 49 WEST 27TH STREET, 7TH FLOOR NEW YORK NY 10001
MAGNOLIA PICTURES                    49 WEST 27TH STREET 7TH FLOOR NEW YORK NY 10001
MAGNOLIA PICTURES, LLC               ATTN: STEPHANIE NG 49 WEST 27TH STREET 7TH FLOOR NEW YORK NY 10001
MAIN STREET WHOLESALE MEATS          210 MAIN STREET FARMINGDALE NY 11735
MAITLAND MCDONAGH                    301 WEST 110TH STREET APT.3G NEW YORK NY 10026
MAIYA NEWMIN                         3908 AVENUE B AUSTIN TX 78751
MAIYA PARHAM                         3908 AVENUE B AUSTIN TX 78751
MAJOR BRANDS                         PO BOX 804464 KANSAS CITY MO 64180
MAJOR KONG INDUSTRIES, LTD.          612 E. 6TH STREET AUSTIN TX 78701
MAKELL COULSON                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 87 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 94 of 158

Claim Name                           Address Information
MALACHI BAUTISTA                     3908 AVENUE B AUSTIN TX 78751
MALACHI PEARSON                      121 WYTHE AVE 3F CB1 BROOKLYN NY 11249
MALCOLM ALSTON                       3908 AVENUE B AUSTIN TX 78751
MALCOLM BANTON                       3908 AVENUE B AUSTIN TX 78751
MALCOLM SACKOR                       3908 AVENUE B AUSTIN TX 78751
MALCOM MCCRAE                        3908 AVENUE B AUSTIN TX 78751
MALENIE MARTINEZ ESPINOZA            3908 AVENUE B AUSTIN TX 78751
MALIA SHELTON                        3908 AVENUE B AUSTIN TX 78751
MALINA PANOVICH                      5701 LINK AVE AUSTIN TX 78752
MANAGER OF FINANACE                  INSPECTIONS DENVER FIRE DEPARTMENT PO BOX 733422 DALLAS TX 75373-3422
MANAGER OF FINANCE                   DEPT OF EXCISE AND LICENSES 201 W. COLFAX AVE DEPT 206 DENVER CO 80202
MANDY QUINN                          3501 S. 1ST STREET APT 242 AUSTIN TX 78704
MANDY SHAW                           254 N LAKE AVE 272 PASADENA CA 91101
MANHATTAN BEER DISTRIBUTORS          955 E 149TH STREET BRONX NY 10455-2097
MANHATTAN CREATIVE GROUP, LLC        2710 WALNUT STREET DENVER CO 80205
MANHATTAN TEXAS PRODUCTIONS, INC     215 THOMPSON ST. 113 NEW YORK NY 10012
MARA KIMI ANCHETA                    5447 W 124TH ST HAWTHORNE CA 90250
MARC MUNOZ                           3908 AVENUE B AUSTIN TX 78751
MARC OHLERKING                       3908 AVENUE B AUSTIN TX 78751
MARC PISCOTTY PHOTOGRAPHY            4134 UMATILLA STREET DENVER CO 80211
MARCEL AROCHA                        363 INVERNESS PARKWAY 3-204 ENGLEWOOD CO 80112
MARCEL MERCADO                       907 HELENA DR. BRANDON FL 33511
MARCELA VANECEK                      3908 AVENUE B AUSTIN TX 78751
MARCH ASSOCIATES CONSTRUCTION INC    601 HAMBURG TURNPIKE 300 WAYNE NJ 07470
MARCHE DU FILM                       5 RUE CHARLOT 75003 PARIS FRANCE
MARCIA KAYE KOONCE                   919 S GRETCHEN AVE CHANUTE KS 66720
MARCO DIAZ                           3908 AVENUE B AUSTIN TX 78751
MARCO JASSO                          3908 AVENUE B AUSTIN TX 78751
MARCO RAMIREZ                        3908 AVENUE B AUSTIN TX 78751
MARCO RUMMO                          3908 AVENUE B AUSTIN TX 78751
MARCOS PARTIDA                       3908 AVENUE B AUSTIN TX 78751
MARCUS MAYHEW                        3908 AVENUE B AUSTIN TX 78751
MARCUS PENN                          3908 AVENUE B AUSTIN TX 78751
MARCUS VERNGREN                      3908 AVENUE B AUSTIN TX 78751
MARGARET ANDERSON                    3908 AVENUE B AUSTIN TX 78751
MARGARET STARK                       3908 AVENUE B AUSTIN TX 78751
MARIA OSPINA                         3908 AVENUE B AUSTIN TX 78751
MARIA RIOS                           3908 AVENUE B AUSTIN TX 78751
MARIA RODRIGUEZ                      3908 AVENUE B AUSTIN TX 78751
MARIA SHOUP RUIZ                     3908 AVENUE B AUSTIN TX 78751
MARIA SOFIA OSPINA                   3908 AVENUE B AUSTIN TX 78751
MARIAH RACHELLE GEORGE               1021 N. FARRAGUT AVE COLORADO SPRINGS CO 80909
MARIANA LOZANO                       3908 AVENUE B AUSTIN TX 78751
MARIE BERGERON DESIGN INC            8416 AVE PAPINEAU MONTREL QC H2M 2R5 CANADA
MARIE DEL VALLE COPPIN               3908 AVENUE B AUSTIN TX 78751
MARIEL ROBICHON                      3908 AVENUE B AUSTIN TX 78751
MARILYN MALDONADO                    3908 AVENUE B AUSTIN TX 78751
MARIO ALVARADO                       3908 AVENUE B AUSTIN TX 78751
MARIO ALVAREZ                        6001 W PARMER LANE STE 370-198 AUSTIN TX 78727



Epiq Corporate Restructuring, LLC                                                                 Page 88 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW         DocService
                                                      126 Filed
                                                             List
                                                                  03/23/21        Page 95 of 158

Claim Name                               Address Information
MARIO MUNOZ                              4626 ALLA RD LOS ANGELES CA 90066
MARIO PEREZ                              3908 AVENUE B AUSTIN TX 78751
MARION RICKARD                           3908 AVENUE B AUSTIN TX 78751
MARISA MIRABAL                           1508 SOUTHPORT DR. UNIT 159 AUSTIN TX 78704
MARISA WOMACK                            3908 AVENUE B AUSTIN TX 78751
MARISSA BESA                             3908 AVENUE B AUSTIN TX 78751
MARISSA PRESCOTT                         3908 AVENUE B AUSTIN TX 78751
MARISSA SOSA                             3908 AVENUE B AUSTIN TX 78751
MARISSA THORSEN                          3908 AVENUE B AUSTIN TX 78751
MARJORIE COBB                            3908 AVENUE B AUSTIN TX 78751
MARJORIE STEWART                         3908 AVENUE B AUSTIN TX 78751
MARK ALVAREZ                             3908 AVENUE B AUSTIN TX 78751
MARK ASCH                                359 RUTLAND RD 2L BROOKLYN NY 11225
MARK BLIESENER                           3005 IRVING ST. DENVER CO 80211
MARK BRISTOW                             1730 ROGERS PL APT 37 BURBANK CA 91504
MARK BROOKS                              170 WELFORD TRACE ALPHARETTA GA 30004
MARK CAMERO                              10605 CAMILLIA BLOSSOM LN AUSTIN TX 78748
MARK CASTANEDA                           3908 AVENUE B AUSTIN TX 78751
MARK FREADO                              247 VERNON AVE 2 BROKLYN NY 11206
MARK GARCIA                              417 COLLETON RD. RALEIGH NC 27610-2203
MARK HERNANDEZ                           3908 AVENUE B AUSTIN TX 78751
MARK LEVY                                3908 AVENUE B AUSTIN TX 78751
MARK LOUIS                               3908 AVENUE B AUSTIN TX 78751
MARK MCCOY                               206 SCHOLES ST. 3 BROOKLYN NY 11206
MARK NEWMAN SCULPTURE                    281 TAURUS AVE OAKLAND CA 94611
MARK PIRO                                119 WEST 71 STREET, APT 2C NEW YORK NY 10023
MARK RANSOM                              3908 AVENUE B AUSTIN TX 78751
MARK SILVA                               3908 AVENUE B AUSTIN TX 78751
MARK SONES                               3908 AVENUE B AUSTIN TX 78751
MARK WEBB                                3908 AVENUE B AUSTIN TX 78751
MARK WILLENBORG                          1549 ARBOR KNOT DR. AUSTIN TX 78640
MARK ZURITA                              3908 AVENUE B AUSTIN TX 78751
MARKET MAIL PRINT                        3007 LONGHORN BLVD SUITE 110 AUSTIN TX 78758
MARKETING & TECHNOLOGY GROUP             1415 N. DAYTON STREET CHICAGO IL 60642-2643
MARKETNET ASSOCIATES DIVISION            553 N. NORTH COURT SUITE 110 PALATINE IL 60067-8124
MARLOJO SCROGGINS                        362 STILL HOLLOW CRK BUDA TX 78610
MARSH & MCLENNAN                         SHERRY AMOS 8144 WALNUT HILL LANE 16TH FLOOR DALLAS TX 75231
MARSH & MCLENNAN AGENCY                  1166 AVENUE OF THE AMERICAS NEW YORK NY 10036
MARSH USA INC.                           8144 WALNUT HILL LANE 16TH FLOOR DALLAS TX 75231
MARSHALL DENNEHEY WARNER COLEMAN ET AL   ATTN: JOSEPH J. RAVA, ESQ. 800 WESTCHESTER AVE, STE C-700 RYE BROOK NY 10573
MARSHALL SAMARRIPA                       3908 AVENUE B AUSTIN TX 78751
MARSHALLS FARM NATURAL HONEY             159 LOMBARD ROAD AMERICAN CANYON CA 94503
MARTHA DISSTON                           3908 AVENUE B AUSTIN TX 78751
MARTI BALLOVERES                         182 NAGLE AVE APT 45 NEW YORK NY 10034
MARTIN ANSIN                             COLONIA 1074 AP 101 MONTEVIDEO 11100 URUGUAY
MARTIN HORNSBY                           3908 AVENUE B AUSTIN TX 78751
MARTIN HOUSE BREWING COMPANY             220 S SYLVANIA AVE, STE 209 FT WORTH TX 76111
MARTIN LUCIO                             3908 AVENUE B AUSTIN TX 78751
MARTIN ONTIVEROS                         2034 SE ELLIS ST PORTLAND OR 97202



Epiq Corporate Restructuring, LLC                                                                       Page 89 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 96 of 158

Claim Name                           Address Information
MARTIN SALOMON                       3908 AVENUE B AUSTIN TX 78751
MARTINA RANGEL                       3908 AVENUE B AUSTIN TX 78751
MARVEL CHARACTERS BV                 500 S BUENA VISTA ST MC 3301 BURBANK CA 91521
MARVIN SOSA                          3908 AVENUE B AUSTIN TX 78751
MARY BUONAMICI-GEFFEN                202 FRANKLIN BLVD. (B) AUSTIN TX 78751
MARY IUNI                            3908 AVENUE B AUSTIN TX 78751
MARY JO PEHL                         121 62ND WAY NE MINNEAPOLIS MN 55432
MARY MARRIOTT                        303 HEATHER DRIVE HENDERSON NV 89002
MARY REED                            3908 AVENUE B AUSTIN TX 78751
MARY SCOTT                           3908 AVENUE B AUSTIN TX 78751
MARY SUTHERLAND                      3908 AVENUE B AUSTIN TX 78751
MARYANNE VILLALOBOS                  3908 AVENUE B AUSTIN TX 78751
MASON SCHEER                         3908 AVENUE B AUSTIN TX 78751
MASON SCHEER                         3908 AVENUE B AUSTIN TX 78751
MASON STILLWELL                      3908 AVENUE B AUSTIN TX 78751
MASSACHUSETTS DEPT OF UNEMPLOYMENT   PO BOX 419815 BOSTON MA 02241-9815
MATA MORAN                           966 ARAPAHOE ST. LOS ANGELES CA 90006
MATAGRANO INC                        PO BOX 2588 SAN FRANCISCO CA 94083
MATCH MUSIC LLC                      4000 PALOMAR LN AUSTIN TX 78727
MATIPORN THAMTARANA                  9115 ALBURTIS AVE SANTA FE SPRINGS CA 90670
MATSON FILMS                         2470 ECHO PARK AVE LOS ANGELES CA 90026
MATT HARDEMAN                        8638 PINEY CREEK BEND AUSTIN TX 78745
MATT MICHEL                          3908 AVENUE B AUSTIN TX 78751
MATT MILLER                          3908 AVENUE B AUSTIN TX 78751
MATT RYAN TOBIN                      35 ST MATTHEWS AVE HAMILTON ON L8L 5P4 CANADA
MATT TAYLOR                          127 E. RIVERSIDE DR. APT. 114 AUSTIN TX 78704
MATTEL, INC.                         MAIL STOP TWR 12-1 333 CONTINENTAL BLVD EL SEGUNDO CA 90245
MATTHEW BAKER                        3908 AVENUE B AUSTIN TX 78751
MATTHEW BEDFORD                      3908 AVENUE B AUSTIN TX 78751
MATTHEW BLACK                        6385 BALCOME AVE ENCINO CA 91316
MATTHEW BOYD                         2200 S PLEASANT VALLEY RD 403 AUSTIN TX 78741
MATTHEW BRADSHAW                     4321 BANISTER LANE UNIT B AUSTIN TX 78702
MATTHEW BROWN                        3908 AVENUE B AUSTIN TX 78751
MATTHEW BROWN                        3908 AVENUE B AUSTIN TX 78751
MATTHEW CHOJNACKI                    12020 LAKE AVE., SUITE 303 LAKEWOOD OH 44107
MATTHEW COKER                        3908 AVENUE B AUSTIN TX 78751
MATTHEW COMBS                        3908 AVENUE B AUSTIN TX 78751
MATTHEW CORTINEZ                     3908 AVENUE B AUSTIN TX 78751
MATTHEW DAILEY                       9801 STONELAKE BLVD APT 1331 AUSTIN TX 78759
MATTHEW DESIDERIO                    60-78 6074 STREET MASPETH NY 11378
MATTHEW DIAZ-GUTIERREZ               3908 AVENUE B AUSTIN TX 78751
MATTHEW DITTMER                      3908 AVENUE B AUSTIN TX 78751
MATTHEW ELENNISS                     3908 AVENUE B AUSTIN TX 78751
MATTHEW ELLARD                       3908 AVENUE B AUSTIN TX 78751
MATTHEW EMMONS                       261 HIGH PLAIN ROAD ANDOVER MA 01810
MATTHEW EVANS                        3908 AVENUE B AUSTIN TX 78751
MATTHEW F. AMATI                     5804 ANTHONY PLACE MONONA WI 53716
MATTHEW FOUNTAIN                     3908 AVENUE B AUSTIN TX 78751
MATTHEW GARCIA                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                  Page 90 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21        Page 97 of 158

Claim Name                           Address Information
MATTHEW GARZA                        3908 AVENUE B AUSTIN TX 78751
MATTHEW GONZALES                     3908 AVENUE B AUSTIN TX 78751
MATTHEW GOSS                         3908 AVENUE B AUSTIN TX 78751
MATTHEW HERRERA                      3908 AVENUE B AUSTIN TX 78751
MATTHEW HOFFMAN                      3908 AVENUE B AUSTIN TX 78751
MATTHEW IUZZOLINO                    3908 AVENUE B AUSTIN TX 78751
MATTHEW JAMES DEAN FELDBAUER         1550 RALIEGH STREET APT 513 DENVER CO 80204
MATTHEW JEANES                       3908 AVENUE B AUSTIN TX 78751
MATTHEW KANTOR                       3908 AVENUE B AUSTIN TX 78751
MATTHEW KING                         10926 ALTA VIEW STUDIO CITY CA 91604
MATTHEW LAPERCHE                     3908 AVENUE B AUSTIN TX 78751
MATTHEW LENSCH                       3908 AVENUE B AUSTIN TX 78751
MATTHEW LOPEZ                        3908 AVENUE B AUSTIN TX 78751
MATTHEW MCDONALD                     3908 AVENUE B AUSTIN TX 78751
MATTHEW MIMS                         3908 AVENUE B AUSTIN TX 78751
MATTHEW MITCHELL                     4013 MANCHACA RD APT 4 AUSTIN TX 78704
MATTHEW MONTOYA                      3908 AVENUE B AUSTIN TX 78751
MATTHEW NEWTON JEANES                3908 AVENUE B AUSTIN TX 78751
MATTHEW PIRE                         3908 AVENUE B AUSTIN TX 78751
MATTHEW PLIMPTON                     3908 AVENUE B AUSTIN TX 78751
MATTHEW RITACCO                      3908 AVENUE B AUSTIN TX 78751
MATTHEW RODRIGUEZ                    3908 AVENUE B AUSTIN TX 78751
MATTHEW SCHMIDT                      3908 AVENUE B AUSTIN TX 78751
MATTHEW SHOWALTER                    3908 AVENUE B AUSTIN TX 78751
MATTHEW STEPHANS                     11160 JOLLYVILLE DR 1421 AUSTIN TX 78759
MATTHEW SWANSON                      3908 AVENUE B AUSTIN TX 78751
MATTHEW TEETS                        3908 AVENUE B AUSTIN TX 78751
MATTHEW THORP                        3908 AVENUE B AUSTIN TX 78751
MATTHEW TODD GILCHRIST               866 N. OCCIDENTAL BLVD LOS ANGELES CA 90026
MATTHEW TREVINO                      3908 AVENUE B AUSTIN TX 78751
MATTHEW VARGAS                       3908 AVENUE B AUSTIN TX 78751
MATTHEW VESEY                        3908 AVENUE B AUSTIN TX 78751
MATTHEW VONDERAHE                    3908 AVENUE B AUSTIN TX 78751
MATTHEW W TALBOT                     322 HIGH ST SOMERSWORTH NH 03878
MATTHEW WALLEN                       3908 AVENUE B AUSTIN TX 78751
MATTHEW WOODSON                      4811 BUCK SKIN PASS AUSTIN TX 78751
MATTHEW WOODSON                      925 E 49TH ST AUSTIN TX 78751
MATTHEW WYATT                        3908 AVENUE B AUSTIN TX 78751
MATTIE SCARBROUGH                    3908 AVENUE B AUSTIN TX 78751
MAURA MCDANIEL                       3908 AVENUE B AUSTIN TX 78751
MAURICE KIMES                        3908 AVENUE B AUSTIN TX 78751
MAURIZIO GUARINI                     86 BEDFORD PARK AVE RICHMOND HILL ON L4C 2N8 CANADA
MAX FUND, INC                        720 WEST 10TH AVE DENVER CO 80204
MAX KOCH                             2205 CADIZ CIRCLE AUSTIN TX 78741
MAX KOCH                             5605 SHAOL EDGE COURT AUSTIN TX 78756
MAX PARRILLA                         3908 AVENUE B AUSTIN TX 78751
MAX THAXTON                          3908 AVENUE B AUSTIN TX 78751
MAX WOLFF                            3908 AVENUE B AUSTIN TX 78751
MAXIELL PINEDA                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                              Page 91 OF 149
                                         Alamo Drafthouse Cinema
                         Case 21-10474-MFW    DocService
                                                  126 Filed
                                                         List
                                                              03/23/21        Page 98 of 158

Claim Name                           Address Information
MAXIM POZDERAC                       3908 AVENUE B AUSTIN TX 78751
MAXIMILIAN ORION EVRY                523 PROSPECT PLACE, APT.102 BROOKLYN NY 11238
MAXIMILIANO ORTIZ                    3908 AVENUE B AUSTIN TX 78751
MAXINE LIEGEOIS                      3908 AVENUE B AUSTIN TX 78751
MAXWELL LOCKE & RITTER LLP           PO BOX 224421 DALLAS TX 75222-9543
MAYA BENNETT                         4255 W. COLFAX AVE. DENVER CO 80204
MAYA PEREZ                           5505-B CLAY AVENUE AUSTIN TX 78756
MAYRA AGUIRRE                        3908 AVENUE B AUSTIN TX 78751
MAZAL TOV KOCKTAIL HOUR              4711 PROCK ST. AUSTIN TX 78721
MAZEL TOV KOCKTAIL HOUR LLC          4711 PROCK ST AUSTIN TX 78721
MC SIGN LLC                          8959 TYLER BLVD MENTOR OH 44060
MCCARTHY PRINT INC                   1804 CHICON ST AUSTIN TX 78702
MCCLAIN BLAKE                        420 BALDRIDGE DRIVE AUSTIN TX 78748
MCCLAIN DOUGLAS JOHNSON              6701 LINDEN ROAD KANSAS CITY MO 64113
MCDONALD YORK BUILDING COMPANY       801 OBERLIN RD 235 RALEIGH NC 27605
MCGINNIS LOCHRIDGE LLP               600 CONGRESS AVENUE SUITE 2100 AUSTIN TX 78701
MCI                                  PO BOX 15043 ALBANY NY 12212-5043
MCKAYLA TEMPLE                       3908 AVENUE B AUSTIN TX 78751
MCKENNA HALL                         3908 AVENUE B AUSTIN TX 78751
MCLAUGHLIN HUTCHINS                  3908 AVENUE B AUSTIN TX 78751
MCNEIL STRINGER SMITH                5716 W HIGHWAY 290, SUITE 201 AUSTIN TX 78735
MEAGAN FISCHER                       3908 AVENUE B AUSTIN TX 78751
MEAGAN NAVARRO                       1799 FM 528 RD 16204 WEBSTER TX 77598
MEAGAN YOUNG                         3908 AVENUE B AUSTIN TX 78751
MEASURE UAS, INC.                    623 H ST. NW 3RD FLOOR WASHINGTON DC 20001-4827
MECHELLE MARTIN                      3908 AVENUE B AUSTIN TX 78751
MEDIA ASIA                           20/F, WYLER CENTRE, PHASE II 200 TAI LIN RD KWAI CHUNG, NEW TERRITORIES HONG
                                     KONG HONG KONG
MEDINA ELECTRICAL CORP               C/O MANUEL MEDINA 1 LAIRD TERRACE SOMERSET NJ 08873
MEDINA ELECTRICAL CORP               PO BOX 170565 OZONE PARK NY 11417
MEDRIC RILEY                         3908 AVENUE B AUSTIN TX 78751
MEGAN BERNOVICH                      3908 AVENUE B AUSTIN TX 78751
MEGAN DONEL                          11851 BELAIR DR. APT 2002 SAN ANTONIO TX 78213
MEGAN ELLSWORTH                      1150 GALAPAGOS ST 406 DENVER CO 80204
MEGAN GONZALES                       3908 AVENUE B AUSTIN TX 78751
MEGAN PARSONS                        3908 AVENUE B AUSTIN TX 78751
MEGAN REARDON                        3908 AVENUE B AUSTIN TX 78751
MEGAN ROSS                           3908 AVENUE B AUSTIN TX 78751
MEGAN STEWART THORNDIKE              915 E 17TH STREET APT 517 BROOKLYN NY 11230
MEGHAN BOWMAN                        3908 AVENUE B AUSTIN TX 78751
MEGHAN OTOUPALIK                     3908 AVENUE B AUSTIN TX 78751
MEILIN NG                            3908 AVENUE B AUSTIN TX 78751
MEL MARIE LLC                        1660 SPICE SPRING SAN ANTONIO TX 78260
MELANIE MONTOYA                      3908 AVENUE B AUSTIN TX 78751
MELANIE NOTINGER                     3908 AVENUE B AUSTIN TX 78751
MELANIE SHORES                       3908 AVENUE B AUSTIN TX 78751
MELANY MAURER                        3908 AVENUE B AUSTIN TX 78751
MELINDA JACKSON                      4712 SUMMIT OVERLOOK DR APT 102 RALEIGH NC 27612
MELINDA ROHAN                        3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                 Page 92 OF 149
                                         Alamo Drafthouse Cinema
                        Case 21-10474-MFW     DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 99 of 158

Claim Name                           Address Information
MELISSA BUTCHER                      3908 AVENUE B AUSTIN TX 78751
MELISSA CRADDOCK                     3908 AVENUE B AUSTIN TX 78751
MELISSA KAY PRIETO                   515 E SLAUGHTER LN 3106 AUSTIN TX 78744
MELISSA LICCIARDELLO                 3908 AVENUE B AUSTIN TX 78751
MELISSA MAY                          3154 S. BEELER ST. DENVER CO 80231
MELISSA REYNOLDS                     3908 AVENUE B AUSTIN TX 78751
MELISSA THOMAS                       3908 AVENUE B AUSTIN TX 78751
MELISSA THOMAS                       3908 AVENUE B AUSTIN TX 78751
MELISSA VENABLE                      3908 AVENUE B AUSTIN TX 78751
MELISSA WEPRIN                       3908 AVENUE B AUSTIN TX 78751
MELODIE SHADDEN                      3908 AVENUE B AUSTIN TX 78751
MELODY KING                          3908 AVENUE B AUSTIN TX 78751
MEMENTO FILMS INTERNATIONAL          9 CITE PARADIS PARIS 75010 FRANCE
MEMPHIS RECORD PRESSING, LLC         3015 BROTHER BLVD BARTLETT TN 38133
MEOW WOLF CREATIVE STUDIOS           1352 RUFINA CIRCLE SANTA FE NM 87507
MEP MAINSTREET OPERATIONS LLC        ATTN: DIANE WHEELER AND NICK BENJAMIN 601 E PRATT ST 6TH FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC        601 E PRATT ST, 6TH FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC        ATTN: ADAM BLOCK 601 E PRATT ST, 6TH FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC        ATTN: AMANDA AMOS 601 E PRATT ST, 6TH FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC        C/O THE CORDISH COMPANY ATTN: BOB FOWLER, GENERAL COUNSEL 601 E PRATT ST, 6TH
                                     FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC        C/O THE CORDISH COMPANY ATTN: GENERAL COUNSEL 601 E PRATT ST, 6TH FL BALTIMORE
                                     MD 21202
MEP MAINSTREET OPERATIONS LLC        C/O THE CORDISH COMPANY ATTN: NICK BENJAMIN 601 E PRATT ST, 6TH FL BALTIMORE
                                     MD 21202
MEP MAINSTREET OPERATIONS LLC        C/O THE CORDISH COMPANY THE POWER PLANT 601 E PRATT ST, 6TH FL BALTIMORE MD
                                     21202
MEP MAINSTREET OPERATIONS LLC        THE POWER PLANT 601 E PRATT ST, 6TH FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC        THE POWER PLANT 6-1 E PRATT ST, 6TH FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC        221 BOLIVAR ST JEFFERSON CITY MO 65101
MEP MAINSTREET OPERATIONS LLC        ATTN: MARK MANULIK, ATTORNEY 1211 SW 5TH AVE, STE 1900 PORTLAND OR 97204
MEP MAINSTREET OPERATIONS, LLC       ATTN: GENERAL COUNSEL 601 E. PRATT STREET, 6TH FLOOR BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS, LLC       C/O THE CORDISH COMPANY 601 E. PRATT STREET, 6TH FLOOR BALTIMORE MD 21202
MERCEDES ALLEN                       3908 AVENUE B AUSTIN TX 78751
MERCEDES M. YARDLEY                  1240 STRIKE JUMPER CT LAS VEGAS NV 89108
MERCEDES OPHEIM GRAPHIC DESIGN LLC   1066 CHANEY PLACE DR HUNTSVILLE AL 35803
MERCEDEZ CHAVEZ                      3908 AVENUE B AUSTIN TX 78751
MERCURY FITNESS                      1693 S. WASHINGTON STREET DENVER CO 80210
MEREDITH BORDERS                     3421 FOLGER STREET HOUSTON TX 77093
MEREDITH CRANCH                      3204 MANCHACA RD 203 AUSTIN TX 78704
MEREDITH MILLER                      5312 AVENUE F AUSTIN TX 78751
MEREDITH MOORE                       3908 AVENUE B AUSTIN TX 78751
MERIDETH MAHAN                       3908 AVENUE B AUSTIN TX 78751
MERIDIAN HIVE MEADERY                8120 EXCHANGE DR, 400 AUSTIN TX 78754
MERKLE MEDIA CORPORATION             44 MACDONOUGH ST, UNIT 2A BROOKLYN NY 11216-2359
MESSENGER WEALTH MANAGEMENT          4835 VOLTAIRE ST SAN DIEGO CA 92107
METCO LANDSCAPE, INC.                2200 RIFLE STREET AURORA CO 80011
METRO GOLDWYN MAYER STUDIOS          245 N BEVERLY DR BEVERLY HILLS CA 90210
METRO MOVING AND STORAGE CO.         6001 S. PRINCE STREET LITTLETON CO 80120
METRO-GOLDWYN-MAYER MUSIC, INC       245 NORTH BEVERLY DRIVE C/O TAX DEPT BEVERLY HILLS CA 90210


Epiq Corporate Restructuring, LLC                                                                  Page 93 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW   DocService
                                                126 Filed
                                                       List
                                                            03/23/21         Page 100 of 158

Claim Name                           Address Information
METROGRAPH PICTURES                 13 LUDLOW ST NEW YORK NY 10002
METROPOLITAN PAPER RECYCLING        847 SHEPHERD AVENUE BROOKLYN NY 11208
METROPOLITAN PAPER RECYCLING        PO BOX 80381 BROOKLYN NY 11208
MG TRUST                            717 17TH ST, STE 1300 DENVER CO 80202-3531
MHW, LTD /HAUS ALPENZ USA           1129 NORTHERN BLVD SUITE 312 MANHASSET NY 11030
MIA WELCH                           3908 AVENUE B AUSTIN TX 78751
MICAH POWELL COVER                  10859 INDEPENDENCE AVE CHATSWORTH CA 91311
MICAH REYNOLDS                      3908 AVENUE B AUSTIN TX 78751
MICAH SCHONFELD                     3908 AVENUE B AUSTIN TX 78751
MICAHEL JEFFREY BEITZEL             8610 BOWLING GREEN DR UNIT A AUSTIN TX 78757
MICAILA SAN MIGUEL                  3908 AVENUE B AUSTIN TX 78751
MICAILA SAN MIGUEL                  3908 AVENUE B AUSTIN TX 78751
MICHAEL AARON LAWSON INC.           2242 BRIER AVENUE LOS ANGELES CA 90039
MICHAEL ALVARADO                    3908 AVENUE B AUSTIN TX 78751
MICHAEL ALVARADO JR.                3908 AVENUE B AUSTIN TX 78751
MICHAEL APOLINAR                    3448 LARK MEADOW WAY DALLAS TX 75287
MICHAEL BLACKMON                    1149 YELLOW IRIS ROAD LEANDER TX 78641
MICHAEL BONANNO                     3908 AVENUE B AUSTIN TX 78751
MICHAEL BORNE                       3908 AVENUE B AUSTIN TX 78751
MICHAEL BROWN                       3908 AVENUE B AUSTIN TX 78751
MICHAEL BROWN                       3908 AVENUE B AUSTIN TX 78751
MICHAEL BRUNER                      3908 AVENUE B AUSTIN TX 78751
MICHAEL CALDWELL                    3908 AVENUE B AUSTIN TX 78751
MICHAEL CARLTON                     3908 AVENUE B AUSTIN TX 78751
MICHAEL CASTILLO                    3908 AVENUE B AUSTIN TX 78751
MICHAEL CHO                         1206 LANSDOWNE AVE TORONTO ON M6H 3Z4 CANADA
MICHAEL CORCORAN                    305 W. 35TH ST. 114 AUSTIN TX 78705
MICHAEL CRUZ                        3908 AVENUE B AUSTIN TX 78751
MICHAEL DAVID DEGRAND               320 RIDGEWAY BLVD WEATHERFORD TX 76086
MICHAEL DAVILA                      3908 AVENUE B AUSTIN TX 78751
MICHAEL DAVIS                       3908 AVENUE B AUSTIN TX 78751
MICHAEL DEITCH                      1806A FAIRLAWN LANE AUSTIN TX 78704
MICHAEL DEL MUNDO                   502 CORNELL ROUGE BLVD MARKHAM ON L6B 0R9 CANADA
MICHAEL DONEL                       3908 AVENUE B AUSTIN TX 78751
MICHAEL DREW ROBERTSON              1031 NICHOLWOOD DRIVE APT.305 RALEIGH NC 27605
MICHAEL ERWIN                       3908 AVENUE B AUSTIN TX 78751
MICHAEL FARMER                      3908 AVENUE B AUSTIN TX 78751
MICHAEL FERNANDEZ                   3908 AVENUE B AUSTIN TX 78751
MICHAEL FOREMAN                     3908 AVENUE B AUSTIN TX 78751
MICHAEL GALLAWAY                    3908 AVENUE B AUSTIN TX 78751
MICHAEL GINGOLD                     PO BOX 356 CROTON-ON-HUDSON NY 10520
MICHAEL GRAUPMANN                   12609 BRIGHTSIDE ST AUSTIN TX 78729
MICHAEL HADLEY                      3908 AVENUE B AUSTIN TX 78751
MICHAEL HAYES                       316 MILL RUN NEW BRAUNFELS TX 78132
MICHAEL HERNANDEZ                   3908 AVENUE B AUSTIN TX 78751
MICHAEL HICKL                       3908 AVENUE B AUSTIN TX 78751
MICHAEL HOFFMAN                     3908 AVENUE B AUSTIN TX 78751
MICHAEL HOOD                        3908 AVENUE B AUSTIN TX 78751
MICHAEL HULING                      3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                              Page 94 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW   DocService
                                                126 Filed
                                                       List
                                                            03/23/21          Page 101 of 158

Claim Name                           Address Information
MICHAEL JACOB CARRINO               2956 4TH AVE LOS ANGELES CA 90018
MICHAEL JAMES MARTENS               4141 NE DAVIS ST PORTLAND OR 97232-3444
MICHAEL KELLY INC                   136 WAVERLY ROAD SCARSDALE NY 10583
MICHAEL KITAIGORODSKY               3908 AVENUE B AUSTIN TX 78751
MICHAEL KWIATKOWSKI                 3908 AVENUE B AUSTIN TX 78751
MICHAEL LAMBERT                     3908 AVENUE B AUSTIN TX 78751
MICHAEL MALVITZ                     1531 STOUT ST APT 304 DENVER CO 80202
MICHAEL MALVITZ                     1531 STOUT STREET UNIT 304 DENVER CO 80202
MICHAEL MARCOS                      3908 AVENUE B AUSTIN TX 78751
MICHAEL MATESSINO                   150 S GLENOAKS BLVD , 9230 BURBANK CA 91502-1314
MICHAEL MILLER                      3908 AVENUE B AUSTIN TX 78751
MICHAEL MIRABAL                     3908 AVENUE B AUSTIN TX 78751
MICHAEL MYERS                       3908 AVENUE B AUSTIN TX 78751
MICHAEL MYNATT                      3908 AVENUE B AUSTIN TX 78751
MICHAEL NATALE                      3908 AVENUE B AUSTIN TX 78751
MICHAEL NOTTEBART                   3908 AVENUE B AUSTIN TX 78751
MICHAEL NOTTEBART                   3908 AVENUE B AUSTIN TX 78751
MICHAEL OJEDA                       3908 AVENUE B AUSTIN TX 78751
MICHAEL PASKA                       3908 AVENUE B AUSTIN TX 78751
MICHAEL PATRICK BUCHTA              103 BULIAN LN UNIT A AUSTIN TX 78746
MICHAEL PATRICK BUTCHA              103 BULIAN UNIT A AUSTIN TX 78746
MICHAEL PAUL ESCANUELAS             2850 HYANS ST LOS ANGELES CA 90026
MICHAEL PERFETTI                    2759 W. 4TH AVE DENVER CO 80219
MICHAEL PERILSTEIN                  4400 S QUEBEC ST, APT L 210 DENVER CO 80237-2670
MICHAEL PERILSTEIN                  4400 S QUEBEC ST, APT L201 DENVER CO 80237-2670
MICHAEL R MALLOY                    PO BOX 17991 ATLANTA GA 30316
MICHAEL RAYMOND                     3908 AVENUE B AUSTIN TX 78751
MICHAEL REEVES                      3908 AVENUE B AUSTIN TX 78751
MICHAEL ROBERT GUIGLIANO            7197 AUTUMN RUN TRAIL EAST SYRACUSE NY 13057
MICHAEL RODRIGUEZ                   3908 AVENUE B AUSTIN TX 78751
MICHAEL RUIZ                        3908 AVENUE B AUSTIN TX 78751
MICHAEL SAMPSON                     3908 AVENUE B AUSTIN TX 78751
MICHAEL SAPUTO                      21342 N ANDOVER RD KILDEER IL 60047
MICHAEL SHERRILL                    3908 AVENUE B AUSTIN TX 78751
MICHAEL SMITH                       3908 AVENUE B AUSTIN TX 78751
MICHAEL SWARTZ                      3908 AVENUE B AUSTIN TX 78751
MICHAEL TELLES                      3908 AVENUE B AUSTIN TX 78751
MICHAEL TRAFTON                     3908 AVENUE B AUSTIN TX 78751
MICHAEL WILCHESTER                  3908 AVENUE B AUSTIN TX 78751
MICHAEL WILLIAMS                    3908 AVENUE B AUSTIN TX 78751
MICHAEL WURTZ                       3908 AVENUE B AUSTIN TX 78751
MICHAEL-ASHLEY BOEHLER              3908 AVENUE B AUSTIN TX 78751
MICHAELA HENRY                      3908 AVENUE B AUSTIN TX 78751
MICHAELINE MCTAFFERTY STITH         4671 LANGDON DRIVE, APT 303 MORRISVILLE NC 27560
MICHEAL FOULK                       762 61ST STREET OAKLAND CA 94609
MICHEALLA APRIGLIANO                3908 AVENUE B AUSTIN TX 78751
MICHEL GRENIER                      3908 AVENUE B AUSTIN TX 78751
MICHELLE CASTRO                     3908 AVENUE B AUSTIN TX 78751
MICHELLE HODGES                     3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                               Page 95 OF 149
                                         Alamo Drafthouse Cinema
                        Case 21-10474-MFW    DocService
                                                 126 Filed
                                                        List
                                                             03/23/21          Page 102 of 158

Claim Name                           Address Information
MICHELLE MARIE BALDWIN               2690 W. MISSISSIPPI AVE DENVER CO 80219
MICHELLE NICOLE MOON                 7007 DAUGHERTY ST AUSTIN TX 78757
MICHELLE POWERS                      3908 AVENUE B AUSTIN TX 78751
MICHELLE SMITH                       3908 AVENUE B AUSTIN TX 78751
MICHIGAN DEPARTMENT OF TREASURY      AUSTIN BLDG 430 W ALLEGAN ST LANSING MI 48933
MICHIGAN DEPT OF                     ENVIRONMENTAL QUALITY 525 W ALLEGAN ST PO BOX 30473 LANSING MI 48909-7973
MICHIGAN DEPT OF HEALTH & HUMAN      333 S GRAND AVE PO BOX 30195 LANSING MI 48909
SERVICES
MICHIGAN DEPT OF LABOR & ECON.       105 W ALLEGAN ST LANSING MI 48933
OPPORTNTY
MICHIGAN SECRETARY OF STATE          LEGAL SERVICES ADMIN PO BOX 30204 LANSING MI 48909
MICHIGAN SECRETARY OF STATE          LEGAL SERVICES ADMIN RICHARD H AUSTIN BLDG 430 W ALLEGAN, 4TH FL LANSING MI
                                     48918
MIDDLETON BREWING LLC                101 OAKWOOD LOOP SAN MARCOS TX 78666
MIDNIGHT COWBOY                      612 E. 6TH STREET AUSTIN TX 78701
MIDNIGHT CREW STUDIOS LLC            229 WESTOWNE ROAD BALTIMORE MD 21229
MIDNIGHT LIGHTING                    2123 HWY 71 W CEDAR CREEK TX 78612
MIDNIGHT VULTURE PROD INC            12439 MAGNOLIA BLVD 194 NORTH HOLLYWOOD CA 91607
MIDORI OTANI                         6-3-403, SAWAMI1, TOBATAKU FUKUOKA 804-0093 JAPAN
MIDWEST EQUIPMENT COMPANY            2511 CASSENS DRIVE FENTON MO 63026
MIGUEL ALEJANDRO                     3908 AVENUE B AUSTIN TX 78751
MIGUEL BOSQUEZ                       3908 AVENUE B AUSTIN TX 78751
MIGUEL CUEVAS                        3908 AVENUE B AUSTIN TX 78751
MIGUEL ESQUIVEL                      3908 AVENUE B AUSTIN TX 78751
MIGUEL GALVAN                        3908 AVENUE B AUSTIN TX 78751
MIGUEL GARCIA                        3908 AVENUE B AUSTIN TX 78751
MIGUEL GUERRA                        3908 AVENUE B AUSTIN TX 78751
MIGUEL LOEZA                         3908 AVENUE B AUSTIN TX 78751
MIGUEL SAENZ                         3908 AVENUE B AUSTIN TX 78751
MIHI ENTERTAINMENT LLC               5720 W 3RD PL LAKEWOOD CO 80226
MIKAYLA COLLINS                      3908 AVENUE B AUSTIN TX 78751
MIKAYLA LOPEZ                        3908 AVENUE B AUSTIN TX 78751
MIKE MACRAE                          8601 ANDERSON MILL ROAD 1127 AUSTIN TX 78729
MIKE MITCHELL                        1816 ASHBY AVE AUSTIN TX 78704
MIKE SAPUTO                          21342 N ANDOVER RD KILDEER IL 60047
MIKE SUTFIN                          5305 10TH AVE S MINNEAPOLIS MN 55417
MIKEL FOSTER                         3908 AVENUE B AUSTIN TX 78751
MILAN ENTERTAINMENT INC              JOE GUERRERO/ SONY MUSIC MASTERWORKS 25 MADISON AVE 19TH FLOOR NEW YORK NY
                                     10010
MILAN ENTERTAINMENT INC              4117 ROYAL CREST PLACE ENCINO CA 91436
MILAN GEORGE                         3908 AVENUE B AUSTIN TX 78751
MILE HIGH SCI-FI                     10948 W. 65TH CIRCLE ARVADA CO 80004
MILES NIELSEN                        404 CHINOOK AVE ASTORIA OR 97103
MILES WILFORD                        3908 AVENUE B AUSTIN TX 78751
MILES WILFORD                        3908 AVENUE B AUSTIN TX 78751
MILESTONE FILM & VIDEO               PO BOX 128 HARRINGTON PARK NJ 07640
MILLER IMAGING & DIGITAL SOLUTIONS   PO BOX 81771 AUSTIN TX 78708-1771
MILLIKEN & COMPANY                   PO BOX 843234 DALLAS TX 75284-3234
MILLIKEN AND COMPANY                 PO BOX 843234 DALLAS TX 75284
MILROSE CONSULTANTS, INC.            498 SEVENTH AVE, 17TH FLOOR NEW YORK NY 10018


Epiq Corporate Restructuring, LLC                                                                 Page 96 OF 149
                                            Alamo Drafthouse Cinema
                       Case 21-10474-MFW        DocService
                                                    126 Filed
                                                           List
                                                                03/23/21        Page 103 of 158

Claim Name                              Address Information
MIMS DISTRIBUTING                       8605 EBENEZER CHURCH RD RALEIGH NC 27617
MINDFUL DISTRIBUTORS                    2935 ADELINE STREET OAKLAND CA 94608
MINGHAN CHEN                            3908 AVENUE B AUSTIN TX 78751
MINIMUS                                 2610 CONEJO SPECTRUM STREET NEWBURY PARK CA 91320
MINNESOTA DEPARTMENT OF PUBLIC HEALTH   COMMISSIONERS OFFICE 625 N ROBERT ST ST PAUL MN 55155-2538
MINNESOTA DEPARTMENT OF PUBLIC HEALTH   PO BOX 64975 ST PAUL MN 55164-0975
MINNESOTA DEPARTMENT OF REVENUE         600 N ROBERT ST ST PAUL MN 55101
MINNESOTA DEPT OF                       NATURAL RESOURCES 500 LAFAYETTE ROAD ST. PAUL MN 55155-4040
MINNESOTA DEPT OF LABOR & INDUSTRY      443 LAFAYETTE RD N ST PAUL MN 55155
MINNESOTA POLLUTION CONTROL AGENCY      7678 COLLEGE ROAD BAXTER MN 56425
MINNESOTA SECRETARY OF STATE            180 STATE OFFICE BLDG 100 REV DR MARTIN LUTHER KING JR BLVD ST PAUL MN
                                        55155-1299
MINUTEMAN PRESS                         1221 W 6TH STREET B AUSTIN TX 78703
MINUTEMAN PRESS                         3007 LONGHORN BLVD SUITE 110 AUSTIN TX 78758
MIRANDA GONZALEZ                        3908 AVENUE B AUSTIN TX 78751
MIRANDA HOLCOMB                         3908 AVENUE B AUSTIN TX 78751
MIRANDA MORALES                         3908 AVENUE B AUSTIN TX 78751
MIRANDA PARSON                          3908 AVENUE B AUSTIN TX 78751
MIRANDA SANTIAGO                        3908 AVENUE B AUSTIN TX 78751
MIRELES PARTY ICE                       1635 S ZARZAMORA ST SAN ANTONIO TX 78207
MIREYAH MARCINEK                        538 VENTURA STREET ALTADENA CA 91001
MIRROR RELEASING                        29285NETWORK PLACE CHICAGO IL 60673-1292
MIRROR RELEASING LLC                    ATTN: LISA SILECCHIO 29285 NETWORK PLACE CHICAGO IL 60673-1292
MIRROR RELEASING LLC                    812 N ROBERTSON BLVD WEST HOLLYWOOD CA 90069
MIRUS IT SERVICES, INC.                 820 GESSNER, SUITE 1600 HOUSTON TX 77024
MISSION RESTAURANT SUPPLY               PO BOX 10310 SAN ANTONIO TX 78210
MISSION RESTAURANT SUPPLY               6509 N LAMAR BLVD AUSTIN TX 78752
MISSOURI DEPARTMENT OF LABOR            LABOR & INDUSTRIAL RELATIONS COMM ANNA HUI, DIRECTOR 421 E DUNKLIN ST; PO BOX
                                        504 JEFFERSON CITY MO 65102-0504
MISSOURI DEPARTMENT OF PUBLIC SAFETY    PO BOX 844 JEFFERSON CITY MO 65102
MISSOURI DEPARTMENT OF REVENUE          HARRY S TRUMAN STATE OFFICE BLDG 301 W HIGH ST, RM 102 JEFFERRSON CITY MO
                                        65101
MISSOURI DEPARTMENT OF REVENUE          PO BOX 3400 JEFFERSON CITY MO 65105-3400
MISSOURI DEPT OF HEALTH & SENIOR SVCS   ATTN: RANDALL W WILLIAMS, DIR 912 WILDWOOD PO BOX 570 JEFFERSON CITY MO
                                        65102-0570
MISSOURI DEPT OF NATURAL RESOURCES      DIVISION OF ENVIRONMENTAL QUALITY PO BOX 176 JEFFERSON CITY MO 65102-0176
MISSOURI DEPT OF REVENUE                PO BOX 3360 JEFFERSON CITY MO 65105-3360
MISSOURI LABOR LAW POSTER SERVICES      4579 LACLEDE AVE 153 SAINT LOUIS MO 63108-2103
MISSOURI SECRETARY OF STATE             600 W MAIN ST JEFFERSON CITY MO 65101
MITCH PUTNAM                            3908 AVENUE B AUSTIN TX 78751
MITCHELL BRANCH                         9013 STARK AVE KANSAS CITY MO 64138
MITCHELL WILDER                         3908 AVENUE B AUSTIN TX 78751
MITCHELL WILDER                         3908 AVENUE B AUSTIN TX 78751
MIZEL CENTER FOR ARTS AND CULTURE       350 S DAHLIA DENVER CO 80246-8102
ML&R WEALTH MANAGEMENT                  401 CONGRESS AVENUE 1100 AUSTIN TX 78701
MMMPANADAS                              1924 E 38TH 1/2 ST AUSTIN TX 78723
MMP                                     MAGELLAN MIDSTREAM PARTENRS LP ONE WILLIAMS CENTER TULSA OK 74172
MOBILE LOAVES & FISHES                  9301 HOG EYE ROAD AUSTIN TX 78724
MOHAMED SHAFEEK                         3908 AVENUE B AUSTIN TX 78751
MOHAMMAD HOSSAIN                        3908 AVENUE B AUSTIN TX 78751


Epiq Corporate Restructuring, LLC                                                                     Page 97 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW   DocService
                                                126 Filed
                                                       List
                                                            03/23/21          Page 104 of 158

Claim Name                           Address Information
MOHIT JASWAL                        3908 AVENUE B AUSTIN TX 78751
MOISES ZUNIGA                       3908 AVENUE B AUSTIN TX 78751
MOJO STAGING                        512 EBERHART LANE 1604 AUSTIN TX 78745
MOLLY COMEAUX                       3908 AVENUE B AUSTIN TX 78751
MOLLY HAMMER                        4800 BARKLEY ST. APT 4 MISSION KS 66202
MOLLY KOLLIER                       405 PEARL ST BOULDER CO 80302
MOLLY MALDONADO                     3908 AVENUE B AUSTIN TX 78751
MOLLY PRINCE                        3908 AVENUE B AUSTIN TX 78751
MOLLY SANCHEZ                       536 MASON STREET APT 301 SAN FRANCISCO CA 94102
MOMENTUM PICTURES, LLC              150 S EL CAMINO DRIVE, SUITE 300 BEVERLY HILLS CA 90212
MON CERDA                           3908 AVENUE B AUSTIN TX 78751
MONAS SOFTWORKS INC.                7650 S MCCLINTOCK DRIVE STE 103-430 TEMPE AZ 85284
MONDO TEES LLC                      612A E 6TH STREET AUSTIN TX 78701
MONICA AGUILAR                      6304 PERLITA DR AUSTIN TX 78724
MONICA CASTILLO                     1144 NOSTRAND AVE APT2 BROOKLYN NY 11225
MONICA DETTLING                     3908 AVENUE B AUSTIN TX 78751
MONICA DOMINGUEZ                    3908 AVENUE B AUSTIN TX 78751
MONICA MORENO                       3908 AVENUE B AUSTIN TX 78751
MONICA WOLFE                        3908 AVENUE B AUSTIN TX 78751
MONIQUE CHAMPAGNE                   426 TRICOU ST NEW ORLEANS LA 70117
MONOTYPE IMAGING INC                600 UNICORN PARK DR WOBURN MA 01801
MONTANA MOTE                        3908 AVENUE B AUSTIN TX 78751
MONTANA WAGONER                     3908 AVENUE B AUSTIN TX 78751
MONTWALK HOLDINGS, LTD              1331 LAMAR STE 1256 HOUSTON TX 77010
MONUMENT PICTURES LLC               150 S EL CAMINO DRIVE, SUITE 300 BEVERLY HILLS CA 90212
MONUMENT RELEASING LLC              173 RICHARDSON STREET BROOKLYN NY 11222
MOOD MEDIA                          PO BOX 71070 CHARLOTTE NC 28272-1070
MOOD: SAN ANTONIO                   TEXAS WIRED MUSIC, INC. PO BOX 1098 SAN ANTONIO TX 78294
MOONLIGHT BREWING COMPANY           PO BOX 316 FULTON CA 95439
MOONTOWER ENTERTAINMENT LLC         4000 PALOMAR LN AUSTIN TX 78727
MOORE & VAN ALLEN PLLC              ATTN: CHRISTOPHER D THOMPSON ESQ 100 N TRYON ST, STE 4700 CHARLOTTE NC 28202
MOORE & VAN ALLEN PLLC              100 NORTH TRYON STREET STE 4700 CHARLOTTE NC 28202-4003
MORGAN CATENCAMP                    3908 AVENUE B AUSTIN TX 78751
MORGAN CREEK PRODUCTIONS            10351 SANTA MONICA BLVD SUITE 200 LOS ANGELES CA 90025
MORGAN CREEK PRODUCTIONS            10351 SANTA MONICA BLVD SUITE 200 LOS ANGELES CA 90028
MORGAN DELAO                        3908 AVENUE B AUSTIN TX 78751
MORGAN HENDRIX                      3908 AVENUE B AUSTIN TX 78751
MORGAN PECH                         3908 AVENUE B AUSTIN TX 78751
MOROCH PARTNERS, INC.               ATTN: MATT POWELL 3625 N HALL ST STE 1100 DALLAS TX 75219
MOROCH PARTNERS, INC.               3625 N HALL ST,1100 DALLAS TX 75219
MOROCH PARTNERS, INC.               3625 N. HALL STREET STE 1100 DALLAS TX 75219
MORRIS DISTRIBUTING                 PO BOX 5699 PETALUMA CA 94955-5699
MORROW-MEADOWS CORPORATION NA       1050 BING STREET SAN CARLOS CA 94070
MOSS HOODS INC                      11757 W KEN CARYL AVE 180 LITTLETON CO 80127
MOVABLE INC                         1065 6TH AVENUE 9TH FLOOR NEW YORK NY 10018
MOVIE MEMORABILIA INVESTORS         PO BOX 874 WEST PLAINS MO 65776
MOVIEXCHANGE LIMITED                335 N. MAPLE DRIVE SUITE 150 BEVERLY HILLS CA 90210
MOVING IMAGE TECHNOLOGIES           17760 NEWHOPE STREET FOUNTAIN VALLEY CA 92708
MOVING IMAGE TECHNOLOGIES LLC       17760 NEWHOPE ST, STE B FOUNTAIN VALLEY CA 92708



Epiq Corporate Restructuring, LLC                                                                Page 98 OF 149
                                           Alamo Drafthouse Cinema
                        Case 21-10474-MFW      DocService
                                                   126 Filed
                                                          List
                                                               03/23/21          Page 105 of 158

Claim Name                             Address Information
MOVIO LTD                              335 N. MAPLE DR. SUITE 150 BEVERLY HILLS CA 90210
MP STUDIO LANDSCAPE ARCHITECTURE LLC   201 GROVETON SAN ANTONIO TX 78210
MPI MEDIA GROUP                        16101 SOUTH 108TH AVENUE ORLAND PARK IL 60467
MRI CONTRACT STAFFING, INC.            1735 MARKET ST STE 200-MRI CS PHILADEPHIA PA 19103
MTK COMPANY LLC                        155 SANSOME STREET, SUITE 610 SAN FRANCISCO CA 94104
MTK COMPANY LLC                        C/O TAYLOR AND FAUST 155 SANSOME STREET, SUITE 610 SAN FRANCISCO CA 94104
MUELLER ALDRICH STREET LLC             C/O DUBOIS BRYANT & CAMPBELL LLP ATTN: WILLIAM S RHEA 303 COLORADO, STE 2300
                                       AUSTIN TX 78701
MUELLER ALDRICH STREET LLC             4550 MUELLER BLVD AUSTIN TX 78723
MUELLER ALDRICH STREET LLC             C/O CATELLUS DEVELOPMENT CORPORATION ATTN: EXECUTIVE VP 4550 MUELLER BLVD
                                       AUSTIN TX 78723
MUELLER ALDRICH STREET LLC             C/O CATELLUS DEVELOPMENT CORPORATION ATTN: GREG WEAVER 4550 MUELLER BLVD
                                       AUSTIN TX 78723
MUELLER ALDRICH STREET LLC             4200 N LAMAR BLVD 200 AUSTIN TX 78756
MUELLER ALDRICH STREET LLC             C/O ALLEN MATKINS LECK GAMBLE ET AL ATTN: SANDRA A JACOBSON ESQ 1900 MAIN ST,
                                       5TH FL IRVINE CA 92614-7321
MUELLER ALDRICH STREET LLC             ATTN: C WILLIAM HOSLER 66 FRANKLIN ST, STE 200 OAKLAND CA 94607
MUELLER ALDRICH STREET LLC             ATTN: CFO 66 FRANKLIN ST, STE 200 OAKLAND CA 94607
MUELLER ALDRICH STREET LLC             C/O CATELLUS DEVELOPMENT ATTN: CFO 66 FRANKLIN ST, STE 200 OAKLAND CA 94607
MUELLER ALDRICH STREET LLC             C/O CATELLUS DEVELOPMENT CORPORATION ATTN: CFO 66 FRANKLIN ST, STE 200 OAKLAND
                                       CA 94607
MUELLER ALDRICH STREET, LLC            C/O MUELLER CENTRAL ATTN: REILY GREGSON 4550 MUELLER BLVD AUSTIN TX 78723
MUELLER ALDRICH STREET, LLC            MUELLER CENTRAL 4550 MUELLER BLVD AUSTIN TX 78723
MUELLER ALDRICH STREET, LLC            C/O WEITZMAN GROUP 4200 N LAMAR BLVD 200 AUSTIN TX 78756
MULTICOM                               1076 FLORIDA CENTRAL PKWY LONGWOOD FL 32750
MULTIMEDIA HOLDINGS CORP               PO BOX 637386 CINCINNATI OH 45263-7386
MURPHY BRODLOWICZ                      3908 AVENUE B AUSTIN TX 78751
MURRAY AND SENA, LLC                   2 WHITNEY AVENUE EAST NORWICH NY 11732
MUSEUM OF HOME VIDEO                   1350 MOHAWK STREET LOS ANGELES CA 90026
MUSIC BOX FILMS                        173 N MORGAN STREET CHICAGO IL 60607
MUSIC BOX THEATRE                      3733 N SOUTHPORT AVE CHICAGO IL 60613
MUSICAL CHAIRS                         PO BOX 17771 AUSTIN TX 78760-7771
MUSSER MEWZIK LTD.                     4255 W. COLFAX AVE. DENVER CO 80204
MUSTAFA YASAR II                       3526 PARKRIDGE LN PALMDALE CA 93551
MUTE CITY 3D, LLC                      21766 SE 259TH ST MAPLE VALLEY WA 98038
MUTUAL DISTRIBUTING                    2233 CAPITAL BLVD RALEIGH NC 27604
MVD ENTERTAINMENT                      203 WINDSOR ROAD POTTSTOWN PA 19464
MW BURNES ENTERPRISES                  1809 GRAND BLVD KANSAS CITY MO 64108
MY CINEMA DBA NAGRAVISION S.A.         ATTN: ANGELIKA KILEN 5090 N. 40TH STREET STE 450 PHOENIX AZ 85018
MY TAX ILLINOIS                        JAMES R THOMPSON CENTER, 7TH FL 100 W RANDOLPH ST CHICAGO IL 60601-3274
MYERS NEWBURY LLC                      200 WINCLIFF DR BUDA TX 78610
MYLES MANCEAUX                         3908 AVENUE B AUSTIN TX 78751
MYRA MENDOZA                           3908 AVENUE B AUSTIN TX 78751
N.C. DEPT OF ENVIRONMENTAL QUALITY     1601 MAIL SERVICE CTR RALEIGH NC 27699-1601
N.C. DEPT OF ENVIRONMENTAL QUALITY     2090 US 70 HWY SWANNANOA NC 28778-8211
NAGRAVISION S.A.                       ATTN: ANGELIKA KLIEN 5090 N. 40TH STREET STE 450 PHOENIX AZ 85018
NAKIA REYNOSO                          2105 BENWICK CIRCLE AUSTIN TX 78723
NAME ON FILE                           ADDRESS ON FILE
NAME ON FILE                           ADDRESS ON FILE
NAME ON FILE                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 99 OF 149
                                     Alamo Drafthouse Cinema
                     Case 21-10474-MFW   DocService
                                             126 Filed
                                                    List
                                                         03/23/21        Page 106 of 158

Claim Name                        Address Information
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NAME ON FILE                     ADDRESS ON FILE
NANCY BEARE                      3908 AVENUE B AUSTIN TX 78751
NANCY CHARLES                    3908 AVENUE B AUSTIN TX 78751
NANCY LAWSON                     7301 LAURIE DR FT WORTH TX 76112
NAOMI BAUMAN                     3908 AVENUE B AUSTIN TX 78751
NAOMI MARTINEZ                   3908 AVENUE B AUSTIN TX 78751
NAPOLEON HERRERA DE LA ROSA      8543 TX-151, 916 SAN ANTONIO TX 78245
NARISSA GUERRA                   3908 AVENUE B AUSTIN TX 78751
NARVAR, INC.                     50 BEALE ST. 7TH FLOOR SAN FRANCISCO CA 94105
NASHALI LLAUGER LAUREANO         3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                          Page 100 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 107 of 158

Claim Name                               Address Information
NATALIE AVINA                            ADDRESS ON FILE
NATALIE BELDEN                           3908 AVENUE B AUSTIN TX 78751
NATALIE CORN                             3908 AVENUE B AUSTIN TX 78751
NATALIE VERDALETTE                       3908 AVENUE B AUSTIN TX 78751
NATASHA BENNETT                          3908 AVENUE B AUSTIN TX 78751
NATASHA BREWER                           3908 AVENUE B AUSTIN TX 78751
NATASHA MUSE                             31 PAGE ST. 401 SAN FRANCISCO CA 94102
NATHAN BLASER                            4015 VITRUVIAN WAY 304 ADDISON TX 75001
NATHAN CAMPEGGIO                         3908 AVENUE B AUSTIN TX 78751
NATHAN MCDOWELL                          3908 AVENUE B AUSTIN TX 78751
NATHAN SCHMID                            3908 AVENUE B AUSTIN TX 78751
NATHAN SUDDUTH                           3908 AVENUE B AUSTIN TX 78751
NATHANAEL CARD                           701 DUTTON AVE SAN LEANDRO CA 94577
NATHANAEL ELKINS                         3908 AVENUE B AUSTIN TX 78751
NATHANAEL SCHIFFBAUER                    701 DUTTON AVE SAN LEANDRO CA 94577
NATHANIEL ELI GREEN                      14 WINFIELD ST. SAN FRANCISCO CA 94110
NATHANIEL LUND                           3908 AVENUE B AUSTIN TX 78751
NATHANIEL PEART                          3908 AVENUE B AUSTIN TX 78751
NATIONAL ASSOCIATION OF THEATRE OWNERS   1705 N STREET, NW WASHINGTON DC 20036
NATIONAL CASUALTY COMPANY                8877 N GAINEY CENTER DR SCOTTSDALE AZ 85258-2108
NATIONAL DISTRIBUTION SERVICE, INC.      616 TRADE CENTER BLVD CHESTERFIELD MO 63005
NATIONAL ENTERTAINMENT COLLECTIBLES      PO BOX 1036 CHARLOTTE NC 28201-1036
ASSC
NATIONAL FILM BOARD OF CANADA            3155 COTE DE LIESSE RD ST. LAURENT QC H4N 2N4 CANADA
NATIONAL GRID                            PO BOX 11741 NEWARK NJ 07101-4741
NATIONAL GRID                            300 ERIE BLVD W SYRACUSE NY 13202
NATIONAL MS SOCIETY                      733 THIRD AVENUE, 3RD FLOOR NEW YORK NY 10017
NATIONAL PARK SERVICE                    AOC 13461 SUNRISE VALLEY DR. HERNDON VA 20171
NATIONAL ROOFING PARTNERS                621 E STATE HWY 121 SUITE 400 COPPELL TX 75019
NATIONWIDE MAINTENANCE, LLC              483 CHERRY STREET BEDFORD HILLS NY 10507
NATIVE STATION                           4255 W. COLFAX AVE. DENVER CO 80204
NATL ASSOC OF LICENS. & COMPLIANCE       2401 UTAH AVE S. MS SP1 SEATTLE WA 98134
PROFS
NATURAL ENERGY LAB                       4417 BELLINGHAM AVE STUDIO CITY CA 91604
NATURE THEATER OF OKLAHOMA LLC           2728 THOMSON AVENUE UNIT 817 LONG ISLAND CITY NY 11101
NAUTILUS ART PRINTS SPRL                 RUE VANDERKINDERE 542 BRUSSELS 1180 BELGIUM
NAYLOR LLC                               PO BOX 677251 DALLAS TX 75267
NBCUNIVERSAL, LLC                        ROBYN FUJINO 2160/8I 100 UNIVERSAL CITY PLAZA UNIVERSAL CITY CA 91608
NC DEPARTMENT OF HEALTH & HUMAN          1632 MAIL SERVICE CENTER RALEIGH NC 27699-1632
SERVICES
NC DEPT OF HEALTH & HUMAN SERVICES       ATTN: MARK BENTON, PUBLIC HEALTH DEPT 101 BLAIR DR RALEIGH NC 27603
NC DEPT OF HEALTH & HUMAN SERVICES       ATTN: MARK BENTON, PUBLIC HEALTH DEPT 2001 MAIL SERVICE CENTER RALEIGH NC
                                         27699-2000
NCR CORPORATION                          864 SPRING ST NW ATLANTA GA 30308
NCR LOCAL - SA/LV                        1077 CENTRAL PARKWAY SOUTH 800 SAN ANTONIO TX 78232
NEAL LAUBACH                             3908 AVENUE B AUSTIN TX 78751
NEBRASKA DEPT OF ENVIRONMENTAL QUALITY   1200 N ST, STE 400 PO BOX 98922 LINCOLN NE 68509
NEBRASKA DEPT OF REVENUE                 NEBRASKA STATE OFFICE BLDG 1313 FARNAM ST STE 100 OMAHA NE 68102-1836
NEBRASKA DEPT OF REVENUE                 NEBRASKA STATE OFFICE BUILDING 301 CENTENNIAL MALL S LINCOLN NE 68508
NEBRASKA DEPT OF REVENUE                 PO BOX 94818 LINCOLN NE 68509-4818


Epiq Corporate Restructuring, LLC                                                                    Page 101 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW   DocService
                                                126 Filed
                                                       List
                                                            03/23/21          Page 108 of 158

Claim Name                           Address Information
NEBRASKA DEPT OF REVENUE            304 N 5TH ST, STE D NORFOLK NE 68701-4091
NEBRASKA DEPT OF REVENUE            200 S SILBER ST NORTH PLATTE NE 69101-4200
NEBRASKA DEPT OF REVENUE            505A BROADWAY STE 800 SCOTTSBLUFF NE 69361
NEGAN FU                            3908 AVENUE B AUSTIN TX 78751
NEIL BREEN FILMS LLC                2105 PESCARA COURT LAS VEGAS NV 89123
NEIL CALDERONE                      5412 N. CAMPBELL AVE, APT A2 CHICAGO IL 60625
NEIL CRISTAL                        3908 AVENUE B AUSTIN TX 78751
NEIL S. BULK                        3867 GIRARD AVE 3 CULVER CITY CA 90232-3636
NEKESHA GREEN                       3908 AVENUE B AUSTIN TX 78751
NELL KING                           239 VESTRAL RD BUDA TX 78610
NELSON CLARK                        3908 AVENUE B AUSTIN TX 78751
NELSON HARLAN                       3908 AVENUE B AUSTIN TX 78751
NELVANA INTERNATIONAL LIMITED       OFFICES A4, 236, 239 ROSELAWN HOUSE UNIVERSITY BUSINESS COMPLEX LIMERICK
                                    V946P40 IRELAND
NEON                                ATTN: JESSICA NICKELSBERG 1685 38TH ST, STE 100 BOULDER CO 80301
NEON                                1685 38TH ST, STE 100 BOULDER CO 80301
NEON RATED LLC                      PO BOX 2748 SAN ANTONIO TX 78299
NEON RATED, LLC                     612A E. 6TH ST. AUSTIN TX 78701
NERANGIS MANAGEMENT                 ATTN: LISA LIMOGES 181 KERNSTOWN COMMONS BLVD WINCHESTER VA 22602
NETFLIX                             100 WINCHESTER CIRCLE LAS GATOS CA 95032
NEUSE RIVER BREWING COMPANY         518 PERSHING RD RALEIGH NC 27608
NEVIN WILLIAMS                      3908 AVENUE B AUSTIN TX 78751
NEW AGE BEVERAGES CORPORATION       2420 17TH ST, STE 220 DENVER CO 80202-2507
NEW BELGIUM BREWING                 500 LINDEN FORT COLLINS CO 80524
NEW BRAUNFELS BREWING CO            180 W MILL ST NEW BRAUNFELS TX 78130
NEW BRAUNFELS HERALD-ZEITUNG        549 LANDA ST. NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP        177 W MILL STREET NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP        ATTN: ISABEL WIGGINS 177 W MILL ST NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP        177 MILL ST NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP        ATTN: PATRICK WIGGINS/ISABEL TORRES 177 W MILL ST NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP        ATTN: PROPERTY MANAGEMENT 177 W MILL ST NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP        ATTN: ISABEL WIGGINS 177 W MILL ST NEW BRAUNFELS TX 78130-5055
NEW BRAUNFELS UTILITIES             263 E MAIN PLAZA NEW BRAUNFELS TX 78130
NEW BRAUNFELS UTILITIES             263 MAIN PLAZA NEW BRAUNFELS TX 78130
NEW BRAUNFELS UTILITIES             PO BOX 660 SAN ANTONIO TX 78293-0660
NEW IMAGE BREWING LLC               5622 YUKON STREET ARVADA CO 80002
NEW TERRAIN BREWING COMPANY         16401 TABLE MOUNTAIN PKWY GOLDEN CO 80403
NEW YORK DEPARTMENT OF LABOR        DEPTMENT OF LABOR ROBERTA REARDON, COMMISSIONER STATE OFFICE BLDG 12, WA
                                    HARRIMAN CAMPUS ALBANY NY 12240
NEW YORK DEPARTMENT OF LABOR        DEPARTMENT OF LABOR CHERIE KILLIAN BERRY, COMMISSIONER 4 W EDENTON ST RALEIGH
                                    NC 27601
NEW YORK DEPT OF STATE              123 WILLIAM ST NEW YORK NY 10038-3804
NEW YORK DEPT OF STATE              99 WASHINGTON AVE, 6TH FL ONE COMMERCE PLAZA ALBANY NY 12231
NEW YORK DISILLING COMPANY          405 LEONARD STREET BROOKLYN NY 11222
NEW YORK STATE DEPT OF              ENVIRONMENTAL CONSERVATION 625 BRAODWAY ALBANY NY 12233-1011
NEW YORK STATE DEPT OF HEALTH       ATTN: HOWARD A ZUKER, COMMISSIONER CORNING TOWER EMPIRE STATE PLAZA ALBANY NY
                                    12237
NEW YORK STATE LIQUOR AUTHORITY     80 S SWAN ST, STE 900 ALBANY NY 12210
NEW YORK WINE & SPIRITS             10 DUNNIGAN DR. SUFFERN NY 10901
NEWCOMB AND COMPANY                 PO BOX 58010 RALEIGH NC 27658


Epiq Corporate Restructuring, LLC                                                               Page 102 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21        Page 109 of 158

Claim Name                               Address Information
NEWMAN & BROOKS LLC DBA FUZION WELDING   2311 PALM AVENUE SAN MATEO CA 94403
NEXSTAR BROADCASTING                     PO BOX 59743 LOS ANGELES CA 90074
NEXT CONSULTING LLC                      5921 DAVENPORT DIVIDE ROAD AUSTIN TX 78738
NEXTECH CENTRAL LLC                      1045 SOUTH JOHN RODES BLVD. MELBOURNE FL 32904
NEXTECH CENTRAL LLC                      445 WEST DRIVE SUITE 101 MELBOURNE FL 32904
NIA PIERCE                               3908 AVENUE B AUSTIN TX 78751
NIAH AVILA                               3908 AVENUE B AUSTIN TX 78751
NIAMH DEANE                              3908 AVENUE B AUSTIN TX 78751
NICHELLE HARVIN                          3908 AVENUE B AUSTIN TX 78751
NICHOLAS BATTAGLIA                       3908 AVENUE B AUSTIN TX 78751
NICHOLAS BENIK                           3908 AVENUE B AUSTIN TX 78751
NICHOLAS CARUSO                          200 KAREN AVE. STRATFORD CT 06614
NICHOLAS COUVILLON                       3908 AVENUE B AUSTIN TX 78751
NICHOLAS COX                             3908 AVENUE B AUSTIN TX 78751
NICHOLAS DAVIS                           4938 NE 32ND PL. PORTLAND OR 97211
NICHOLAS DEFALCO                         3908 AVENUE B AUSTIN TX 78751
NICHOLAS DELAHOUSSAYE                    3908 AVENUE B AUSTIN TX 78751
NICHOLAS DURHMAN                         3908 AVENUE B AUSTIN TX 78751
NICHOLAS FOLEY                           3908 AVENUE B AUSTIN TX 78751
NICHOLAS GARZA                           3908 AVENUE B AUSTIN TX 78751
NICHOLAS HEINRICH                        3908 AVENUE B AUSTIN TX 78751
NICHOLAS ISANI                           3908 AVENUE B AUSTIN TX 78751
NICHOLAS JACOBSON                        3908 AVENUE B AUSTIN TX 78751
NICHOLAS KIER                            3908 AVENUE B AUSTIN TX 78751
NICHOLAS LANG                            3908 AVENUE B AUSTIN TX 78751
NICHOLAS NELSON                          3908 AVENUE B AUSTIN TX 78751
NICHOLAS PLEVICH                         3908 AVENUE B AUSTIN TX 78751
NICHOLAS REDDING                         3908 AVENUE B AUSTIN TX 78751
NICHOLAS SILVA                           3908 AVENUE B AUSTIN TX 78751
NICHOLAS TUCKER                          3908 AVENUE B AUSTIN TX 78751
NICHOLAS VEGA                            3908 AVENUE B AUSTIN TX 78751
NICHOLAS VILLEARREAL                     3908 AVENUE B AUSTIN TX 78751
NICHOLAS ZOCH                            3908 AVENUE B AUSTIN TX 78751
NICK KIME                                3908 AVENUE B AUSTIN TX 78751
NICKESHA WILLIAMS                        3908 AVENUE B AUSTIN TX 78751
NICO BRUINSMA                            110 WARWICK PLACE SOUTH PASADENA CA 91030
NICOLA GERLITZKI                         3908 AVENUE B AUSTIN TX 78751
NICOLAS QUILES                           3908 AVENUE B AUSTIN TX 78751
NICOLE APAO                              3908 AVENUE B AUSTIN TX 78751
NICOLE GUSTAFSSON                        311 NW 45TH ST VANCOUVER WA 98660
NICOLE VASQUEZ                           3908 AVENUE B AUSTIN TX 78751
NICOLE WEBER                             3908 AVENUE B AUSTIN TX 78751
NICOLLE P. FIGUEROA                      2801 S. LAKELINE BLVD APT 10102 CEDAR PARK TX 78613
NIFINITE TECHNOLOGY GRP DBA HARLEM BEER 404 GREYSTONE DRIVE 404 GREYSTONE DRIVE DURHAM NC 27703
NIGHT OWLS PRINTSHOP                     4303 SOUTHERLAND RD HOUSTON TX 77092
NIKKI MCCULLOUGH                         5701 NELSON OAK DRIVE AUSTIN TX 78724
NIKKI NORIEGA                            3908 AVENUE B AUSTIN TX 78751
NIKOLAS WOOD-COOTE                       3908 AVENUE B AUSTIN TX 78751
NILE VALLEY HERBS INC                    1506 JULIET ST AUSTIN TX 78704



Epiq Corporate Restructuring, LLC                                                                  Page 103 OF 149
                                           Alamo Drafthouse Cinema
                        Case 21-10474-MFW      DocService
                                                   126 Filed
                                                          List
                                                               03/23/21          Page 110 of 158

Claim Name                             Address Information
NIMIT MALAVIA                          NIMIT MALAVIA 533 COLLEGE STREE, SUITE 304 TORONTO ON M6G 1A8 CANADA
NINA RIDDEL                            874 43RD ST. APT 1B BROOKLYN NY 11232
NINJA BUSES LLC                        1305 NEWFIELD LANE AUSTIN TX 78703
NINOS FINE FOODS                       PO BOX 31224 SAN FRANCISCO CA 94131
NITZIA MARTINEZ                        3908 AVENUE B AUSTIN TX 78751
NO PLACE TO PARTY LLC                  172 EAST 4TH STREET 5F NEW YORK NY 10009
NOAH BROWN                             3908 AVENUE B AUSTIN TX 78751
NOAH FUESTON                           3908 AVENUE B AUSTIN TX 78751
NOAH JAMES FIFE                        5315 TIMBER CREEK PL DR APT 413 HOUSTON TX 77084
NOAH M LEE                             1144 BRECON LANE AUSTIN TX 78748
NOAH RICE                              3908 AVENUE B AUSTIN TX 78751
NOBODYS GIRLS INC                      28 WEST 89TH STREET NEW YORK NY 10024
NODA BREWING                           2921 N. TRYON ST. CHARLOTTE NC 28206
NOE ORTIZ                              3908 AVENUE B AUSTIN TX 78751
NOELLE SEMEDO                          3908 AVENUE B AUSTIN TX 78751
NOLAN STRAIN                           3908 AVENUE B AUSTIN TX 78751
NOLAN WALL                             3908 AVENUE B AUSTIN TX 78751
NOMAD SOUND, INC.                      PO BOX 42319 AUSTIN TX 78704
NOOR ALSALEH ALHOMSI                   3908 AVENUE B AUSTIN TX 78751
NORTH AMERICAN VIDEO CORPORATION       1335 S. ACACIA AVENUE FULLERTON CA 92831
NORTH CAROLINA ABC COMMISSION          4307 MAIL SERVICE CENTER RALEIGH NC 27699-4307
NORTH CAROLINA ABC COMMISSIONER        4307 MAIL SERVICE CENTER RALEIGH NC 27699-4307
NORTH CAROLINA DEPARTMENT OF LABOR     CHERIE KILLIAN BERRY, COMMISSIONER 4 W EDENTON ST RALEIGH NC 27601
NORTH CAROLINA DEPARTMENT OF LABOR     1101 MAIL SERVICE CENTER RALEIGH NC 27699-1101
NORTH CAROLINA DEPARTMENT OF REVENUE   ATTN: BANKRUPTCY UNIT PO BOX 1168 RALEIGH NC 27602-1168
NORTH CAROLINA DEPARTMENT OF REVENUE   501 N WILMINGTON ST RALEIGH NC 27604
NORTH CAROLINA DEPARTMENT OF REVENUE   PO BOX 25000 RALEIGH NC 27640-0635
NORTH CAROLINA DEPARTMENT OF REVENUE   PO BOX 25000 RALEIGH NC 27640-0640
NORTH CAROLINA DEPARTMENT OF REVENUE   PO BOX 25000 RALEIGH NC 27640-0700
NORTH CAROLINA OPERA, INC.             612 WADE AVE SUITE 100 RALEIGH NC 27605
NORTH CAROLINA SECRETARY OF STATE      2 SOUTH SALISBURY ST RALEIGH NC 27601
NORTH CAROLINA SECRETARY OF STATE      PO BOX 29622 RALEIGH NC 27626-0622
NORTH KANSAS CITY BEVERAGE CO., INC.   203 E 11TH AVENUE NORTH KANSAS CITY MO 64116
NORTH SHORE LINEN                      20 RIDER PLACE FREEPORT NY 11520
NORTHSIDE MILLWORK INC                 301 MILLSTONE DRIVE HILLSBOROUGH NC 27278
NORTHSTAR FIRE PROTECTION OF TEXAS,    PO BOX 974234 DALLAS TX 75397-4234
INC.
NORTHSTAR FIRE PROTECTION OF TEXAS,    4616-2 W. HOWARD LANE, STE. 400 AUSTIN TX 78728
INC.
NOTEFORNOTE ENTERTAINMENT CO., INC     4332 CERRITOS AVE, STE 107 LOS ALAMITOS CA 90720
NOTISHA UTLEY                          3908 AVENUE B AUSTIN TX 78751
NOVELLA DIXON                          3908 AVENUE B AUSTIN TX 78751
NREA-TRC 700 LLC                       C/O DIFEDE RAMSDELL BENDER PLLC 900 7TH ST, NW, STE 810 ATTN: JAMES R DIFEDE,
                                       ESQ WASHINGTON DC 20001
NREA-TRC 700 LLC                       C/O DIFEDE RAMSDELL BENDER PLLC ATTN: JAMES R DIFEDE, ESQ 900 7TH ST, NW, STE
                                       810 WASHINGTON DC 20001
NREA-TRC 700 LLC                       C/O NATIONAL REAL ESTATE ADVISORS LLC ATT TODD KINDBERG, DIRECTOR, ASSET MGMT
                                       900 7TH ST, NW, STE 1500 WASHINGTON DC 20001
NREA-TRC 700 LLC                       C/O NATIONAL REAL ESTATE ADVISORS LLC ATTN: MANAGING DIRECTOR, ASSET MGMT 900
                                       7TH ST, NW, STE 900 WASHINGTON DC 20001


Epiq Corporate Restructuring, LLC                                                                  Page 104 OF 149
                                          Alamo Drafthouse Cinema
                        Case 21-10474-MFW     DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 111 of 158

Claim Name                            Address Information
NREA-TRC 700 LLC                      C/O NATIONAL REAL ESTATE ADVISORS LLC ATTN: TODD KINDBERG 900 SEVENTH ST NW,
                                      STE 600 WASHINGTON DC 20001
NREA-TRC 700 LLC                      C/O NATIONAL REAL ESTATE ADVISORS LLC ATTN: TODD KINDBERG, DIR ASSET MGMT 900
                                      7TH ST, NW, STE 1500 WASHINGTON DC 20001
NREA-TRC 700 LLC                      C/O NATIONAL REAL ESTATE ADVISORS LLC ATTN: TODD KINDBERG, EXECUTIVE VP 900
                                      7TH ST NW, STE 600 WASHINGTON DC 20001
NREA-TRC 700 LLC                      C/O NATIONAL REAL ESTATE ADVISORS LLC ATTN: DAN COTE 700 S FLOWER, STE 560 LOS
                                      ANGELES CA 90017
NREA-TRC 700 LLC                      C/O NATIONAL REAL ESTATE DEVELOPMENT LLC ATTN: DAN COTE 700 S FLOWER, STE 560
                                      LOS ANGELES CA 90017
NREA-TRC 700 LLC                      C/O THE RATKOVICH COMPANY ATTN: BRIAN SAENGER 700 S FLOWER, STE 2600 LOS
                                      ANGELES CA 90017
NREA-TRC 700 LLC                      C/O THE RATKOVICH COMPANY ATTN: BRIAN SAENGER, COO 700 S FLOWER, STE 2600 LOS
                                      ANGELES CA 90017
NREA-TRC 700 LLC                      DEPT. LA 24488 PASADENA CA 91185
NS HOLDING CORP                       PO BOX 974234 DALLAS TX 75397-4234
NUBIA WYNN                            3908 AVENUE B AUSTIN TX 78751
NUCO2 INC.                            PO BOX 9011 SUTART FL 34995
NUCO2, LLC                            PO BOX 417902 BOSTON MA 02241-7902
NUSO, LLC                             6677 DELMAR BLVD UNIVERSITY MO 63130
NUSO, LLC                             PO BOX 790379 ST. LOUIS MO 63166
NUTRITIONAL INFORMATION SERVICES      9316 HORIZON VISTA LANE LAS VEGAS NV 89117
NY STATE DEPT OF TAXATION & FINANCE   BANKRUPTCY SECTION PO BOX 5300 ALBANY NY 12205-0300
NY STATE DEPT OF TAXATION & FINANCE   ATTN: OFFICE OF COUNSEL BLDG 9, W A HARRIMAN CAMPUS ALBANY NY 12227
NYC DEPARTMENT OF FINANCE             CORRESPONDENCE UNIT ONE CENTRE ST, 22ND FL NEW YORK NY 10007
NYC DEPARTMENT OF FINANCE             PO BOX 3644 NEW YORK NY 10008-3644
NYC DEPARTMENT OF FINANCE             PO BOX 3933 NEW YORK NY 10008-3933
NYC DEPARTMENT OF FINANCE             66 JOHN ST, RM 104 NEW YORK NY 10038
NYC DEPT OF BUILDINGS                 280 BROADWAY, 3RD FL NEW YORK NY 10007
NYC DEPT OF HEALTH & MENTAL HYGIENE   PO BOX 787656 PHILADELPHIA PA 19178-7656
NYC DOHMH                             42-09 28TH ST QUEENS NY 11101-4132
NYC DOORS AND MORE INC.               15-60 WATERS EDGE DR. 2 BAYSIDE NY 11360
NYC FIRE DEPARTMENT                   PO BOX 412014 BOSTON MA 02241-2014
NYC HEALTH DEPARTMENT AND MENTAL      DIVISION OF PERMITS PO BOX 787656 PHILADELPHIA PA 19178-7656
HYGIENE
NYICFF                                225 BROADWAY 2730 NEW YORK NY 10007
NYKESHA BREWER                        3908 AVENUE B AUSTIN TX 78751
NYRIE BURRELL                         3908 AVENUE B AUSTIN TX 78751
NYS FILING FEE                        NYS ESTIMATED INCOME TAX PROCESSING CENTER PO BOX 4123 BINGHAMTON NY
                                      13902-4123
OAK BEVERAGES INCORPORATED            1 FLOWER LANE BLAUVELT NY 10913
OAKLAND UNITED BEERWORKS              3775 ALAMEDA AVE UNIT G OAKLAND CA 94501
OASIS BREWING COMPANY LLC             3257 LOWELL BLVD DENVER CO 80211
OCCUPATIONAL SAFETY & HEALTH          200 CONSTITUTION AVE NW, RM N3626 WASHINGTON DC 20210
ADMIN(OSHA)
OCN DIGITAL LABS, LLC                 DBA OCN DIGITAL DISTRIBUTION 100 CONGRESS STREET BRIDGEPORT CT 06604
OCONNELL & COMPANY, INC.              922 VAN NESS COURT COSTA MESA CA 92626
OCONNOR PROPERTY MANAGEMENT LLC       ATTN: YVONNE JONES 230 ROYAL PALM WAY, STE 102 PALM BEACH FL 33480
OCTAVIA MCVEA                         3908 AVENUE B AUSTIN TX 78751
OCTAVIA MORRIS                        3908 AVENUE B AUSTIN TX 78751
ODD SOX DISTRIBUTION                  7621 124TH AVE UNIT D LARGO FL 33773


Epiq Corporate Restructuring, LLC                                                                Page 105 OF 149
                                           Alamo Drafthouse Cinema
                        Case 21-10474-MFW      DocService
                                                   126 Filed
                                                          List
                                                               03/23/21          Page 112 of 158

Claim Name                             Address Information
ODDLY CORRECT                          3940 MAIN STREET KANSAS CITY MO 64111
ODELL HALL                             3908 AVENUE B AUSTIN TX 78751
OEDIPUS, INC.                          PO BOX 1012 LAFAYETTE CO 80026
OFFICE DEPOT                           PO BOX 660113 DALLAS TX 75266-0113
OFFICE OF SEC. OF STATE OF ARIZONA     HON. MICHELE REAGAN 1700 W WASHINGTON ST, FL 7 PHOENIX AZ 85007
OFFICE OF SEC. OF STATE OF NEBRASKA    HON. JOHN A. GALE PO BOX 94608 LINCOLN NE 68509-4608
OFFICE OF SEC. OF STATE OF NEW YORK    HON. ROSSANA ROSADO ONE COMMERCE PLAZA 99 WASHINGTON AVE, STE1100 ALBANY NY
                                       12231
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE ATTN: DAVID C. WEISS C/O ELLEN SLIGHTS 1313 N. MARKET
                                       STREET WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    844 KING STREET SUITE 2207 LOCKBOX 35 WILMINGTON DE 19801
OFFSHORE CLIPPING PATH                 HOUSE 6/9, BLOCK D LALMATIA DHAKA 1207 BANGLADESH
OHIO DEPARTMENT OF COMMERCE            77 S HIGH ST, 23RD FL COLUMBUS OH 43215
OHIO DEPARTMENT OF HEALTH              246 N HIGH ST COLUMBUS OH 43215
OHIO DEPARTMENT OF HEALTH              35 CHESTNUT ST COLUMBUS OH 43215
OHIO DEPARTMENT OF TAXATION            ATTN: BANKRUPTCY DIVISION 4485 NORTHLAND RIDGE BLVD COLUMBUS OH 43229
OHIO DEPT OF NATURAL RESOURCES         2045 MORSE ROAD COLUMBUS OH 43229-6693
OHIO ENVIRONMENTAL PROTECTION AGENCY   LAZARUS GOV'T CTR 50 W TOWN ST, STE 700 PO BOX 1049 COLUMBUS OH 43216-1049
OHIO SECRETARY OF STATE                22 N 4TH ST, 16TH FL COLUMBUS OH 43215
OLAJAWUN SCOTT                         3908 AVENUE B AUSTIN TX 78751
OLIVEA KITTRELL                        3908 AVENUE B AUSTIN TX 78751
OLIVER BARRETT                         3015 CHURCH AVE CLEVELAND OH 44113
OLIVER GELLENI                         3908 AVENUE B AUSTIN TX 78751
OLIVIA CARR                            3908 AVENUE B AUSTIN TX 78751
OLIVIA FRIERSON                        11511 FAST HORSE DRIVE AUSTIN TX 78759
OLIVIA HERNANDEZ                       3409 S RURAL RD APT 157 TEMPE AZ 85282
OLLIN ENTERPRISES, LLC                 1371 GRAY DRIVE SUITE 100 TRAVERSE CITY MI 49684
OLMSTED-KIRK                           PO BOX 841037 DALLAS TX 75284-1037
OLSON VISUAL, INC.                     13000 WEBER WAY HAWTHORNE CA 90250
OMEGA BROADCAST GROUP                  817 W HOWARD LANE AUSTIN TX 78753
OMEGA TREVINO                          3908 AVENUE B AUSTIN TX 78751
OMNI LOGISTICS LLC                     PO BOX 660367 DALLAS TX 75266
OMNI LOGISTICS LLC                     MAIL CODE: 5237 PO BO 660367 DALLAS TX 75266-0367
ONE DESIGN COMPANY                     230 W SUPERIOR ST SUITE 700 CHICAGO IL 60654
ONE SOURCE GAS                         9300 SOUTH IH 35, SUITE A-500 BOX 314 AUSTIN TX 78748
ONESOURCE VIRTUAL, INC.                DEPT 3020 PO BOX 123020 DALLAS TX 75312-3020
ONI PRESS INC                          1305 SE MARTIN LUTHER KING BLVD, STE A PORTLAND OR 97214
OPEN AMERICA INC DBA OPEN WORKS        4742 NO 24TH STREET SUITE 450 PHOENIX AZ 85016
OPICI FAMILY DISTRIBUTING              3 MANHATTANVILLE RD PURCHASE NY 10577
OPICI FAMILY DISTRIBUTING NY           25 DEBOER DRIVE GLEN ROCK NJ 07452
OPSANALITICA LLC                       9457 S UNIVERSITY BLVD 801 HIGHLANDS RANCH CO 80126
OPTIMAL ENGINEERING SOLUTIONS INC      444 MAPLE RISE PATH CHESTERFIELD MO 63005
OPTIMUM - CABLEVISION                  PO BOX 742698 CINCINNATI OH 45274-2698
ORCHARD ENTERPRISES NY INC             23 E 4TH STREET 3RD FLOOR NEW YORK NY 10003
ORCHARD FILMS                          N/K/A 1091 MEDIA 23 E 4TH ST NEW YORK NY 10003
ORF BREWING LLC                        4700 BURLESON RD., UNIT F AUSTIN TX 78744
ORI TOOR                               11 HAQILBOA ST. APT 4 TEL AVIV 6522336 ISRAEL
ORIANA LINEWEAVER                      3908 AVENUE B AUSTIN TX 78751
ORION DISTRIBUTION COMPANY LLC         PO BOX 207607 DALLAS TX 75320-7607



Epiq Corporate Restructuring, LLC                                                                  Page 106 OF 149
                                             Alamo Drafthouse Cinema
                     Case 21-10474-MFW           DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 113 of 158

Claim Name                               Address Information
ORION DISTRIBUTION COMPANY LLC           245 N. BEVERLY DRIVE BEVERLY HILLS CA 90210
ORION PICTURES                           245 N BEVERLY DR BEVERLY HILLS CA 90210
ORLANDO TONGUE                           3908 AVENUE B AUSTIN TX 78751
OSCAR CHACON                             3908 AVENUE B AUSTIN TX 78751
OSCAR CORTEZ                             2651 NW 119TH TER CORAL SPRINGS FL 33065
OSCAR F. GARZA                           521 SHADOW WILLOW DR. EL PASO TX 79922
OSCAR NUNEZ                              3908 AVENUE B AUSTIN TX 78751
OSCAR ORTIZ                              3908 AVENUE B AUSTIN TX 78751
OSCAR ROBLES                             3908 AVENUE B AUSTIN TX 78751
OSCILLOSCOPE FILMS                       140 HAVEMEYER STREET BROOKLYN NY 11211
OSCILLOSCOPE PICTURES INC                PO BOX 3816 NEW YORK NY 10008-3816
OSHA - CALIFORNIA OAKLAND AREA OFFICE    1301 CLAY ST, STE 1080N OAKLAND CA 94612
OSHA - CALIFORNIA SAN DIEGO AREA OFFICE 550 W C ST, STE 970 SAN DIEGO CA 92101
OSHA - COLORADO DENVER AREA OFFICE       ATTN: AMANDA KUPPER, AREA DIR 1391 SPEER BLVD, STE 210 DENVER CO 80204
OSHA - COLORADO ENGELWOOD AREA OFFICE    ATTN: CHAD VIVIAN, ARE DIR 7935 E PRENTICE AVE, STE 209 ENGLEWOOD CO
                                         80111-2714
OSHA - DELAWARE WILMINGTON AREA OFFICE   800 KING ST, STE 302 WILMINGTON DE 19801-3319
OSHA - FLORIDA JACKSONVILLE AREA OFFICE 1851 EXECUTIVE CENTER DR RIBAULT BLDG, STE 227 JACKSONVILLE FL 32207
OSHA - FLORIDA MOBILE AREA OFFICE        1141 MONTLIMAR DR, STE 1006 MOBILE AL 36609
OSHA - FLORIDA TAMPA AREA OFFICE         5807 BRECKENRIDGE PKWY, STE A TAMPA FL 33610-4249
OSHA - GEORGIA ATLANTA EAST AREA OFFICE 2296 HENDERSON MILL RD NE, STE 200 ATLANTA GA 30345
OSHA - GEORGIA ATLANTA WEST AREA OFFICE 1995 N PARK PL SE, STE 525 ATLANTA GA 30339
OSHA - GEORGIA SAVANNAH AREA OFFICE      450 MALL BLVD, STE J SAVANNAH GA 31406
OSHA - MICHIGAN LANSING AREA OFFICE      530 W ALLEGAN ST PO BOX 30643 LANSING MI 48909-8143
OSHA - MINNESOTA EAU CLAIRE AREA OFFICE 1310 W CLAIREMONT AVE EAU CLAIRE WI 54701
OSHA - MISSOURI KANSAS CITY AREA OFFICE TWO PERSHING SQ 2300 MAIN ST, STE 168 KANSAS CITY MO 64108
OSHA - MISSOURI ST LOUIS AREA OFFICE     ROBERT A YOUNG FED BLDG 1222 SPRUCE ST, RM 9.104 ST LOUIS MO 63103
OSHA - NEW YORK ALBANY AREA OFFICE       401 NEW KARNER RD, STE 300 ALBANY NY 12205
OSHA - NEW YORK BUFFALO AREA OFFICE      130 S ELMWOOD AVE, STE 500 BUFFALO NY 14202
OSHA - NEW YORK LONG ISLAND AREA OFFICE 1400 OLD COUNTRY RD, STE 208 WESTBURY NY 11590
OSHA - NEW YORK MANHATTAN AREA OFFICE    201 VARICK ST, RM 908 NEW YORK NY 10014
OSHA - NEW YORK QUEENS DISTRICT OFFICE   45-17 MARATHON PKWY LITTLE NECK NY 11362
OSHA - NEW YORK SYRACUSE AREA OFICE      3300 VICKERY RD NORTH SYRACUSE NY 13212
OSHA - NEW YORK TARRYTOWN AREA OFFICE    660 WHITE PLAINS RD, 4TH FL TARRYTOWN NY 10591-5107
OSHA - OHIO CINCINNATI AREA OFFICE       36 TRIANGLE PARK DR CINCINNATI OH 45246
OSHA - OHIO CLEVELAND AREA OFFICE        ESSEX PLACE 6393 OAK TREE BLVD, STE 203 INDEPENDENCE OH 44131
OSHA - OHIO COLUMBUS AREA OFFICE         200 N HIGH ST, RM 620 COLUMBUS OH 43215
OSHA - OHIO TOLEDO AREA OFFICE           420 MADISON AVE, STE 600 TOLEDO OH 43604
OSHA - TENNESSEE NASHVILLE AREA OFFICE   51 CENTURY BLVD, STE 250 NASHVILLE TN 37214
OSHA - TEXAS AUSTIN AREA OFFICE          LA COSTA GREEN BLDG 1033 LA POSADA DR, STE 375 AUSTIN TX 78752-3832
OSHA - TEXAS CORPUS CHRISTI AREA OFFICE WILSON PLAZA 606 N CARANCAHUA, STE 700 CORPUS CHRISTI TX 78401
OSHA - TEXAS DALLAS AREA OFFICE          1100 E CAMPBELL RD, STE 250 RICHARDSON TX 75081
OSHA - TEXAS EL PASO AREA OFFICE         4849 N MESA, STE 200 EL PASO TX 79912-5936
OSHA - TEXAS FORT WORTH AREA OFFICE      NORTH STARR II 8713 AIRPORT FRWY, STE 302 FORT WORTH TX 76180-7610
OSHA - TEXAS HOUSTON NORTH AREA OFFICE   690 S LOOP 336 W, STE 400 CONROE TX 77304
OSHA - TEXAS HOUSTON SOUTH AREA OFFICE   17625 EL CAMINO REAL, STE 400 HOUSTON TX 77058
OSHA - TEXAS LUBBOCK AREA OFFICE         1205 TEXAS AVE, RM 806 LUBBOCK TX 79401
OSHA - TEXAS SAN ANTONIO AREA OFFICE     FOUNTAINHEAD TOWER 8200 W INTERSTATE 10, STE 605 SAN ANTONIO TX 78230
OSHA-FLORIDA FORT LAUDERDALE AREA        1000 S PINE ISLAND RD, STE 100 FT LAUDERDALE FL 33324



Epiq Corporate Restructuring, LLC                                                                    Page 107 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 114 of 158

Claim Name                               Address Information
OFFICE                                   1000 S PINE ISLAND RD, STE 100 FT LAUDERDALE FL 33324
OSHA-NORTH CAROLINA RALEIGH AREA OFFICE 4407 BLAND RD SOMERSET PARK, STE 210 RALEIGH NC 27609
OSHA-RHODE ISLAND PROVIDENCE AREA        380 WESTMINSTER MALL, RM 543 PROVIDENCE RI 02903
OFFICE
OSHA-S. DAKOTA SIOUX FALLS AREA OFFICE   ATTN: SHEILA STANLEY, AREA DIR ADMIN 4404 S TECHNOLOGY DR SIOUX FALLS SD 57106
OSMAR CLEANERS AND MORE                  MARIA ORDAZ 110 BROOKE ST. HUTTO TX 78634
OSRAM SYLVANIA INC                       PO BOX 2114 CAROL STREAM IL 60132
OTHER HALF BREWING                       195 CENTRE ST. BROOKLYN NY 11231
OUT OF PRINT                             ATTN: ACCOUNTS PAYABLE 400 HAHN ROAD WESTMINSTER MD 21157
OUTDOOR MOVIES INC. DBA STARLITE         928 N FERNANDO BLVD, STE J-266 BURBANK CA 91504
CINEMAS
OUTDOOR PROMOTIONS OF CO, LLC            5100 S COLLEGE AVE, STE A FORT COLLINS CO 80525
OUTER RANGE, INC.                        35 W MAIN ST., 5085 FRISCO CO 80443
OWEN EGERTON                             1716 BOULDIN AVE AUSTIN TX 78704
OWLS MEDIA                               106 N DENTON TAP ROAD STE 210-3210 COPPELL TX 75019
PABLO GELACIO                            3908 AVENUE B AUSTIN TX 78751
PACIFIC EDGE WINE & SPIRITS              5155 CLARETON DRIVE 100 AGOURA HILLS CA 91301
PACIFIC GAS & ELECTRIC COMPANY           77 BEALE ST PO BOX 770000 SAN FRANCISCO CA 94177
PACIFIC GAS & ELECTRIC COMPANY           PO BOX 997300 SACRAMENTO CA 95899-7300
PACIFIC GOURMET, INC                     380 VALLEY DRIVE BRISBANE CA 94005
PACIFIC MOTION PICTURE CO DBA ARBELOS    12501 EVERGLADE ST LOS ANGELES CA 90066
PACIFIC STANDARD SERVICE                 1061 EASTSHORE HWY, STE 103 ALBANY CA 94710
PACKAGE RIGHT LLC                        PO BOX 338 TIPTON IN 46072
PAETEC - WINDSTREAM                      PO BOX 9001013 LOUISVILLE KY 40290-1013
PAIGE RUDER                              3908 AVENUE B AUSTIN TX 78751
PAIGEGRAND PRE                           39 E 12TH ST., APT 709 NEWYORK NY 10003
PALADIN                                  16 CHESTER RD. UPPER MONTCLAIR NJ 07043
PALM BEACH PICTURES                      33 EDWARD STREET BONDI, NSW 2026 AUSTRALIA
PALM BEACH PICTURES                      33 EDWARD STREET BONDI BEACH, NSW 2026 AUSTRALIA
PALM PICTURES                            CINDY BANACH 1460 BROADWAY NEW YORK NY 10036
PAMULA PIERCE BARCELOU                   25 HILLSTEAD ROAD CLAREMONT NH 03743
PAMULA PIERCE BARCELOU DBA BOGGY CREEK   25 HILLSTREAD ROAD 25 HILLSTREAD ROAD CLAREMONT NH 03743
PANDA GAME MANUFACTURING LIMITED         C/O PAGODA PRINTING INTERNATIONAL LTD 4018 38TH AVE W VANCOUVER BC V6N2Y9
                                         CANADA
PANDA GAME MANUFACTURING LIMITED         998 CANTON ROAD UNIT A2, 16/F MONGKOK HONG KONG
PANDORA MEDIA INC                        2100 FRANKLIN ST. STE 7 OAKLAND CA 94612
PAOLO RIVERA                             415 DE HARO ST 203 SAN FRANCISCO CA 94107
PAPE-DAWSON ENGINEERS                    2000 NW LOOP 410 SAN ANTONIO TX 78213
PAQ-SOURCE                               PO BOX 81882 AUSTIN TX 78708
PARAMOUNT                                PO BOX 748774 LOS ANGELES CA 90074-8774
PARAMOUNT CONTRACTUAL ENTITLEMENTS       PO BOX 748781 LOS ANGELES CA 90074-8781
PARAMOUNT HOME ENTERTAINMENT             5555 MELROSE AVE LOS ANGELES CA 90038
PARAMOUNT LICENSING INC.                 PO BOX 748783 LOS ANGELES CA 90074-8783
PARAMOUNT PICTURES CORPORATION           PO BOX 748781 LOS ANGELES CA 90074-8781
PARIS ANDERSEN                           3908 AVENUE B AUSTIN TX 78751
PARIS TEMMEN                             13615 DEBBY ST VALLEY GLEN CA 91401
PARIS THEMMEN                            4824 TUJUNGA AVE 110 NORTH HOLLYWOOD CA 91601
PARK CIRCUS, INC.                        2060-D E. AVENIDA DE LOS ARBOLES SUITE 369 THOUSAND OAKS CA 91362
PARK CIRCUS, INC.                        2060-D EAST AVENIDA DE LOS ARBOLES 369 THOUSAND OAKS CA 91362
PARK STREET IMPORTS LLC                  1000 BRICKELL AVE., STE 915 MIAMI FL 33131


Epiq Corporate Restructuring, LLC                                                                    Page 108 OF 149
                                          Alamo Drafthouse Cinema
                        Case 21-10474-MFW     DocService
                                                  126 Filed
                                                         List
                                                              03/23/21          Page 115 of 158

Claim Name                            Address Information
PARKER BENEDICT                       3908 AVENUE B AUSTIN TX 78751
PARKER BRYANT                         3908 AVENUE B AUSTIN TX 78751
PARLIMENT STUDIOS, INC.               2000 BROOKLYN STREET DETROIT MI 48226
PARTICIPANT MEDIA, LLC                ACCOUNTS PAYABLE 331 FOOTHILL ROAD 3RD FLOOR BEVERLY HILLS CA 90210
PASCAL BLANCHE                        4602 RUE GARNIER MONTREAL QC H2J3S7 CANADA
PASCHICH HOLDINGS                     ATTN: CRAIG PASCHICH 4955 S ARIZONA AVE. CHANDLER AZ 85248
PASCHICH HOLDINGS                     ATTN: CRAIG PASCHICH 1140 E. BASELINE RD. TEMPE AZ 85283
PASCHICH HOLDINGS                     ATTN: CRAIG PASCHICH 5478 S. POWER ROAD GILBERT AZ 85295
PAT BISHOW                            3960 47TH ST SUNNYSIDE NY 11104
PATHE FILMS                           2, RUE LAMENNAIS PARIS 75008 FRANCE
PATRICIA EICHELBERGER                 3908 AVENUE B AUSTIN TX 78751
PATRICIA MIRANDA                      3908 AVENUE B AUSTIN TX 78751
PATRICIA TILLY                        4322 XENON ST. WHEAT RIDGE CO 80033
PATRICK BUTLER                        3908 AVENUE B AUSTIN TX 78751
PATRICK BYRNE                         134 PERSIA DRIVE UNIVERSAL CITY TX 78148
PATRICK CARLIN                        3908 AVENUE B AUSTIN TX 78751
PATRICK FRANK                         3908 AVENUE B AUSTIN TX 78751
PATRICK KNUTSON                       3908 AVENUE B AUSTIN TX 78751
PATRICK MCFARLAND                     3908 AVENUE B AUSTIN TX 78751
PATRICK MCHALE                        299 STRAWBERRY HILL ROAD CONCORD MA 01742
PATRICK MCMAHON                       3908 AVENUE B AUSTIN TX 78751
PATRICK ORR                           3908 AVENUE B AUSTIN TX 78751
PATRICK RENNA                         3337 TICA DR. LOS ANGELES CA 90027
PATRICK RUSSELL                       3908 AVENUE B AUSTIN TX 78751
PATRICK THOMAS                        PO BOX 10365 BURBANK CA 91510-0365
PATRICK WHITE                         3908 AVENUE B AUSTIN TX 78751
PATRIOT ELECTRIC CORP                 15-17 126TH STREET COLLEGE POINT NY 11356
PAUL CASTILLO                         3908 AVENUE B AUSTIN TX 78751
PAUL DURASO                           6827 LANGDON AVE VAN NUYS CA 91406
PAUL GEOFFREY MINOR DBA MINOR PRODS   211 W ANNIE 213 211 W ANNIE 213 AUSTIN TX 78704
PAUL H. MANN                          459 EAST 1050 NORTH BOUNTIFUL UT 84010
PAUL HARDING                          18 CROWN POINT BALLSTON LAKE NY 12019
PAUL HASTINGS LLC                     ATTN: DAVID M BROOKS, ESQ 200 PARK AVE NEW YORK NY 10166
PAUL HERNANDEZ                        3908 AVENUE B AUSTIN TX 78751
PAUL IWANCIO                          1615 N PENNSYLVANIA ST 511 DENVER CO 80203
PAUL KALBACH                          4114 LINDEN ST OAKLAND CA 94608
PAUL KOMODA                           10865 BLUFFSIDE DRIVE APT 202 STUDIO CITY CA 91604
PAUL LAWSON                           3908 AVENUE B AUSTIN TX 78751
PAUL REBER                            3908 AVENUE B AUSTIN TX 78751
PAUL RUSSO                            1211 JUSTIN LANE UNIT B AUSTIN TX 78757
PAUL RYAN DEHAVEN                     27835 TROUBLESOME GULCH RD EVERGREEN CO 80439
PAUL TJADEN                           3908 AVENUE B AUSTIN TX 78751
PAUL VANCE                            3908 AVENUE B AUSTIN TX 78751
PAUL WALEY                            3908 AVENUE B AUSTIN TX 78751
PAUL YARBROUGH                        3908 AVENUE B AUSTIN TX 78751
PAYPAL                                2211 N FIRST ST SAN JOSE CA 95131
PB TECHNOLOGY LLC                     500 E WHITESTONE BLVD PO BOX 2047 CEDAR PARK TX 78630
PB TECHNOLOGY LLC                     PO BOX 2047 CEDAR PARK TX 78630
PDW INDUSTRIAL (HK) LIMITED           61 MODY ROAD UNIT 109 MIRROR TOWER KOWLOON HONG KONG



Epiq Corporate Restructuring, LLC                                                                  Page 109 OF 149
                                         Alamo Drafthouse Cinema
                        Case 21-10474-MFW    DocService
                                                 126 Filed
                                                        List
                                                             03/23/21          Page 116 of 158

Claim Name                           Address Information
PEANUTS WORLDWIDE, LLC               7 PENN PLAZA 370 7TH AVE., STE 1701 NEW YORK NY 10001
PEDRO BETANZOS                       3908 AVENUE B AUSTIN TX 78751
PEDRO RODRIGUEZ                      718 INKS FARM SAN ANTONIO TX 78228
PEGGY EDGE                           1460 E. WHITESTONE BLVD. SUITE 285 CEDAR PARK TX 78613
PEGGY WASMUND                        3908 AVENUE B AUSTIN TX 78751
PENELOPE SHUMAKER                    3908 AVENUE B AUSTIN TX 78751
PENGUIN RANDOM HOUSE LLC             DEPT 0919 PO BOX 120001 DALLAS TX 75312-0919
PENN STREET SIGNS                    1205 S 11TH STREET ST JOSEPH MO 64503
PENNSYLVANIA DEPARTMENT OF REVENUE   LOBBY STRAWBERRY SQ HARRISBURG PA 17128-0101
PENTA EMIRATES                       PO BOX 97757 DUBAI UNITED ARAB EMIRATES
PENTAGRAM HOME VIDEO                 62 PARK ROAD DUN LAOGHAIRE IRELAND
PEREE CURRY                          3908 AVENUE B AUSTIN TX 78751
PERFECT POUR DRAFT SPECIALIST        81 PONDFIELD ROAD 171 BRONXVILLE NY 10708
PERSONNEL CONCEPTS                   PO BOX 5750 CAROL STREAM IL 60197-5750
PETER BELMAREZ                       3908 AVENUE B AUSTIN TX 78751
PETER DEYOUNG                        3908 AVENUE B AUSTIN TX 78751
PETER DONARUMA                       3908 AVENUE B AUSTIN TX 78751
PETER F. SHIREY                      120 WINESPRING PL SIMPSONVILLE SC 29681
PETER FRAUSTO                        3908 AVENUE B AUSTIN TX 78751
PETER KUPLOWSKY                      6 VANCHO CRESCENT TORONTO ON M9A 4Z2 CANADA
PETER OSTRUM                         6475 E. SHORE RD GLENFIELD NY 13343
PETER TORRES                         3908 AVENUE B AUSTIN TX 78751
PETER ZOVATH                         240 TRINITY HILLS DRIVE AUSTIN TX 78737
PEYTON CONBOY                        3908 AVENUE B AUSTIN TX 78751
PEYTON LENDERMAN                     3908 AVENUE B AUSTIN TX 78751
PHANTOM CITY CREATIVE                434 KINGSTON RD TORONTO ON M4L1T9 CANADA
PHANTOM PAIN FILMS                   PO BOX 10954 CLEVELAND OH 44110
PHIL GONZALEZ                        3908 AVENUE B AUSTIN TX 78751
PHIL NOBILE JR                       23 FITHIAN AVE MERCHANTVILLE NJ 08109
PHILANTHROPITCH                      1023 SPRINGDALE ROAD SUITE 11E AUSTIN TX 78721
PHILIP GIGANTE                       3908 AVENUE B AUSTIN TX 78751
PHILLIP BAUTISTA                     3908 AVENUE B AUSTIN TX 78751
PHILLIP DELEON                       3908 AVENUE B AUSTIN TX 78751
PHILLIP EGGLESTON                    3908 AVENUE B AUSTIN TX 78751
PHILLIP FINKLE                       3908 AVENUE B AUSTIN TX 78751
PHILLIP FLORES                       3908 AVENUE B AUSTIN TX 78751
PHILLIP MACHI                        14000 RENAISSANCE CT. 3064 AUSTIN TX 78728
PHILLIP MARTINEZ                     3908 AVENUE B AUSTIN TX 78751
PHILLIP NICHOLS                      3908 AVENUE B AUSTIN TX 78751
PHILLIP PEREZ                        3908 AVENUE B AUSTIN TX 78751
PHILLIP SANTACRUZ                    3908 AVENUE B AUSTIN TX 78751
PHILLIP SCHMUTZ                      3908 AVENUE B AUSTIN TX 78751
PHILLIP SCOTT                        3908 AVENUE B AUSTIN TX 78751
PHILLIP WALTER HOSANG III            707 EAST 21ST STREET BROOKLYN NY 11210
PHOEBE SCOTT                         3908 AVENUE B AUSTIN TX 78751
PHOENIX COUNTER RISK LLC             PO BOX 5728 ROUND ROCK TX 78683
PHOENIX DUARTE                       3908 AVENUE B AUSTIN TX 78751
PHOENIX INSURANCE COMPANY            1 TOWER SQ HARTFORD CT 06183-0001
PHOENIX NEMEC                        3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                Page 110 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 117 of 158

Claim Name                               Address Information
PHOENIX STONE FOUNDATION                 251 PRIMROSE BLVD KYLE TX 78640
PILLBOX GAMES                            1072 BEDFORD AVE, PO BOX 88 BROOKLYN NY 11216
PIN GAME STRONG LLC                      822 E DESERT PARK LN PHOENIX AZ 85020
PINCHAS LOWENSTEIN                       3908 AVENUE B AUSTIN TX 78751
PINNACLE IMPORTS KC LLC                  2001 PENNSYLVANIA AVE. KANSAS CITY MO 64108
PINOTS PALETTE ALAMO HEIGHTS             7959 BRODWAY STE 402 SAN ANTONIO TX 78209
PINSOURCE/PDQ LINE                       380 HURRICANE LANE, STE 201 WILLISTON VT 05495
PIRKEY BARBER LLP                        600 CONGRESS AVENUE, STE. 2120 AUSTIN TX 78701
PISGAH BREWING CO                        150 EASTSIDE BUSINESS PARK BLACK MOUNTAIN NC 28711
PISGAH BREWING CO                        2948 US HWY 70 BLACK MOUNTAIN NC 28711
PITNEY BOWES GLOBAL FINANCIAL SVCS LLC   PO BOX 371887 PITTSBURGH PA 15250-7887
PLAINFIELD FRUIT & PRODUCE CO.           82 EXECUTIVE AVENUE EDISON NJ 08817
PLAN B GROUP                             3710 COMMERCE STREET SUITE 130 DALLAS TX 75226
PLATT PARK BREWING COMPANY               1875 S PEARL STREET DENVER CO 80210
PLAZA CONSTRUCTION LLC                   1065 AVENUE OF THE AMERICAS 7TH FLOOR NEW YORK NY 10018
PLYMOUTH ROCK ENERGY, LLC                PO BOX 28420 NEW YORK NY 10087-8420
PLYMOUTH ROCK ENERGY, LLC                920 RAILROAD AVE WOODMERE NY 11598
PN PLAZA INVESTMENTS LP                  C/O THE PRUDENTIAL INSURANCE OF AMERICA ATTN: LEGAL DEPT 8 CAMPUS DR
                                         PARSIPPANY NJ 07054-4493
PN PLAZA INVESTMENTS LP                  C/O HPI REAL ESTATE MANAGEMENT INC 4538 CENTERVIEW DR, STE 151 SAN ANTONIO TX
                                         78228
PN PLAZA INVESTMENTS LP                  C/O HPI REAL ESTATE MANAGEMENT INC 3600 N CAPITAL OF TX HWY, BLDG B AUSTIN TX
                                         78746
POINT EAST LIMITED                       NO.2 WING YIP STREET ROOM 1001-3, 10/F, LU PLAZA KWUN TONG, KOWLOON HONG KONG
POLKA DOT MAMA MELANOMA FOUNDATION       10030 GREEN LEVEL CHURCH RD SUITE 802 - 1251 CARY NC 27519
POLLOCK PAPER DISTRIBUTORS               PO BOX 671527 DALLAS TX 75267-1527
POLLOCK PAPER DISTRIBUTORS               PO BOX 735070 DALLAS TX 75373-5070
PONYSAURUS BREWING CO                    219 HOOD ST DURHAM NC 27701
POPULAR PLUMBING AND HEATING CORP        10 CHARLES ST PO BOX 310 NEW HYDE PARK NY 11040
PORCHDRINKING.COM                        3351 VINE ST DENVER CO 80205
PORTGAGE POINT PARTNERS, LLC             300 N. LASALLE STE 1420 CHICAGO IL 60654
POS SOLUTIONS                            6201 E. OLTORF 650 AUSTIN TX 78741
POS SOLUTIONS                            6201 EAST OLTORF STE 650 AUSTIN TX 78741
POW WOW PRODUCTIONS LTD                  17 HUBERT ST. NEW YORK NY 10013
PRATT INSTITUTE                          CONTROLLERS OFFICE 200 WILLOUGHBY AVE. BROOKLYN NY 11205
PRECISION DYNAMICS CORPORATION           25124 SPRINGFIELD COURT SUITE 200 VALENCIA CA 91355
PREMIER DOOR SOLUTIONS LLC               623 HEAVENLY SKY SAN ANTONIO TX 78260
PREMIER DRAFT BEER SERVICES              7923 WEST CANYON AVE LITTLETON CO 80128
PREMIER STONE INSTALLATIONS LLC          PO BOX 40697 AUSTIN TX 78704
PREMIUM ASSIGNMENT                       3522 THOMASVILLE RD, STE 400 TALLAHASSEE FL 32309-2488
PRESERVATION AUSTIN                      PO BOX 2113 AUSTIN TX 78768
PRESSURE WASHING SOLUTIONS OF TEXAS,     1304 W OLTORF ST AUSTIN TX 78704
LLC
PRESTO-X                                 PO BOX 13848 READING PA 19612-3848
PRESTON MOUNT                            3908 AVENUE B AUSTIN TX 78751
PRINCETONONE                             23 ORCHARD RD 203 SKILLMAN NJ 08558
PRINTGLOBE, INC.                         5812 TRADE CENTER DRIVE SUITE 100 AUSTIN TX 78744
PRISCILLA PAGE                           1970 POLARIS DR GLENDALE CA 91208
PRO OUTDOOR MOVIES, INC.                 7024 MIDDLESBURY RIDGE CIRCLE WEST HILLS CA 91307
PROCORP IMAGES - LOGOSTUFF.COM           359 INVERNESS DRIVE SOUTH UNIT A ENGLEWOOD CO 80112


Epiq Corporate Restructuring, LLC                                                                     Page 111 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW   DocService
                                                126 Filed
                                                       List
                                                            03/23/21          Page 118 of 158

Claim Name                           Address Information
PROCTOR EQUIPMENT CO., INC          10497 W. CENTENNIAL ROAD LITTLETON CO 80127
PROFORMA                            PO BOX 640814 CINCINNATI OH 45264-0814
PROFORMA PRINTING & PROMOTIONAL     PO BOX 640814 CINCINNATI OH 45264-0814
PRODUCTS
PROJECT 5030 LLC                    1480 CASCADE AVE. LOVELAND CO 80538
PROJECT ANGEL HEART                 4950 WASHINGTON ST DENVER CO 80216
PROOF WINE & SPIRITS                4504 BENNETT MEMORIAL RD DURHAM NC 27705
PROSKAUER ROSE LLP                  11 TIMES SQ (EIGTH AVE & 41ST ST) NEW YORK NY 10036-8299
PROSKAUER ROSE LLP                  ATTN: CHARLES A. DALE ONE INTERNATIONAL PLACE BOSTON MA 02110
PROTECTION 1                        PO BOX 219044 KANSAS CITY MO 64121-9044
PROTECTION 1                        PO BOX 872987 KANSAS CITY MO 64187-2987
PROTIVITI, INC.                     2884 SANDHILL ROAD STE 200 MENLO PARK CA 94025
PSE CONTRACTING, LLC                1825 S. W. W. WHITE RD SAN ANTONIO TX 78220
PSNC ENERGY                         PO BOX 100256 COLUMBIA SC 29202-3256
PUBLICATION PRINTERS CORP.          2001 S. PLATTE RIVER DRIVE DENVER CO 80223
PUBLISHER SERVICES INC.             2800 VISTA RIDGE DRIVE SUWANEE GA 30024
PURCHASE POWER                      PO BOX 371874 PITTSBURGH PA 15250-7874
PURE LUCK FARM & DAIRY              3000 MARTN ROAD DRIPPING SPRINGS TX 78620
PYE BARKER FIRE & SAFETY LLC        128 W. ZIPP ROAD NEW BRAUNFELS TX 78130
PYE-BARKER FIRE & SAFETY LLC        200 MACY DR ROSWELL GA 30076
QUALITY CONNECTIONS                 PO BOX 561 BROOMFIELD CO 80038
QUANTUM ELECTRIC, INC.              PO BOX 1445 ROUND ROCK TX 78680
QUENTIN JAMES NORRIS                1003 JUSTIN LANE APT 2087 AUSTIN TX 78757
QUENTIN STOUTE                      3908 AVENUE B AUSTIN TX 78751
QUENTON AS-SALAAM                   3908 AVENUE B AUSTIN TX 78751
QUICK DRY CARPET CLEANING           7917 ASPEN HIGHLAND DR AUSTIN TX 78746
QUIK PRINT                          410 CONGRESS AVE AUSTIN TX 78701
QUIK PRINT - DOWNTOWN               410 CONGRESS AVENUE AUSTIN TX 78701
QUIK PRINT OF AUSTIN INC.           410 CONGRESS AVENUE AUSTIN TX 78701
QUILL                               PO BOX 37600 PHILADELPHIA PA 19101-0600
QUIN PARSON                         5200 SPLIT OAK DR CHARLOTTE NC 28227
QUINN HUSHION                       3908 AVENUE B AUSTIN TX 78751
QUINTON BAXTER                      3908 AVENUE B AUSTIN TX 78751
QUINTON CARTER                      3908 AVENUE B AUSTIN TX 78751
R & K INDUSTRIES                    PO BOX 460087 SAN ANTONIO TX 78246
R S EQUIPMENT CO                    PO BOX 18643 AUSTIN TX 78760
R.H. BARRINGER DISTRIBUTING CO      420 CIVIC BLVD RALEIGH NC 27610
R.W. SMITH & CO.                    PO BOX 51847 LOS ANGELES CA 90051-6147
RABA KISTNER, INC.                  PO BOX 971037 DALLAS TX 75397-1037
RACHAEL DORR                        6950 S. NETHERLAND WAY AURORA CO 80016
RACHEL BAEZA-SMITH                  1412 OLD TRACT RD AUSTIN TX 78660
RACHEL BAEZA-SMITH                  1412 OLD TRACT RD PFLUGERVILLE TX 78660
RACHEL BLUMEYER                     3908 AVENUE B AUSTIN TX 78751
RACHEL DRAPER-MARION                3908 AVENUE B AUSTIN TX 78751
RACHEL HILL                         3908 AVENUE B AUSTIN TX 78751
RACHEL KATZMAN                      3908 AVENUE B AUSTIN TX 78751
RACHEL LISTON                       3908 AVENUE B AUSTIN TX 78751
RACHEL OLIVER                       3908 AVENUE B AUSTIN TX 78751
RACHEL PLETZ                        3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                               Page 112 OF 149
                                           Alamo Drafthouse Cinema
                        Case 21-10474-MFW      DocService
                                                   126 Filed
                                                          List
                                                               03/23/21          Page 119 of 158

Claim Name                             Address Information
RACHEL ROSAS                           3908 AVENUE B AUSTIN TX 78751
RACHEL ROSHEGER                        3908 AVENUE B AUSTIN TX 78751
RACHEL SCHEETZ                         3908 AVENUE B AUSTIN TX 78751
RACHEL WALKER                          2161 STANLEY HILLS DR. LOS ANGELES CA 90046
RACHEL WOLTHER                         3908 AVENUE B AUSTIN TX 78751
RACHEL WOLTHER                         3908 AVENUE B AUSTIN TX 78751
RACKSPACE HOSTING                      PO BOX 730759 DALLAS TX 75373-0759
RADAIJA CLARK                          3908 AVENUE B AUSTIN TX 78751
RADAR LICENSING LLC                    108 GARFIELD PLACE BROOKLYN NY 11215
RAECHEL CARDINAL                       3908 AVENUE B AUSTIN TX 78751
RAFAEL RIVERA                          3908 AVENUE B AUSTIN TX 78751
RAIN LINDSEY                           3908 AVENUE B AUSTIN TX 78751
RAINBOW RELEASING                      1250 6TH STREET SUITE 101 SANTA MONICA CA 90401
RAINBOW RELEASING                      844 25TH STEET SANTA MONICA CA 90403
RAINBOW RELEASING                      844 25TH STREET SANTA MONICA CA 90403
RAINEY DELAVEGA                        3908 AVENUE B AUSTIN TX 78751
RAISTLIN HENNINGER                     3908 AVENUE B AUSTIN TX 78751
RALEIGH BREWING CO                     3709 NEIL ST RALEIGH NC 27607
RALEIGH COFFEE CO                      5045 FALLS OF NEUSE RD RALEIGH NC 27609
RALEIGH LITTLE THEATRE                 301 POGUE STREET RALEIGH NC 27607
RALPH HARDESTY                         1909 SCOFIELD LN AUSTIN TX 78727
RAMIREZ STUDIOS INC                    1618 SILVERWOOD TER LOS ANGELES CA 90026
RAMON AGUILAR                          3908 AVENUE B AUSTIN TX 78751
RAMON AGUILAR                          3908 AVENUE B AUSTIN TX 78751
RAMON ORTIZ                            3908 AVENUE B AUSTIN TX 78751
RAMONA THOMAS                          3908 AVENUE B AUSTIN TX 78751
RANDAL WHITE                           3908 AVENUE B AUSTIN TX 78751
RANDALL BELLOWS                        475 KENT AVE APT 302 BROOKLYN NY 11249
RANDALL CINEMA SERVICES LTD.           1515 W ALASKA PL DENVER CO 80223
RANDALL EASON                          3908 AVENUE B AUSTIN TX 78751
RANDALL MENDEZ                         3908 AVENUE B AUSTIN TX 78751
RANDALL SANS                           3908 AVENUE B AUSTIN TX 78751
RANDOM TEMPLE                          1353 VINE STREET DENVER CO 80206
RANDY BAZAN                            3908 AVENUE B AUSTIN TX 78751
RANDY MUNIZ                            3908 AVENUE B AUSTIN TX 78751
RANDY ORTIZ                            229 VINCE LEAH DRIVE WINNIPEG MB R2V 4B3 CANADA
RANDY PALMERS S. AUSTIN GYM & EVENTS   5700 MANCHACA RD 365 AUSTIN TX 78745
CTR
RAPHAEL SOEDIONO                       3908 AVENUE B AUSTIN TX 78751
RAPID SUPPLY LLC                       306 LONGHORN RIDGE ROAD CEDAR PARK TX 78613
RASHINE MUSICWORKS                     785-D LIVE OAK AVE MENLO PARK CA 94025
RATIO BEERWORKS                        2920 LARIMER ST DENVER CO 80205
RAUL CAMPUSANO-FLORES                  3908 AVENUE B AUSTIN TX 78751
RAUN CRAWFORD                          3908 AVENUE B AUSTIN TX 78751
RAVEN IMPORT CO                        78 GREENPOINT AVE BROOKLYN NY 11222
RAVI CHIKHLIYA                         3908 AVENUE B AUSTIN TX 78751
RAY C. LOYD                            3908 AVENUE B AUSTIN TX 78751
RAY LOYD                               3908 AVENUE B AUSTIN TX 78751
RAYDEN RUDOLPH                         3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                  Page 113 OF 149
                                          Alamo Drafthouse Cinema
                       Case 21-10474-MFW      DocService
                                                  126 Filed
                                                         List
                                                              03/23/21         Page 120 of 158

Claim Name                            Address Information
RAYMOND BERLY                         3908 AVENUE B AUSTIN TX 78751
RAYMOND GERARD WHITE JR               12609 LIMERICK AVE AUSTIN TX 78727
RAYMOND WAGNER                        15418 OAKMONT CLUB COURT HOUSTON TX 77059
REAGAN WEGER                          3908 AVENUE B AUSTIN TX 78751
REALD INC.                            ACCOUNTS RECEIVABLE 5700 FLATIRONS PARKWAY BOULDER CO 80301
REALD INC.                            ATTN: ACCOUNTS RECEIVABLE 5700 FLATIRON PARKWAY BOULDER CO 80301
REB INC DBA SONIC EQUIPMENT COMPANY   900 WEST MILLER RD IOLA KS 66749
REBECCA ASH                           1010 BUFFALO GAP RD AUSTIN TX 78734
REBECCA CAMPBELL GRUPE                1540 POPLAR STREET DENVER CO 80220
REBECCA CLOONAN                       5512 AVENUE G AUSTIN TX 78751
REBECCA FELDBIN                       273 SIMS DRIVE CHATTANOOGA TN 37415
REBECCA FRAGOZO                       3908 AVENUE B AUSTIN TX 78751
REBECCA GAMBLE                        3908 AVENUE B AUSTIN TX 78751
REBECCA HOSTETLER                     925 S. PEARL STREET UNIT 2 DENVER CO 80209
REBECCA HUNT                          3908 AVENUE B AUSTIN TX 78751
REBECCA I NEILL                       2425 ELMONT DR 104 AUSTIN TX 78741
REBECCA LEMOS                         3908 AVENUE B AUSTIN TX 78751
REBECCA MEADS                         3908 AVENUE B AUSTIN TX 78751
REBECCA MESSENGER                     3908 AVENUE B AUSTIN TX 78751
REBECCA MUSSER                        3908 AVENUE B AUSTIN TX 78751
REBECCA NEILL                         2439 TOWN LAKE CIR 301 AUSTIN TX 78741
REBECCA ROGERS                        3908 AVENUE B AUSTIN TX 78751
REBECCA S CLEMAN                      410 WESTMINSTER ROAD APT 6G BROOKLYN NY 11218
REBECCA SCOTT                         2901 GRACIA ST LOS ANGELES CA 90039
REBEL TALK NETWORK                    3660 WILSHIRE BLVD STE 516 LOS ANGELES CA 90010
RECONART, INC.                        6462 LITTLE RIVER TURNPIKE SUITE E ALEXANDRIA VA 22312
RECY TAYLOR ROSA PARKS LLC            CINEFLIX ATTN: AUGUSTA FILMS 55 BROAD STREET NEW YORK NY 10004
RED OAK BREWERY                       6901 KONICA DRIVE WHITSETT NC 27377
RED SUIT PRODUCTIONS                  218 SOUTH POINSETTIA PLACE LOS ANGELES CA 90036
REDEYE DISTRIBUTION                   505 ENO STREET HILLSBOROUGH NC 27278
REED FUCHS                            2401 POPLAR STREET DENVER CO 80207
REED PORTO                            3908 AVENUE B AUSTIN TX 78751
REEF COLE                             3908 AVENUE B AUSTIN TX 78751
REEL DINNER PARTNERS V LLC            ATTN: CHRIS HOEGEMEYER, PRES 1255 SW LOOP 410 SAN ANTONIO TX 78227
REEL DINNER PARTNERS V LLC            C/O LAW OFFICES OF R KEMP KASLING PC ATTN: KEMP KASLING 5511 PARKCREST DR, STE
                                      110 AUSTIN TX 78701
REEL DINNER PARTNERS V LLC            C/O LAW OFFICES OF R KEMP KASLING PC ATTN: R KEMP KASLING 5511 PARKCREST DR,
                                      STE 110 AUSTIN TX 78701
REEL DINNER PARTNERS VII LLC          1255 SW LOOP 410 SAN ANTONIO TX 78227
REELSOURCE LLC                        137 N LARCHMONT BLVD 496 LOS ANGELES CA 90004
REESE CRAWFORD                        3908 AVENUE B AUSTIN TX 78751
REGAL WINE COMPANY                    PO BOX 2160 WINDSOR CA 95492-2160
REGENCY ENTERPRISES INC.              PO BOX 102193 PASADENA CA 91189-2193
REGENCY ENTERPRISES, INC.             PO BOX 205325 DALLAS TX 75320-5325
REID ARIZMENDI                        3908 AVENUE B AUSTIN TX 78751
REID RODEEN                           3908 AVENUE B AUSTIN TX 78751
REILLY COOPER                         3908 AVENUE B AUSTIN TX 78751
REINVENT INTERNATIONAL                WILDERS PLADS 8A COPENHAGEN K 1403 DENMARK
REJUVENATION                          1100 SE GRAND AVENUE PORTLAND OR 97214



Epiq Corporate Restructuring, LLC                                                                   Page 114 OF 149
                                            Alamo Drafthouse Cinema
                       Case 21-10474-MFW        DocService
                                                    126 Filed
                                                           List
                                                                03/23/21          Page 121 of 158

Claim Name                              Address Information
RELATIVITY                              231 S LASALLE ST, 8TH FL CHICAGO IL 60604
REMARKABLE LIQUIDS                      PO BOX 122 GUILDERLAND CENTER NY 12085
REN BEJAR                               3908 AVENUE B AUSTIN TX 78751
RENTOKIL NORTH AMERICA, INC             1125 BERKSHIRE BLVD, STE 150 WYOMISSING PA 19610-1218
RENTOKIL NORTHAMERICA,INC               1125 BERKSHIRE BLVD SUITE 150 READING PA 19610
RENTRAK CORPORATION                     NW 6135, PO BOX 1450 MINNEAPOLIS MN 55485-6135
REPUBLIC NATIONAL DISTRIBUTING CO LLC   8000 SOUTHPARK TERRACE LITTLETON CO 80120
REPUBLIC NATIONAL DISTRIBUTING CO., LLC 6511 TRI COUNTY PARKWAY SCHERTZ TX 78154
REPUBLIC OF MUSIC                       73A MIDDLE STREET BRIGHTON BN1 1AL UNITED KINGDOM
REPUBLIC SERVICES                       PO BOX 99917 CHICAGO IL 60696-7717
REPUBLIC SERVICES                       18500 N ALLIED WAY PHOENIX AZ 85054
REPUBLICNATION                          PO BOX 5708 DENVER CO 80217
RESTAURANT TECHNOLOGIES INC             12962 COLLECTIONS CENTER DR CHICAGO IL 60693
RESTORATION GAMES, LLC                  12717 W. SUNRISE BLVD. 244 SUNRISE FL 33323
RETAIL TECH INC.                        8600 SHELBY COURT STE 200 CHANHASSEN MN 55317
RETIREMENT HORIZONS                     2201 TIMBERLOCH PLACE 150 THE WOODLANDS TX 77380
RETRO-A-GO-GO LLC                       214 S. MICHIGAN AVENUE HOWELL MI 48843
REYNALDO LOPEZ                          8031 STREAM WATER SAN ANTONIO TX 78249
RHINO ENTERTAINMENT                     3400 W OLIVE AVE BURBANK CA 91505
RHODE ISLAND DEPARTMENT OF HEALTH       3 CAPITOL HILL PROVIDENCE RI 02908
RHODE ISLAND DEPARTMENT OF REVENUE      ONE CAPITOL HILL, 1ST FL PROVIDENCE RI 02908
RHODE ISLAND DEPT OF                    ENVIRONMENTAL MANAGEMENT 235 PROMENADE ST PROVIDENCE RI 02908-5767
RHODE ISLAND DEPT OF LABOR & TRAINING   1511 PONTIAC AVE CRANSTON RI 02920
RHODE ISLAND DIVISION OF TAXATION       ONE CAPITAL HILL PROVIDENCE RI 02908-5800
RHODE ISLAND SECRETARY OF STATE         82 SMITH ST STATE HOUSE, RM 218 PROVIDENCE RI 02903-1120
RIALTO PICTURES                         ATTN: ADRIENNE HALPERN 45 E 72ND ST 16A NEW YORK NY 10021
RIALTO PICTURES LLC                     45 E 72ND STREET, 16A NEW YORK NY 10021
RICARDO CANALES                         3908 AVENUE B AUSTIN TX 78751
RICARDO FARIA                           3908 AVENUE B AUSTIN TX 78751
RICARDO GOIZ                            3908 AVENUE B AUSTIN TX 78751
RICARDO JAEN                            3908 AVENUE B AUSTIN TX 78751
RICARDO PEREZ                           3908 AVENUE B AUSTIN TX 78751
RICARDO RODRIGUEZ                       3908 AVENUE B AUSTIN TX 78751
RICARDO TREJO                           3908 AVENUE B AUSTIN TX 78751
RICH KELLY                              223 8TH ST OAKMONT PA 15139
RICH KNEPPRATH                          1812 TRUE COVE AUSTIN TX 78748
RICHARD BELMARES                        3908 AVENUE B AUSTIN TX 78751
RICHARD FLORES                          3908 AVENUE B AUSTIN TX 78751
RICHARD GONZALES                        2127 MOBEETIE TRAIL SAN ANTONIO TX 78245
RICHARD GUSTAFSON                       3908 AVENUE B AUSTIN TX 78751
RICHARD KNOPP                           3908 AVENUE B AUSTIN TX 78751
RICHARD M. JUZWIAK                      7 RIDGEWOOD PL., APT 3L BROOKLYN NY 11237
RICHARD PARDON                          3908 AVENUE B AUSTIN TX 78751
RICHARD PEOPLES                         1429 COTTONWOOD ST. BROOMFIELD CO 80020
RICHARD ROSADO                          3908 AVENUE B AUSTIN TX 78751
RICHARD SCHULENBERG                     3908 AVENUE B AUSTIN TX 78751
RICHARD T. BRYANT & ASSOCIATES, P.C.    1111 MAIN STREET 750 KANSAS CITY MO 64105
RICHARD T. BRYANT & ASSOCIATES, P.C.    THE HARZFELDS BUILDING 1111 MAIN STREET, SUITE 750 KANSAS CITY MO 64105
RICHARD T. BRYANT & ASSOCIATES, PC      1111 MAIN STREET SUITE 750 KANSAS CITY MO 64105



Epiq Corporate Restructuring, LLC                                                                   Page 115 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW   DocService
                                                126 Filed
                                                       List
                                                            03/23/21          Page 122 of 158

Claim Name                           Address Information
RICHARD THOMAS                      1212 EDINGTON LANE MUNDELEIN IL 60060
RICHARD TREMILLO                    3908 AVENUE B AUSTIN TX 78751
RICHARD WEISS                       1905 CETONA COURT AUSTIN TX 78746
RICHARD WILHELM                     3908 AVENUE B AUSTIN TX 78751
RICHIE FELICIANO                    3908 AVENUE B AUSTIN TX 78751
RICK KERN                           2301 BARTON VILLAGE CIR. B AUSTIN TX 78704
RICKEY JOHNSON                      3908 AVENUE B AUSTIN TX 78751
RICKY MONTES DBA HANDYMAN RICK      359 DOUGLAS STREET SAN FRANCISCO CA 94114
RIDE SHARE AUSTIN                   401 CONGRESS AVENUE SUITE 2650 AUSTIN TX 78701
RIGHTROUND LLC                      PO BOX 12903 AUSTIN TX 78711-2903
RIKA MURANAKA                       2309 SANTA MONICA BLVD SANTA MONICA CA 90404
RIKA MURANAKA                       2461 SANTA MONICA BLVD 739 SANTA MONICA CA 90404
RIKER KELLY                         3908 AVENUE B AUSTIN TX 78751
RILEY HEIKKINEN                     3908 AVENUE B AUSTIN TX 78751
RILEY HOVDA                         3908 AVENUE B AUSTIN TX 78751
RILEY KUESER                        3908 AVENUE B AUSTIN TX 78751
RILEY SHINGLER                      3908 AVENUE B AUSTIN TX 78751
RIM MUKHAMADEEV                     20 DISTRICT 6 APT 23 SERAFIMOVSKY BASHKORTOSTAN 452790 RUSSIA
RIO BONESTELE                       3908 AVENUE B AUSTIN TX 78751
RISESMART INC.                      55 ALMADEN BLVD STE 800 SAN JOSE CA 95113
RITUAL COFFEE ROASTERS              1050 HOWARD STREET SAN FRANCISCO CA 94103
RIVER CITY SPORTSWEAR               1709 S. IH 35 SAN MARCOS TX 78666
RIVERCITY SPORTSWEAR LLC            1705 S. IH 35 SAN MARCOS TX 78666
RIVERSIDECA 17 LTD                  C/O RIVERSIDECA RESOURCES ATTN: DON REESE 100 CONGRESS AVE, ATE 1450 AUSTIN TX
                                    78701
RIVERSIDECA 17 LTD                  C/O RIVERSIDECA RESOURCES ATTN: DON REESE 100 CONGRESS AVE, STE 1450 AUSTIN TX
                                    78701
RLJ ENTERTAINMENT, INC.             8515 GEORGIA AVENUE SUITE 650 SILVER SPRING MD 20910
RM FILMS INTERNATIONAL              3121 ARROWHEAD DRIVE HOLLYWOOD CA 90068
RMA TOLL PROCESSING                 C/O COFIROUTE USA 200 SPECTRUM CENTER DR, STE 1650 IRVINE CA 92618
ROADSIDE ATTRACTIONS                7920 SUNSET BLVD 402 LOS ANGELES CA 90046
ROADSIDE ATTRACTIONS                PO BOX 51130 LOS ANGELES CA 90051-8185
ROASTERIE                           PO BOX 790379 ST. LOUIS MO 63179-0379
ROBB MISSO                          2406 LITTLE CREEK COVE CEDAR PARK TX 78613
ROBBIE KUSH                         3908 AVENUE B AUSTIN TX 78751
ROBBIE SEBASTIAN TREVINO            15201 NORTHEAST 16TH PLACE APT 48 BELLEVUE WA 98007
ROBERT ALFORD                       3908 AVENUE B AUSTIN TX 78751
ROBERT BARRICK                      2975 E COLLEGE AVE 24 BOULDER CO 80303
ROBERT BLACKSTOCK                   3908 AVENUE B AUSTIN TX 78751
ROBERT BRYCE                        2005 WILLOW CREEK DRIVE AOT 2085 AUSTIN TX 78741
ROBERT CAGLE                        3908 AVENUE B AUSTIN TX 78751
ROBERT CALLAWAY                     3908 AVENUE B AUSTIN TX 78751
ROBERT CARSON SCHEIDEMANN III       5816 BAYTHORNE DR. AUSTIN TX 78747
ROBERT CHARLES RUSLER               211 SAN VICENTE BLVD 19 SANTA MONICA CA 90402
ROBERT COLBY                        3908 AVENUE B AUSTIN TX 78751
ROBERT COX                          3908 AVENUE B AUSTIN TX 78751
ROBERT CUMMINS                      3908 AVENUE B AUSTIN TX 78751
ROBERT CURTIS WATTS JR              4603 CATUS LN AUSTIN TX 78745
ROBERT DAYTON                       1600 WEST 47TH STREET LOS ANGELES CA 90062



Epiq Corporate Restructuring, LLC                                                               Page 116 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 123 of 158

Claim Name                               Address Information
ROBERT DEAN DABBS                        10233 SNAPDRAGON DRIVE AUSTIN TX 78739
ROBERT DIXON                             6808 LA SALLE DR AUSTIN TX 78723
ROBERT E. HIGGS & KAY J. HIGGS FAM       5201 HONOR OAK COURT SANTA ROSA CA 95405
TRUST
ROBERT FERGUSON                          3908 AVENUE B AUSTIN TX 78751
ROBERT FLECTER                           415 BELLEVUE AVE 22 OAKLAND CA 94610
ROBERT FULKERSON                         3908 AVENUE B AUSTIN TX 78751
ROBERT G. FULKERSON                      3908 AVENUE B AUSTIN TX 78751
ROBERT GONZALEZ                          3908 AVENUE B AUSTIN TX 78751
ROBERT GUILBE                            3908 AVENUE B AUSTIN TX 78751
ROBERT HALF FINANCE & ACCOUNTING         PO BOX 743295 LOS ANGELES CA 90074-3295
ROBERT HAWES                             PO BOX 50 KIHEI HI 96753
ROBERT HOOKER                            3908 AVENUE B AUSTIN TX 78751
ROBERT JONES                             3908 AVENUE B AUSTIN TX 78751
ROBERT JONES                             3908 AVENUE B AUSTIN TX 78751
ROBERT JORDAN                            3908 AVENUE B AUSTIN TX 78751
ROBERT MARSH                             3908 AVENUE B AUSTIN TX 78751
ROBERT MITCHELL                          3908 AVENUE B AUSTIN TX 78751
ROBERT PAGE                              3908 AVENUE B AUSTIN TX 78751
ROBERT REYES                             3908 AVENUE B AUSTIN TX 78751
ROBERT SOMMERFIELD                       3908 AVENUE B AUSTIN TX 78751
ROBERT ULMER                             3908 AVENUE B AUSTIN TX 78751
ROBERT WICKS                             10256 DRESDEN ST FIRESTONE CO 80504
ROBERT WILKINSON                         3908 AVENUE B AUSTIN TX 78751
ROBERT YRLAS                             3908 AVENUE B AUSTIN TX 78751
ROBERTO MALDONADO                        3908 AVENUE B AUSTIN TX 78751
ROBERTS AND RICHARDSON LLC               ATTN: ADAM PAPAGAN 10356 ASHTON AVE LOS ANGELES CA 90024
ROBIN BOUGIE                             320-440 EAST 5TH AVE VANCOUVER BC V5T-1N5 CANADA
ROBIN HOODS CLEAN LLC                    410 SOUTH TELER STREET UNIT 4E DENVER CO 80226
ROBIN HOODS CLEAN LLC                    7830 W ALAMEDA AVE 312 LAKEWOOD CO 80226
ROBIN KUEMMEL                            3908 AVENUE B AUSTIN TX 78751
ROBIN LEIGHTY                            3908 AVENUE B AUSTIN TX 78751
ROBOTRON 5000 INC                        9171 WILSHIRE BLVD STE 300 BEVERLY HILLS CA 90210
ROBYN BOWERS-SCHILLING                   3908 AVENUE B AUSTIN TX 78751
ROBYN FOREHAND                           12220 HUNTERS CHASE DR 6307 AUSTIN TX 78729
ROBYN SHELL                              3908 AVENUE B AUSTIN TX 78751
ROCKY MOLINA                             3908 AVENUE B AUSTIN TX 78751
ROCKY MOUNTAIN BUSINESS PRODUCTS         2020 SOUTH PONTIAC WAY DENVER CO 80224
ROCKY MOUNTAIN BUSINESS PRODUCTS INC     2020 S PONTIAC WAY DENVER CO 80224
ROCKY MOUNTAIN GASKET GUY, INC.          1158 E 130TH AVE B, UNIT B DENVER CO 80241
ROCKY MOUNTAINS DISTRIBUTING             2580 SOUTH TEJON STREET ENGLEWOOD CO 80110
ROCKY MTN. PUBLIC BROADCASTING NETWORK   1089 BANNOCK ST DENVER CO 80204
RODNEY PERKINS                           PO BOX 159 AUSTIN TX 78767
RODNEY RICHARDSON                        3908 AVENUE B AUSTIN TX 78751
RODRICK DUNN                             3908 AVENUE B AUSTIN TX 78751
ROGELIO TRUJILLO                         3908 AVENUE B AUSTIN TX 78751
ROGER HALL                               3908 AVENUE B AUSTIN TX 78751
ROGER THOMPSON                           3908 AVENUE B AUSTIN TX 78751
ROGER TINCH                              3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                    Page 117 OF 149
                                           Alamo Drafthouse Cinema
                      Case 21-10474-MFW        DocService
                                                   126 Filed
                                                          List
                                                               03/23/21          Page 124 of 158

Claim Name                             Address Information
ROKHSAN ARFA                           3908 AVENUE B AUSTIN TX 78751
ROKHSAN ARFA                           3908 AVENUE B AUSTIN TX 78751
ROLAND KINNEY                          3908 AVENUE B AUSTIN TX 78751
ROLAND LOMAS                           3908 AVENUE B AUSTIN TX 78751
ROLLING SHARPENING STONE               11 N. KALAMATH ST. DENVER CO 80223
ROMAN CHIMIENTI                        275 OCEAN AVE 13 BROOKLYN NY 11225
RONALD LAFORCE                         ADDRESS ON FILE
RONALD PERALTA                         3908 AVENUE B AUSTIN TX 78751
RONALD PFIESTER                        3908 AVENUE B AUSTIN TX 78751
RONALD ROMANO                          3908 AVENUE B AUSTIN TX 78751
RONALD SIMPSON                         1223 FOLSUM STREET SAN FRANCISCO CA 94103
RONALD WHITE                           3908 AVENUE B AUSTIN TX 78751
RONALD WILSON                          3908 AVENUE B AUSTIN TX 78751
RONNIE RILEY                           3908 AVENUE B AUSTIN TX 78751
RONNIE WHITE                           3908 AVENUE B AUSTIN TX 78751
ROOT RIVER, LLC                        2900 W. ANDERSON LANE SUITE C200 339 AUSTIN TX 78757
ROPES & GRAY LLP                       ATTN: GREGG M. GALARDI 1211 AVENUE OF THE AMERICAS NEW YORK NY 10036
ROPES & GRAY LLP                       THREE EMBARCADERO CENTER SAN FRANCISCO CA 94111-4006
ROPES & GRAY, LLP                      1211 AVE OF THE AMERICAS NEW YORK NY 10036-8704
RORY KURTZ                             7001 N. MILWAUKEE RIVER PKWY MILWAUKEE WI 53209
ROSALIE BIGONGIARI                     3908 AVENUE B AUSTIN TX 78751
ROSAURA FLORES                         3908 AVENUE B AUSTIN TX 78751
ROSE PIXLEY                            3908 AVENUE B AUSTIN TX 78751
ROSEANNE RODRIGUEZ                     3908 AVENUE B AUSTIN TX 78751
ROSEMARIE LEACH                        1207 ALAMO ST. AUSTIN TX 78702
ROSEMARY LOPEZ                         3908 AVENUE B AUSTIN TX 78751
ROSEMARY VALERO-OCONNELL               2720 BLAISDELL AVE 2 MINNEAPOLIS MN 55408
ROTO-FLEX OVEN CO                      135 E CEVALLOS SAN ANTONIO TX 78704
ROTO-FLEX OVEN CO.                     135 E. CEVALLOS SAN ANTONIO TX 78204
ROTO-ROOTER PLUMBING & DRAIN SERVICE   5672 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
ROTO-ROOTER PLUMBING & DRAIN SERVICE   5672 COLLECTIONS CENTER DRIVE CHICAGO IL 60693-0056
ROTO-ROOTER SERVICES COMPANY           5672 COLLECTIONS CENTER DRIVE CHICAGO IL 60693-0056
ROTO-ROOTER WATER RESTORATION          3603 METRO PARKWAY SAN ANTONIO TX 78247
ROUGH CUT COMEDY                       512 EAGLE BROOK LN BUDA TX 78610
ROUGHHOUSE BEVERAGE LLC                680 OAKWOOD LOOP SAN MARCOS TX 78666
ROXANNE GUTIEREZ                       3908 AVENUE B AUSTIN TX 78751
ROYAL PAPER CORPORATION                10232 PALM DR SANTA FE SPRINGS CA 90670
ROYAL PAPER CORPORATION                10232 PALM DRIVE SANTE FE SPRINGS CA 90670
ROYER CORPORATION                      805 EAST STREET MADISON IN 47250
RSM US LLP                             700 LOCUST STREET SUITE 205 DUBOQUE IA 52001
RUBYS RAINBOW, INC.                    PO BOX 153095 AUSTIN TX 78748
RUNCO & PROFFITT PC                    1616 17TH ST. SUITE 376 DENVER CO 80202
RUNCO & PROFFITT, P.C.                 1616 17TH STREET 376 DENVER CO 80202
RUSSELL DESENA                         3908 AVENUE B AUSTIN TX 78751
RUSSELL FISCHER                        1334 S HIGHLAND AVE LOS ANGELES CA 90019
RUSSELL HULL                           3908 AVENUE B AUSTIN TX 78751
RUSSELL HULL                           3908 AVENUE B AUSTIN TX 78751
RUSSIAN STANDARD VODKA USA INC         DBA ROUST USA 747 THIRD AVENUE 30A NEW YORK NY 10017
RUSTED WAVE                            11 NEW KARNER ROAD 643 GUIDERLAND NY 12084



Epiq Corporate Restructuring, LLC                                                                  Page 118 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW   DocService
                                                126 Filed
                                                       List
                                                            03/23/21          Page 125 of 158

Claim Name                           Address Information
RUWAYAH HAWKINS                     3908 AVENUE B AUSTIN TX 78751
RYAN ANTREASIAN                     3908 AVENUE B AUSTIN TX 78751
RYAN BANNIGAN                       2689 SOUTH MEADE ST DENVER CO 80219
RYAN BURNS                          3908 AVENUE B AUSTIN TX 78751
RYAN CASTRO                         3908 AVENUE B AUSTIN TX 78751
RYAN COOK                           3908 AVENUE B AUSTIN TX 78751
RYAN CORMIA                         3908 AVENUE B AUSTIN TX 78751
RYAN DUGGAN                         3242 N TROY ST CHICAGO IL 60618
RYAN FULGHAM                        3908 AVENUE B AUSTIN TX 78751
RYAN GOULD                          2309 PEACH COURT AUSTIN TX 78744
RYAN GREGG                          3908 AVENUE B AUSTIN TX 78751
RYAN HEATH                          3908 AVENUE B AUSTIN TX 78751
RYAN JAMES HAYDEN                   14615 GREAT EAGLE TRAIL AUSTIN TX 78734
RYAN JEANES                         3908 AVENUE B AUSTIN TX 78751
RYAN KRAUSE                         3908 AVENUE B AUSTIN TX 78751
RYAN MADRIGAL                       3908 AVENUE B AUSTIN TX 78751
RYAN MILLER                         3908 AVENUE B AUSTIN TX 78751
RYAN NEUBAUER                       5507 STUART CIRCLE AUSTIN TX 78721
RYAN OHARA                          3908 AVENUE B AUSTIN TX 78751
RYAN PATRICK SUMMERS                13200 CEDAR ST LEAWOOD KS 66209
RYAN PUNDT                          3908 AVENUE B AUSTIN TX 78751
RYAN RENDON                         3908 AVENUE B AUSTIN TX 78751
RYAN SELF                           482 RACINE STREET AURORA CO 80011
RYAN SHELTON                        3908 AVENUE B AUSTIN TX 78751
RYAN SMITH                          3908 AVENUE B AUSTIN TX 78751
RYAN STAPLETON                      3908 AVENUE B AUSTIN TX 78751
RYAN STEVEN ADAMS                   17504 ARENA VALLEY DR. PFLUGERVILLE TX 78660
RYAN STRINGHAM                      3908 AVENUE B AUSTIN TX 78751
RYAN TOOMIRE                        3908 AVENUE B AUSTIN TX 78751
RYAN WEATHERS                       3908 AVENUE B AUSTIN TX 78751
RYAN WELCH                          3908 AVENUE B AUSTIN TX 78751
RYANNE ZEBROWSKI                    3908 AVENUE B AUSTIN TX 78751
S.K.I. BEER CORP                    169 GARDNER AVENUE BROOKLYN NY 11237
SABA NIKY MOTEKALLEM                5412 FRANCE AVE SOUTH 204 EDINA MN 55410
SABAN FILMS LLC                     10100 SANTA MONICA BLVD, STE 2525 LOS ANGELES CA 90067
SABLE BRUNO                         3908 AVENUE B AUSTIN TX 78751
SABRINA ARELLANO                    3908 AVENUE B AUSTIN TX 78751
SABRINA AUDREY KEMBLE               3808 HALF PENNY RD AUSTIN TX 78722
SABRINA LEMASTER                    3908 AVENUE B AUSTIN TX 78751
SABRINA OWEN                        3908 AVENUE B AUSTIN TX 78751
SABRINA STEWART                     3908 AVENUE B AUSTIN TX 78751
SABRINA VELEZ                       3908 AVENUE B AUSTIN TX 78751
SACHIN TENG                         6600 SPRAGUE ST. APR D6 PHILADELPHIA PA 19119
SACRED BONES RECORDS                144 N.7TH STREET 413 BROOKLYN NY 11211
SAFETY REMEDY, INC.                 PO BOX 346 GARDNER KS 66030
SAGE HUNDSDORFER                    3908 AVENUE B AUSTIN TX 78751
SAIA, INC.                          PO BOX 730532 DALLAS TX 75373
SAILOR POON                         4008 MAPLEWOOD AVE A AUSTIN TX 78722
SAINT JAMES BREWERY LLC             929 LINCOLN AVENUE, UNIT 11 HOLBROOK NY 11741



Epiq Corporate Restructuring, LLC                                                               Page 119 OF 149
                                      Alamo Drafthouse Cinema
                     Case 21-10474-MFW    DocService
                                              126 Filed
                                                     List
                                                          03/23/21          Page 126 of 158

Claim Name                        Address Information
SALVADOR J. ONOFRE III            18505 FOUR MILE CREEK SAN ANTONIO TX 78259
SAM DRABKIN                       3908 AVENUE B AUSTIN TX 78751
SAM TRELATSKY                     3908 AVENUE B AUSTIN TX 78751
SAM WOLFE CONNELLY                2111 22ND DR ASTORIA NY 11105
SAMANTHA CUSUMANO                 3908 AVENUE B AUSTIN TX 78751
SAMANTHA FISHER                   3908 AVENUE B AUSTIN TX 78751
SAMANTHA FLORES                   3908 AVENUE B AUSTIN TX 78751
SAMANTHA GLENN                    3908 AVENUE B AUSTIN TX 78751
SAMANTHA HICKS                    3908 AVENUE B AUSTIN TX 78751
SAMANTHA KAPP                     3908 AVENUE B AUSTIN TX 78751
SAMANTHA KRAMPOTA                 3908 AVENUE B AUSTIN TX 78751
SAMANTHA NEVILLE                  3908 AVENUE B AUSTIN TX 78751
SAMANTHA PAGE                     3908 AVENUE B AUSTIN TX 78751
SAMANTHA PEHL                     3908 AVENUE B AUSTIN TX 78751
SAMANTHA RAMIREZ                  3908 AVENUE B AUSTIN TX 78751
SAMANTHA RAMIREZ                  3908 AVENUE B AUSTIN TX 78751
SAMANTHA REBNE                    8134 GREENSLOPE DR AUSTIN TX 78759
SAMANTHA SHORT                    3908 AVENUE B AUSTIN TX 78751
SAMANTHA WHITLAW                  1366 MYRTLE AVE BROOKLYN NY 11237
SAMANTHA YOUNG                    3908 AVENUE B AUSTIN TX 78751
SAMM LEVINE                       5115 KESTER AVE 8 SHERMAN OAKS CA 91403
SAMUEL BAHNG                      3908 AVENUE B AUSTIN TX 78751
SAMUEL BECKETT                    3908 AVENUE B AUSTIN TX 78751
SAMUEL CASTELLVI                  3908 AVENUE B AUSTIN TX 78751
SAMUEL COOKE                      11010 DOMAIN DR. 11115 AUSTIN TX 78758
SAMUEL CULP                       1733 CARL ST FORT WORTH TX 76103
SAMUEL ENGLE                      3908 AVENUE B AUSTIN TX 78751
SAMUEL ETTWEIN                    3908 AVENUE B AUSTIN TX 78751
SAMUEL FULLER                     3908 AVENUE B AUSTIN TX 78751
SAMUEL GAINES                     3908 AVENUE B AUSTIN TX 78751
SAMUEL GOLDWYN FILMS LLC          8675 WASHINGTON BLVD, SUITE 203 CULVER CITY CA 90232
SAMUEL HEIKKINEN                  3908 AVENUE B AUSTIN TX 78751
SAMUEL JONES                      3908 AVENUE B AUSTIN TX 78751
SAMUEL LEE                        3908 AVENUE B AUSTIN TX 78751
SAMUEL LEE TURNER                 3908 AVENUE B AUSTIN TX 78751
SAMUEL MALCOLM                    ADDRESS ON FILE
SAMUEL NOLAND                     3908 AVENUE B AUSTIN TX 78751
SAMUEL POPLIN                     3908 AVENUE B AUSTIN TX 78751
SAMUEL REID PEGRAM                2200 GLASCOCK ST. APT. C RALEIGH NC 27610
SAMUEL RUEGG                      3908 AVENUE B AUSTIN TX 78751
SAMUEL SANCHEZ                    3908 AVENUE B AUSTIN TX 78751
SAMUEL WARREN                     3908 AVENUE B AUSTIN TX 78751
SAMUEL WIELAND                    3908 AVENUE B AUSTIN TX 78751
SAN ANTONIO CHAMBER OF COMMERCE   602 E COMMERCE STREET SAN ANTONIO TX 78205-2620
SAN ANTONIO FILM FESTIVAL         8452 FREDERICKSBURG RD PMB 3264 SAN ANTONIO TX 78229
SAN ANTONIO MAGAZINE, INC.        200 E. GRAYSON STREET SUITE 107 SAN ANTONIO TX 78215
SAN ANTONIO PETS ALIVE, INC.      PO BOX 830006 SAN ANTONIO TX 78283
SAN ANTONIO POLICE DEPARTMENT     ALARMS INVESTIGATION OFFICE SAN ANTONIO POLICE DEPARTMENT SAN ANTONIO TX 78207
SAN ANTONIO POLICE DEPARTMENT     ALARMS INVESTIGATIONS OFFICE 315 S. SANTA ROSA ST. SAN ANTONIO TX 78207



Epiq Corporate Restructuring, LLC                                                             Page 120 OF 149
                                           Alamo Drafthouse Cinema
                      Case 21-10474-MFW        DocService
                                                   126 Filed
                                                          List
                                                               03/23/21          Page 127 of 158

Claim Name                             Address Information
SAN ANTONIO WATER SYSTEM               2800 US HWY 281N SAN ANTONIO TX 78212
SAN ANTONIO WATER SYSTEM               PO BOX 2990 SAN ANTONIO TX 78299-2990
SAN FRANCISCO CITY OPTION              PO BOX 194367 SAN FRANCISCO CA 94119-4367
SAN FRANCISCO PARKS ALLIANCE           ATTN: CHARLIE MCCONE, MKTG & COMMS MGR 1663 MISSION STREET SUITE 320 SAN
                                       FRANCISCO CA 94103
SAN FRANCISCO POLICE DEPARTMENT        10B/PLES OFFICE 1245 3RD ST.,5TH FLOOR SAN FRANCISCO CA 94158
SAN FRANCISCO TAX COLLECTOR            1 DR CARLTON B GOODLETT PL, 140 SAN FRANCISCO CA 94102
SAN FRANCISCO TAX COLLECTOR            SECURED PROPERTY TAX PO BOX 7426 SAN FRANCISCO CA 94120-7426
SAN FRANCISCO WATER, POWER AND SEWER   525 GOLDEN AVE POLK ST SAN FRANCISCO CA 94102
SAN FRANCISCO WATER, POWER AND SEWER   PO BOX 7369 SAN FRANCISCO CA 94120-7369
SAN FRANCISO BREWING CO.               100 BRODERICK ST. SUITE 401 SAN FRANCISCO CA 94117
SANDRA SULLIVAN                        2711 RIDGE ARBOR ROAD NEW BRAUNFELS TX 78130
SANFORD B.GREENE                       306 BERRY RIDGE CIRCLE COLUMBIA SC 29229
SANTOS CHULIM CONTRERAS                3908 AVENUE B AUSTIN TX 78751
SANTOS GOMEZ PEREZ                     3908 AVENUE B AUSTIN TX 78751
SAPPHIRE CHUNG                         3908 AVENUE B AUSTIN TX 78751
SARA DECK                              SARA DECK 25 DONALD BELL DRIVE BINBROOK ON L0R 1C0 CANADA
SARA MEDEIROS                          3908 AVENUE B AUSTIN TX 78751
SARA SIWINSKI                          3908 AVENUE B AUSTIN TX 78751
SARAEL MORALES                         3908 AVENUE B AUSTIN TX 78751
SARAH ANDERSON                         3908 AVENUE B AUSTIN TX 78751
SARAH ANDREWS                          9402 TOPRIDGE DRIVE AUSTIN TX 78750
SARAH ARENELLA                         PO BOX 92707 AUSTIN TX 78709
SARAH FELTMAN                          3908 AVENUE B AUSTIN TX 78751
SARAH FISHER                           3908 AVENUE B AUSTIN TX 78751
SARAH HAYES                            3908 AVENUE B AUSTIN TX 78751
SARAH HOLLE                            3908 AVENUE B AUSTIN TX 78751
SARAH JADE WARD                        PO BOX 368 MORNINGSIDE, QLD 04170 AUSTRALIA
SARAH LORD                             3908 AVENUE B AUSTIN TX 78751
SARAH MARIE CURRY                      1044 CAMINO LA COSTA APT 1056 AYSTUB TX 78752
SARAH MARIE CURRY                      1044 CAMINO LA COSTA 1056 AUSTIN TX 78752
SARAH MARIE CURRY                      1044 CAMINO LA COSTA APT 1056 AUSTIN TX 78752
SARAH MERCADO                          3908 AVENUE B AUSTIN TX 78751
SARAH MILLER                           3908 AVENUE B AUSTIN TX 78751
SARAH MOORE                            3908 AVENUE B AUSTIN TX 78751
SARAH OEHRLEIN                         2904 SPRING CIRCLE AUSTIN TX 78723
SARAH PASCHETAG                        3908 AVENUE B AUSTIN TX 78751
SARAH PITRE                            3908 AVENUE B AUSTIN TX 78751
SARAH SLATON                           1506 8TH AVE 10 DENVER CO 80218
SARAH VARGAS                           3908 AVENUE B AUSTIN TX 78751
SARAH YVONNE JONES                     3603 SOUTHRIDGE DR 3603 AUSTIN TX 78704
SAREI BIRD LLC                         451 GOLDEN CIRCLE BLDG 6B - APT 304 GOLDEN CO 80401
SARENE CRAFT BEER DISTRIBUTORS         3301 MERRITT AVE BRONX NY 10475
SARON CHO                              3908 AVENUE B AUSTIN TX 78751
SASHA KELLY                            3908 AVENUE B AUSTIN TX 78751
SAT RADIO COMMUNICATIONS, LTD          DBA INDUSTRIAL COMMUNCATIONS 1019 E. EUCLID AVE. SAN ANTONIO TX 78212
SATI ALI                               3908 AVENUE B AUSTIN TX 78751
SAUL ZAENTZ COMPANY                    7250 REDWOOD BLVD., SUITE 300 NOVATO CA 94945
SAVANNA CHRISP                         3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                  Page 121 OF 149
                                         Alamo Drafthouse Cinema
                        Case 21-10474-MFW    DocService
                                                 126 Filed
                                                        List
                                                             03/23/21         Page 128 of 158

Claim Name                           Address Information
SAVANNA HEYDON                       3908 AVENUE B AUSTIN TX 78751
SAVANNA SHOEMAKER                    3908 AVENUE B AUSTIN TX 78751
SAVANNAH BELLEVILLE                  3908 AVENUE B AUSTIN TX 78751
SAVANNAH WADSTROM                    3908 AVENUE B AUSTIN TX 78751
SAVE THE WORLD BREWING CO.           1510 RESOURCE PARKWAY MARBLE FALLS TX 78654
SAWYER BERNATH                       1700 EMERSON STREET UNIT 208 DENVER CO 80218
SCANBOX                              MAGSTRAEDE 10A ST, TH KOBENHAVN K 1204 DENMARK
SCARECROW VIDEO                      5030 ROOSEVELT WAY NE SEATTLE WA 98105
SCHIFFER PUBLISHING, LTD             4880 LOWER VALLEY ROAD ATGLEN PA 19310
SCHIMENTI CONSTRUCTION COMPANY LLC   650 DANBURY ROAD RIDGEFIELD CT 06770
SCHINAE SELAH PETERSON               925A GATES AVENUE APT 1 BROOKLYN NY 11221
SCHINDLER ELEVATOR COMPANY           PO BOX 93050 CHICAGO IL 60673-3050
SCHINDLER ELEVATOR CORPORATION       20 WHIPPANY ROAD MORRISTOWN NJ 07960
SCHOOL STUDIO SHAR                   UL. PRAVDY, D.8, KORP 13, KOM.24 MOSCOW 125040 RUSSIA
SCHWABE WILLIAMSON & WYATT           1211 SW FIFTH AVE, SUITE 1900 PORTLAND OR 97204
SCHWABE, WILLIAMSON & WYATT, P.C.    1211 SW FIFTH AVE 1900 PORTLAND OR 97204-3795
SCHYLAR DAVIS                        3908 AVENUE B AUSTIN TX 78751
SCIENCE FRIDAY INITIATIVE, INC.      19 WEST 44TH STREET STE 412 NEW YORK NY 10036
SCOTT ALLLEN BRADLEY                 14740 CRAFT AVE SAN LEANDRO CA 94578
SCOTT CAMPBELL                       2527 BERKELEY AVE LOS ANGELES CA 90026
SCOTT CHESTER                        401 FIELD DR MANCHACA TX 78652
SCOTT COOPER                         966 ARAPAHOE ST LOS ANGELES CA 90006
SCOTT CORN                           3908 AVENUE B AUSTIN TX 78751
SCOTT D. ALDEN                       6 BRETTON CREEK CT DALLAS TX 75220
SCOTT DUNBAR                         3908 AVENUE B AUSTIN TX 78751
SCOTT EARLY                          3908 AVENUE B AUSTIN TX 78751
SCOTT FRIEDSTEIN                     3908 AVENUE B AUSTIN TX 78751
SCOTT MCCULLY                        3908 AVENUE B AUSTIN TX 78751
SCOTT ROBERTSON                      3908 AVENUE B AUSTIN TX 78751
SCOTT SCHNEID                        1512 PALISADES DRIVE PACIFIC PALISADES CA 90272
SCOTT SEPULVADO                      3908 AVENUE B AUSTIN TX 78751
SCOTT VANCE                          3908 AVENUE B AUSTIN TX 78751
SCOTT WAMPLER                        3908 AVENUE B AUSTIN TX 78751
SCOUT HARRIS                         3908 AVENUE B AUSTIN TX 78751
SCREEN MEDIA VENTURES                800 THIRD AVENUE 3ND FLOOR NEW YORK NY 10022
SCREEN MEDIA VENTURES, LLC           800 THIRD AVE, 3RD FLOOR NEW YORK NY 10022
SCREEN SLATE INC                     684 DEAN ST 1 BROOKLYN NY 11238
SCREENLAND THEATERS                  408 ARMORU RD N KANSAS CITY MO 64116
SCREENVISION DIRECT INC              1411 BROADWAY, 33RD FLOOR NEW YORK NY 10018
SEAN BROWN                           3908 AVENUE B AUSTIN TX 78751
SEAN CROZIER                         3908 AVENUE B AUSTIN TX 78751
SEAN DAVIS                           3908 AVENUE B AUSTIN TX 78751
SEAN DEVINE                          4632 OLD YELLOWSTONE TRAIN N. LIVINGSTON MT 59047
SEAN DOMINGUEZ                       3908 AVENUE B AUSTIN TX 78751
SEAN ELLIS LTD                       UNIT 18 THE CHOCOLATE STUDIOS 7 SHEPHERDESS PLACE LONDON N1 7LJ UNITED KINGDOM
SEAN GRAHAM                          3908 AVENUE B AUSTIN TX 78751
SEAN HENDRICKSON                     3908 AVENUE B AUSTIN TX 78751
SEAN HIMMELBERG                      3908 AVENUE B AUSTIN TX 78751
SEAN KEANE                           3741 LOS FELIZ BLVD 4 LOS ANGELES CA 90027



Epiq Corporate Restructuring, LLC                                                               Page 122 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW       DocService
                                                    126 Filed
                                                           List
                                                                03/23/21         Page 129 of 158

Claim Name                              Address Information
SEAN KERNICK                            2209 EFFINGHAM CIRCLE RALEIGH NC 27615
SEAN LINDSEY                            3908 AVENUE B AUSTIN TX 78751
SEAN MASON                              1611 LARKWOOD DR AUSTIN TX 78723
SEAN ONEILL                             3908 AVENUE B AUSTIN TX 78751
SEAN OTWELL                             3908 AVENUE B AUSTIN TX 78751
SEAN PRIMM                              3908 AVENUE B AUSTIN TX 78751
SEAN RAMMAGE                            3908 AVENUE B AUSTIN TX 78751
SEAN ROOT                               3908 AVENUE B AUSTIN TX 78751
SEBASTIAN DAVILA                        3908 AVENUE B AUSTIN TX 78751
SEBASTIAN DINATALE                      238 LEONARD STREET, APT 2 BROOKLYN NY 11211
SEBASTIAN SALGADO                       3908 AVENUE B AUSTIN TX 78751
SEBASTIEN FONTAINE                      3908 AVENUE B AUSTIN TX 78751
SECRETARY OF STATE                      DIVISION OF CORPORATIONS FRANCHISE TAX PO BOX 898 DOVER DE 19903
SECRETARY OF STATE                      DIVISION OF CORPORATIONS FRANCHISE TAX PO BOX 898 DENVER DE 19903
SECURIAN FINANCIAL GROUP, INC.          PO BOX 64787 ST PAUL MN 55164-0787
SECURITAS ELECTRONIC SECURITY, INC.     3800 TABS DRIVE UNIONTOWN OH 44685
SECURITIES & EXCHANGE COMM-NY OFFICE    ATTN: BANKRUPTCY DEPARTMENT 200 VESEY STREET, SUITE 400 NEW YORK NY 10281
SECURITIES & EXCHANGE COMM-PHILA.       ATTN: BANKRUPTCY DEPARTMENT ONE PENN CENTER 1617 JFK BOULEVARD, SUITE 520
OFFICE                                  PHILADELPHIA PA 19103
SECURITIES & EXCHANGE COMMISSION        NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY
                                        STREET, SUITE 400 NEW YORK NY 10281-1022
SECURITIES & EXCHANGE COMMISSION        100 F STREET, NE WASHINGTON DC 20549
SEDGWICK CLAIMS MANAGEMENT SVCS, INC.   8125 SEDGWICK WAY MEMPHIS TN 38125
SEEDSTOCK BREWING COMPANY               3610 W COLFAX AVE DENVER CO 80204
SEGOVIA PRODUCE                         4618 E 7TH ST AUSTIN TX 78702
SEGOVIA PRODUCE, LTD.                   4618 EAST 7TH STREET AUSTIN TX 78702
SEILEVEL PARTNERS LP                    3410 FAR WEST BLVD. SUITE 265 AUSTIN TX 78731
SEIZURE PALACE, LLC                     526 SE 6TH AVE PORTLAND OR 97214
SELECTIVE                               ATTN: MARIE TOLEDO 40 WANTAGE AVE BRANCHVILLE NJ 07890
SENTAI FILMWORK                         10114 W SAM HOUSTIN PKWY S HOUSTON TX 77099
SENTAI FILMWORKS LLC                    10114 W SAM HOUSTON PKWY S HOUSTON TX 77099
SEQUENTAIL ENVIRONMENTAL SERVICE LLC    PO BOX 10027 EUGENE OR 97440
SEQUENTIAL                              PO BOX 10027 EUGENE OR 97440
SERGIO CHAVEZ                           3908 AVENUE B AUSTIN TX 78751
SERGIO MARQUEZ                          3908 AVENUE B AUSTIN TX 78751
SERVICE ROOFING AND SHEET MEATAL        PO BOX 41285 RALEIGH NC 27629-1285
COMPANY
SERVPRO OF ALAMO RANCH                  11509-B POTRANCO RD SAN ANTONIO TX 78253
SERVPRO OF NORTHWEST SAN ANTONIO        11591 GALM ROAD SAN ANTONIO TX 78254
SESAC                                   PO BOX 900013 RALEIGH NC 27675
SESAC, INC.                             PO BOX 900013 RALEIGH NC 27675-9013
SETH BRADLEY                            3908 AVENUE B AUSTIN TX 78751
SETH GORE                               3908 AVENUE B AUSTIN TX 78751
SETH KENT                               4457 INCA ST. DENVER CO 80211
SETH MUTSCHLER                          3908 AVENUE B AUSTIN TX 78751
SETH STUART                             3908 AVENUE B AUSTIN TX 78751
SETSUMI WRIGHT                          3908 AVENUE B AUSTIN TX 78751
SEVEN STILLS                            1439 EGBERT AVE UNIT C SAN FRANCISCO CA 94118
SEYED ARASH SOBHANI                     700 CANYON OAKS DR APT. B OAKLAND CA 94605
SEYED JAMAL HAKIM II                    PO BOX 53106 HOUSTON TX 77002


Epiq Corporate Restructuring, LLC                                                                  Page 123 OF 149
                                             Alamo Drafthouse Cinema
                       Case 21-10474-MFW         DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21         Page 130 of 158

Claim Name                               Address Information
SF INDEPENDENT FILM FESTIVAL             JEFF ROSS ATTN: JEFF ROSS 2440 16TH STREET 107 SAN FRANCISCO CA 94103
SFMD - MIYU DISTRIBUTION                 2 RUE LEON BLUM ARIES 13200 FRANCE
SFR CLEANERS                             2547 BRYANT STREET SAN FRANCISCO CA 94110
SGL                                      701 S CARSON ST, STE 200 CARSON CITY NV 89701
SGWS WAREHOSUING OF METRO NEW YORK LLC   PO BOX 3143 HICKSVILLE NY 11802
SHAHEEB JOHNSON                          3908 AVENUE B AUSTIN TX 78751
SHAKERA BOYKIN                           3908 AVENUE B AUSTIN TX 78751
SHAKERIAH OSBORNE                        3908 AVENUE B AUSTIN TX 78751
SHAKETA CHAVIS                           3908 AVENUE B AUSTIN TX 78751
SHALAVE CAWLEY                           3908 AVENUE B AUSTIN TX 78751
SHALEN SZUBA                             3908 AVENUE B AUSTIN TX 78751
SHAMIRA CLARK                            3908 AVENUE B AUSTIN TX 78751
SHAMROCK FOODS COMPANY                   PO BOX 910219 DENVER CO 80291-0219
SHANA RUDLER                             6207 COLUMBUS AVE VAN NUYS CA 91411
SHANAE ADAMS                             12250 E. BATES CIRCLE AURORA CO 80014
SHANE GAY                                3908 AVENUE B AUSTIN TX 78751
SHANE HAMILTON                           137 SILO STREET SAN MARCOS TX 78666
SHANE HILLMAN                            565 TALBOT ST APT 201 LONDON ON N6A2T1 CANADA
SHANE MAHN                               3908 AVENUE B AUSTIN TX 78751
SHANE SARELI                             3415 SHINOAK DRIVE AUSTIN TX 78731
SHANE SMITH                              930 WIMBLETON DR RALEIGH NC 27609
SHANNA HUMPHRIES                         3908 AVENUE B AUSTIN TX 78751
SHANNON BEMENT                           3908 AVENUE B AUSTIN TX 78751
SHANNON BRYANT                           3908 AVENUE B AUSTIN TX 78751
SHANNON MARIE BREWER                     400 W. ST. ELM APT 330 AUSTIN TX 78745
SHANNON MCCORMICK                        3908 AVENUE B AUSTIN TX 78751
SHANNON MUGRAGE                          12208 ATHENS STREET MANOR TX 78653
SHANNON SMITH                            3908 AVENUE B AUSTIN TX 78751
SHANNON SPILMAN                          4812 FLICKER LN AUSTIN TX 78744
SHANNON WIEDEMEYER                       8903 COASTAL DRIVE AUSTIN TX 78749
SHAOXING KEQIAO QIAHE TEXTTILE CO, LTD   ROOM 2105, FORTUNE BUILDING GOLDEN KEQIAO AVENUNE SHAOXING, ZHEJIANG 312000
                                         CHINA
SHARMIN PATHAN                           3908 AVENUE B AUSTIN TX 78751
SHARON LANE                              3908 AVENUE B AUSTIN TX 78751
SHARYN MORGAN                            3908 AVENUE B AUSTIN TX 78751
SHAUN SWIFT                              3908 AVENUE B AUSTIN TX 78751
SHAUNA BUSBEE                            3908 AVENUE B AUSTIN TX 78751
SHAUNA RUSTOEN                           3908 AVENUE B AUSTIN TX 78751
SHAUNDREAH WHITAKER                      3908 AVENUE B AUSTIN TX 78751
SHAW SUPPLY                              1066 E. 16TH STREET KANSAS CITY MO 64108
SHAW SUPPLY COMPANY                      1006 E. 16TH STREET KANSAS CITY MO 64108-1553
SHAWN ABRAHAM NELSON                     13392 W 24TH PLACE GOLDEN CO 80401
SHAWN BARTO                              3908 AVENUE B AUSTIN TX 78751
SHAWN GOMES                              3908 AVENUE B AUSTIN TX 78751
SHAWN GUTHRIE                            3908 AVENUE B AUSTIN TX 78751
SHAWN PERRY                              1207 ALAMO STREET AUSTIN TX 78702
SHAWNEE TITUS                            3908 AVENUE B AUSTIN TX 78751
SHAWNTAYSIA WILLIAMS                     3908 AVENUE B AUSTIN TX 78751
SHAYANA FILMORE                          3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                   Page 124 OF 149
                                             Alamo Drafthouse Cinema
                       Case 21-10474-MFW         DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 131 of 158

Claim Name                               Address Information
SHEA BOYNTON                             10915 W. 68TH AVE ARVADA CO 80004
SHEARMAN & STERLING LLP                  ATTN: MALCOLM MONTGOMERY, ESQ 599 LEXINGTON NEW YORK NY 10022
SHELBY DALLMAN                           3908 AVENUE B AUSTIN TX 78751
SHELBY STICKLEN                          8524 BURNET RD. APT 227 AUSTIN TX 78757
SHELLI TAYLOR                            3908 AVENUE B AUSTIN TX 78751
SHENANDOAH CLEGG                         3908 AVENUE B AUSTIN TX 78751
SHENZHEN NVIDEO ELECTRONICS CO., LTD     401-402 MINGZHU BUSINESS BUILDING XIXIANG, BAOAN DISTRICT SHENZHEN CITY CHINA
SHENZHEN WILLS LIGHTING CO., LTD         18A BUILDING 1, BOJING TAL, FUHUA ROAD WEST DISTRICT ZHONGAHAN CITY, GUANDONG
                                         CHINA
SHEREE LEONATTI                          3908 AVENUE B AUSTIN TX 78751
SHERI KNIGHT                             3908 AVENUE B AUSTIN TX 78751
SHERRY GOLDBERGER                        3908 AVENUE B AUSTIN TX 78751
SHERYL HEFELE                            3908 AVENUE B AUSTIN TX 78751
SHIFT 72 LIMITED                         149 ALEXANDRA ST LEVEL 5, T & G BUILDING WAIKATO HAMILTON 3204 NEW ZEALAND
SHIKEMIA MASSEY                          3908 AVENUE B AUSTIN TX 78751
SHIP TO SHORE MEDIA, LLC                 220 36TH STREET 5TH FLOOR, UNIT B526 BROOKLYN NY 11232
SHIRON PEMBERTON                         3908 AVENUE B AUSTIN TX 78751
SHMERYKOWSKY CONSULTING ENGINEERS        102 WEST 38TH STREET, 2ND FLOOR NEW YORK NY 10018
SHOCHIKU CO., LTD.                       4-1-1 TSUKIJI, TOGEKI BLDG. 13TH FLO TOKYO 104-8422 JAPAN
SHORTS INTERNATIONAL                     2716 OCEAN PARK BLVD 1091 SANTA MONICA CA 90405
SHORTS INTERNATIONAL                     2716 OCEAN PARK BLVD. SUITE 1091 SANTA MONICA CA 90405
SHORTS INTERNATIONAL                     ATTN: EFREN RODRIGUEZ 2716 OCEAN PARK BLVD. SANTA MONICA CA 90405
SHORTS INTERNATIONAL                     C/O EFREN RODRIGUEZ 2716 OCEAN PARK BLVD SUITE 1091 SANTA MONICA CA 90405
SHORTS INTERNATIONAL                     EFREN RODRIGUEZ 2716 OCEAN PARK BLVD STE 1091 SANTA MONICA CA 90405
SHOUT FACTORY                            2034 ARMACOST AVE, 1ST FLOOR LOS ANGELES CA 90025
SHOUTFACTORY, LLC                        1640 S. SEPULVEDA BLVD STE 400 LOS ANGELES CA 90025
SHOWCASE CINEMAS                         C/O NATIONAL AMUSEMENTS INC 846 UNIVERSITY AVE PO BOX 9108 NORWOOD MA
                                         02062-9108
SHRED-IT                                 28883 NETWORK PLACE CHICAGO IL 60673-1288
SHYHEID KERSHAW                          3908 AVENUE B AUSTIN TX 78751
SIB DEVELOPMENT & CONSULTING, INC.       PO BOX 100199 COLUMBIA SC 29202-3199
SIERRA ASHTON                            3908 AVENUE B AUSTIN TX 78751
SIERRA BERG                              3908 AVENUE B AUSTIN TX 78751
SIERRA DOLL                              3908 AVENUE B AUSTIN TX 78751
SIERRA GILL                              3908 AVENUE B AUSTIN TX 78751
SIERRA MCGEHEE                           3908 AVENUE B AUSTIN TX 78751
SIERRA RODRIGUEZ                         3908 AVENUE B AUSTIN TX 78751
SIERRA SALAZAR                           3908 AVENUE B AUSTIN TX 78751
SIGNARAMA                                1289 S 4TH AVE 200 BRIGHTON CO 80601
SIGNATURE ENTERTAINMENT                  CHARLOTTE STREET STUDIOS 76-78 CHARLOTTE STREET LONDON W1T 4QS UNITED KINGDOM
SIGNATURE PINS                           16877 EAST COLONIAL DRIVE 313 ORLANDO FL 32820
SIGNCO, INC                              3113 MERRIAM LANE KANSAS CITY KS 66106
SILVER CREEK                             2830 BARRET AVE PERRIS CA 92571
SILVER EAGLE DISTRIBUTORS HOUSTON, LLC   7777 WASHINGTON AVENUE HOUSTON TX 77007
SILVER SPHERE CORPORATION                12021 WILSHIRE BLVD 661 LOS ANGELES CA 90025
SILVERIO DOMINGUEZ                       3908 AVENUE B AUSTIN TX 78751
SILVIA C. SPENCER                        10908 JONES ROAD MANOR TX 78653
SIMCO DESIGN COMPANY                     8204 ELMBROOK DR 148 DALLAS TX 75247
SIMON & SCHUSTER                         PO BOX 70660 CHICAGO IL 60673-0660



Epiq Corporate Restructuring, LLC                                                                    Page 125 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW   DocService
                                                126 Filed
                                                       List
                                                            03/23/21       Page 132 of 158

Claim Name                           Address Information
SIMON MONROE                        3908 AVENUE B AUSTIN TX 78751
SIMON THOMAS                        3908 AVENUE B AUSTIN TX 78751
SIMONE MUENCH                       1508 W. ERIE ST. 3 CHICAGO IL 60642
SINCLAIR BROADCAST GROUP            10706 BEAVER DAM RD HUNT VALLEY MD 21030
SIOBHAN MARIE MUENK                 29 PARSONS STREET SAN FRANCISCO CA 94118
SIR MITCHELL INC                    1816 ASHBY AVE AUSTIN TX 78704
SIR SPEEDY - GIK INC.               1801 ST ALBANS DR B RALEIGH NC 27609-6286
SITE CENTERS                        ATTN: PAULA SINARSKI, SR COLLECTIONS 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
SITE CENTERS                        C/O PAULA SINARSKI 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
SITE CENTERS                        C/O REEL DINNER PARTNERS VII LLC 1255 SW LOOP 410 SAN ANTONIO TX 78227
SIX FEET AWAY, LLC                  701 S CAPITAL OF TEXAS HWY D480 AUSTIN TX 78746
SKURNIK WINE                        PO BOX 1315 SYOSSET NY 11791
SKURNIK WINES                       PO BOX 1315 SYOSSET NY 11791-1315
SKY HAPPENY                         3908 AVENUE B AUSTIN TX 78751
SKYBOUND LLC                        1431 W COLLINS AVE ORANGE CA 92867
SKYE GUZMAN                         3908 AVENUE B AUSTIN TX 78751
SKYLAR PAYNE                        2006 S FIRST ST AUSTIN TX 78704
SKYLINE CINEMA 8, LLC               PO BOX 402 DILLON CO 80435
SLAMDANCE, INC                      5634 MELROSE AVENUE LOS ANGELES CA 90038
SLASHER FILM FESTIVAL               3949 LLEWELLYN LANE CHESTERFIELD VA 23832
SLINGSHOT COFFEE COMPANY LLC        PO BOX 1390 RALEIGH NC 27602
SLOANS LAKE-FCA LLC                 C/O FCA PARTNERS LLC ATTN: EDWARD M CHERRY 300 S TRYON ST, STE 420 CHARLOTTE
                                    NC 28202
SLOANS LAKE-FCA LLC                 C/O MOORE & VAN ALLEN PLLC ATTN: CHRISTOPHER D THOMPSON ESQ 100 N TRYON ST,
                                    STE 4700 CHARLOTTE NC 28202
SLOANS LAKE-FCA, LLC                C/O THE CORPORATION TRUST COMPANY 1209 ORANGE ST WILMINGTON DE 19801
SLOANS LAKE-FCA, LLC                C/O FCA PARTNERS, LLC ATTN: WIN KELLY 300 SOUTH TRYON STREET CHARLOTTE NC
                                    28202
SMARTSENSE BY DIGI                  9350 EXCELSIOR BLVD. SUITE 700 HOPKINS MN 55343
SMARTSHEET INC.                     DEPT 3421, PO BOX 123421 DALLAS TX 75312-3421
SMBC LEASING & FINANCE INC          277 PARK AVE NEW YORK NY 10172
SMG                                 300 CONSHOHOCKEN STATE RD. SUITE 450 WEST CONSHOHOCKEN PA 19428
SMOOTH DIGITAL, LLC                 11217 BLOSSOM BELL DRIVE AUSTIN TX 78758
SOCAL THOROUGH, LLC                 1621 FIRST STREET SUITE 107 SAN FERNANDO CA 91340
SOFIA DE LA ROSA                    3908 AVENUE B AUSTIN TX 78751
SOFIA NASSER                        3908 AVENUE B AUSTIN TX 78751
SOFIE THOMAS                        3908 AVENUE B AUSTIN TX 78751
SOFT STUFF CREATIONS INC.           1300 BOBLETT AVENUE UNIT A303 BLAINE WA 98230
SOLSTICE STUDIOS                    PO BOX 95252 GRAPEVINE TX 76099-9752
SOMER LAWRENCE                      3908 AVENUE B AUSTIN TX 78751
SONIA AGUILERA                      3908 AVENUE B AUSTIN TX 78751
SONIA RODRIGUEZ                     3908 AVENUE B AUSTIN TX 78751
SONICS ESD                          40 RAGSDALE DR 130 MONTEREY CA 93940
SONOQUI VENTURES INC.               7605 MELVILLE COVE AUSTIN TX 78749
SONY                                PO BOX 840550 DALLAS TX 75284-0550
SONY CLASSICS                       25 MADISON AVENUE 24TH FLOOR NEW YORK NY 10010
SONY CLASSICS                       PO BOX 281819 ATLANTA GA 30384-1819
SONY ELECTRONICS INC                ATTN: CHRIS APPLETON 1 SONY DR PARK RIDGE NJ 07656
SONY ELECTRONICS INC                1 SONY DR PARK RIDGE NJ 07656
SONY ELECTRONICS INC                PO BOX 100172 PASADENA CA 91189-0172


Epiq Corporate Restructuring, LLC                                                                Page 126 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 133 of 158

Claim Name                               Address Information
SONY ELECTRONICS INC                     16530 VIA ESPRILLO SAN DIEGO CA 92127
SONY ELECTRONICS INC                     16530 VIA ESPRILLO MS 7325 SAN DIEGO CA 92127
SONY ELECTRONICS INC                     16535 VIA ESPRILLO SAN DIEGO CA 92127
SONY INTERACTIVE ENTERTAINMENT AMERICA   2207 BRIDGEPOINTE PARKWAY SAN MATEO CA 94404
SONY MUSIC CUSTOM MARKETING              SONY MUSIC ENTERAINMENT 26966 NETWORK PLACE CHICAGO IL 60673-1269
SONY PICTURES                            PO BOX 840550 DALLAS TX 75284-0550
SONY PICTURES CLASSICS                   25 MADISON AVE, 24TH FL. NEW YORK NY 10010-8601
SONY PICTURES CLASSICS                   PO BOX 281819 ATLANTA GA 30384-1819
SONY PICTURES CONSUMER PRODUCTS INC.     1 SONY DR PARK RIDGE NJ 07656
SONYA Y REESE                            12342 HUNTERS CHASE DRIVE APT 2412 AUSTIN TX 78729
SOPHIA KUTTNER                           3908 AVENUE B AUSTIN TX 78751
SOPHIE MERCER                            3908 AVENUE B AUSTIN TX 78751
SOS CUTTING BOARDS, LLC                  PO BOX 941576 HOUSTON TX 77092
SOUND VISION TECHNICAL LLC               106 MADALYN LANE TROY AL 36079
SOUNDRACK RECORDS INC.                   9100 WILSHIRE BLVD 455E BEVERLY HILLS CA 90212
SOUNDTRACK RECORDSINC.                   DBA LAKESHORE RECORDS LOS ANGELES CA 90038
SOURCED CRAFT COCKTAILS                  600 CONGRESS AVE, 14TH FLOOR AUSTIN TX 78701
SOURCED CRAFT COCKTAILS CORP             600 CONGRESS AVENUE, 14 FLOOR AUSTIN TX 78701
SOUTH DAKOTA DEPARTMENT OF HEALTH        ROBERT HAYES BLDG 600 E CAPITOL AVE PIERRE SD 57501-2536
SOUTH DAKOTA DEPARTMENT OF REVENUE       445 E CAPITOL AVE PIERRE SD 57501-3185
SOUTH DAKOTA DEPT OF ENVIRONMENT         & NATURAL RESOURCES JOE FOSS BLDG 523 E CAPITOL PIERRE SD 57501
SOUTH DAKOTA DEPT OF LABOR & REGULATION 123 W MISSOURI AVE PIERRE SD 57501
SOUTH DAKOTA SECRETARY OF STATE          CAPITOL BLDG 500 E CAPTIOL AVE, STE 204 PIERRE SD 57501-5070
SOUTH SHORE SIGN COMPANY INC             550 MORRISTOWN ROAD MATAWAN NJ 07747
SOUTHEASTERN FREIGHT LINES               PO BOX 100104 COLUMBIA SC 29202-3104
SOUTHERN DOCUMENTARY FUND                1105 W. CHAPEL HILL STREET DURHAM NC 27701
SOUTHERN GLAZERS OF CO                   5270 FOX STREET DENVER CO 80216
SOUTHERN HEIGHTS BREWING CO              6014 TECHNI CENTER DR SUITE 2-101 AUSTIN TX 78721
SOUTHERN INK COMPANY, INC.               501 WEST POWELL LANE 401-402 AUSTIN TX 78753
SOUTHERN METHODIST UNIVERSITY            PO BOX 750356 DALLAS TX 75275-0356
SOUTHERN NEWSPAPERS INC                  549 LANDA STREET NEW BRAUNFELS TX 78130
SOUTHERN POVERTY LAW CENTER, INC.        400 WASHINGTON AVENUE MONTGOMERY AL 36104
SOUTHERN STYLE BEVERAGES                 1340 AIRPORT COMMERCE DRIVE SUITE 200 AUSTIN TX 78741
SOUTHERN STYLE SPICES                    PO BOX 20 MANOR TX 78653
SOUTHERN WINE & SPIRITS OF CALIFORNIA    PO BOX 742313 LOS ANGELES CA 90074-2313
SOUTHERN-GLAZERS                         313 UDERHILL BLVD SYOSSET NY 11791-3411
SOUTHORT MUSIC BOX CORP                  DBA MUSIC BOX FILMS 942 W. LAKE ST CHICAGO IL 60607
SOUTHPORT MUSIC BOX CORP DBA MUSIC BOX   942 W LAKE STREET CHICAGO IL 60607
SOUTHSIDE PRINTING SERVICE               3005 SOUTH LAMAR STE B-100 AUSTIN TX 78704
SOUTHSIDE PRINTING SERVICE               3005 SOUTH LAMAR B-100 AUSTIN TX 78704
SOUTHWASTE DISPOSAL, LLC                 PO BOX 53988 LAFAYETTE LA 70505-3988
SOUTHWEST CINEMA SERVICES                6308 NEEDHAM AUSTIN TX 78739
SOUTHWEST CINEMA SERVICES LLC            6308 NEEDHAM LN AUSTIN TX 78739
SOUTHWEST SEARCH PARTNERS, LP            8350 N CENTRAL EXPRESSWAY SUITE M1008 DALLAS TX 75206
SP PLUS CORPORATION                      2405 GRAND BLVD 1020 KANSAS CITY MO 64108
SPARKLETTS & SIERRA SPRINGS              PO BOX 660579 DALLAS TX 75266-0579
SPARKPLUG PRODUCTIONS, INC               3130 WILSHIRE BLVD.,STE 600 SANTA MONICA CA 90403
SPARKS & SHADOWS LLC                     1880 CENTURY PARK EAST STE 1600 LOS ANGELES CA 90067
SPCA OF WAKE COUNTY                      200 PETFINDER LANE RALEIGH NC 78217



Epiq Corporate Restructuring, LLC                                                                    Page 127 OF 149
                                           Alamo Drafthouse Cinema
                        Case 21-10474-MFW      DocService
                                                   126 Filed
                                                          List
                                                               03/23/21          Page 134 of 158

Claim Name                             Address Information
SPECS LIQUORS                          2410 SMITH ST HOUSTON TX 77006
SPECS LIQUORS                          1340 AIRPORT COMMERCE DRIVE AUSTIN TX 78741
SPECS LIQUORS                          5775 AIRPORT BLVD AUSTIN TX 78752
SPEEDPRO IMAGING                       2607 BURLINGTON STREET NORTH KANSAS CITY MO 64116
SPENCER AILTS                          3908 AVENUE B AUSTIN TX 78751
SPENCER BRICKEY                        6804 COVERED BRIDGE DR. APT 11305 AUSTIN TX 78736
SPENCER BRICKEY                        6804 COVERED BRIDGE DR. APT 13203 AUSTIN TX 78736
SPENCER BROWN                          3908 AVENUE B AUSTIN TX 78751
SPENCER MOREHEAD                       3908 AVENUE B AUSTIN TX 78751
SPENCER PARSONS                        3908 AVENUE B AUSTIN TX 78751
SPENCER PAYNE                          3908 AVENUE B AUSTIN TX 78751
SPENCER POSEY                          3908 AVENUE B AUSTIN TX 78751
SPENCER VIOS                           3908 AVENUE B AUSTIN TX 78751
SPICE TRADE BREWING                    7803 RALSTON RD ARVADA CO 80002
SPICES SOUTHERN STYLE L.L.C.           DBA SOUTHERN STYLE SPICES PO BOX 20 MANOR TX 78653
SPICES SOUTHERN STYLE LLC              PO BOX 20 MANOR TX 78653
SPIDER-MAN MERCHANDISING LP            10202 WASHINGTON BLVD CULTER CITY CA 90232
SPIKEROT S.N.C.                        VIA ARAPIETRA 50 PESCARA 65124 ITALY
SPIRE                                  DRAWER 2 ST. LOUIS MO 63171
SPIRELLI ELECTRIC INC.                 990 E MAIN STREET SHRUB OAK NY 10588
SPOTLIGHT DISPLAYS                     MOVIE POSTER FRAMES SPECIALITIES 3144 LANDORE DR NAPERVILLE IL 60564
SPRING BOARD WINE COMPANY              PO BOX 49155 SAN JOSE CA 95161-9155
SPRINGBOARD VENTURES                   ATTN: JOHN MARTIN 4005 SOUTH AVE SPRINGFIELD MO 65807
SPRINGBOARD WINE COMPANY               PO BOX 6688 SAN RAFAEL CA 94903
SPRINT                                 PO BOX 4181 CAROL STREAM IL 60197-4181
SPUSTA STUDIO                          1030 ETHELDORE STREEET MOSS BEACH CA 94038
SQUARE, INC.                           1455 MARKET ST, STE 600 SAN FRANCISCO CA 94103
ST. DAVIDS FOUNDATION                  ASHLEY GOMEZ 1303 SAN ANTONIO ST. SUITE 500 AUSTIN TX 78701
ST. DAVIDS SCHOOL OF NURSING - TXSU    DR. CHRIS MCCLANAHAN 100 BOBCAT WAY ROUND ROCK TX 78665
ST. ELMO BREWING CO.                   440 E ST, ELMO RD AUSTIN TX 78745
STACEY HILBERT                         3908 AVENUE B AUSTIN TX 78751
STACI PATRICK                          3908 AVENUE B AUSTIN TX 78751
STACIE VELEZ                           3908 AVENUE B AUSTIN TX 78751
STAFFORD-SMITH INC                     DEPT 771493, PO BOX 77000 DETROIT MI 48277-1493
STAFFORD-SMITH INC                     ATTN: AMBER RICHARDS 3414 S BURDICK ST KALAMAZOO MI 49001
STAMPS.COM                             12959 CORAL TREE PLACE LOS ANGELES CA 90066-7020
STANCE, INC.                           PO BOX 845082 LOS ANGELES CA 90084-5082
STANCE, INC.                           193 AVENIDA LA PATA SAN CLEMENTE CA 92673
STANTON PUBLICATION SERVICES, INC      5120 CEDAR LAKE ROAD MINNEAPOLIS MN 55416
STAPLES BUSINESS CREDIT                PO BOX 105638 ATLANTA GA 30348-5638
STAR OF TEXAS TENTS AND EVENTS         7803 FM 969 AUSTIN TX 78724
STARDUST JACKSON                       3908 AVENUE B AUSTIN TX 78751
STATE COMPTROLLER                      COMPTROLLER OF PUBLIC ACCOUNTS PO BOX 149348 AUSTIN TX 78714-9348
STATE OF ARIZONA ATTORNEY GENERAL      ATTN: MARK BRNOVICH 2005 NORTH CENTRAL AVENUE PHOENIX AZ 85004-2926
STATE OF CALIFORNIA ATTORNEY GENERAL   ATTN: XAVIER BECERRA PO BOX 944255 SACRAMENTO CA 94244-2550
STATE OF CALIFORNIA ATTORNEY GENERAL   ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814-2919
STATE OF COLORADO ATTORNEY GENERAL     ATTN: PHIL WEISER RALPH L CARR COLORADO JUDICIAL BLDG 1300 BROADWAY, 10TH FL
                                       DENVER CO 80203
STATE OF DELAWARE                      DIVISION OF CORPORATIONS PO BOX 5509 BINGHAMTON NY 13902-5509



Epiq Corporate Restructuring, LLC                                                                    Page 128 OF 149
                                             Alamo Drafthouse Cinema
                      Case 21-10474-MFW          DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 135 of 158

Claim Name                               Address Information
STATE OF DELAWARE ATTORNEY GENERAL       ATTN: KATHY JENNINGS CARVEL STATE BUILDING 820 N FRENCH ST WILMINGTON DE 19801
STATE OF FLORIDA ATTORNEY GENERAL        ATTN: ASHEY MOODY PL 01 THE CAPITOL TALLAHASSEE FL 32399-1050
STATE OF GEORGIA ATTORNEY GENERAL        ATTN: CHRIS CARR 40 CAPITOL SQUARE, SW ATLANTA GA 30334
STATE OF MICHIGAN ATTORNEY GENERAL       ATTN: DANA NESSEL G. MENNEN WILLIAMS BLDG, 7TH FL 525 W OTTAWA ST - PO BOX
                                         30212 LANSING MI 48909
STATE OF MINNESOTA ATTORNEY GENERAL      ATTN: KEITH ELLISON 445 MINNESOTA ST STE 1400 ST. PAUL MN 55101-2131
STATE OF MISSOURI ATTORNEY GENERAL       ATTN: ERIC SCHMITT SUPREME CT BLDG, 207 W HIGH ST PO BOX 899 JEFFERSON CITY MO
                                         65102
STATE OF NEBRASKA ATTORNEY GENERAL       ATTN: DOUG PETERSON 2115 STATE CAPITOL PO BOX 98920 LINCOLN NE 68509
STATE OF NEW JERSEY DEPT OF TREASURY     125 W STATE ST TRENTON NJ 08625
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: LETITIA A. JAMES DEPT. OF LAW THE CAPITOL, 2ND FL ALBANY NY 12224-0341
STATE OF NEW YORK HUMAN RIGHTS DIVISION CAROLINE DOWNEY, ESQ. GENERAL COUNSEL ONE FORDHAM PLAZA 4TH FLOOR BRONX NY
                                        10458
STATE OF NORTH CAROLINA ATTORNEY         ATTN: JOSH STEIN PO BOX 629 RALEIGH NC 27602-0629
GENERAL
STATE OF NORTH CAROLINA ATTORNEY         ATTN: JOSH STEIN 9001 MAIL SERVICE CTR RALEIGH NC 27699-9001
GENERAL
STATE OF OHIO ATTORNEY GENERAL           ATTN: DAVE YOST 30 E BROAD ST, 14TH FL COLUMBUS OH 43215
STATE OF RHODE ISLAND ATTORNEY GENERAL   ATTN: PETER F. NERONHA 150 S MAIN ST PROVIDENCE RI 02903
STATE OF SOUTH DAKOTA ATTORNEY GENERAL   ATTN: JASON RAVNSBORG 1302 EAST HIGHWAY 14, STE 1 PIERRE SD 57501-8501
STATE OF TENNESSEE ATTORNEY GENERAL      ATTN: HERBERT H. SLATERY, III PO BOX 20207 NASHVILLE TN 37202-0207
STATE OF TEXAS ATTORNEY GENERAL          ATTN: KEN PAXTON 300 W 15TH ST AUSTIN TX 78701
STATE OF TEXAS ATTORNEY GENERAL          ATTN: KEN PAXTON PO BOX 12548 AUSTIN TX 78711-2548
STATE51 CONSPIRACY                       17 HEREFORD ST LONDON E2 6EX UNITED KINGDOM
STATIC MEDIUM                            144 S. ANDERSON ST. LOS ANGELES CA 90033
STATION 26 BREWING CO.                   7045 E. 38TH AVE. DENVER CO 80207
STEAM-SOURCE                             3049 SALEM INDUSTRIAL DRIVE WINSTON SALEM NC 27127
STEEL STRING                             106-A S GREENSBORO ST CARRBORO NC 27510
STEFAN FITZGERALD                        511 E 43RD STREET AUSTIN TX 78751
STEFAN FITZGERALD                        511 EAST 43RD AUSTIN TX 78751
STEFAN PIATKOV                           3908 AVENUE B AUSTIN TX 78751
STEPHANIE ANDERSON                       3908 AVENUE B AUSTIN TX 78751
STEPHANIE ARMSTRONG                      3908 AVENUE B AUSTIN TX 78751
STEPHANIE CANTU                          3908 AVENUE B AUSTIN TX 78751
STEPHANIE GARCIA                         3908 AVENUE B AUSTIN TX 78751
STEPHANIE HAMILTON                       3908 AVENUE B AUSTIN TX 78751
STEPHANIE HOLCOMB                        3908 AVENUE B AUSTIN TX 78751
STEPHANIE LEONARD                        3908 AVENUE B AUSTIN TX 78751
STEPHANIE MARGO NEPTUNE                  16-50 HANCOCK STREET 1R QUEENS NY 11385
STEPHANIE VARELA                         3908 AVENUE B AUSTIN TX 78751
STEPHEN ANDERSON                         1368 IVANHOE STREET DENVER CO 80220
STEPHEN BESSETTE                         3908 AVENUE B AUSTIN TX 78751
STEPHEN COCO                             3908 AVENUE B AUSTIN TX 78751
STEPHEN DEMENT                           603 FENCE POST PASS CEDAR PARK TX 78613
STEPHEN MASON                            3908 AVENUE B AUSTIN TX 78751
STEPHEN PFEIFER                          804 W. ALTADENA DR. ALTADENA CA 91001
STEPHEN SALAZAR                          3908 AVENUE B AUSTIN TX 78751
STEPHEN SEALY                            4625 W 11TH AVE LAKEWOOD CO 80215
STEPHEN SHARP                            3908 AVENUE B AUSTIN TX 78751
STEPHEN SHORT                            10422-B MANCHACA RD AUSTIN TX 78748


Epiq Corporate Restructuring, LLC                                                                    Page 129 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW       DocService
                                                    126 Filed
                                                           List
                                                                03/23/21         Page 136 of 158

Claim Name                              Address Information
STEPHEN WESTLAKE                       3908 AVENUE B AUSTIN TX 78751
STEPHON JOHNSON-WILSON                 3908 AVENUE B AUSTIN TX 78751
STERITECH                              PO BOX 14095 READING PA 19612
STEVE KIWUS                            4501 WOODRIDGE ROAD MINNETONKA MN 55345
STEVE LEGER                            3908 AVENUE B AUSTIN TX 78751
STEVE STONE                            4872 SHARON AVE COLUMBUS OH 43214
STEVEN BREWER                          3908 AVENUE B AUSTIN TX 78751
STEVEN BUNNELL                         3908 AVENUE B AUSTIN TX 78751
STEVEN BUNNELL DBA S BUNNELL ENTERTNMNT 337 S WETHERLY DRIVE 337 S WETHERLY DRIVE BEVERLY HILLS CA 90211
STEVEN CHAMBERS                        3908 AVENUE B AUSTIN TX 78751
STEVEN CHILD                           3908 AVENUE B AUSTIN TX 78751
STEVEN COMBE                           3908 AVENUE B AUSTIN TX 78751
STEVEN EBRIGHT                         3908 AVENUE B AUSTIN TX 78751
STEVEN GERDES                          3908 AVENUE B AUSTIN TX 78751
STEVEN HELGESEN                        3908 AVENUE B AUSTIN TX 78751
STEVEN KOHLBUS                         3908 AVENUE B AUSTIN TX 78751
STEVEN M NUGENT                        8515 BRODIE LN APT 1021 AUSTIN TX 78745
STEVEN MARTINEZ                        3908 AVENUE B AUSTIN TX 78751
STEVEN OLEARY                          1907 KENWOOD AVE, APT C AUSTIN TX 78704
STEVEN RAIMONDI                        3908 AVENUE B AUSTIN TX 78751
STEVEN REYNOLDS                        3908 AVENUE B AUSTIN TX 78751
STEVEN ROSS                            4255 W. COLFAX AVE. DENVER CO 80204
STEVEN SANDERS                         3908 AVENUE B AUSTIN TX 78751
STEVEN TRENT HARRIS                    115 SOUTH 1100 EAST APT 405 SALT LAKE CITY UT 84102
STEVEN WHITE                           1505 SUNNYVALE ST APT 215 AUSTIN TX 78741
STEWART HINES                          3908 AVENUE B AUSTIN TX 78751
STEWART YAROS                          3908 AVENUE B AUSTIN TX 78751
STONEY BROWN                           3908 AVENUE B AUSTIN TX 78751
STORED VALUE SOLUTIONS                 3802 RELIABLE PKWY CHICAGO IL 60686-0038
STORMY DAVILA                          3908 AVENUE B AUSTIN TX 78751
STRAND RELEASING LLC                   6140 W. WASHINGTON BLVD CULVER CITY CA 90232
STRANGE CRAFT BEER COMPANY             1330 ZUNI ST M DENVER CO 80204
STRATEGIC BUILDING SOLUTIONS, LLC      DBA COLLIERS INTERNATIONAL 20 WEST 37TH STREET NEW YORK NY 10018
STRATEGIC INSIGHT GROUP                1300 SUMMIT AVE, STE 512 FORT WORTH TX 76102
STRAY DOGS                             30 RUE SAINT-MARC PARIS 750002 FRANCE
STRETCH PANIC & FRIENDS                4813 WALDEN CIR AUSTIN TX 78723
STRIKER ENTERTAINMENT LLC              5000 N PKWY CALABASAS STE 210 CALABASAS CA 91302
STRINGER CONSTRUCTION                  5716 W. HWY 290 201 AUSTIN TX 78735
STRONG ROPE BREWERY                    574A PRESIDENT STREET BROOKLYN NY 11215
STRONG STUFF                           957 KATIE CIRCLE ROYERSFORD PA 19468
STRONG TECHNICAL SERVICES INC          11422 MIRACLE HILLS DRIVE SUITE 300 OMAHA NE 68154
STRONG TECHNICAL SERVICES, INC         PO BOX 310299 DES MOINES IA 50331-0299
STRONG/MDI                             PO BOX 310299 DES MOINES IA 50331-0299
STRONGWATER                            1815 BOULDER STREET DENVER CO 80211
STUART FORTUNE                         3908 AVENUE B AUSTIN TX 78751
STUART SANKS                           825 E 5TH AVENUE DENVER CO 80218
STUCK ON ON                            516 NAVASOTA STREET AUSTIN TX 78702
STUDIO GHIBLI                          1-4-25 KAJINO-CHO, KOGANEI-SHI TOKYO 184-00002 JAPAN
STUDIO MOVIE GRILL                     12404 PARK CENTRAL DR DALLAS TX 75251



Epiq Corporate Restructuring, LLC                                                                  Page 130 OF 149
                                           Alamo Drafthouse Cinema
                       Case 21-10474-MFW       DocService
                                                   126 Filed
                                                          List
                                                               03/23/21          Page 137 of 158

Claim Name                             Address Information
STUDIO PONOC, INC                      NIIKURA BLDG., 2-10-21 KYONANCHO, MUSASHINO-SHI TOKYO 180-0023 JAPAN
STUDIOHOUSE DESIGNS                    7443 GERMANTOWN AVENUE PHILADELPHIA PA 19119
STX ENTERTAINMENT                      PO BOX 740636 LOS ANGELES CA 90074-0636
STX FILMWORKS, INC                     PO BOX 740636 LOS ANGELES CA 90074-0636
STX FINANCING, LLC                     PO BOX 740636 LOS ANGELES CA 90074-0636
SUBMARINE DELUXE                       197 GRAND ST NEW YORK NY 10013
SUKI-ROSE ETTER                        315 WEST 5TH STREET 312 LOS ANGELES CA 90013
SUM BOOTH                              100 AVENUE K AUSTIN TX 78759
SUM XP                                 13301 WISTERWOOD ST. AUSTIN TX 78729
SUMAN CHATTERJEE                       27052 ALDEANO DRIVE MISSION VIEJO CA 92691
SUMMIT ENERGY SERVICES, INC.           10350 ORMSBY PARK PLACE SUITE 400 LOUISVILLE KY 40223
SUMMIT ENTERTAINMENT                   591 FULTON WAY DANVILLE CA 94525
SUMMIT GLORY PROPERTY LLC              C/O FOSUN PROPERTY HOLDINGS ATTN: TOM COSTANZOARSENIA CARRASCO 28 LIBERTY ST
                                       44TH FL NEW YORK NY 10005
SUMMIT GLORY PROPERTY LLC              28 LIBERTY ST, 44TH FL NEW YORK NY 10005
SUMMIT GLORY PROPERTY LLC              C/O FOSUN INTERNATIONAL LIMITED ATTN: WEI BO, US CHIEF REP & EILEEN SHEN 28
                                       LIBERTY ST NEW YORK NY 10005
SUMMIT GLORY PROPERTY LLC              C/O FOSUN INTERNATIONAL LIMITED 28 LIBERTY ST NEW YORK NY 10005
SUMMIT GLORY PROPERTY LLC              C/O FOSUN INTERNATIONAL LIMITED ATTN: JAMES CONNORS, VP ASSET MANAGEMENT 28TH
                                       LIBERTY ST NEW YORK NY 10005
SUMMIT GLORY PROPERTY LLC              C/O FOSUN PROPERTY HOLDINGS ATTN: DIRECTOR OF LEASING 28 LIBERTY ST NEW YORK
                                       NY 10005
SUMMIT GLORY PROPERTY LLC              C/O FOSUN PROPERTY HOLDINGS ATTN: DIRECTOR OF LEASING & MANAGING DIR 28
                                       LIBERTY ST NEW YORK NY 10005
SUMMIT GLORY PROPERTY LLC              C/O FOSUN PROPERTY HOLDINGS ATTN: MANAGING DIRECTOR 28 LIBERTY ST NEW YORK NY
                                       10005
SUMMIT GLORY PROPERTY LLC              C/O FOSUN INTERNATIONAL LIMITED ATTN: THOMAS J. COSTANZO 28 LIBERTY STREET NEW
                                       YORK NY 10005
SUMMIT GLORY PROPERTY LLC              C/O DLA PIPER LLP ATTN: DAVID BRODERICK, ESQ 1251 AVE OF THE AMERICAS NEW YORK
                                       NY 10020-1104
SUMMIT GLORY PROPERTY LLC              C/O PAUL HASTINGS LLP ATTN: DAVID M BROOKS, ESQ 200 PARK AVE NEW YORK NY 10166
SUMMIT GLORY PROPERTY LLC              C/O PAUL HASTINGS ATTN: DAVID M. BROOKS 200 PARK AVE NEW YORK NY 10166
SUMMIT TRUCK EQUIPMENT                 5602 CORPORATE DRIVE ST. JOSEPH MO 64507
SUN RAY CINEMA                         1028 PARK ST JACKSONVILLE FL 32204
SUNDOG ELECTRIC, LLC                   7588 S. LAMAR WAY LITTLETON CO 80128
SUNRAY WATERS INC                      7801 N LAMAR BLVD C-41 AUSTIN TX 78752
SUNS CINEMA                            3107 MOUNT PLEASANT ST NW WASHINGTON DC 20010
SUNSHINE SACHS & ASSOCIATES WEST LLC   ATTN:TIFFANY STEWART 136 MADISON AVENUE, 17TH FLOOR NEW YORK NY 10016
SUPER 7 RETAIL INC                     3135 24TH STREET SAN FRANCISCO CA 94110
SUPER POWERWASH BROS LLC               650 SUN UP PL ERIE CO 80516
SURFACE AREA LLC DBA WOODS BEER CO     422 CLIPPER COVE WAY SAN FRANCISCO CA 94130
SURFACE AREA LLC DBA WOODS BEER CO     DBA WOODS BEER CO 422 CLIPPER COVE WAY SAN FRANCISCO CA 94130
SUSAN FIGUEROA                         3908 AVENUE B AUSTIN TX 78751
SUSAN FOX                              3908 AVENUE B AUSTIN TX 78751
SUSAN FOX                              3908 AVENUE B AUSTIN TX 78751
SUSANNAH HEDLEY                        3908 AVENUE B AUSTIN TX 78751
SUSIE ZEPEDA                           3908 AVENUE B AUSTIN TX 78751
SVAP II PARK NORTH LLC                 ATTN: GREGORY MOROSS 302 DATURA ST, STE 100 WEST PALM BEACH FL 33401
SVAP II PARK NORTH LLC                 ATTN: GREG MOROSS 340 ROYAL POINCIANA WAY, STE 316 PALM BEACH FL 33480
SVAP II PARK NORTH LLC                 ATTN: GREGORY MOROSS 34O ROYAL POINCIANA WAY, STE 316 PALM BEACH FL 33480



Epiq Corporate Restructuring, LLC                                                                  Page 131 OF 149
                                       Alamo Drafthouse Cinema
                       Case 21-10474-MFW   DocService
                                               126 Filed
                                                      List
                                                           03/23/21          Page 138 of 158

Claim Name                          Address Information
SVAP II PARK NORTH LLC             ATTN: JOHN D FRASE C/O FERGUSON BRASWELL FRASER KUBASTA PC 2500 DALLAS PKWAY,
                                   STE 600 PLANO TX 75093
SVAP II PARK NORTH LLC             C/O FERGUSON BRASWELL FRASER KUBASTA PC ATTN: JOHN D FRASER, ESQ 2500 DALLAS
                                   PKWY, STE 600 PLANO TX 75093
SVAP II PARK NORTH, LLC            ATTN: YOLANDA MASON 302 DATURA ST, STE 100 WEST PALM BEACH FL 33401-5481
SVAP II PARK NORTH, LLC            C/O STERLING RETAIL SERVICES PO BOX 209372 AUSTIN TX 78720-9372
SWANK MOTION PICTURES INC          10795 WATSON ROAD ST. LOUIS MO 63127
SWANK MOTION PICTURES, INC         2844 PAYSHERE CIRCLE CHICAGO IL 60674
SWANK MOTION PICTURES, INC.        2844 PAYSPHERE CIRCLE CHICAGO IL 60674
SWEET ACTION                       3220 MANNHEIM RD FRANKLIN PARK IL 60131
SWEET BLOOM COFFEE LLC             1619 REED STREET LAKEWOOD CO 80214
SWIDER HAVER LLP                   621 SW MORRISON ST., STE 1420 PORTLAND OR 97205
SXSW INC                           PO BOX 685289 AUSTIN TX 78768
SYBIL DANNING                      8491 SUNSET BLVD 361 WEST HOLLYWOOD CA 90069
SYDNE HOFMANN                      3908 AVENUE B AUSTIN TX 78751
SYDNEY HOWES                       3908 AVENUE B AUSTIN TX 78751
SYDNEY MIKE-MAYER                  3908 AVENUE B AUSTIN TX 78751
SYDNEY SCIARRINO                   3908 AVENUE B AUSTIN TX 78751
SYDNEY WEGNER                      1401 FAIRGROUND STREET TAYLOR TX 76574
SYDNI MICHELLE ADAMS               300 CANION ST. APT A AUSTIN TX 78752
SYLVERA ALVAREZ                    3908 AVENUE B AUSTIN TX 78751
SYNAPSE FILMS                      PO BOX 250182 FRANKLIN MI 48025
SYNDICADO FILM SALES LLC           3315 E RUSSELL RD A4 435 LAS VEGAS NV 89120
SYNERGY DIRECT RESPONSE            130 E ALTON AVE SANTA ANA CA 92707
SYNERGY FINE WINES                 3999 HOLLY STREET 4 DENVER CO 80207
SYSTEMATES INC.                    2435 N CENTRAL EXPRESSWAY 640 RICHARDSON TX 75080
T EDWARD WINES LTD                 PO BOX 242 GARDINER NY 12525
T STOUT, LLC                       16201 NE CAPLES ROAD BRUSH PRAIRIE WA 98606
T1 SPECIAL MISSIONS GROUPS INC.    PO BOX 5728 ROUND ROCK TX 78683
TAAIS HAWKINS                      3908 AVENUE B AUSTIN TX 78751
TABITHA MANNING                    7909 WHEEL RIM CIR AUSTIN TX 78749
TACITO JACOB                       3908 AVENUE B AUSTIN TX 78751
TAGPRINTS, LLC                     1529 W ARMITAGE AVE., SUITE 100 CHICAGO IL 60642
TAILS INTERNATIONAL SALES          1726 W 1TH AVE UNIT 108 VANCOUVER BC V6J 0C3 CANADA
TAINA GONZALEZ                     3908 AVENUE B AUSTIN TX 78751
TAJ SCOTT-WINN                     3908 AVENUE B AUSTIN TX 78751
TALENT WEST                        6740 MEADE CIRCLE UNIT B WESTMINSTER CO 80030
TALENTREEF INC                     DEPT CH 19769 PALATINE IL 60055-9769
TAMPA THEATRE, INC.                711 NORTH FRANKLIN STREET TAMPA FL 33602
TANGERINE PROMOTIONS               PO BOX 748024 CINCINNATI OH 45274-8024
TANGERINE PROMOTIONS               900 SKOKIE BLVD STE 275 NORTHBROOK IL 60062
TANGERINE PROMOTIONS WEST, INC     PO BOX 748024 CINCINNATI OH 45274-8024
TANI L STEVENS-ROBERTS             112 SPANISH SPUR FALLBROOK CA 92028
TANNER AGLE                        3908 AVENUE B AUSTIN TX 78751
TANNER HOWELL                      3908 AVENUE B AUSTIN TX 78751
TANNER WHITED                      318 W FAYETTE ST BALTIMORE MD 20201
TANNIS ROOT PRODUCTIONS INC        1720 CAPITAL BLVD RALEIGH NC 27604
TAPPFORCE LLC                      1721 W. COTTONWOOD LN. PHOENIX AZ 85045
TARA FURIANI                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                              Page 132 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW       DocService
                                                    126 Filed
                                                           List
                                                                03/23/21         Page 139 of 158

Claim Name                              Address Information
TARAN KRATZ                            5704 SE RAYMOND ST PORTLAND OR 97206
TARANTINO PROPERTIES                   502 E 11TH ST STE 400 AUSTIN TX 78701
TARYN LAVERY                           3908 AVENUE B AUSTIN TX 78751
TATIANA EGBERT                         3908 AVENUE B AUSTIN TX 78751
TATIANA ILAMI                          3908 AVENUE B AUSTIN TX 78751
TAYLA LANDRY                           1900 ONION CREEK PKWY 223 AUSTIN TX 78748
TAYLAR TREVINO                         3908 AVENUE B AUSTIN TX 78751
TAYLER ANDERSON                        3908 AVENUE B AUSTIN TX 78751
TAYLER GATLIN                          3908 AVENUE B AUSTIN TX 78751
TAYLER MONTAGUE                        44 HARTLEY AVENUE MOUNT VERNON NY 10550
TAYLOR CILLESSEN                       3908 AVENUE B AUSTIN TX 78751
TAYLOR CURTIS                          3908 AVENUE B AUSTIN TX 78751
TAYLOR FISH                            3908 AVENUE B AUSTIN TX 78751
TAYLOR FONTANA                         3908 AVENUE B AUSTIN TX 78751
TAYLOR FREDRICKS                       3908 AVENUE B AUSTIN TX 78751
TAYLOR HERBOTS                         3908 AVENUE B AUSTIN TX 78751
TAYLOR HOOD                            3908 AVENUE B AUSTIN TX 78751
TAYLOR ISHAM                           3908 AVENUE B AUSTIN TX 78751
TAYLOR K. DOLAN                        1771 BEST FRIEND LANE FAYETTEVILLE AR 72704
TAYLOR MARIE COSTELLO                  2943 SOUTH DELAWARE STREET ENGLEWOOD CO 80110
TAYLOR MARRAMA                         3908 AVENUE B AUSTIN TX 78751
TAYLOR PATTERSON                       3200 OAK ALY AUSTIN TX 78745
TAYLOR PRODUCTS                        255 RARITAN CENTER PARKWAY EDISON NJ 08837
TAYLOR REAZIN                          3908 AVENUE B AUSTIN TX 78751
TAYLOR RICKER                          3908 AVENUE B AUSTIN TX 78751
TAYLOR SCHLEITH                        7005 BLESSING AVENUE AUSTIN TX 78752
TAYLOR SMITH                           3908 AVENUE B AUSTIN TX 78751
TAYLOR TERRAZAS                        3908 AVENUE B AUSTIN TX 78751
TAYLOR ZUFFOLETTO                      3908 AVENUE B AUSTIN TX 78751
TBD POST PRODUCTION, LLC               2815 MANOR ROAD STE 202 AUSTIN TX 78722
TCDM ASSOCIATES                        19 SKYLINE DR HAWTHORNE NY 10532
TD AMERITRADE                          PO BOX 17748 DENVER CO 80217-0748
TD INDUSTRIES                          PO BOX 300008 DALLAS TX 75303-0008
TEAGAN WHITE                           3129 ALDRICH AVE S, 26 MINNEAPOLIS MN 55408
TEAKOE & COMPANY, LLC                  4206 MADISON STREET DENVER CO 80216
TEASE STUDIO                           3534 WALNUT STREET DENVER CO 80205
TECH 24 - COMMERCIAL FOODSERVICE REPAIR C/O FIFTH THIRD BANK PO BOX 638959 CINCINNATI OH 45263-8959
TECH SERVICE TODAY LLC                 1903 CONGRESS AVE., SUITE 305 BOYNTON BEACH FL 33426
TECH SERVICE TODAY LLC                 4855 TECHNOLOGY WAY, STE 500 BOCA RATON FL 33431
TECHNICOLOR INC.                       PO BOX 848498 LOS ANGELES CA 90084-8498
TELEPACIFIC COMMUNICATIONS             PO BOX 509013 SAN DIEGO CA 92150-9013
TELEVENTURES CORPORATION               9461 CHARLEVILLE BLVD 390 BEVERLY HILLS CA 90212
TELEVISA PROTELE                       CALLE 6, NUMBER 33 MEXICO CITY DF 04870 MEXICO
TEMESCAL BREWING                       4115 TELEGRAPH OAKLAND CA 94609
TENDU                                  PO BOX 11106 OAKLAND CA 94611
TENEJA HENDRICK                        3908 AVENUE B AUSTIN TX 78751
TENNESSEE DEPARTMENT OF HEALTH         710 JAMES ROBERTSON PKWY NASHVILLE TN 37243
TENNESSEE DEPARTMENT OF REVENUE        500 DEADERICK ST NASHVILLE TN 37242
TENNESSEE DEPT OF                      ENVIRONMENT & CONSERVATION 312 ROSA L PARK AVE TENNESSEE TOWER - 2ND FL



Epiq Corporate Restructuring, LLC                                                                     Page 133 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW       DocService
                                                    126 Filed
                                                           List
                                                                03/23/21          Page 140 of 158

Claim Name                              Address Information
TENNESSEE DEPT OF                       NASHVILLE TN 37243
TENNESSEE SECRETARY OF STATE            DIVISION OF BUSINESS SERVICES 312 ROSA L PARKS AVE SNODGRASS TWR, 3RD FL
                                        NASHVILLE TN 37243
TENNESSEE SECRETARY OF STATE            ATTN: TRE HARGETT STATE CAPITOL NASHVILLE TN 37243-1102
TERENCE LECLERE                         506 S. SPRING STREET UNIT 13121 LOS ANGELES CA 90013
TERI ROBINSON                           501 E STASSNEY LANE APT 1710 AUSTIN TX 78745
TERI STEGALL                            3908 AVENUE B AUSTIN TX 78751
TERMINIX PROCESSING CENTER              PO BOX 742592 CINCINNATI OH 45274-2592
TERRACON CONSULTANTS, INC.              PO BOX 959673 ST LOUIS MO 63195-9673
TERRANCE BUNN                           3908 AVENUE B AUSTIN TX 78751
TERRI BOYKIN                            3908 AVENUE B AUSTIN TX 78751
TERROR VISION RECORDS & VIDEO INC       5 W 40TH STREET SAVANNAH GA 31401
TEXAS ALCOHOLIC BEVERAGE COMMISSION     PO BOX 13127 AUSTIN TX 78711
TEXAS CAPITAL BANK NA                   114 W 7TH ST, STE 300 AUSTIN TX 78701
TEXAS CAPITAL BANK NA                   98 SAN JACINTO BLVD, STE 200 AUSTIN TX 78701
TEXAS CAPITAL BANK, N.A                 ATTN: JEFFREY M. PARILLA 200 MCKINNEY AVENUE STE 700 DALLAS TX 75201
TEXAS CAPITAL BANK, N.A                 PO BOX 224318 DALLAS TX 75222-9775
TEXAS CHILLER SYSTEMS, LLC              PO BOX 792248 SAN ANTONIO TX 78279-2248
TEXAS COFFEE TECHS                      1400 E 4TH ST AUSTIN TX 78702-3808
TEXAS COFFEE TRADERS                    1400 E 4TH ST AUSTIN TX 78702-3808
TEXAS COMMISSION ON                     ENVIRONMENTAL QUALITY PO BOX 13087 AUSTIN TX 78711-3087
TEXAS COMMISSION ON                     ENVIRONMENTAL QUALITY 12100 PARK 35 CIRCLE AUSTIN TX 78753
TEXAS COMPTROLLER                       LYNDON B JOHNSON STATE OFFICE BLDG 111 E 17TH ST AUSTIN TX 78774
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS    TABC PO BOX 13127 AUSTIN TX 78711-3127
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS    PO BOX 13528, CAPITOL STATION AUSTIN TX 78711-3528
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS    FRANCHISE TAX SECTION PO BOX 149348 AUSTIN TX 78714-9348
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS    LYNDON B JOHNSON STATE OFFICE BLDG 1500 11TH ST AUSTIN TX 78774
TEXAS CUSTOM SEATING II, INC            317 WEST JONES AVENUE SAN ANTONIO TX 78215
TEXAS CUSTOM SEATING, INC.              317 WEST JONES AVENUE SAN ANTONIO TX 78215
TEXAS DEPARTMENT OF LABOR               TEXAS WORKFOCE COMMISSION JULIAN ALVAREZ, COMMISSIONER REP 101 E 15TH ST, RM
                                        651 AUSTIN TX 78778-0001
TEXAS DEPT OF LICENSING & REGULATION    PO BOX 12157 AUSTIN TX 78711-2157
TEXAS DEPT OF STATE HEALTH SERVICES     REGIONAL & LOCAL HEALTH OPERATIONS PO BOX 149347 AUSTIN TX 78714-9347
TEXAS DEPT OF STATE HEALTH SERVICES     REGIONAL & LOCAL HEALTH OPERATIONS 1100 W 49TH ST AUSTIN TX 78756-3199
TEXAS EDUCATIONAL BROADCASTING COOP INC 3823 AIRPORT BLVD SUITE B AUSTIN TX 78721
TEXAS FIFTH WALL ROOFING SYSTEMS, INC   3300 DUKE ROAD AUSTIN TX 78724
TEXAS GAS SERVICE                       PO BOX 219913 KANSAS CITY MO 64121-9913
TEXAS GAS SERVICE                       C/O OKLAHOMA NATURAL GAS PO BOX 401 OKHLAHOMA CITY OK 73101-0401
TEXAS GRAPHIC RESOURCE INC.             1234 ROUND TABLE DRIVE DALLAS TX 75247
TEXAS KEEPER CIDER                      12521 TWIN CREEKS RD MANCHACA TX 78652
TEXAS KEEPER CIDER                      605 BAYLOR ST. AUSTIN TX 78703
TEXAS MILITARY DEPARTMENT               2200 W. 35TH ST. AUSTIN TX 78703
TEXAS RESTAURANT ASSOCIATION            PO BOX 1429 AUSTIN TX 78767-1429
TEXAS ROLLERGIRLS INC.                  8760A RESEARCH BLVD 511 AUSTIN TX 78758
TEXAS SECRETARY OF STATE                JAMES E RUDDER BLDG 1019 BRAZOS ST AUSTIN TX 78701
TEXAS SECRETARY OF STATE                PO BOX 12887 AUSTIN TX 78711-2887
TEXAS STATE UNIVERSITY                  DR. CHRIS MCCLANAHAN 100 BOBCAT WAY ROOM 228 ROUND ROCK TX 78665
TEXAS THEATRE                           425 N AUSTIN ST SEGUIN TX 78155
TH ENTERTAINMENT INC                    1364 W. 68TH AVE DENVER CO 80221



Epiq Corporate Restructuring, LLC                                                                    Page 134 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 141 of 158

Claim Name                               Address Information
THADDEUS CONERLY                         3908 AVENUE B AUSTIN TX 78751
THAS REALLY CLEAN                        PO BOX 152765 AUSTIN TX 78715
THE ADA GROUP LLC                        ATTN: CLAIRE WILSON 4001 CARMICHAEL RD SUITE 570 MONTGOMERY AL 36106
THE ALCAPONES                            2651 GRAPEWOOD LANE BOULDER CO 80304
THE ALICE AYCOCK POE CTR FOR HEALTH EDU 224 SUNNYBROOK ROAD RALEIGH NC 27610
THE ALL ABOUT NETWORK                    7319 SANDSCOVE CT, SUITE 7 WINTER PARK FL 32792
THE ANIMAL DEFENSE LEAGUE                11300 NACOGDOCHES RD SAN ANTONIO TX 78217
THE APPS ADMIN COMPANY LLC               PO BOX 40294 AUSTIN TX 78704
THE BERKE GROUP LLC                      2970 PEACHTREE ROAD NW SUITE 300 ATLANTA GA 30305
THE BIRD MACHINE, INC.                   4823 MAIN ST. SKOKIE IL 60077
THE BLASTING COMPANY                     3756 W AVE 40 STE K 218 LOS ANGELES CA 90065
THE BOXOFFICE COMPANY LLC                PO BOX 30291 NEW YORK NY 10087-0291
THE BUNGALOO                             3675 WYNKOOP ST STE 214 DENVER CO 80216
THE BUSINESS COUNCIL OF WESTCHESTER      800 WESTCHESTER AVENUE, SUITE S-310 RYE BROOK NY 10573
THE CENTER FOR DOCUMENTARY STUDIES       1317 WEST PETTIGREW STREET DURHAM NC 27705
THE CHAMBER OF COMMERCE                  55 MAIN STREET 2ND FLOOR YONKERS NY 10701
THE CHARTER OAK FIRE INSURANCE COMPANY   1 TOWER SQ HARTFORD CT 06183-0001
THE COCONUT KING                         10530 SE JUIPTER NARROWS DR HOBE SOUND FL 33455
THE COCONUT KING                         PO BOX 882 HOBE SOUND FL 33475
THE CRITERION COLLECTION                 250 EAST HARTSDALE AVE STE 42 HARTSDALE NY 10530
THE DEBRIS TEAM LLC                      3503 E-K LANE AUSTIN TX 78754
THE DEPARTMENT OF PUBLIC HEALTH          HAZARDOUS MATERIALS UNITIED PROGRAM AGCY 1390 MARKET ST. 210 SAN FRANCISCO CA
                                         94102
THE DRAWN OUT                            2679 S KLINE CIR LAKEWOOD CO 80227
THE EL DUCE TAPES GROUP LLC              2868 NORTH COOLIDGE AVE LOS ANGELES CA 90039
THE FILM COLLABORATIVE                   3405 CAZADOR STREET LOS ANGELES CA 90065
THE FILM DESK, LLC                       JACOB PERLIN 35 MOUNT MORRIS PARK WEST 3B NEW YORK NY 10027
THE FIXTURE ZONE                         251 E UNIVERSITY PHOENIX AZ 85004
THE FRIGHT FILM FACTORY                  12473 GLADSTONE AVENUE UNIT A SYLMAR CA 91342
THE GREEN CHAIR PROJECT, INC             1853 CAPITAL BOULEVARD RALEIGH NC 27604
THE HENRY WINE GROUP                     PO BOX 748661 LOS ANGELES CA 90074-8661
THE INVINCIBLE CZARS, LLC                6300 HUNTLEIGH WAY AUSTIN TX 78725
THE JIM HENSON COMPANY, INC              1416 N LA BREA AVE HOLLYWOOD CA 90028
THE KEY DEPOT                            386A LANDA STREET NEW BRAUNFELS TX 78130
THE LIBERAL ARTS AND SCIENCE ACADEMY     7309 LAZY CREEK DR AUSTIN TX 78724
THE LONE STAR CHAPTER OF LINKS INC       PO BOX 416 ROUND ROCK TX 78680
THE LOUD CLOUD LLC                       4143 HOWE ST. OAKLAND CA 94611
THE MACLEAN CREATIVE, INC                27 FAYETTE ST. 302 BEVERLY MA 01915
THE MADS LLC                             14355 SHEFFIELD LANE MARINE ON SAINT CROIX MN 55047
THE MASON JAR LAGER COMPANY              341 E BROAD ST FUQUAY VARINA NC 27526
THE MONTEREY COMPANY INC                 70 SW CENTURY DR STE 100-447 BEND OR 97702
THE MOTION PICTURE CLUB FOUNDATION       PO BOX 970 NEW YORK NY 10185-0970
THE OMEGA PRODUCTION RECORDS             RUE DE LABBAYE 32 GANDRANGE 57175 FRANCE
THE PEOPLES POET MEDIA GROUP, LLC        1413 HEATHER HILL CRESCENT FLOSSMOOR IL 60422
THE PITCH                                1627 MAIN STREET SUITE 700 KANSAS CITY MO 64108
THE POKEMON COMPANY INTERNATIONAL INC    10400 NE 4TH ST, STE 2800 BELLEVUE WA 98004
THE PONS                                 2100 TRAVIS HTS. BLVD AUSTIN TX 78704
THE PREDICTIVE INDEX                     101 STATION DRIVE WESTWOOD MA 02090
THE REPUBLIK INC                         520 S HARRINGTON ST RALEIGH NC 27601



Epiq Corporate Restructuring, LLC                                                                      Page 135 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 142 of 158

Claim Name                               Address Information
THE SIDARIS COMPANY                      1891 CARLA RIDGE BEVERLY HILLS CA 90210
THE SIMPLE PARADE                        9512 W ONTARIO DR LITTLETON CO 80128
THE SIR BAND, LLC                        5681 W. BATES AVE DENVER CO 80227
THE SMITH COMPANY INC                    3341 SWETZER COURT LOOMIS CA 95650
THE TEXAS CREW                           109 DENSON DR STE C AUSTIN TX 78752
THE TOPPS COMANY INC.                    ONE WHITEHALL STREET NEW YORK NY 10004
THE TRAVELERS INDEMNITY CO OF AMERICA    11404 W DODGE RD, STE 650 OMAHA NE 68154-2576
THE TRAVELERS LLOYDS INSURANCE COMPANY   485 LEXINGTON AVE NEW YORK NY 10017-2630
THE TREE HOUSE PRESS                     STUDIO 6 - THE CANAL WAREHOUSE WORKSHOP UPPER CAMBRIAN ROAD CHESTER CH1 4FB
                                         UNITED KINGDOM
THE UNIVERSITY OF TEXAS AT AUSTIN        300 W DEAN KEETON A0704 AUSTIN TX 78712-1061
THE UNIVERSTIY OF TEXAS AT AUSTIN        CLINT LEYSATH 1701 TRINITY ST Z0700 AUSTIN TX 78712
THELONIOUS VELAQUEZ                      1708 FERGUSON LANE A AUSTIN TX 78754
THEODORE JOHN GEOGHEGAN                  310 WEST 73RD STREET,SUITE 1A NEW YORK NY 10023
THEODORE KISTNER                         3908 AVENUE B AUSTIN TX 78751
THERESA BIRDWELL                         3908 AVENUE B AUSTIN TX 78751
THERESA RAMOS                            3908 AVENUE B AUSTIN TX 78751
THIRD WINDOW FILMS                       18B THE VALE LONDON NW11 8SG UNITED KINGDOM
THOMAS DESIMONE                          3908 AVENUE B AUSTIN TX 78751
THOMAS E AMEND                           8766 W 46TH AVENUE WHEATRIDGE CO 80033
THOMAS ERIC POWELL                       2701 MEADOW ROSE DR NASHVILLE TN 37206
THOMAS GONZALEZ                          3908 AVENUE B AUSTIN TX 78751
THOMAS GREENE                            3908 AVENUE B AUSTIN TX 78751
THOMAS GREENE                            3908 AVENUE B AUSTIN TX 78751
THOMAS HANAWA                            3908 AVENUE B AUSTIN TX 78751
THOMAS HARKNESS                          3908 AVENUE B AUSTIN TX 78751
THOMAS HARRISON                          3908 AVENUE B AUSTIN TX 78751
THOMAS J THORDARSON                      2015 QUEENSBERRY RD PASADENA CA 91104
THOMAS JOINES                            3908 AVENUE B AUSTIN TX 78751
THOMAS LINDSEY                           3908 AVENUE B AUSTIN TX 78751
THOMAS MENDEZ                            3908 AVENUE B AUSTIN TX 78751
THOMAS PARKS                             3908 AVENUE B AUSTIN TX 78751
THOMAS PROCTOR                           3908 AVENUE B AUSTIN TX 78751
THOMAS SHOWERS                           3908 AVENUE B AUSTIN TX 78751
THOMAS TORRES III                        3908 AVENUE B AUSTIN TX 78751
THOMAS WILLIAM CAIAZZA                   3010A BURLESON RD AUSTIN TX 78741
THOSE CHARACTERS FROM CLEVELAND, INC     ATTN: ACCOUNTS RECEIVABLE 1468 WEST NINTH STREET SUITE 100 CLEVELAND OH 44113
THUNDERBIRD BROTHERS LLC                 1501 OAKTON ST ELK GROVE VILLAGE IL 60007
THYSSEN KRUPP                            PO BOX 3796 CAROL STREAM IL 60132-3796
THYSSENKRUPP ELEVATOR CORP               PO BOX 933004 ATLANTA GA 31193-3004
TIANA PARSONS                            3908 AVENUE B AUSTIN TX 78751
TIC MANUFACTURING GROUP, LLC.            500 E. CARSON PLAZA DR. 201 CARSON CA 90746
TIERA BROWN                              14400 E ALBROOK DR UNIT 82 DENVER CO 80239
TIERNAN OROURKE                          3908 AVENUE B AUSTIN TX 78751
TIESHA WISE                              3908 AVENUE B AUSTIN TX 78751
TIFFANY AMAYA                            3908 AVENUE B AUSTIN TX 78751
TIFFANY OLIVER                           3908 AVENUE B AUSTIN TX 78751
TIGER LAB VINYL                          799 SILVER LANE TRUMBULL CT 06611
TIKI FARM INC.                           1120 CALLE CORDILLERA, STE 101 SAN CLEMENTE CA 92673



Epiq Corporate Restructuring, LLC                                                                    Page 136 OF 149
                                          Alamo Drafthouse Cinema
                        Case 21-10474-MFW      DocService
                                                   126 Filed
                                                          List
                                                               03/23/21         Page 143 of 158

Claim Name                            Address Information
TIM GREIVING                          3736 JASMINE AVE APT 206 LOS ANGELES CA 90034
TIM HANSON                            11219 FORBES AVE GRANADA HILLS CA 91344
TIME WARNER CABLE                     PO BOX 223085 PITTSBURGH PA 15251-2085
TIME WARNER CABLE                     C/O SPECTRUM ATTN: BANKRUPTCY DEPT 1600 DUBLIN RD COLUMBUS OH 43215
TIME WARNER CABLE                     PO BOX 7186 PASADENA CA 91109-7186
TIME WARNER CABLE                     PO BOX 60074 CITY OF INDUSTRY CA 91716-0074
TIME WARNER CABLE 202-955400001-001   PO BOX 70872 CHARLOTTE NC 28272-0872
TIMOTHY BROADHURST                    3908 AVENUE B AUSTIN TX 78751
TIMOTHY BROWN                         3908 AVENUE B AUSTIN TX 78751
TIMOTHY FOERSTER                      3908 AVENUE B AUSTIN TX 78751
TIMOTHY GARDON                        3908 AVENUE B AUSTIN TX 78751
TIMOTHY GREENLEE                      3908 AVENUE B AUSTIN TX 78751
TIMOTHY J. CLARKE                     783 NORTH SALEM RD RIDGEFIELD CT 06877
TIMOTHY JOHNSON                       3908 AVENUE B AUSTIN TX 78751
TIMOTHY JONES                         1138 HOVER ST LONGMONT CO 80501
TIMOTHY MASTERS                       1004 E. 38 1/2 ST AUSTIN TX 78751
TIMOTHY OLIVARES                      3908 AVENUE B AUSTIN TX 78751
TIMOTHY PAUL PITTIDES                 429 E LANGLEY BLVD. UNIVERSAL CITY TX 78148
TIMOTHY R LUCAS                       466 CONSIDINE AVE CINCINNATI OH 45205
TIMOTHY ROBERT WOLLWEBER              663 EAST VALENCIA STREET ANAHEIM CA 92805
TIMOTHY ROSKO                         3908 AVENUE B AUSTIN TX 78751
TIMOTHY WIESCH                        3908 AVENUE B AUSTIN TX 78751
TIN ROOF TEAS                         419-B DANIELS STREET RALEIGH NC 27605
TINO AVILA                            3908 AVENUE B AUSTIN TX 78751
TINY CINEMA LTD - DAVID WEAVER        5050 ELIOT ST DENVER CO 80221
TINY FISH PRINTING                    139 GARSON AVE ROCHESTER NY 14609
TINY HOUSE COFFEE                     3000 PRADO ST. UNIT B AUSTIN TX 78702
TIONA MCDUFFIE                        3908 AVENUE B AUSTIN TX 78751
TITUS LAM                             3908 AVENUE B AUSTIN TX 78751
TJB UNLIMITED, INCORPORATED           3648 PEACHTREE ROAD NE 1J ANTLANTA GA 30319
TN DEPT OF LABOR & WORKFORCE          PO BOX 24150 NASHVILLE TN 37202-4150
DEVELOPMENT
TN DEPT OF LABOR & WORKFORCE          220 FRENCH LANDING DR NASHVILLE TN 37243
DEVELOPMENT
TOAST, LLC                            3606 WILSON STREET AUSTIN TX 78704
TOBY JACOBS                           6865 CALHOUN AVE. VAN NUYS CA 91405
TODCO, INC.                           1260 SE CENTURY DRIVE LEES SUMMIT MO 64081
TODD SLATER                           1709 WHITE OAK LOOP ROUND ROCK TX 78681
TOGETHER FILMS                        HUCKLETREE MEDIAWORKS 191 WOOD LANE SHEPHERDS BUSH, LONDON W12 7FP UNITED
                                      KINGDOM
TOHO CO., LTD                         1-2-2 YURAKUTHO, CHIYODA-KU TOKYO 100-8415 JAPAN
TOHO INTERNATIONAL INC                2029 CENTURY PARK EAST, STE 1140 LOS ANGELES CA 90067
TOLGA IHTIYAROGLU                     3908 AVENUE B AUSTIN TX 78751
TOM BLUNT                             4337 TOLAND WAY 10 LOS ANGELES CA 90041
TOM JILESEN ILLUSTRATION              DR. J.C. HARTOGLAAN 31-1 ARNHEM 6824 DD NETHERLANDS
TOM MCDOWELL                          LONDON
TOM WHALEN                            1197 EDGEMOOR COURT LANCASTER PA 17601
TOMER HANUKA                          ZAMIR 17 PO BOX 5692 CAESAREA 3088900 ISRAEL
TOMMY BRACAMONTES                     3908 AVENUE B AUSTIN TX 78751
TOMMY HOWARD                          18028 GREAT BASIN AVE PFLUGERVILLE TX 78660


Epiq Corporate Restructuring, LLC                                                                 Page 137 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW       DocService
                                                    126 Filed
                                                           List
                                                                03/23/21          Page 144 of 158

Claim Name                              Address Information
TOMMY JUN HODGES                        465 OAK ST. APT 205 GLENDALE CA 91204
TOMMY LAU PHOTOGRAPHY                   804 POTRERO AVE. SAN FRANCISCO CA 94110
TONI DONEL                              3908 AVENUE B AUSTIN TX 78751
TONNIE MCCASTLE                         3908 AVENUE B AUSTIN TX 78751
TOP HAT PROVISIONS LLC                  1 SOUTH PARK ST., UNIT 205 SAN FRANCISCO CA 94107
TOP HAT PROVISIONS LLC                  1 SOUTH PARK ST., UNIT 205 SAN FRANCISICO CA 94107
TOPBLOC, LLC                            800 W. HURON ST. CHICAGO IL 60642
TORCH & CROWN BREWING COMPANY           463 EAST 173RD STREET BRONX NY 10457
TORTILLA KING INC                       PO BOX 763 MOUNDRIDGE KS 67107
TOSS UP EVENTS LLC                      2030 CENTURY CENTER BLVD STE 10 IRVING TX 75062
TOTAL CONCESSION REPAIR & SUPPLY INC    501 PROSPECT ST., UNIT 115 LAKEWOOD NJ 08701
TOUCHMATE, INC.                         7703 N LAMAR BLVD 100 AUSTIN TX 78752
TOWN HOUSE SPECIALTY CLEANING CO        242 WEST 36TH ST - 6TH FLOOR NEW YORK NY 10018
TOWNHOUSE SPECIALTY CLEANING CO.        242 W 36TH ST NEW YORK NY 10018
TRACE BEAULIEU DBA THE MADS LLC         14355 SHEFFIELD LANE MARINE ON ST. CROIX MN 55047
TRACT 107 LLC                           ATTN: JOHN E BAKER 96 SAN JACINTO BLVD, STE 220 AUSTIN TX 78701
TRACT 107 LLC                           C/O STREAM REALTY PARTNERS LP 400 W 15TH ST, STE 1250 AUSTIN TX 78701
TRACY BATES                             3908 AVENUE B AUSTIN TX 78751
TRACY MCCASKILL                         4201 MONTEREY OAKS ST. APT 2117 AUSTIN TX 78749
TRACY WHITE                             3908 AVENUE B AUSTIN TX 78751
TRAFALGAR RELEASING LTD                 C/O PAUL MARCHANT 222 BROADWAY, 19TH FLOOR NEW YORK NY 10038
TRAGER SNAKE FARM INC.                  5640 IH 35 SOUTH NEW BRAUNFELS TX 78132
TRAI CASTANEDA                          3908 AVENUE B AUSTIN TX 78751
TRALAZIA CLAX                           3908 AVENUE B AUSTIN TX 78751
TRAN NGUYEN                             1945 SAVOY DRIVE, APT 7303 ATLANTA GA 30341
TRANCAS INTERNATIONAL FILMS, INC        2021 PONTIUS AVE LOS ANGELES CA 90025
TRANE                                   PO BOX 98167 CHICAGO IL 60693
TRANSMISSION RECORDS SHOP LTD           105 NORTHDOWN RD MARGATE, KENT CT92QY UNITED KINGDOM
TRANSMITTER BREWING FARMHOUSE ALES      141 FLUSHING AVE BUILDING 77 GROUND FLOOR BROOKLYN NY 11205
TRAVELERS                               485 LEXINGTON AVE NEW YORK NY 10017-2630
TRAVELERS                               PO BOX 660317 DALLAS TX 75266-0317
TRAVELERS CASUALTY AND SURETY COMPANY   1 TOWER SQ, 8MS HARTFORD CT 06183-0001
TRAVELERS INSURANCE                     ATTN: BARBARA HOGUE 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                     ATTN: JEANETTE EBY 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                     ATTN: JOAN TONN 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                     ATTN: JUNE NGUYEN 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                     ATTN: MELISSA PALMER 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELHOST KANSAS CITY                  PO BOX 23056 OVERLAND PARK KS 66283
TRAVIS BOLTON                           3908 AVENUE B AUSTIN TX 78751
TRAVIS CANTU                            3908 AVENUE B AUSTIN TX 78751
TRAVIS COUNTY SEXUAL ASSAULT &          DOMESTIC VIOLENCE SURVIVAL CTR ATTN: SCOTT ERTRESVAAG PO BOX 19454 AUSTIN TX
                                        78760
TRAVIS COUNTY TAX OFFICE                LIQUOR/BEER AND WINE FEES PO BOX 149324 AUSTIN TX 78714
TRAVIS COUNTY TAX OFFICE                PO BOX 149328 AUSTIN TX 78714-9328
TRAVIS COUNTY TAX-ASSESSOR/COLLECTOR    PO BOX 149328 AUSTIN TX 78714-9328
TRAVIS COUNTY TAX-ASSESSOR/COLLECTOR    5501 AIRPORT BLVD AUSTIN TX 78751-1410
TRAVIS SMITH                            3908 AVENUE B AUSTIN TX 78751
TRAVIS SMITH                            3908 AVENUE B AUSTIN TX 78751
TRAVIS WILKERSON                        3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                     Page 138 OF 149
                                            Alamo Drafthouse Cinema
                       Case 21-10474-MFW        DocService
                                                    126 Filed
                                                           List
                                                                03/23/21          Page 145 of 158

Claim Name                              Address Information
TRAVIS YOUNGQUIST                       3908 AVENUE B AUSTIN TX 78751
TRAZELL HAYES-MILLER                    3908 AVENUE B AUSTIN TX 78751
TRC WINDOW CLEANING LLC                 PO BOX 152765 AUSTIN TX 78715
TRENT BARR                              3908 AVENUE B AUSTIN TX 78751
TRENT JONES                             3908 AVENUE B AUSTIN TX 78751
TRENTON MAREK                           3908 AVENUE B AUSTIN TX 78751
TRENTON STEINKE                         3908 AVENUE B AUSTIN TX 78751
TREVOR CLARK                            3908 AVENUE B AUSTIN TX 78751
TREVOR DOWDY                            3908 AVENUE B AUSTIN TX 78751
TREVOR GARZA                            3908 AVENUE B AUSTIN TX 78751
TREVOR MCCORD                           2900 W 32ND AVE UNIT A DENVER CO 80211
TREVOR PHILLIPS                         3908 AVENUE B AUSTIN TX 78751
TREVOR TOMS                             7134 E 6TH AVE PKWY DENVER CO 80220
TREVYN BELL                             3908 AVENUE B AUSTIN TX 78751
TREY HIGGINS                            3908 AVENUE B AUSTIN TX 78751
TRI-CITY DISTRIBUTOR                    523 FM 306 NEW BRAUNFELS TX 78130
TRI-COUNTY HEALTH DEPARTMENT            4201 E. 72ND AVE SUITE D COMMERCE CITY CO 80022
TRI-STATE DIGITAL SERVICES              8255 MACON ROAD 3274 CORDOVA TN 38088
TRI-STATE DIGITAL SERVICES              5100 POPLAR AVE, STE 2121 MEMPHIS TN 38137
TRIADEX SERVICES LLC                    5334 PRIMROSE LAKE CIRCLE TAMPA FL 33647
TRIBUCHA KOMBUCHA                       1006 SW MAYNARD RD CARY NC 27511
TRICOAST WORLDWIDE INC                  711 S, CARSONST. STE4 CARSON CITY NV 89701-5292
TRIMARK ECONOMY RESTAURANT FIXTURES     1200 7TH STREET SAN FRANCISCO CA 94107
TRIMETRO SECURITY SERVICES LLC          224 E. HOLDING AVENUE UNIT 935 WAKE FOREST NC 27588
TRIO ENTERTAINMENT SERVICES GROUP LLC   2949 MYSTIC VIEW PLACE BURBANK CA 91504
TRIPLE TAP - MASON & WO                 2500 SUMMER ST STE 1210 HOUSTON TX 77007
TRIPLE TAP ALAMO LUBBOCK                2500 SUMMER ST STE 1210 HOUSTON TX 77007
TRIPLE TAP VENTURES                     2500 SUMMER ST STE 1210 HOUSTON TX 77007
TRIPLE TAP VENTURES                     ATTN: NEIL MICHAELSEN 2707 COMMERCIAL CENTER BLVD. SUITE K-100 KATY TX 77494
TRIPLE TAP VENTURES                     ATTN: NEIL MICHAELSEN 120 W LOOP 289 LUBBOCK TX 79416
TRIPLE TAP VENTURES                     ATTN: NEIL MICHAELSEN 250 EAST MONTECILLO BLVD EL PASO TX 79912
TRIPLESEAT SOFTWARE, LLC                50 BEHARRELL ST CONCORD MA 01742
TRISTAN CHAPMAN                         3908 AVENUE B AUSTIN TX 78751
TRISTAN MUNDELL                         3908 AVENUE B AUSTIN TX 78751
TRISTAN WOODALL                         3908 AVENUE B AUSTIN TX 78751
TRITON IMAGING SYSTEMS                  31320 VIA COLINAS SUITE 103 WESTLAKE VILLAGE CA 91362
TROMA ENTERTAINMENT INC                 36-40 11TH STREET LONG ISLAND CITY NY 11106
TROPHY BREWING CO                       656 MAYWOOD AVE RALEIGH NC 27603
TROY LARSEN                             3908 AVENUE B AUSTIN TX 78751
TRT DEFENSE                             6576 TURINA RD LAS VEGAS NV 89146
TRUST LOCKSMITH INC                     375 MAMARINECK AVE WHITE PLAINS NY 10605
TRUSTNORDISK                            FILMBYEN 28 HVIDOVRE 2650 DENMARK
TRUTECH LLC                             PO BOX 6849 MARIETTA GA 30065
TRVE BREWING COMPANY                    2600 W 2ND AVE UNIT 8 DENVER CO 80219
TSURU GOTO                              3908 AVENUE B AUSTIN TX 78751
TUBBESING SOLUTIONS, LLC                1920 HUTTON CT 500 DALLAS TX 75234
TUCKMAN MEDIA                           228 AVE B NEW YORK NY 10009
TUESDAY BASSEN                          1292 W. SUNSET BLVD LOS ANGELES CA 90026
TUESDAY KNIGHT GAMES, LLC               1206 DONEGAL LANE GARLAND TX 75044



Epiq Corporate Restructuring, LLC                                                                   Page 139 OF 149
                                         Alamo Drafthouse Cinema
                        Case 21-10474-MFW    DocService
                                                 126 Filed
                                                        List
                                                             03/23/21          Page 146 of 158

Claim Name                           Address Information
TWAIN MANIA, LLC                     8033 W. SUNSET BLVD SUITE 1019 LOS ANGELES CA 90046
TWELVE PERCENT LLC                   341 STATE STREET NORTH HAVEN CT 06473
TWENTIETH CENTURY FOX                ATTN: GABY ALVAREZ 2121 AVENUE OF THE STARS 4TH FLOOR. RM. 4027 LOS ANGELES CA
                                     90067
TWENTY SIX ACRES BREWING COMPANY     7285 WEST WINDS BOULEVARD NW CONCORD NC 28027
TWIN LIQUORS                         519 EAST 7TH STREET AUSTIN TX 78701
TWIN LIQUORS LP                      5639 AIRPORT BLVD AUSTIN TX 78751
TWISTEDX                             PO BOX 1419 DECATUR TX 76234
TWO IS ONE, ONE IS NONE              ATTN: BILL DIGAETANO 9060 HUDSON RD WOODBURY MN 55125
TWO IS ONE, ONE IS NONE              ATTN: BILL DIGAETANO 320 WEST LAS COLINAS BOULEVARD BLG A2 IRVING TX 75039
TWO IS ONE, ONE IS NONE              ATTN: BILL DIGAETANO 100 S CENTRAL EXPY 14 RICHARDSON TX 75080
TWO IS ONE, ONE IS NONE              ATTN: BILL DIGAETANO 1005 S LAMAR ST DALLAS TX 75215
TWO IS ONE, ONE IS NONE              ATTN: BILL DIGAETANO 6770 ABRAMS RD DALLAS TX 75231
TWO IS ONE, ONE IS NONE              ATTN: BILL DIGAETANO 8380 DAVIS BLVD NORTH RICHLAND HILLS TX 76182
TWO SIX CRAFT DISTRIBUTORS           7045 E 38TH AVE DENVER CO 80207
TWO WHEEL BREWING COMPANY            535 S LOOP 4 BUDA TX 78610
TYLENKQUA YOUNG                      3908 AVENUE B AUSTIN TX 78751
TYLER CHAMBERS                       3908 AVENUE B AUSTIN TX 78751
TYLER COMPTON                        3908 AVENUE B AUSTIN TX 78751
TYLER GADISON                        3908 AVENUE B AUSTIN TX 78751
TYLER GREGORY REISNAUR               3801 S CONGRESS AVE 223 AUSTIN TX 78704
TYLER IORILLO                        3908 AVENUE B AUSTIN TX 78751
TYLER KELLER                         3908 AVENUE B AUSTIN TX 78751
TYLER KOCK                           3908 AVENUE B AUSTIN TX 78751
TYLER NICKELL                        3908 AVENUE B AUSTIN TX 78751
TYLER POLINSKI                       3908 AVENUE B AUSTIN TX 78751
TYLER ROGERS                         3908 AVENUE B AUSTIN TX 78751
TYLER SEIDENBERGER                   3908 AVENUE B AUSTIN TX 78751
TYLER SPRINGTHORPE                   3908 AVENUE B AUSTIN TX 78751
TYLER TALLEY                         3908 AVENUE B AUSTIN TX 78751
TYLER WELSEK                         3908 AVENUE B AUSTIN TX 78751
TYPEWRTIER RODEO                     1716 BOULDIN AVE AUSTIN TX 78704
TYRELL DOUGHERTY                     3908 AVENUE B AUSTIN TX 78751
TYRELL TERRY                         3908 AVENUE B AUSTIN TX 78751
TYRESE DEANE                         3908 AVENUE B AUSTIN TX 78751
U.S. DEPARTMENT OF JUSTICE           ATTN: BANKRUPTCY DEPT 950 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20530-0001
U.S. DEPARTMENT OF JUSTICE           ANTITRUST DIVISION 950 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20530-0001
U.S. DEPARTMENT OF LABOR             FRANCES PERKINS BUILDING 200 CONSTITUTION AVENUE, NW WASHINGTON DC 20210
U.S. DEPARTMENT OF LABOR             OCCUPATIONAL SAFETY & HEALTH ADMIN 200 CONSTITUTION AVENUE, NW ROOM NO. N3626
                                     WASHINGTON DC 20210
U.S. SMALL BUSINESS ADMINISTRATION   OFFICE OF DISASTER ASSISTANCE ATTN: JAMES E RIVERA, ASSOC ADMIN 409 3D STREET,
                                     S.W. SUITE 6050 WASHINGTON DC 20416
UCLA FILM & TELEVISION ARCHIVE       405 HILGARD AVENUE 301 E. MELNITZ HALL LOS ANGELES CA 90095-1323
UE PROPERTY MANAGEMENT LLC           C/O URBAN EDGE PROPERTIES 210 RTE 4 E PARAMUS NJ 07652
UE PROPERTY MANAGEMENT LLC           C/O URBAN EDGE PROPERTIES ATTN: MEI CHENG 210 RTE 4 E PARAMUS NJ 07652
UE PROPERTY MANAGEMENT LLC           F/B/O UE YONKERS II LLC C/O URBAN EDGE PROPERTIES 210 ROUTE 4 E PARAMUS NJ
                                     07652
UE YONKERS II LLC                    C/O URBAN EDGE PROPERTIES 210 RTE 4 E PARAMUS NJ 07652
UE YONKERS II LLC                    UE PROPERTY MGMT C/O URBAN EDGE PROP. ATTN: FIN. & STRATEGIC PLAN & LEGAL DEPT
                                     210 RTE 4 E PARAMUS NJ 07652


Epiq Corporate Restructuring, LLC                                                                Page 140 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW       DocService
                                                    126 Filed
                                                           List
                                                                03/23/21         Page 147 of 158

Claim Name                              Address Information
UE YONKERS II LLC                      ATTN: SCOTT AUSTER 28 LIBERTY ST NEW YORK NY 10005
UE YONKERS II LLC                      PO BOX 826477 PHILADELPHIA PA 19182-6477
UHY ADVISORS MI, INC.                  PO BOX 8563 CAROL STREAM IL 60197
ULINE                                  PO BOX 88741 CHICAGO IL 60680-1741
ULTRA-CHEM INC.                        PO BOX 14608 LENEXA KS 66285
UMBRELLA ENTERTAINMENT PTY LTD         79-83 HIGH STREET UNIT 13 KEW, VIC 03101 AUSTRALIA
UMG RECORDINGS INC                     PO BOX 74008881 CHICAGO IL 60674-8881
UMGD                                   PO BOX 98336 BANK OF AMERICA CHICAGO IL 60693
UMKCS INDENDENT STUDENT NEWSPAPER      5327 HOLMES STREET KANSAS CITY MO 64110
UNBOX INDUSTRIES HK LIMITED            RM 02, 26/F, MEGA TRADE CENTRE 1-6 MEI WAN ST TSUEN WAN NT HONG KONG
UNDERSCORE MUSIC INC.                  C/O GOLD AND GOLD CPAS 23945 CALABASAS RD 124 CALABASAS CA 91302
UNEMPLOYED PHILOSOPHERS, INC.          105 ATLANTIC AVE 1 BROOKLYN NY 11201
UNI PEREZ                              3908 AVENUE B AUSTIN TX 78751
UNIFIED NETWORK CONSULTING LLC         4053 PURDUE AVE DALLAS TX 75225
UNIFORM ADVANTAGE                      101 NE 3 AVENUE SUITE 2000 FORT LAUDERDALE FL 33301
UNION BEER DISTRIBUTORS                1213-17 GRAND STREET BROOKLYN NY 11211
UNION JACKS                            6512 GOODNIGHT AUSTIN TX 78757
UNIQUEST                               633 WEST 152ND ST. 3A NEW YORK NY 10031
UNITED ARTISTS                         ATTN: LISA SILECCHIO 29285 NETWORK PLACE CHICAGO IL 60673-1292
UNITED BEVERAGE CO.                    PO BOX 410618 KANSAS CITY MO 64141
UNITED SERVICE TECHNOLOGIES, INC       21801 CACTUS AVE, SUITEA RIVERSIDE CA 92518
UNITED STATES TREASURY                 1500 PENNSYLVANIA AVE NW WASHINGTON DC 20220
UNIV. OF N. CAROLINA SCHOOL OF THE ARTS ATTN: ERIN HAYES 1533 SOUTH MAIN STREET WINSTON-SALEM NC 27127
UNIVERSAL                              PO BOX 848270 DALLAS TX 75284-8270
UNIVERSAL CITY STUDIOS LLC             100 UNIVERSAL CITY PLAZA UNIVERSAL CITY CA 91608
UNIVERSAL ENGINEERING SCIENCES         PO BOX 25316 TAMPA BAY FL 33622-5316
UNIVERSAL FILM EXCHANGES LLC           100 UNIVERSAL CITY PLAZA UNIVERSAL CITY CA 91608
UNIVERSAL INTERNATIONAL MUSIC B.V.     1217 EW HILVERSUM NOORD- HOLLAND 1217 EW NETHERLANDS
UNIVERSAL MUSIC PUBLISHING GROUP       99440 COLLECTIONS CENTER DR CHICAGO IL 60693
UNIVERSAL PICTURES                     100 UNIVERSAL CITY PLAZA BLDG 2160, SUITE 8I UNIVERSAL CITY CA 91608
UNIVERSAL STUDIOS LICENSING, LLLP      FILE 50789 LOS ANGELES CA 90074-0789
UNIVERSE FILMS DISTRIBUTION COMPANY LTD 18/F, WYLER CENTRE PHASE II 192-200 TAI LIN PAI RD KWAI CHUNG HONG KONG
UNIVERSITY OF CALIFORNIA LOS ANGELES   102 E MELNITZ HALL LOS ANGELES CA 90095
UNIVERSITY OF TEXAS AT AUSTIN          OFFICE OF ACCOUNTING PO BOX 7159 AUSTIN TX 78713-7159
UNIVERSITY OF TEXAS AT AUSTIN          TEXAS STUDENT MEDIA PO BOX D AUSTIN TX 78713-7398
UNTAPPD INC                            21 S FRONT ST WILMINGTON NC 28401
UP TO EAT LLC                          201 LORD BERKLEY ROAD RALEIGH NC 27601
UPS                                    PO BOX 7247-0244 PHILADELPHIA PA 19170-0001
UPS SUPPLY CHAIN SOLUTIONS             PO BOX 730900 DALLAS TX 75373
URBAN EDGE PROPERTIES                  ATTN: ANDREW LURIE, REAL ESTATE COUNSEL 210 ROUTE 4 EAST PARAMUS NJ 07652
URBAN EDGE PROPERTIES                  C/O UE PROPERTY MANAGEMENT LLC ATTN: MEI CHENG, MGR ACCTS RECEIVABLE 210 RTE 4
                                       E PARAMUS NJ 07652
US FOODS INC                           1500 NC HIGHWAY 39 ZEBULON NC 27597
US FOODS INC                           16805 COLLEGE BLVD LENEXA KS 66219
US FOODS INC                           2150 FIRECRACKER DR BUDA TX 78610
US FOODS INC                           11955 E PEAKVIEW AVE CENTENNIAL CO 80111
US FOODS INC                           ATTN: BETH GONZALEZ 11955 E PEAKVIEW AVE ENGLEWOOD CO 80111-6830
US FOODS INC                           11955 E PEAKVIEW AVE ENGLEWOOD CO 80111-6830
US FOODS INC                           DEPT 597 DENVER CO 80271



Epiq Corporate Restructuring, LLC                                                                  Page 141 OF 149
                                           Alamo Drafthouse Cinema
                        Case 21-10474-MFW      DocService
                                                   126 Filed
                                                          List
                                                               03/23/21          Page 148 of 158

Claim Name                             Address Information
US FOODS INC.                          9399 W HIGGINS RD, STE 100 ROSEMONT IL 60018
US POSTAL SERVICE                      900 BLACKSON AVE AUSTIN TX 78752-9998
US SIGNS                               258 TRADE CENTER DRIVE NEW BRAUNFELS TX 78130
USAOPOLY                               5999 AVENIDA ENCINAS STE 150 CARLSBAD CA 92008
USHIO AMERICA INC                      6045 SOLUTION CENTER CHICAGO IL 60677-6000
UT PRETROLUEM ENGINEERING              UT OFFICE OF ACCOUNTING PO BOX 7159 AUSTIN TX 78713
UTAH STATE UNIVERSITY                  6807 OLD MAIN HILL LOGAN UT 84322-6807
UTOPIA MEDIA LLC                       3773 HOWARD HUGHES PKWY 500S LAS VEGAS NV 89169
V.H. ESSENSE LLC                       1941 ESCARPA DRIVE LOS ANGELES CA 90041
V.H.ESSENCE LLC                        1941 ESCARPA DRIVE LOS ANGELES CA 90041
VALENTINA BANDUR                       3908 AVENUE B AUSTIN TX 78751
VALERI ABREGO LISZEWSKI                1505 SUNNYVALE ST. APT 212 AUSTIN TX 78741
VALERIA ATAYDE GONZALEZ                3908 AVENUE B AUSTIN TX 78751
VALERIA MELENDEZ                       3908 AVENUE B AUSTIN TX 78751
VALERIA ORTIZ-RODRIGUEZ                3908 AVENUE B AUSTIN TX 78751
VALERIE METZ                           3908 AVENUE B AUSTIN TX 78751
VALERIE THOMAS                         3908 AVENUE B AUSTIN TX 78751
VALONTE GROVE                          3908 AVENUE B AUSTIN TX 78751
VALVE CORPORATION                      10400 NE 4TH ST STE 1400 BELLEVUE WA 98004
VAN GILLES                             3908 AVENUE B AUSTIN TX 78751
VANCE DEBES                            309 MORNINGSIDE CIRCLE HUTTO TX 78634
VANESSA BURKHARDT                      3908 AVENUE B AUSTIN TX 78751
VANESSA FABELA                         3908 AVENUE B AUSTIN TX 78751
VANESSA GONZALEZ GARCIA                3908 AVENUE B AUSTIN TX 78751
VANGIE GARDER                          1308 CHOQUETTE DR. AUSTIN TX 78757
VANGUARD FIRE SYSTEMS, L.P.            2340 PATTERSON INDUSTRIAL DR. PFLUGERVILLE TX 78660
VANTIV INTEGRATED PAYMENTS SOLUTIONS   PO BOX 639096 CINCINNATI OH 45263-9096
VARIANCE FILMS INC.                    64 E PIERREPONT AVE RUTHERFORD NJ 07070
VARIETY BOYS AND GIRLS CLUB            2530 CINCINNATI STREET LOS ANGELES CA 90033
VELOCITY PRODUCTIONS LTD.              WARNER BROS 4000 WARNER BLVD BURBANKD CA 91522
VELOSIO - FKA SBS GROUP                5747 PERIMETER DRIVE SUITE 200 DUBLIN OH 43017
VENUE VALET LLC                        6601 VAUGHT RANCH ROAD SUITE 101 AUSTIN TX 78730
VENUS M. CRUZ GARCIA DELEO             1123 SHERMAN STREET APT D DENVER CO 80203
VEOLIA ES TECHNICAL SOLUTIONS, LLC     ELECTRONICS RECYCLING DIVISION 28900 NETWORK PLACE CHICAGO IL 60673-1289
VER                                    PO BOX 419470 BOSTON MA 02241-9470
VERDUGO ENTERTAINMENT                  ATTN: GEORGINA GALINDO 610 N. HOLLYWOOD WAY BURBANK CA 91505
VERONICA CARDENAS                      3908 AVENUE B AUSTIN TX 78751
VERONICA DOLE                          3908 AVENUE B AUSTIN TX 78751
VERONICA FISHPAW                       3908 AVENUE B AUSTIN TX 78751
VERONICA HEAPS                         5133 TURTLE COVE ROAD GARLAND TX 75044
VERONICA ROBLES                        3908 AVENUE B AUSTIN TX 78751
VERT ENERGY GROUP, INC                 333 CITY BLVD. WEST 17TH FLOOR ORANGE CA 92868
VERT ENERGY GROUP, INC.                100 SPECTRUM CENTER DRIVE SUITE 900 IRVINE CA 92618
VETH SENG                              3908 AVENUE B AUSTIN TX 78751
VIACOM MEDIA NETWORKS                  1515 BROADWAY NEW YORK NY 10036
VICENTE PEREZ                          3908 AVENUE B AUSTIN TX 78751
VICTOR AGUILAR YAH                     3908 AVENUE B AUSTIN TX 78751
VICTOR DOMINGUEZ                       3908 AVENUE B AUSTIN TX 78751
VICTOR RODRIGUEZ                       3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                  Page 142 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW       DocService
                                                    126 Filed
                                                           List
                                                                03/23/21          Page 149 of 158

Claim Name                              Address Information
VICTORIA CRADDOCK                       3908 AVENUE B AUSTIN TX 78751
VICTORIA EGBERT                         3908 AVENUE B AUSTIN TX 78751
VICTORIA EGBERT                         3908 AVENUE B AUSTIN TX 78751
VICTORIA ELAM                           3908 AVENUE B AUSTIN TX 78751
VICTORIA HILL                           3908 AVENUE B AUSTIN TX 78751
VICTORIA VASQUEZ                        3908 AVENUE B AUSTIN TX 78751
VICTORIA WINDOM                         3908 AVENUE B AUSTIN TX 78751
VIDERI CHOCOLATE FACTORY                327 W DAVIE ST 100 RALEIGH NC 27601
VIFF                                    1181 SEYMOUR ST VANCOUVER BC V6B 3M7 CANADA
VIJAY ISHAM                             3908 AVENUE B AUSTIN TX 78751
VIMEO INC DBA LIVESTREAM LLC            PO BOX 74008984 CHICAGO IL 60674-8984
VINCENT FAVELLA                         3908 AVENUE B AUSTIN TX 78751
VINEGAR SYNDROME                        100 CONGRESS ST BRIDGEPORT CT 06604
VINELAND POINTE OWNER LLC               C/O OCONNOR CAPITAL PARTNERS ATTN: PETER BERGNER 535 MADISON AVE, 6TH FL NEW
                                        YORK NY 10022
VINELAND POINTE OWNER LLC               C/O OCONNOR PROPERTY MAGEMENT LLC ATTN: YVONNE JONES 230 ROYAL PALM WAY STE
                                        102 PALM BEACH FL 33480
VINTEGRITY LLC                          1689 N TOPPING AVE KANSAS CITY MO 64120
VIOLET ADAMS                            3908 AVENUE B AUSTIN TX 78751
VIRGIL FILMS                            22 TERRY DRIVE 649 NEWTON PA 18940-9998
VIRGIL FILMS AND ENTERTAINMENT          PO BOX 993 SCOTCH PLAINS NJ 07076-0993
VIRGINIA HOPSON                         3908 AVENUE B AUSTIN TX 78751
VIRGINIA TAX                            1957 WESTMORELAND ST RICHMOND VA 23230
VIRGINIA WHITED                         3908 AVENUE B AUSTIN TX 78751
VISIT KC                                1321 BALTIMORE AVENUE KANSAS CITY MO 64105
VISTA BREWING                           13551 W FM150 DRIFTWOOD TX 78619
VISTA ENTERTAINMENT SOLUTIONS USA INC   ATTN: GRAIG FISHER 6300 WILSHIRE BLVD STE 940 LOS ANGELES CA 90048
VISTA ENTERTAINMENT SOLUTIONS USA INC   335 N MAPLE DR, STE 150 BEVERLY HILLS CA 90210
VISUAL ART EXCHANGE, INC                309 W. MARTIN ST. RALEIGH NC 27601
VIT DOLEZEL                             3908 AVENUE B AUSTIN TX 78751
VIVEK ABICHANDANI                       3908 AVENUE B AUSTIN TX 78751
VIVIEN HOFFPAUIR                        2904 WHITEWAY DRIVE AUSTIN TX 78757
VOLENTE OPERATIONS, LLC                 9403 GLENLAKE DR. AUSTIN TX 78730
VORTEX                                  FILE 1525 1801 W. OLYMPIC BLVD PASADENA CA 91199-1525
W.B. MASON CO, INC                      PO BOX 981101 BOSTON MA 02298-1101
WAGEWORKS                               PO BOX 45772 SAN FRANCISCO CA 94145
WAGRAM MUSIC S.A.S                      19 RUE DES PLANTES PARIS 75014 FRANCE
WAKE COUNTY ABC BOARD                   1212 WICKER DR RALEIGH NC 27604
WAKE COUNTY ADMINISTRATION              TAX ADMIN 301 S MCDOWELL ST, STE 3800 RALEIGH NC 27601
WAKE COUNTY ADMINISTRATION              PO BOX 2331 RALEIGH NC 27602-2331
WAKE COUNTY ADMINISTRATION              PO BOX 580084 CHARLOTTE NC 28258-0084
WAKE COUNTY BOARD OF EDUCATION          ENLOE HIGH SCHOOL ATTN: EAGLES EYE RALEIGH NC 27609
WAKE COUNTY REVENUE DEPARTMENT          PO BOX 2331 RALEIGH NC 27602-2331
WALLER LANSDEN DORTCH & DAVIS, LLP      511 UNION STREET SUITE 2700 NASHVILLE TN 37219
WALLY BOUDWAY                           203 W. ROMA AVE PHOENIX AZ 85013
WALT DISNEY MUSIC COMPANY               WALT DISNEY RECORDS - 101622 C/O JPMORGAN CHASE PASADENA CA 91189-1622
WALT DISNEY PICTURES & TELEVISION       500 S BUENA VISTA STREET BURBANK CA 91521
WALT DISNEY STUDIOS MOTION PICTURES     PO BOX 732554 DALLAS TX 75373
WARDS FRUIT & PRODUCE CO                1109 AGRICULTURE ST 3 RALEIGH NC 27603



Epiq Corporate Restructuring, LLC                                                                   Page 143 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW   DocService
                                                126 Filed
                                                       List
                                                            03/23/21          Page 150 of 158

Claim Name                           Address Information
WARNER BROS ENTERTAINMENT INC       ATTN: KURT GREEN 4000 WARNER BLVD BLDG 156N, 5TH FLOOR BURBANK CA 91522
WARNER BROS. DISTRIBUTING           PO BOX 936193 ATLANTA GA 31193
WARNER BROTHERS                     PO BOX 936193 ATLANTA GA 31193
WARNER BROTHERS CONSUMER PRODUCTS   21477 NETWORK PLACE CHICAGO IL 60673-1214
WARREN CHAN                         121 ELM ST ALHAMBRA CA 91801
WARREN GOODE                        3908 AVENUE B AUSTIN TX 78751
WARRIOR POETS, INC                  407 BROOME STREET SUITE 7B NEW YORK NY 10013
WARRIORS CHARIOT                    5011 PICKET DR COLORADO SPRINGS CO 80918
WARWOLF PROJECTS LLC                4720 S. DUDLY ST. 28 LITTLETON CO 80123
WASEEM AAD                          3908 AVENUE B AUSTIN TX 78751
WASIL GRANT                         3908 AVENUE B AUSTIN TX 78751
WASTE INDUSTRIES                    PO BOX 791519 BALTIMORE MD 21279-1519
WASTE MANAGEMENT OF TEXAS, INC      PO BOX 660345 DALLAS TX 75266-0345
WATCH IT PLAYED INC                 PO BOX 1178 MONTAGUE PE C0A1R0 CANADA
WATER CITY INC                      7015 BANDERA RD, SUITE 12 SAN ANTONIO TX 78238
WATERLOO BEVERAGES                  PO BOX 720114 SAN FRANCISCO CA 94172
WATERTOWER MUSIC                    4000 WARNER BLVD, BLDG 156N, 5TH FL. BURBANK CA 91522
WAVERLY BRUNO                       3908 AVENUE B AUSTIN TX 78751
WAYTAO SHING                        1606 WALNUT AVE. UNIT A AUSTIN TX 78702
WB MASON CO INC                     PO BOX 981101 BOSTON MA 02298
WE BUY YOUR KIDS                    1/123 KING ST. NEWTOWN, NSW 2042 AUSTRALIA
WEA-WSM                             ATTN: RICKEY OLSEN 32253 COLLECTION CENTER DR CHICAGO IL 60693-0322
WEA-WSM                             32253 COLLECTION CENTER DR CHICAGO IL 60693-0322
WEATHERED SOULS BREWING CO LLC      606 EMBASSY OAKS, STE 500 SAN ANTONIO TX 78216
WEBEDIA ENTERTAINMENT LLC           63 COPPS HILL RD 74 RIDGEFIELD CT 06877
WEISS ARCHITECTURE, INC.            3100 BRIGHTWOOD AUSTIN TX 78746
WELCH ADVISORY GROUP                PO BOX 340533 AUSTIN TX 78734
WELCOMEMAT SERVICES, INC.           1170 PEACHTREE ST, STE 1125 ATLANTA GA 30309
WELDWERKS BREWING CO                508 8TH AVE GREELEY CO 80631
WELL GO USA INC.                    3801 EAST PLANO PARKWAY, SUITE 300 PLANO TX 75074
WELLGO USA                          3801 E PLANO PKWY STE 300 PLANO TX 75074
WELLINGTON FURLONG                  3908 AVENUE B AUSTIN TX 78751
WELLS FARGO BANK NA                 ATTN: ANDREW DOUGLAS MINNEAPOLIS LOAN CENTER 600 S 4TH ST, 9TH FL MINNEAPOLIS
                                    MN 55415
WELLS FARGO BANK NA                 ATTN: VICKI WOOTEN 420 MONTGOMERY ST, 6TH FL SAN FRANCISCO CA 94104
WELLS FARGO BANK NA                 ATTN: JACKIE DESIMONE CRE- SF BLUE (AU 2961) 1510 ARDEN WAY, STE 202
                                    SACRAMENTO CA 95815
WELLS LENG                          1897 E VILLA ST. PASADENA CA 91107
WENDY MAYS                          1677 WOODBINE STREET 3R RIDGEWOOD NY 11385
WENDY SANDERS                       6314 HANEY DR AUSTIN TX 78723
WERNER GLOBAL LOGISTICS             39365 TREASURY CENTER CHICAGO IL 60694-9300
WERNER HERZOG FILM GMBH             SPIEGELGASSE 9 VIENNA 1010 AUSTRIA
WESCO INSURANCE COMPANY             59 MAIDEN LN NEW YORK NY 10038-4502
WESLEY E. HUGHES, JR.               3222 CRANDON LANE RALEIGH NC 27604
WESLEY M. SEIDMAN                   1938 CHEREMOYA AVENUE LOS ANGELES CA 90068
WESLEY YOUNGER                      3908 AVENUE B AUSTIN TX 78751
WESNIC INC.                         PO BOX 936577 ATLANTA GA 91193-6577
WEST WEST SIDE MUSIC                5 STABLE WAY CORNWALL ON HUDSON NY 12520
WESTBOUND & DOWN BREWING COMPANY    6381 BEACH STREET B DENVER CO 80221



Epiq Corporate Restructuring, LLC                                                               Page 144 OF 149
                                             Alamo Drafthouse Cinema
                        Case 21-10474-MFW        DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 151 of 158

Claim Name                               Address Information
WESTCHESTER COUNTY HEALTH DEPARTMENT     BUREAU OF PUBLIC HEALTH PROTECTION 25 MOORE AVENUE MOUNT KISCO NY 10549
WESTCHESTER COUNTY HEALTH DEPARTMENT     145 HUGUENOT ST NEW ROCHELLE NY 10801
WESTCHESTER SIGN & AWNING LLC            361 SAW MILL RIVER RD YONKERS NY 10701
WESTERN DISTRIBUTING CO.                 4955 BANNOCK STREET DENVER CO 80216
WESTFAX BREWING                          ANTHONY MARTUSCELLO 6733 W COLFAX AVE DENVER CO 80214
WESTFAX BREWING COMPANY                  6733 W COLFAX AVE DENVER CO 80214
WESTLAKES 410 INVESTMENTS LLC            C/O KRUGER CARSON PLLC ATTN: BRADLEY S CARSON 711 NAVARRO, STE 230 SAN ANTONIO
                                         TX 78205
WESTLAKES 410 INVESTMENTS LLC            C/O SERVICE GROUP ATTN: SCOTT BOOTH 6907 CAPITAL OF TX HWY AUSTIN TX 78731
WESTLAKES 410 INVESTMENTS LLC            ATTN: PROPERTY MANAGEMENT PO BOX 27648 AUSTIN TX 78755
WESTLAKES 410 INVESTMENTS LLC            ATTN: SCOTT BOOTH, CFO/PROPERTY MGR PO BOX 26800 AUSTIN TX 78755
WESTON SCHMITT                           3908 AVENUE B AUSTIN TX 78751
WESTWORD                                 PO BOX 5970 DENVER CO 80217
WHATS BREWING                            138 W RHAPSODY DR SAN ANTONIO TX 78216
WHISTLE PLUMBING                         158 DENNIS DRIVE DALY CITY CA 94015
WHITE LABEL BEVERAGE COMPANY             603 MORGAN AVE. 2 NEW YORK NY 11222
WHITE STONE BREWERY                      601 E WHITESTONE BLVD, 500 CEDAR PARK TX 78613
WHITESTONE PARKSIDE VILLAGE SOUTH LLC    ATTN: MADE SETIAWAN 2600 S GESSNER RD STE 500 HOUSTON TX 77063
WHITESTONE PARKSIDE VILLAGE SOUTH LLC    C/O WHITESTONE REIT 2600 S GESSNER RD STE 500 HOUSTON TX 77063
WHITESTONE PARKSIDE VILLAGE SOUTH LLC    C/O WHITESTONE REIT ATTN: LEGAL DEPT 2600 S GESSNER RD, STE 500 HOUSTON TX
                                         77063
WHITESTONE PARKSIDE VILLAGE SOUTH LLC    C/O WHITESTONE REIT ATTN: PROPERTY MANAGER 3801 N CAPITAL OF TEXAS HWY, STE
                                         E-205 AUSITN TX 78746
WHITESTONE PARKSIDE VILLAGE SOUTH LLC    C/O WHITESTONE REIT ATTN: PROPERTY MANAGER 3801 N CAPITAL OF TEXAS HWY, STE
                                         E-205 AUSTIN TX 78746
WHITESTONE REIT                          ATTN: MATT OKMIN 2600 S GESSNER RD STE 500 HOUSTON TX 77063
WHITESTONE REIT                          ATTN: MELISSA BEATTY 2600 S GESSNER RD STE 500 HOUSTON TX 77063
WHITESTONE REIT                          DEPARTMENTS 234 PO BOX 4869 HOUSTON TX 77210
WHITESTONE REIT OPERATING PARTNERSHIP    ATTN: MATT OKMIN 2600 S GESSNER RD STE 500 HOUSTON TX 77063
LP
WHITNEY BARNETT                          2900 SUNRIDGE DR 1116 AUSTIN TX 78741
WHITNEY GARNER                           3908 AVENUE B AUSTIN TX 78751
WHITNEY HORKY                            3908 AVENUE B AUSTIN TX 78751
WHITNEY WHITE                            3908 AVENUE B AUSTIN TX 78751
WHOLE KIDS FOUNDATION                    ATTN: JESSICA CARROLL 550 BOWIE ST. AUSTIN TX 78703
WHOLESALE ARTS AND FRAMES                6836 LANKERSHIM BLVD. NORTH HOLLYWOOD CA 91605
WHOLESALE BAR STOOL CLUB                 2214 GRANTLAND AVE A NASHVILLE TN 37211
WHOLESALE BAR STOOL CLUB                 408A HARDING INDUSTRIAL DRIVE NASHVILLE TN 37211
WILBER SIERRA                            3908 AVENUE B AUSTIN TX 78751
WILD EAST BREWING COMPANY                623 SACKETT ST BROOKLYN NY 11217
WILDLIFE COMMAND CENTER - HOLD FOR W-9   4089 CONTRY CLUB DRIVE IMPERIAL MO 63052
WILGENE CARVAJAL                         3908 AVENUE B AUSTIN TX 78751
WILL ROGERS MOTION PICTURE PIONEERS      6767 FORST LAWN DRIVE STE 303 LOS ANGELES CA 90069
FDTN
WILLA KONSMO                             3908 AVENUE B AUSTIN TX 78751
WILLIAM ADRIAN THOMAS                    1121 ESTES AVENUE 2 AUSTIN TX 78722
WILLIAM ALVAREZ                          3908 AVENUE B AUSTIN TX 78751
WILLIAM BLACK                            3908 AVENUE B AUSTIN TX 78751
WILLIAM BOSWELL                          3908 AVENUE B AUSTIN TX 78751
WILLIAM BOYKIN                           3908 AVENUE B AUSTIN TX 78751


Epiq Corporate Restructuring, LLC                                                                      Page 145 OF 149
                                            Alamo Drafthouse Cinema
                        Case 21-10474-MFW       DocService
                                                    126 Filed
                                                           List
                                                                03/23/21         Page 152 of 158

Claim Name                              Address Information
WILLIAM BUTLER                         3940 LAUREL CANYON BLVD 1553 STUDIO CITY CA 91604
WILLIAM CANELA                         3908 AVENUE B AUSTIN TX 78751
WILLIAM CANZONERI                      3908 AVENUE B AUSTIN TX 78751
WILLIAM CHICK                          3908 AVENUE B AUSTIN TX 78751
WILLIAM CODER                          3908 AVENUE B AUSTIN TX 78751
WILLIAM DEAN DRIVER                    5302 INDIO DR. B AUSTIN TX 78745
WILLIAM DEL-VALLE                      3908 AVENUE B AUSTIN TX 78751
WILLIAM DELGADO                        3908 AVENUE B AUSTIN TX 78751
WILLIAM DIXON                          3908 AVENUE B AUSTIN TX 78751
WILLIAM DONNELLY                       3908 AVENUE B AUSTIN TX 78751
WILLIAM FLETCHER                       3908 AVENUE B AUSTIN TX 78751
WILLIAM FORTUNATO                      3908 AVENUE B AUSTIN TX 78751
WILLIAM G OVERTON                      3908 AVENUE B AUSTIN TX 78751
WILLIAM G. OVERTON II                  900 OLIVE STREET AUSTIN TX 78702
WILLIAM GARRETT                        16903 DASHWOOD CREEK DR PFLUGERVILLE TX 78660
WILLIAM GREINER                        3908 AVENUE B AUSTIN TX 78751
WILLIAM H. GARDNER                     2028 NEW BERN AVE. RALEIGH NC 27610
WILLIAM HAWLEY                         3908 AVENUE B AUSTIN TX 78751
WILLIAM KISTLER                        3908 AVENUE B AUSTIN TX 78751
WILLIAM LANDIS SCOVILL                 2910 FULTON ST. APT. 3 BERKELEY CA 94705
WILLIAM MARSH RICE UNIVERSITY          6100 MAIN ST MS-70 HOUSTON TX 77005
WILLIAM MATHIS                         3908 AVENUE B AUSTIN TX 78751
WILLIAM MCCASKEY                       3908 AVENUE B AUSTIN TX 78751
WILLIAM MCDOWELL                       3908 AVENUE B AUSTIN TX 78751
WILLIAM MEYERHERM                      3908 AVENUE B AUSTIN TX 78751
WILLIAM MICHAEL MCPADDEN               5440 W BERTEAU AVE UNIT 1 CHICAGO IL 60641
WILLIAM MURPHY                         3908 AVENUE B AUSTIN TX 78751
WILLIAM MURRAY                         3908 AVENUE B AUSTIN TX 78751
WILLIAM ORR                            3908 AVENUE B AUSTIN TX 78751
WILLIAM OVERTON                        3908 AVENUE B AUSTIN TX 78751
WILLIAM PHILLIPS                       3908 AVENUE B AUSTIN TX 78751
WILLIAM PHIPPS                         3908 AVENUE B AUSTIN TX 78751
WILLIAM PLYMPTOONS                     151 WEST 30TH ST 405 NEW YORK NY 10001
WILLIAM ROBERTSON                      3908 AVENUE B AUSTIN TX 78751
WILLIAM VITACCO ASSOCIATES LTD         299 BROADWAY, 5TH FLOOR NEW YORK NY 10007
WILLIAM WARD                           3908 AVENUE B AUSTIN TX 78751
WILLIAM WATSON                         3908 AVENUE B AUSTIN TX 78751
WILLIAMS LTD                           1114 W 7TH ST 107 AUSTIN TX 78703
WILLIAMS LTD                           ATTN: EVAN M WILLIAMS 524 N LAMAR, STE 203 AUSTIN TX 78703
WILLIAMSON COUNTY TAX                  ATTN: PROPERTY TAX 904 S. MAIN ST GEORGETOWN TX 78626
ASSESSOR-COLLECTOR
WILSON CAAL                            3908 AVENUE B AUSTIN TX 78751
WILSON ELSER MOSKOWITZ EDELMAN & DICKER ATTN: GREGORY I. FREEDMAN 150 E 42ND ST 23 NEW YORK NY 10017
WILSON ELSER MOSKOWITZ EDELMAN & DICKER 150 E 42ND STREET NEW YORK NY 10017-5639
WILSON ELSER MOSKOWITZ EDELMAN & DICKER ATTN: ROBERT W. GORDON 1133 WESTCHESTER AAVENUE WHITE PLAINS NY 10604
WILSON MERCADO LOPEZ                   3908 AVENUE B AUSTIN TX 78751
WINDY THERESA BOWLSBY                  12208 FORSYTH DR AUSTIN TX 78759
WINE WAREHOUSE                         PO BOX 45616 SAN FRANCISCO CA 94145-0616
WINEBOW                                PO BOX 748661 LOS ANGELES CA 90074-8661



Epiq Corporate Restructuring, LLC                                                                   Page 146 OF 149
                                             Alamo Drafthouse Cinema
                     Case 21-10474-MFW           DocService
                                                     126 Filed
                                                            List
                                                                 03/23/21          Page 153 of 158

Claim Name                               Address Information
WINEBOW GROUP-MID ATLANTIC SOUTH         PO BOX 1540 ASHLAND VA 23005
WINSTON BARRETT                          1102 KENYON DR AUSTIN TX 78745
WINSTON WALKER                           3908 AVENUE B AUSTIN TX 78751
WINTERWORKS INC.                         RODGER BEMEL 10880 WILSHIRE BLVD STE 1000 LOS ANGELES CA 90024
WINTERWORKS, INC.                        DIANE JACK 10880 WILSHIRE BOULEVARD SUITE 1000 LOS ANGELES CA 90024
WIRE - MK2 FILMS                         3, AVENUE HOCHE PARIS 75008 FRANCE
WIRE-PICTUREHOUSE CINEMAS LIMITED        UNITED KINGDOM
WISE MAN BREWING                         826 ANGELO BROTHERS AVE WINSTON-SALEM NC 27101
WISE TAIL                                212 S WALLACE AVE STE B2 BOZEMAN MT 59715
WISEAU FILMS                             PO BOX 46189 LOS ANGELES CA 90046
WNET                                     825 EIGHTH AVENUE NEW YORK NY 10019
WOLFPACK SPORTS PROPERTIES, LLC          C/O LEARFIELD COMMUNICATIONS, LLC PO BOX 843038 KANSAS CITY MO 64184-3038
WONDERFUL LIFE STUDIES                   5804 HOGAN DR WEED CA 96094
WOODLAND ENTERTAINMENT LIMITED           1 PRIMOSE STREET LONDON EC2A 2EX UNITED KINGDOM
WORKDAY INC.                             ATTN: DAVID BAUGUESS 3350 PEACHTREE RD NE, STE 1000 ATLANTA GA 30326
WORKDAY INC.                             PO BOX 396106 SAN FRANCISCO CA 94139-6106
WORKIFY INC.                             PO BOX 201705 AUSTIN TX 78720
WORLD WIDE MOTION PICTURES CORPORATION   2120 MAIN ST STE 180 HUNTINGTON BEACH CA 92648
WORLD WRESTLING ENTERTAINMENT            1241 EAST MAIN STREET STAMFORD CT 06902
WORLDWIDE EXPRESS                        PO BOX 733360 DALLAS TX 75373
WORLDWIDE SAFE & VAULT                   3660 NW 115TH AVE MIAMI FL 33178
WRIKE, INC.                              PO BOX 1180 SAN JOSE CA 95108
WULF INSTALLATIONS, INC                  3908 SEAFORD ROAD SEAFORD VA 23696
WYATT FREDERICK NORRIS                   3045 CURTIS ST DENVER CO 80205
WYLIE BECKERT                            2941 CALDWELL RD NE APT B4 BROOKHAVEN GA 30319
XANTIPPE STAFFORD                        3908 AVENUE B AUSTIN TX 78751
XAVIER CARDEW                            3908 AVENUE B AUSTIN TX 78751
XAVIER ILYAS                             3908 AVENUE B AUSTIN TX 78751
XAVIER OWENS                             3908 AVENUE B AUSTIN TX 78751
XCEL ENERGY                              414 NICOLLET MALL MINNEAPOLIS MN 55401
XCEL ENERGY                              PO BOX 9477 MINNEAPOLIS MN 55484-9477
XEROX BUSINESS SOLUTIONS SOUTHWEST       PO BOX 205354 DALLAS TX 75320-5354
XIAMEN FORWORLD TRADE CO. LTD            1512 BROADWAY TECH BLDG HUBING NAN RD SIMING DIST XIAMEN 361000 CHINA
XLRATOR MEDIA, LLC                       20700 VENTURA BLVD. SUITE 328 WOODLAND HILLS CA 91436
XO COMMUNICATION                         VERIZON PO BOX 15043 ALBANY NY 12212-5043
XO COMMUNICATION                         13865 SUNRISE VALLEY DR HERNDON VA 20171
XOCHI QUINTANILLA SOLIS                  PO BOX 49246 AUSTIN TX 78765
XOCHIAL PADILLA                          3908 AVENUE B AUSTIN TX 78751
YADIRA RODRIGUEZ                         3908 AVENUE B AUSTIN TX 78751
YAHNE BOWERS                             3908 AVENUE B AUSTIN TX 78751
YALE FILM STUDY CENTER                   ATTN: BRIAN MEACHAM 53 WALL ST NEW HAVEN CT 06511
YALE UNIVERSITY                          2 WHITNEY AVEUE, 6TH FLOOR NEW HAVEN CT 06510
YASI LLC                                 909 LOGAN STREET APT 8H DENVER CO 80203
YASMINE WASHINGTON                       3908 AVENUE B AUSTIN TX 78751
YAYDE MEJIA                              3908 AVENUE B AUSTIN TX 78751
YAZMIN WILLIAMS                          3908 AVENUE B AUSTIN TX 78751
YELLOW DOG PRINTING & GRAPHICS           490 S SANTA FE DRIVE A DENVER CO 80223
YELLOW VEIL PICTURES INC.                1894 COMMONWEALTH AVE. MERRICK NY 11566
YESSENIA SANTOS                          3908 AVENUE B AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                                    Page 147 OF 149
                                        Alamo Drafthouse Cinema
                        Case 21-10474-MFW   DocService
                                                126 Filed
                                                       List
                                                            03/23/21          Page 154 of 158

Claim Name                           Address Information
YOUNGS MARKET COMPANY               PO BOX 30145 LOS ANGELES CA 90030-0145
YURI CALL                           3908 AVENUE B AUSTIN TX 78751
YUSSEF ALMALABEH                    3908 AVENUE B AUSTIN TX 78751
Z2 COMICS                           201 EAST 69TH APT 15B NEW YORK NY 10021
ZACH BARNES                         3908 AVENUE B AUSTIN TX 78751
ZACH NIX                            3908 AVENUE B AUSTIN TX 78751
ZACHARIAH CARLSON                   ADDRESS ON FILE
ZACHARIAH YOUNGQUIST                3908 AVENUE B AUSTIN TX 78751
ZACHARY BAKER                       3908 AVENUE B AUSTIN TX 78751
ZACHARY BUSEY                       3908 AVENUE B AUSTIN TX 78751
ZACHARY CLARENCE                    3908 AVENUE B AUSTIN TX 78751
ZACHARY CORPSTEIN                   3908 AVENUE B AUSTIN TX 78751
ZACHARY DEAN                        3908 AVENUE B AUSTIN TX 78751
ZACHARY EGAN                        3908 AVENUE B AUSTIN TX 78751
ZACHARY HOLTZMAN                    3908 AVENUE B AUSTIN TX 78751
ZACHARY JAMES MAAS                  3363 W 32ND AVE DENVER CO 80211
ZACHARY KIRK                        3908 AVENUE B AUSTIN TX 78751
ZACHARY NAVA                        3908 AVENUE B AUSTIN TX 78751
ZACHARY OBREZAN                     255 N MICHIGA STREET 65 LAWRENCE KS 66044
ZACHARY ODISHOO                     3908 AVENUE B AUSTIN TX 78751
ZACHARY RENDA                       3908 AVENUE B AUSTIN TX 78751
ZACHARY RIOS                        3908 AVENUE B AUSTIN TX 78751
ZACHARY S. KORY                     10411 SPRING CIRCLE UNIVERSAL CITY TX 78148
ZACHARY SEBASTIAN                   3908 AVENUE B AUSTIN TX 78751
ZACHARY SHADLE                      3908 AVENUE B AUSTIN TX 78751
ZACHARY STEINBECK                   3908 AVENUE B AUSTIN TX 78751
ZACHARY THILL                       3908 AVENUE B AUSTIN TX 78751
ZACHARY WOODARD                     3908 AVENUE B AUSTIN TX 78751
ZACHARY WOOLSEY                     3908 AVENUE B AUSTIN TX 78751
ZACHARY WRIGHT                      3908 AVENUE B AUSTIN TX 78751
ZACKARY GARCIA                      3908 AVENUE B AUSTIN TX 78751
ZAHNA EDMOND                        3908 AVENUE B AUSTIN TX 78751
ZAKI HASAN                          6253 POTRERO DRIVE NEWARK CA 94560
ZANE GORDON-BOUZARD                 3908 AVENUE B AUSTIN TX 78751
ZANE GORDON-BOUZARD                 3908 AVENUE B AUSTIN TX 78751
ZANE PEREZ                          3908 AVENUE B AUSTIN TX 78751
ZENIMAX MEDIA INC                   1370 PICCARD DR ROCKVILLE MD 20850
ZETA TAU ALPHA                      MCKENNA RICHARDS 2711 NUECES STREET AUSTIN TX 78705
ZEUS GAYTAN                         3908 AVENUE B AUSTIN TX 78751
ZEUS JOINTCO HOLDCO, LLC            DEPT LA 24940 PASADENA CA 91185-4940
ZHI TEA LLC                         1023 SPRINGDALE RD, BLDG 7A AUSTIN TX 78721
ZHITAN BI                           3909 WASHINGTON BLVD STE 201 FREMONT CA 94538
ZILKER BREWING COMPANY              1701 E. 6TH STREET AUSTIN TX 78702
ZOE JENTZEN                         3908 AVENUE B AUSTIN TX 78751
ZOE LEONARDO                        3908 AVENUE B AUSTIN TX 78751
ZOE VAN DE VOORDE                   1451 DETROIT STREET APT 310 DENVER CO 80206
ZOETROPE CORPORATION                916 KEARNY ST SAN FRANCISCO CA 94133
ZOIE BEALL                          3908 AVENUE B AUSTIN TX 78751
ZOJA ULESOO                         1001 E. 45TH ST. AUSTIN TX 78751



Epiq Corporate Restructuring, LLC                                                               Page 148 OF 149
                                          Alamo Drafthouse Cinema
                       Case 21-10474-MFW      DocService
                                                  126 Filed
                                                         List
                                                              03/23/21       Page 155 of 158

Claim Name                            Address Information
ZURICH AMERICAN INSURANCE COMPANY     1299 ZURICH WAY SCHAUMBURG IL 60196-1091
ZURICH NORTH AMERICA                  PO BOX 4664 CAROL STREAM IL 60197
ZURISADAI RIVAS                       3908 AVENUE B AUSTIN TX 78751




                               Total Creditor count 7086




Epiq Corporate Restructuring, LLC                                                              Page 149 OF 149
Case 21-10474-MFW   Doc 126   Filed 03/23/21   Page 156 of 158




                      Exhibit B
           Case 21-10474-MFW                       Doc    126 Filed 03/23/21
                                                   Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                               Page 157 of 158
                                                          Case No. 21-10474 (MFW)
                                                         Master Service List - Email List




NAME                                ATTN:                                        EMAIL
30 WEST PERSHING LLC                C/O EPR PROPERTIES                           INFO@EPRKC.COM
A TO Z MEDIA, INC.                  ATTN: LUCAS JONES                            INFO@ATOZMEDIA.COM; lucas@atozmedia.com
                                                                                 JBLACKSBERG@ACADIAREALTY.COM;
ACADIAREALTY                        ATTN: JASON BLACKSBERG                       INFO@ACADIAREALTY.COM
                                    ATTN: CHRISTOPHER CONLON,
ALBEE DEVELOPMENT LLC               EXECUTIVE VP                                 cconlon@acadiarealty.com
                                    ATTN: LESLIE C. HEILMAN; LAUREL D.
BALLARD SPAHR LLP                   ROGLEN                                       heilmanl@ballardspahr.com; roglenl@ballardspahr.com
CAMATIC SEATING, INC.               ATTN: DIANA FRANKOWSKI                       diana.frankowski@camatic.com
CF AUSTIN RETAIL, LLC               ATTN: GRAHAM MOORE                           moore@aquilacommercial.com
CITY & COUNTY OF DENVER TREASURY
DIV                                 ATTN: BRENDAN HANLON                         TREASINFO@DENVERGOV.ORG
COLE SCHOTZ P.C.                    ATTN: IRVING E. WALKER                       iwalker@coleschotz.com
COZEN O’CONNOR                      ATTN: THOMAS M. HORAN                        thoran@cozen.com
DDR DB STONE OAK LP                 ATTN: KEVIN COHEN                            lball@sitecenters.com
DELAWARE DIVISION OF REVENUE        ATTN: ZILLAH FRAMPTON                        FASNOTIFY@STATE.DE.US
DELAWARE STATE TREASURY                                                          STATETREASURER@STATE.DE.US
DISTRICT OF DELAWARE                                                             USADE.Press@usdoj.gov
ELLERSON DEVELOPMENT CORPORATION    ATTN: NICOLE BROWN                           nbrown@edcweb.com
FHF I LAMAR UNION LLC               ATTN: BRYAN DABBS                            bdabbs@bkdrealty.com
FHF I LAMAR UNION LLC               ATTN: JOHNNA DAVID                           johnnad@eprkc.com
GELLERT SCALI BUSENKELL & BROWN,
LLC                                 ATTN: MICHAEL BUSENKELL, ESQ.                mbusenkell@gsbblaw.com
GERRITY RETAIL MANAGEMENT LLC       ATTN: RENE DANIELS                           rdaniels@gerritygroup.com
HOBBY PROPERTIES - KERBBY LLC       ATTN: JOHN HOLMES                            INFO@HOBBYPROPERTIES.COM
IRONEDGE GROUP                      ATTN: RYAN LAKIN                             rlakin@ironedgegroup.com
                                    ATTN: ADAM G. LANDIS, ESQ.; MATTHEW
                                    B. MCGUIRE, ESQ.; NICOLAS E. JENNER,
LANDIS RATH & COBB LLP              ESQ.                                         landis@lrclaw.com; mcguire@lrclaw.com; jenner@lrclaw.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC ATTN: SUSAN E. KAUFMAN, ESQUIRE              skaufman@skaufmanlaw.com
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                 ATTN: DON STECKER                            sanantonio.bankruptcy@publicans.com
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                 ATTN: ELIZABETH WELLER                       dallas.bankruptcy@publicans.com
LOCKE LORD LLP                      ATTN: JACK E. JACOBSEN                       jjacobsen@lockelord.com
                                    ATTN: KATE R. BUCK, ESQ.; SHANNON D.
MCCARTER & ENGLISH, LLP             HUMISTON, ESQ.                               kbuck@mccarter.com; shumiston@mccarter.com
MCCREARY, VESELKA, BRAGG & ALLEN,
P.C.                                ATTN: TARA LEDAY                             tleday@mvbalaw.com
MCGINNIS LOCHRIDGE                  ATTN: ED MCHORSE                             EMcHorse@mcginnislaw.com
                                    ATTN: DIANE WHEELER AND NICK
MEP MAINSTREET OPERATIONS LLC       BENJAMIN                                     nbenjamin@cordish.com
MONZACK MERSKY and BROWDER, P.A.    ATTN: RACHEL B. MERSKY                       rmersky@monlaw.com
MOROCH PARTNERS, INC.               ATTN: MATT POWELL                            MPOWELL@MOROCH.COM
MUELLER ALDRICH STREET, LLC         ATTN: REILY GREGSON                          CONTACTUS@MUELLERAUSTIN.COM; rgregson@weitzmangroup.com
NEON                                ATTN: JESSICA NICKELSBERG                    jessica@neonrated.com
NEW BRAUNFELS MARKETPLACE LP        ATTN: ISABEL WIGGINS                         isabel@wigginscommercial.com
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS      ATTN: JASON B. BINFORD; LAYLA D.
DIVISION                            MILLIGAN                                     jason.binford@oag.texas.gov; layla.milligan@oag.texas.gov
OFFICE OF THE UNITED STATES
ATTORNEY DISTRICT OF DELAWARE                                                    USADE.ECFBANKRUPTCY@USDOJ.GOV; ellen.slights@usdoj.gov
OFFICE OF THE UNITED STATES TRUSTEE                                              ustrustee.program@usdoj.gov
PERDUE, BRANDON, FIELDER,
COLLINS & MOTT, L.L.P.              ATTN: EBONEY COBB                            ecobb@pbfcm.com
POYNER SPRUILL LLP                  ATTN: MATTHEW P. WEINER, ESQ.                mweiner@poynerspruill.com
PROSKAUER ROSE LLP                  ATTN: CHARLES A. DALE                        cdale@proskauer.com
PROSKAUER ROSE LLP                  ATTN: BROOKE H. BLACKWELL                    bblackwell@proskauer.com
REED SMITH LLP                      ATTN: JASON D. ANGELO                        jangelo@reedsmith.com
                                    ATTN: MARSHA A. HOUSTON;
REED SMITH LLP                      CHRISTOPHER O. RIVAS                         mhouston@reedsmith.com; crivas@reedsmith.com
ROPES & GRAY LLP                    ATTN: GREGG M. GALARDI                       gregg.galardi@ropesgray.com
SAUL EWING ARNSTEIN & LEHR LLP      ATTN: MARK MINUTI, ESQUIRE                   mark.minuti@saul.com
SECRETARY OF STATE DIVISION OF
CORPORATIONS                                                                     DOSDOC_FTAX@STATE.DE.US; dosdoc_bankruptcy@state.de.us
SECURITIES & EXCHANGE COMMISSION                                                 Help@sec.gov
SECURITIES & EXCHANGE COMM-NY                                                    BANKRUPTCYNOTICESCHR@SEC.GOV;
OFFICE                              ATTN: BANKRUPTCY DEPARTMENT                  NYROBANKRUPTCY@SEC.GOV; bankruptcynoticeschr@sec.gov
SECURITIES & EXCHANGE COMM-PHILA.
OFFICE                              ATTN: BANKRUPTCY DEPARTMENT                  SECBANKRUPTCY@SEC.GOV; philadelphia@sec.gov
SLOANS LAKE-FCA, LLC                ATTN: WIN KELLY                              win.kelly@fcapartners.com
SONY ELECTRONICS INC                ATTN: CHRIS APPLETON                         chris.appleton@sony.com
STAFFORD-SMITH INC                  ATTN: AMBER RICHARDS                         KITCHENPROS@STAFFORDSMITH.COM; arichards@staffordsmith.com
STINSON LLP                         ATTN: MARK S. CARDER, ESQ.                   mark.carder@stinson.com
SULLIVAN HAZELTINE ALLINSON LLC     ATTN: WILLIAM A. HAZELTINE, ESQ.             whazeltine@sha-llc.com
                                    ATTN: TOM COSTANZOARSENIA
SUMMIT GLORY PROPERTY LLC           CARRASCO                                     tconstanzo@fosun.com; arsenia.carrasco@cbre.com
SVAP II PARK NORTH, LLC             ATTN: YOLANDA MASON                          ymason@sterlingorganization.com
TRAVIS COUNTY ATTORNEY              ATTN: JASON A. STARKS                        Jason.Starks@traviscountytx.gov
UE YONKERS II LLC                   ATTN: SCOTT AUSTER                           sauster@uedge.com
U.S. DEPARTMENT OF JUSTICE          ATTN: BANKRUPTCY DEPT                        CIVIL.FEEDBACK@USDOJ.GOV
US FOODS INC                        ATTN: BETH GONZALEZ                          beth.gonzalez@usfoods.com
VENABLE LLP                         ATTN: RISHI KAPOOR; LAURA S. BOUYEA          rkapoor@venable.com; lsbouyea@venable.com




                                                                   Page 1 of 2
          Case 21-10474-MFW                       Doc    126 Filed 03/23/21
                                                  Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                          Page 158 of 158
                                                        Case No. 21-10474 (MFW)
                                                       Master Service List - Email List




VISTA ENTERTAINMENT SOLUTIONS USA
INC                                  ATTN: GRAIG FISHER                        Graig.Fisher@vista.co
WALLER LANSDEN DORTCH & DAVIS, LLP   ATTN: ERIC TAUBE, ESQUIRE                 eric.taube@wallerlaw.com
WEA-WSM                              ATTN: RICKEY OLSEN                        richard.olsen@wmg.com
WESTLAKES 410 INVESTMENTS LLC        ATTN: SCOTT BOOTH                         sbooth@servicegroupholdings.com
WHITESTONE REIT                      ATTN: MATT OKMIN                          LEASING@WHITESTONEREIT.COM; mokmin@whitestonereit.com
WILMER CUTLER PICKERING HALE AND     ATTN: ANDREW N. GOLDMAN; BENJAMIN
DORR LLP                             W. LOVELAND                               andrew.goldman@wilmerhale.com; benjamin.loveland@wilmerhale.com
WORKDAY INC.                         ATTN: DAVID BAUGUESS                      david.bauguess@workday.com
                                                                               Count: 88




                                                                 Page 2 of 2
